19-23649-rdd       Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                               Pg 1 of 310



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                     Chapter 11

 PURDUE PHARMA L.P., et al.,                                                Case No. 19-23649 (RDD)

                          Debtors.1                                         (Jointly Administered)



 PURDUE PHARMA L.P., et al.,                                                 Adv. Pro. No. 19-08289 (RDD)
                          Plaintiffs,
      v.
 COMMONWEALTH OF MASSACHUSETTS, et al.
                          Defendants.


                                        AFFIDAVIT OF SERVICE

        I, Herb Baer, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.
       On September 18, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by email on the Master Email Service List,
attached hereto as Exhibit A, the Defendants Email Service List, attached hereto as Exhibit B,
and the Additional Defendant Counsel Email Service List, attached hereto as Exhibit C:

             Complaint for Injunctive Relief [Docket No. 1] (the “Complaint”)

             Motion for Preliminary Injunction [Docket No. 2] (the “Motion”)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25         Main Document
                                         Pg 2 of 310


          Memorandum of Law in Support of Motion for a Preliminary Injunction
           [Docket No. 3] (the “Memorandum”)

          Declaration of Benjamin S. Kaminetzky in Support of Debtors' Motion for
           Preliminary Injunction [Docket No. 4] (the “Kaminetzky Declaration”

          Declaration of Jesse DelConte in Support of Debtors' Motion for Preliminary
           Injunction [Docket No. 5] (the “DelConte Declaration”)

          Declaration of Jamie O’Connell in Support of Debtors' Motion for Preliminary
           Injunction [Docket No. 6] (the “O’Connell Declaration”; together with the
           Memorandum, the Kaminetzky Declaration, the DelConte Declaration, the “Motion
           Supporting Documents”)

          Debtors’ Motion for Entry of a Scheduling Order and a Protective Order in
           Connection with the Preliminary Injunction Motion [Docket No. 7]
           (the “Scheduling Motion”)

          Notice of Hearing on Debtors' Motion for a Preliminary Injunction and on Debtors'
           Motion for Entry of a Scheduling Order and a Protective Order in Connection with
           the Preliminary Injunction Motion [Docket No. 8] (the “Notice of Hearing”)

       On September 19, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by email on the Master Email Service List,
the Defendants Email Service List, and the Additional Defendant Counsel Email Service List:
          Summons and Notice of Pretrial Conference in an Adversary Proceeding
           [Docket No. 9] (the “Summons”)

          Notice of Deposition Upon Oral Examination of Jesse DelConte [Docket No. 12]
           (the “DelConte Deposition Notice”)

          Notice of Deposition Upon Oral Examination of John James O’Connell III
           [Docket No. 13] (the “O’Connell Deposition Notice”)

          Notice of Production of Discovery in Connection with the Preliminary Injunction
           Motion [Docket No. 14] (the “Discovery Notice”)

       On September 19, 2019, at my direction and under my supervision, employees of Prime
Clerk caused:
       (1) DelConte Deposition Notice, the O’Connell Deposition Notice, and the Discovery
           Notice to be served by email on the Master Email Service List,

       (2) the Complaint, the Motion, the Memorandum, the Motion Supporting Documents, the
           Scheduling Motion, the Notice of Hearing, the DelConte Deposition Notice, the
           O’Connell Deposition Notice, and the Discovery Notice to be served by first class
           mail on the Master Service List, attached hereto as Exhibit D, and


                                              2
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                      Pg 3 of 310
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                      Pg 4 of 310

                                    EXHIBIT A
                                    19-23649-rdd        Doc 107        Filed 09/24/19 Exhibit
                                                                                           Entered
                                                                                                 A
                                                                                                            09/24/19 19:45:25                    Main Document
                                                                                     Pg    5   of  310
                                                                                  Master Email Service List
                                                                                            Served via email



                       DESCRIPTION                                           NAME                                    CONTACT NAME                                         EMAIL
Counsel to the Attorney General, State of Florida        Agentis PLLC                               Attn: Christopher B. Spuches, Esq.               cbs@agentislaw.com
Counsel to OptumRX, Inc.                                 Alston & Bird LLP                          Attn: William Hao                                william.hao@alston.com
                                                                                                                                                     will.sugden@alston.com
Counsel to OptumRX, Inc.                                 Alston & Bird LLP                          Attn: William Sugden and Jacob Johnson           jacob.johnson@alston.com
Top 50 Largest Unsecured Creditor                        ALTERGON ITALIA SRL                        ATTN: VINCENZO MANNA                             V.MANNA@ALTERGON.IT
                                                                                                    ATTN: DAVE VIETRI, VICE PRESIDENT BRANDED
Top 50 Largest Unsecured Creditor                        AMERISOURCEBERGEN                          AND SPECIALTY CONTRACTS                          DVIETRI@AMERISOURCEBERGEN.COM
Top 50 Largest Unsecured Creditor                        APC WORKFORCE SOLUTIONS LLC                ATTN: CHERISH CHONG                              CCHONG@WORKFORCELOGIQ.COM
                                                                                                    ATTN: EDWARD ADAMCIK, PRESIDENT ASCENT
Top 50 Largest Unsecured Creditor                        ASCENT HEALTH SERVICES LLC                 HEALTH SERVICES                                  EADAMCIK@ASCENTHEALTHSERVICES.COM
Top 50 Largest Unsecured Creditor                        ASHLAND SPECIALTY INGREDIENTS GP           ATTN: BR KINSEY                                  BRKINSEY@ASHLAND.COM
Top 50 Largest Unsecured Creditor                        BIOECLIPSE LLC                             ATTN: PRESIDENT OR GENERAL COUNSEL               MWEBSTER@THEACCESSGP.COM
Interested Party                                         BMC Group, Inc                             Attn: T Feil                                     bmc@ecfAlerts.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                GCicero@brownrudnick.com
Contingent Litigation Claimants                          Brown Rudnick                              Attn: Gerard T. Cicero and David J. Molton       DMolton@brownrudnick.com
Counsel to Ad Hoc Committee of Governmental and other
Contingent Litigation Claimants                          Brown Rudnick                              Attn: Steven D. Pohl                             spohl@brownrudnick.com
Counsel to the People of the State of California         California Department of Justice           Attn: Bernard A. Eskandari                       bernard.eskandari@doj.ca.gov
                                                                                                    ATTN: JEFF CIZL, DIRECTOR STRATEGIC SOURCING
Top 50 Largest Unsecured Creditor                        CARDINAL HEALTH                            NATIONAL BRANDS                                  JEFF.CIZL@CARDINALHEALTH.COM
                                                                                                    ATTN: SAPPAN BHATT, DIRECTOR TRADE
Top 50 Largest Unsecured Creditor                        CAREMARKPCS HEALTH, L.L.C.                 RELATIONS                                        SAPPAN.BHATT@CVSHEALTH.COM
Top 50 Largest Unsecured Creditor                        CHALLENGE PRINTING COMPANY                 ATTN: S. YOUNG                                   SYOUNG@CHALLENGEPRINTINGCO.COM
Top 50 Largest Unsecured Creditor                        COBBS CREEK HEALTHCARE LLC                 ATTN: JUN HUANGPU                                JHUANGPU@COBBSCREEKHEALTHCARE.COM
Top 50 Largest Unsecured Creditor                        COGNIZANT TECH SOLUTIONS US CORP           ATTN: SURANJAN KAYAL                             SURANJAN.KAYAL@COGNIZANT.COM
Counsel to the Commonwealth of Massachusetts             Commonwealth of Massachusetts              Attn: Eric M. Gold, Assistant Attorney General   eric.gold@mass.gov
                                                         COMMONWEALTH OF PENNSYLVANIA
Top 50 Largest Unsecured Creditor                        MEDICAID DRUG REBATE PROGRAM               ATTN: BRITTANY STARR                             C‐BSTARR@PA.GOV
Counsel to the State of Arizona                          Consovoy McCarthy PLLC                     Attn: J. Michael Connolly                        mike@consovoymccarthy.com
Top 50 Largest Unsecured Creditor                        CONTRACT PHARMACAL CORP                    ATTN: ANTHONY GARGANO                            ANTHONY.GARGANO@CPC.COM
Top 50 Largest Unsecured Creditor                        CVS CAREMARK PART D SERVICES, L.L.C.       ATTN: ANDY ZANIN, TRADE DIRECTOR, MED D          ANDREW.ZANIN@CVSHEALTH.COM
                                                                                                    Attn: Marshall Scott Huebner, Benjamin S.
                                                                                                    Kaminetzky, Timothy Graulich, Christopher
Counsel to the Debtors and Debtors in Possession         Davis Polk & Wardwell LLP                  Robertson and Eli J. Vonnegut                    Purdue.noticing@dpw.com
                                                                                                    ATTN: COLONEL DAVID BOBB, CHIEF PHARMACY
Top 50 Largest Unsecured Creditor                        DEFENSE HEALTH AGENCY                      OPERATIONS DIVISION, DHA                         DAVID.W.BOBB.CIV@MAIL.MIL
                                                         DEPARTMENT OF HEALTH CARE SERVICES
Top 50 Largest Unsecured Creditor                        (CA)                                       ATTN: ROBERT SHUN                                ROBERT.SHUN@DHCS.CA.GOV
Top 50 Largest Unsecured Creditor                        DEZENHALL RESOURCES                        ATTN: MAYA SHACKLEY                              MSHACKLEY@DEZENHALL.COM
                                                                                                    ATTN: KEVIN LI DONGMEI WANG, SVP/GM, CMC
Top 50 Largest Unsecured Creditor                        FRONTAGE LABORATORIES INC                  SERVICES                                         KLI@FRONTAGELAB.COM
Top 50 Largest Unsecured Creditor                        GCI HEALTH                                 ATTN: MARGARET SHUBNY                            MARGARET.SHUBNY@GCIHEALTH.COM

Top 50 Largest Unsecured Creditor                        GEORGIA DEPT OF COMMUNITY HEALTH           ATTN: REBECCA MORRISON                           REBECCA.MORRISON@DCH.GA.GOV




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                       Page 1 of 4
                                    19-23649-rdd        Doc 107         Filed 09/24/19 Exhibit
                                                                                            Entered
                                                                                                  A
                                                                                                             09/24/19 19:45:25                     Main Document
                                                                                      Pg    6   of  310
                                                                                   Master Email Service List
                                                                                              Served via email



                             DESCRIPTION                                       NAME                                     CONTACT NAME                                                EMAIL
                                                                                                                                                            litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                       quinnk@gilbertlegal.com
Contingent Litigation Claimants                           Gilbert, LLP                                 Attn: Craig Literland, Kami Quinn, and Scott Gilbert gilberts@gilbertlegal.com
Top 50 Largest Unsecured Creditor                         GLATT AIR TECHNIQUES INC                     ATTN: STEPHEN RADOVANOVICH                           STEPHEN.RADOVANOVICH@GLATT.COM
Counsel to the Arkansas Plaintiffs and the Tennessee
Plaintiffs                                                Godfrey & Kahn, S.C.                         Attn: Katherine Stadler                          kstadler@gklaw.com
Top 50 Largest Unsecured Creditor                         HEALTHCORE INC                               ATTN: KELSEY GANGEMI                             KGANGEMI@HEALTHCORE.COM
Top 50 Largest Unsecured Creditor                         INTEGRATED BEHAVIORAL HEALTH INC             ATTN: MARY SWEET                                 MSWEET@INFLEXXION.COM
Counsel to the State of Arizona                           Keller Lenkner LLC                           Attn: Seth A. Meyer                              sam@kellerlenkner.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                   keckstein@kramerlevin.com
Contingent Litigation Claimants                           Kramer Levin                                 Attn: Kenneth Eckstein and Rachael Ringer        rringer@kramerlevin.com
                                                          McElroy, Deutsch, Mulvaney & Carpenter,
Counsel to Westchester Fire Insurance Company             LLP                                          Attn: Gary D. Bressler, Esquire                  gbressler@mdmc‐law.com
                                                          McElroy, Deutsch, Mulvaney & Carpenter,      Attn: Michael Morano, Esquire, Nicole Leonard,   mmorano@mdmc‐law.com
Counsel to Westchester Fire Insurance Company             LLP                                          Esquire                                          nleonard@mdmc‐law.com
                                                                                                       ATTN: CHRIS ALVERSON, SENIOR VICE PRESIDENT
Top 50 Largest Unsecured Creditor                         MCKESSON CORPORATION                         OF SUPPLY CHAIN MANAGEMENT                       CHRIS.ALVERSON@MCKESSON.COM
Top 50 Largest Unsecured Creditor                         MISSOURI HEALTHNET DIVISION                  ATTN: CAROLINA DELAROCHA                         CAROLINA.D.DELAROCHA@DSS.MO.GOV

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu,
Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina,
Barbara Rivers, Marketing Services of Indiana, Inc., Glenn
Golden, Gretta Golden, Michael Christy, Edward Grace,
Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.
Schneider, and the Putative Classes                          Morgan & Morgan                           Attn: James Young                                jyoung@forthepeople.com

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu,
Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina,
Barbara Rivers, Marketing Services of Indiana, Inc., Glenn
Golden, Gretta Golden, Michael Christy, Edward Grace,
Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.
Schneider, and the Putative Classes                          Morgan & Morgan                           Attn: Juan R. Martin                             juanmartinez@forthepeople.com

State Attorney General                                    National Association of Attorneys General    Attn: Karen Cordry                               kcordry@naag.org
                                                          NORTH CAROLINA DEPARTMENT OF
Top 50 Largest Unsecured Creditor                         HEALTH AND HUMAN SERVICES                    ATTN: JOHN STANCIL                               JOHN.STANCIL@DHHS.NC.GOV
Office of The United States Trustee                       Office of The United States Trustee          Attn: Paul Schwartzberg                          paul.schwartzberg@usdoj.gov
Top 50 Largest Unsecured Creditor                         OHIO CLINICAL TRIALS INC                     ATTN: GLEN APSELOFF                              GLEN@OHIOCLINICALTRIALS.COM
Top 50 Largest Unsecured Creditor                         OHIO DEPARTMENT OF MEDICAID                  ATTN: TRACEY ARCHIBALD                           TRACEY.ARCHIBALD@MEDICAID.OHIO.GOV
Top 50 Largest Unsecured Creditor                         OKLAHOMA HEALTH CARE AUTHORITY               ATTN: STACEY HALE                                STACEY.HALE@OKHCA.ORG


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                          Page 2 of 4
                                    19-23649-rdd   Doc 107        Filed 09/24/19 Exhibit
                                                                                      Entered
                                                                                            A
                                                                                                       09/24/19 19:45:25                      Main Document
                                                                                Pg    7   of  310
                                                                             Master Email Service List
                                                                                          Served via email



                             DESCRIPTION                              NAME                                         CONTACT NAME                                         EMAIL
                                                                                                  ATTN: KENT ROGERS, SENIOR VP INDUSTRY
Top 50 Largest Unsecured Creditor                   OPTUMRX, INC.                                 RELATIONS                                       KENT.ROGERS@OPTUM.COM
Counsel to the State of Texas                       OTTERBOURG P.C.                               Attn: Melanie L. Cyganowski, Esq.               mcyganowski@otterbourg.com
Top 50 Largest Unsecured Creditor                   PACKAGING COORDINATORS INC                    ATTN: JIM HANEY                                 JIM.HANEY@PCISERVICES.COM
                                                    PENSION BENEFIT GUARANTY
Top 50 Largest Unsecured Creditor                   CORPORATION                                   ATTN: CYNTHIA WONG                              WONG.CYNTHIA@PBGC.GOV

Top 50 Largest Unsecured Creditor                   PHARMACEUTICAL RESEARCH ASSOC INC             ATTN: Lauren H. Bradley                         BradleyLauren@prahs.com
Top 50 Largest Unsecured Creditor                   PL DEVELOPMENT LLC                            ATTN: J SINGLETERRY                             JSINGLETERRY@PLDEVELOPMENTS.COM
                                                                                                                                                  dave.waters@ppdi.com
                                                                                                  Attn: Dave Waters, Hank Gerock, and Stephen     hank.gerock@ppdi.com
Top 50 Largest Unsecured Creditor                   PPD DEVELOPMENT LP                            Scaldaferri                                     stephen.scaldaferri@ppdi.com
Top 50 Largest Unsecured Creditor                   PURPLE STRATEGIES LLC                         ATTN: SARAH SIMMONS                             SARAH.SIMMONS@PURPLESTRATEGIES.COM
Top 50 Largest Unsecured Creditor                   RHODES TECHNOLOGIES INC                       ATTN: EDWARD MAHONY                             EDWARD.MAHONY@TXPSVCS.COM
Top 50 Largest Unsecured Creditor                   SCIECURE PHARMA INC                           ATTN: PURL                                      NOLAN.WANG@SCIECUREPHARMA.COM
State Attorney General                              State of Alaska Attorney General              Attn: Bankruptcy Department                     attorney.general@alaska.gov
State Attorney General                              State of Arizona Attorney General             Attn: Bankruptcy Department                     aginfo@azag.gov
State Attorney General                              State of California Attorney General          Attn: Bankruptcy Department                     bankruptcy@coag.gov
State Attorney General                              State of Colorado Attorney General            Attn: Bankruptcy Department                     Attorney.General@state.co.us
State Attorney General                              State of Connecticut Attorney General         Attn: Bankruptcy Department                     attorney.general@po.state.ct.us
State Attorney General                              State of Delaware Attorney General            Attn: Bankruptcy Department                     Attorney.General@state.DE.US
State Attorney General                              State of Hawaii Attorney General              Attn: Bankruptcy Department                     hawaiiag@hawaii.gov
State Attorney General                              State of Illinois Attorney General            Attn: Bankruptcy Department                     webmaster@atg.state.il.us
                                                                                                  Attn: William R. Pearson ‐ Assistant Attorney
Counsel to the State of Iowa                        State of Iowa                                 General                                         william.pearson@ag.iowa.gov
State Attorney General                              State of Louisiana Attorney General           Attn: Bankruptcy Department                     ConsumerInfo@ag.state.la.us
State Attorney General                              State of Maine Attorney General               Attn: Bankruptcy Department                     consumer.mediation@maine.gov
State Attorney General                              State of Maryland Attorney General            Attn: Bankruptcy Department                     oag@oag.state.md.us

State Attorney General                              State of Massachusetts Attorney General       Attn: Bankruptcy Department                     ago@state.ma.us
State Attorney General                              State of Michigan Attorney General            Attn: Bankruptcy Department                     miag@michigan.gov
State Attorney General                              State of Minnesota Attorney General           Attn: Bankruptcy Department                     Attorney.General@ag.state.mn.us
State Attorney General                              State of Missouri Attorney General            Attn: Bankruptcy Department                     attorney.general@ago.mo.gov
State Attorney General                              State of Montana Attorney General             Attn: Bankruptcy Department                     contactdoj@mt.gov
State Attorney General                              State of Nebraska Attorney General            Attn: Bankruptcy Department                     ago.info.help@nebraska.gov

State Attorney General                              State of New Hampshire Attorney General       Attn: Bankruptcy Department                     attorneygeneral@doj.nh.gov
State Attorney General                              State of New Jersey Attorney General          Attn: Bankruptcy Department                     askconsumeraffairs@lps.state.nj.us
                                                    STATE OF NEW JERSEY DIVISION OF
                                                    MEDICAL ASSISTANCE AND HEALTH
Top 50 Largest Unsecured Creditor                   SERVICES                                      ATTN: DAVID WILLIAMS                            DAVID.R.WILLIAMS@DHS.STATE.NJ.US
                                                    STATE OF NEW YORK DEPARTMENT OF
Top 50 Largest Unsecured Creditor                   HEALTH                                        ATTN: CHRISTOPHER DESORBO                       CHRISTOPHER.DESORBO@HEALTH.NY.GOV
State Attorney General                              State of North Dakota Attorney General        Attn: Bankruptcy Department                     ndag@nd.gov
State Attorney General                              State of Oregon Attorney General              Attn: Bankruptcy Department                     consumer.hotline@doj.state.or.us
State Attorney General                              State of South Carolina Attorney General      Attn: Bankruptcy Department                     info@scattorneygeneral.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                     Page 3 of 4
                                    19-23649-rdd          Doc 107            Filed 09/24/19 Exhibit
                                                                                                 Entered
                                                                                                       A
                                                                                                                  09/24/19 19:45:25                         Main Document
                                                                                           Pg    8   of  310
                                                                                        Master Email Service List
                                                                                                   Served via email



                        DESCRIPTION                                               NAME                                         CONTACT NAME                                          EMAIL
State Attorney General                                         State of South Dakota Attorney General          Attn: Bankruptcy Department                     consumerhelp@state.sd.us
State Attorney General                                         State of Tennessee Attorney General             Attn: Bankruptcy Department                     consumer.affairs@tn.gov
Counsel to the State of Texas                                  State of Texas                                  ATTN: PAUL L. SINGER, ESQ.                      paul.singer@oag.texas.gov
Counsel to the State of Texas                                  State of Texas                                  ATTN: RACHEL R. OBALDO, ESQ.                    bk‐robaldo@oag.texas.gov
State Attorney General                                         State of Texas Attorney General                 Attn: Bankruptcy Department                     public.information@oag.state.tx.us
State Attorney General                                         State of Utah Attorney General                  Attn: Bankruptcy Department                     uag@utah.gov
State Attorney General                                         State of Vermont Attorney General               Attn: Bankruptcy Department                     ago.info@state.vt.us
State Attorney General                                         State of West Virginia Attorney General         Attn: Bankruptcy Department                     consumer@wvago.gov

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu,
Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina,
Barbara Rivers, Marketing Services of Indiana, Inc., Glenn
Golden, Gretta Golden, Michael Christy, Edward Grace,
Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.                                                        Attn: Nicholas F. Kajon and Constantine D.      nfk@stevenslee.com
Schneider, and the Putative Classes                            Stevens & Lee, P.C.                             Pourakis                                        cp@stevenslee.com
Top 50 Largest Unsecured Creditor                              TRIALCARD INC                                   ATTN: LINDSEY DOBBINS                           LINDSEY.DOBBINS@TRIALCARD.COM
Top 50 Largest Unsecured Creditor                              WALRUS LLC                                      ATTN: PAULA BUCHMA                              PAULA@WALRUSNYC.COM
Top 50 Largest Unsecured Creditor                              WAVELENGTH ENTERPRISES INC                      ATTN: RAYMOND ALSKO                             RAYMOND.ALSKO@WAVELENGTHPHARMA.COM
                                                               WISCONSIN DEPARTMENT OF HEALTH
Top 50 Largest Unsecured Creditor                              SERVICES                                        ATTN: KIM WOHLER                                KIM.WOHLER@WISCONSIN.GOV




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                                  Page 4 of 4
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                      Pg 9 of 310

                                    EXHIBIT B
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                         Main Document
                                                                           Exhibit
                                                                          Pg 10 ofB 310
                                                                         Defendants Email Service List
                                                                              Served via email

 MMLID                                 NAME                                                CONTACT NAME                                            EMAIL

        A.M.H., individually and as next friend or guardian of minor     Attn: Celeste Brustowicz, Barry James Cooper, Jr.,    cbrustowicz@sch‐llc.com
6182327 Baby C.E., and on behalf of all others similarly situated        Stephen H. Wussow, Victor T. Cobb                     info@clfnola.com

        A.M.H., individually and as next friend or guardian of minor
6182326 Baby C.E., and on behalf of all others similarly situated        Attn: Donald Creadore                                 Donald@creadorelawfirm.com

        A.M.H., individually and as next friend or guardian of minor                                                           kwthompsonwv@gmail.com
6182328 Baby C.E., and on behalf of all others similarly situated        Attn: Kevin W. Thompson, David R. Barney, Jr.         tcollin662@gmail.com

        A.M.H., individually and as next friend or guardian of minor                                                           srb@mbfirm.com
6182329 Baby C.E., and on behalf of all others similarly situated        Attn: Scott R. Bickford, Lawrence J. Centola, III     info@mbfirm.com
                                                                                                                               rphiel@adamscounty.us
                                                                                                                               jmartin@adamscounty.us
6181248 Adams County                                                     Attn: Chair of the Board Commissioners                mqually@adamscounty.us
                                                                         Attn: President of AFSCME District Council 33
                                                                         Health & Welfare Fund, Agents, Managers, and
6181759 AFSCME District Council 33 Health & Welfare Fund                 Clerks                                                info@afscme33.org

                                                                         Attn: Fund Administrator and Chairman of the
6181755 AFSCME District Council 47 Health & Welfare Fund                 Board of Trustees, Agents, Managers, and Clerks       fwright@dc47.org
        Alicia Simonson, individually and as next friend and guardian
        of Baby M.S., on behalf of themselves and all others similarly
6181886 situated                                                         Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
        Alyssa Lyle, individually and as next friend and guardian of
6181954 Baby A.W.                                                        Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
        Amanda Gibson, individually and as next friend and guardian                                                            cbrustowicz@sch‐llc.com
6181986 of Baby B.A.                                                     Attn: Celeste Brustowicz, Stephen H. Wussow           swussow@sch‐llc.com
        Amanda Gibson, individually and as next friend and guardian
6181989 of Baby B.A.                                                     Attn: Donald E. Creadore                              donald@creadorelawfirm.com
        Amanda Gibson, individually and as next friend and guardian
6181987 of Baby B.A.                                                     Attn: Kent Harrison Robbins                           khr@khrlawoffices.com
        Amanda Gibson, individually and as next friend and guardian
6181990 of Baby B.A.                                                     Attn: Kevin W. Thompson, David R. Barney, Jr.         kwthompson@gmail.com
        Amanda Gibson, individually and as next friend and guardian
6181988 of Baby B.A.                                                     Attn: Scott R. Bickford, Spencer R. Doody             srb@mbfirm.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                          Page 1 of 46
                                19-23649-rdd     Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                      Main Document
                                                                             Exhibit
                                                                            Pg 11 ofB 310
                                                                            Defendants Email Service List
                                                                                 Served via email

 MMLID                                 NAME                                                   CONTACT NAME                                        EMAIL
                                                                                                                               cbrustowicz@sch‐llc.com
6181725      Amanda Hanlon and Amy Gardner                                  Attn: Celeste Brustowicz, Stephen H. Wussow        swussow@sch‐llc.com
6181727      Amanda Hanlon and Amy Gardner                                  Attn: Donald E. Creadore                           donald@creadorelawfirm.com
6181730      Amanda Hanlon and Amy Gardner                                  Attn: Kent Harrison Robbins                        khr@khrlawoffices.com
6181726      Amanda Hanlon and Amy Gardner                                  Attn: Kevin W. Thompson, David R. Barney, Jr.      kwthompson@gmail.com
6181728      Amanda Hanlon and Amy Gardner                                  Attn: Scott R. Bickford                            srb@mbfirm.com
             Amanda Muffley, individually and as next friend and guardian
6181936      of Baby M.S.                                                   Attn: Stephen H. Wussow                            swussow@sch‐llc.com
             Amy Shepard, individually and as next friend and guardian of                                                      cbrustowicz@sch‐llc.com
6182011      Baby E.S.                                                      Attn: Celeste Brustowicz, Stephen H. Wussow        info@clfnola.com
             Amy Shepard, individually and as next friend and guardian of
6182014      Baby E.S.                                                      Attn: Donald E. Creadore                           donald@creadorelawfirm.com
             Amy Shepard, individually and as next friend and guardian of
6182012      Baby E.S.                                                      Attn: Kent Harrison Robbins                        khr@khrlawoffices.com
             Amy Shepard, individually and as next friend and guardian of                                                      kwthompson@gmail.com
6182015      Baby E.S.                                                      Attn: Kevin W. Thompson, David R. Barney, Jr.      tcollin662@gmail.com
             Amy Shepard, individually and as next friend and guardian of
6182013      Baby E.S.                                                      Attn: Scott R. Bickford, Spencer R. Doody          srb@mbfirm.com
             Andrew G. Riling and Beverly Riling, individually and as the
6182366      next friend of A.P. Riling                                     Attn: P. Rodney Jackson, Esq.                      prodjackson27@yahoo.com
             Andrew G. Riling and Beverly Riling, individually and as the
6182367      next friend of A.P. Riling                                     Attn: R. Booth Goodwin II, Esq.                         rbg@goodwingoodwin.com
                                                                                                                                    scalwell@cldlaw.com
                                                                                                                                    dditrapano@cldlaw.com
        Andrew G. Riling and Beverly Riling, individually and as the        Attn: W. Stuart Calwell, Jr., Esq., L. Dante diTrapano, amclaughlin@cldlaw.com
6182365 next friend of A.P. Riling                                          Esq.,                                                   badams@cldlaw.com
        Andrew G. Riling and Beverly Riling, individually and as the
6182368 next friend of A.P. Riling                                          Attn: Timothy P. Lupardus, Esq.                    tim@luparduslaw.com
        Angela Cherry, individually and as next friend and guardian of
        Baby Z.C.T., on behalf of themselves and all others similarly                                                          cbrustowicz@sch‐llc.com
6181911 situated                                                            Attn: Celeste Brustowicz, Stephen H. Wussow        swussow@sch‐llc.com
        Angela Cherry, individually and as next friend and guardian of
        Baby Z.C.T., on behalf of themselves and all others similarly
6181914 situated                                                            Attn: Donald E. Creadore                           donald@creadorelawfirm.com
        Angela Cherry, individually and as next friend and guardian of                                                         khr@khrlawoffices.com
        Baby Z.C.T., on behalf of themselves and all others similarly                                                          ereyes@khrlawoffices.com
6181912 situated                                                            Attn: Kent Harrison Robbins                        assistant@khrlawoffices.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                             Page 2 of 46
                                19-23649-rdd    Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                      Main Document
                                                                             Exhibit
                                                                            Pg 12 ofB 310
                                                                           Defendants Email Service List
                                                                                Served via email

 MMLID                                NAME                                                  CONTACT NAME                                        EMAIL
        Angela Cherry, individually and as next friend and guardian of
        Baby Z.C.T., on behalf of themselves and all others similarly
6181915 situated                                                         Attn: Kevin W. Thompson, David R. Barney, Jr.        kwthompsonwv@gmail.com
        Angela Cherry, individually and as next friend and guardian of
        Baby Z.C.T., on behalf of themselves and all others similarly
6181913 situated                                                         Attn: Scott R. Bickford, Spencer R. Doody            srb@mbfirm.com
6180767 Apache Tribe of Oklahoma                                         Attn: Tribal Chairman of the Apache Tribe            info@apachetribe.org
                                                                         Attn: Tribal Chairman of the Apache Tribe, Tribal
6180768 Apache Tribe of Oklahoma                                         Administrator                                        info@apachetribe.org
        April Berzinski, individually and as next friend and guardian of
6181939 Baby A.Z.                                                        Attn: Celeste Brustowicz                             cbrustowicz@sch‐llc.com
        Aracya Johnson, individually and as next friend and guardian                                                          cbrustowicz@sch‐llc.com
6181955 of Baby R.H.                                                     Attn: Celeste Brustowicz, Stephen H. Wussow          info@clfnola.com
        Aracya Johnson, individually and as next friend and guardian
6181957 of Baby R.H.                                                     Attn: Donald E. Creadore                             donald@creadorelawfirm.com
        Aracya Johnson, individually and as next friend and guardian
6181959 of Baby R.H.                                                     Attn: Kent Harrison Robbins                          khr@khrlawoffices.com
        Aracya Johnson, individually and as next friend and guardian                                                          kwthompson@gmail.com
6181956 of Baby R.H.                                                     Attn: Kevin W. Thompson, David R. Barney, Jr.        tcollin662@gmail.com
        Aracya Johnson, individually and as next friend and guardian
6181958 of Baby R.H.                                                     Attn: Scott R. Bickford, Spencer R. Doody             srb@mbfirm.com
                                                                                                                               aorlandi@bsjfirm.com
                                                                                                                               beng@bsjfirm.com
                                                                           Attn: Anthony A. Orlandi, Benjamin A. Gastel, James gerards@bsjfirm.com
                                                                           Gerard Stranch, III, James Gerard Stranch, IV,      jims@bsjfirm.com
6181396 Barry Staubus, et al.                                              Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
        Barry Staubus, in his official capacity as the District Attorney
        General for the Second Judicial District and on behalf of all
6181392 political subdivisions therein                                     Attn: Attorney General                             herbert.slatery@tn.gov
6181250 Beaver County, Pennsylvania                                        Attn: Commissioner Chairman                        dcamp@beavercountypa.gov
6181485 Beaver County, Utah                                                Attn: County Attorney                              beavercounty@beaver.utah.gov
6181484 Beaver County, Utah                                                Attn: County Clerk                                 beavercounty@beaver.utah.gov
        Billie Ivie, individually and as next friend and guardian of
        Baby A.I., on behalf of themselves and all others similarly                                                           cbrustowicz@sch‐llc.com
6181895 situated                                                           Attn: Celeste Brustowicz, Stephen H. Wussow        info@clfnola.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                            Page 3 of 46
                                19-23649-rdd        Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                                 Exhibit
                                                                                Pg 13 ofB 310
                                                                            Defendants Email Service List
                                                                                 Served via email

 MMLID                                      NAME                                              CONTACT NAME                                    EMAIL
             Billie Ivie, individually and as next friend and guardian of
             Baby A.I., on behalf of themselves and all others similarly
6181898      situated                                                       Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Billie Ivie, individually and as next friend and guardian of                                                    khr@khrlawoffices.com
             Baby A.I., on behalf of themselves and all others similarly                                                     ereyes@khrlawoffices.com
6181896      situated                                                       Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Billie Ivie, individually and as next friend and guardian of
             Baby A.I., on behalf of themselves and all others similarly                                                     kwthompson@gmail.com
6181899      situated                                                       Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
             Billie Ivie, individually and as next friend and guardian of
             Baby A.I., on behalf of themselves and all others similarly
6181897      situated                                                       Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
                                                                            Attn: Chairperson, Caddo County Commissioners
6181645      Board of County Commissioners of Caddo County                  and County Clerk                                 caddocom@classicnet.net
6181204      Board of County Commissioners of Cleveland County              Attn: County Clerk                               tbelinson@clevelandcountyok.com
6181203      Board of County Commissioners of Cleveland County              Attn: County Commissioners                       tbelinson@clevelandcountyok.com
6181205      Board of County Commissioners of Coal County                   Attn: County Clerk                               eugina_520@hotmail.com
6181649      Board of County Commissioners of Grady County                  Attn: County Clerk                               jlocke@gradycountyok.com
                                                                                                                             coclerk@cableone.net
6181227      Board of County Commissioners of Greer County                  Attn: County Commissioners; County Clerk         greer_commissioners@cableone.net
6181209      Board of County Commissioners of Jackson County                Attn: County Clerk                               rbooker@jacksoncountyok.com
6181228      Board of County Commissioners of LeFlore County                Attn: County Clerk                               cntyclerk@windstream.net
6181231      Board of County Commissioners of Logan County                  Attn: County Clerk                               logancoclerk@coxinet.net
                                                                                                                             marven.goodman@gmail.com
                                                                                                                             commissiondistrict2@gmail.com
6181232 Board of County Commissioners of Logan County                       Attn: Commissioners                              logancounty3@pldi.net
6181214 Board of County Commissioners of Love County                        Attn: County Commissioner                        dmagee@love.okcounties.org
                                                                            Attn: Board of County Commissioners of Noble
6181217 Board of County Commissioners of Noble County                       County                                           dist2noblecounty@yahoo.com
6181216 Board of County Commissioners of Noble County                       Attn: Noble County Clerk                         srichardson@noblecountyclerk.com
6181235 Board of County Commissioners of Texas County                       Attn: County Commissioners                       d1commissioner@txcountyok.com
                                                                                                                             d1commissioner@txcountyok.com
                                                                                                                             d2commissioner@texascountyok.org
6181234      Board of County Commissioners of Texas County                  Attn: Commissioners                              txco3@texascountyok.org
6181236      Board of County Commissioners of Texas County                  Attn: County Commissioners                       d2commissioner@texascountyok.org
6181237      Board of County Commissioners of Texas County                  Attn: County Commissioners                       txco3@texascountyok.org
6181222      Board of County Commissioners of Woodward County               Attn: County Clerk                               recording@woodwardcounty.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                             Page 4 of 46
                                19-23649-rdd     Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                       Main Document
                                                                              Exhibit
                                                                             Pg 14 ofB 310
                                                                          Defendants Email Service List
                                                                               Served via email

 MMLID                                  NAME                                                CONTACT NAME                                           EMAIL
                                                                                                                                cbrustowicz@sch‐llc.com
             Bobbie Lou Moore, individually and as next friend and                                                              bcooper@sch‐llc.com
             guardian of minor of minor R.R.C., on behalf of themselves   Attn: Celeste Brustowicz, Barry James Cooper, Jr.,    stephen.wussow@gmail.com
6181744      and all others similarly situated                            Stephen H. Wussow, Victor T. Cobb                     vcobb@sch‐llc.com
             Bobbie Lou Moore, individually and as next friend and                                                              drbarneywv@gmail.com
             guardian of minor of minor R.R.C., on behalf of themselves                                                         kwthompsonwv@gmail.com
6181743      and all others similarly situated                            Attn: Kevin W. Thompson, David R. Barney, Jr.         drbarneywv@gmail.com
             Brandi Brumbarger, individually and as next friend and
             guardian of Baby J.B.B., on behalf of themselves and all                                                           cbrustowicz@sch‐llc.com
6181858      others similarly situated                                    Attn: Celeste Brustowicz, Stephen H. Wussow           info@clfnola.com
             Brandi Brumbarger, individually and as next friend and
             guardian of Baby J.B.B., on behalf of themselves and all
6181861      others similarly situated                                    Attn: Donald E. Creadore                              donald@creadorelawfirm.com
             Brandi Brumbarger, individually and as next friend and                                                             khr@khrlawoffices.com
             guardian of Baby J.B.B., on behalf of themselves and all                                                           ereyes@khrlawoffices.com
6181859      others similarly situated                                    Attn: Kent Harrison Robbins                           assistant@khrlawoffices.com
             Brandi Brumbarger, individually and as next friend and
             guardian of Baby J.B.B., on behalf of themselves and all                                                           kwthompson@gmail.com
6181862      others similarly situated                                    Attn: Kevin W. Thompson, David R. Barney, Jr.         tcollin662@gmail.com
             Brandi Brumbarger, individually and as next friend and
             guardian of Baby J.B.B., on behalf of themselves and all
6181860      others similarly situated                                    Attn: Scott R. Bickford, Spencer R. Doody           srb@mbfirm.com
                                                                                                                              aorlandi@bsjfirm.com
                                                                                                                              beng@bsjfirm.com
                                                                          Attn: Anthony A. Orlandi, Benjamin A. Gastel, James gerards@bsjfirm.com
                                                                          Gerard Stranch, III, James Gerard Stranch, IV,      jims@bsjfirm.com
6181372 BRENT A. COOPER                                                   Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181373 BRENT A. COOPER                                                   Attn: Henry D. Fincher                              henry@henryfincherlaw.com
        Brittany Flach, individually and as next friend and guardian of
        Babies A.B. and G.B., on behalf of themselves and all others                                                            cbrustowicz@sch‐llc.com
6181916 similarly situated                                              Attn: Celeste Brustowicz, Stephen H. Wussow             info@clfnola.com
        Brittany Flach, individually and as next friend and guardian of
        Babies A.B. and G.B., on behalf of themselves and all others
6181919 similarly situated                                              Attn: Donald E. Creadore                                donald@creadorelawfirm.com
        Brittany Flach, individually and as next friend and guardian of                                                         khr@khrlawoffices.com
        Babies A.B. and G.B., on behalf of themselves and all others                                                            ereyes@khrlawoffices.com
6181917 similarly situated                                              Attn: Kent Harrison Robbins                             assistant@khrlawoffices.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                           Page 5 of 46
                                19-23649-rdd       Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                                Exhibit
                                                                               Pg 15 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                     NAME                                                  CONTACT NAME                                     EMAIL
             Brittany Flach, individually and as next friend and guardian of
             Babies A.B. and G.B., on behalf of themselves and all others                                                       kwthompson@gmail.com
6181920      similarly situated                                                Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
             Brittany Flach, individually and as next friend and guardian of
             Babies A.B. and G.B., on behalf of themselves and all others
6181918      similarly situated                                                Attn: Scott R. Bickford, Spencer R. Doody           srb@mbfirm.com
6181565      Broward County, Florida                                           Attn: Vice Mayor                                    dholness@broward.org
6181564      Broward County, Florida                                           Attn: Mayor                                         mbogen@broward.org
                                                                                                                                   nrich@broward.org
                                                                                                                                   mudine@broward.org
                                                                                                                                   sgeller@broward.org
                                                                                                                                   lfisher@broward.org
                                                                                                                                   BFurr@broward.org
                                                                                                                                   tryan@broward.org
6181566 Broward County, Florida                                                Attn: County Commissioners                          bsharief@broward.org
                                                                                                                                   aorlandi@bsjfirm.com
                                                                                                                                   beng@bsjfirm.com
                                                                               Attn: Anthony A. Orlandi, Benjamin A. Gastel, James jims@bsjfirm.com
                                                                               Gerard Stranch, III, James Gerard Stranch, IV,      gerards@bsjfirm.com
6181359      Bryant C. Dunaway                                                 Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181362      Bryant C. Dunaway                                                 Attn: District Attorney General                     bcdunaway@tndagc.org
6181360      Bryant C. Dunaway                                                 Attn: Henry D. Fincher                              henry@henryfincherlaw.com
6181365      Bryant C. Dunaway, et al.                                         Attn: Bryant C. Dunaway                             bcdunaway@tndagc.org
6181364      Bryant C. Dunaway, et al.                                         Attn: Bryant C. Dunaway                             bcdunaway@tndagc.org
6181366      Bryant C. Dunaway, et al.                                         Attn: Bryant C. Dunaway                             bcdunaway@tndagc.org?
                                                                                                                                   beng@bsjfirm.com
                                                                                                                                   jims@bsjfirm.com
                                                                               Attn: Benjamin A. Gastel, James Gerard Stranch, IV, gerards@bsjfirm.com
6181361 Bryant C. Dunaway, et al.                                              James Gerard Stranch, III, Tricia A. Herzfeld       triciah@bsjfirm.com
6181363 Bryant C. Dunaway, et al.                                              Attn: Henry D. Fincher                              henry@henryfincherlaw.com
6181251 Bucks County                                                           Attn: Chairman of Bucks County Commissioners        webmaster@buckscounty.org
                                                                                                                                   vlbutler@tcmax.net
6182231 Butler County                                                          Attn: Chair of Commissioners; County Clerk          butch@tcmax.net
                                                                                                                                   ksobonya@cabellcounty.org
6181570 Cabell County Commission                                               Attn: County Commissioner, County Clerk             jmorgan@cabellcounty.org
6182232 Cape Girardeau County                                                  Attn: Clerk of the County Commission                commish@capecounty.us



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 6 of 46
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                         Main Document
                                                                           Exhibit
                                                                          Pg 16 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                               NAME                                                 CONTACT NAME                                              EMAIL
        Carol Lively, individually and as next friend and guardian of
6181953 Baby L.L.                                                       Attn: Celeste Brustowicz                                  cbrustowicz@sch‐llc.com
        Caroline VonCannon, individually and as next friend and
6182019 guardian of Babies C.W. and S.W.                                Attn: Celeste Brustowicz                                  cbrustowicz@sch‐llc.com
                                                                        Attn: Chief Executive Officer, Chief Financial Officer,
6182033 Carondelet St. Joseph's Hospital                                Chief Operating Officer                                   Mark.Benz@carondelet.org
6181753 Carpenters Health & Welfare of Philadelphia & Vicinity          Attn: Principal Officer                                   info@carpenters.fund
6181676 Charlotte County, Virginia                                      Attn: Commonwealth's Attorney                             wegreen@charlotteva.com
        Charme Allen, in her official capacity as the District Attorney
6181377 General for the Sixth Judicial District                         Attn: Attorney General                                    herbert.slatery@tn.gov
                                                                                                                                  awit@harrison‐township.org
6181603 Charter Township of Harrison                                    Attn: Clerk, Supervisor                                   kverkest@harrison‐township.org
                                                                                                                                  awit@harrison‐township.org
6181604 Charter Township of Harrison                                    Attn: Township Clerk and Supervisor                       kverkest@harrison‐township.org
        Chloe Paul, individually and as next friend and guardian of
        Baby A.R.P., on behalf of themselves and all others similarly                                                             cbrustowicz@sch‐llc.com
6181853 situated                                                        Attn: Celeste Brustowicz, Stephen H. Wussow               info@clfnola.com
        Chloe Paul, individually and as next friend and guardian of
        Baby A.R.P., on behalf of themselves and all others similarly
6181856 situated                                                        Attn: Donald E. Creadore                                  donald@creadorelawfirm.com
        Chloe Paul, individually and as next friend and guardian of                                                               khr@khrlawoffices.com
        Baby A.R.P., on behalf of themselves and all others similarly                                                             ereyes@khrlawoffices.com
6181854 situated                                                        Attn: Kent Harrison Robbins                               assistant@khrlawoffices.com
        Chloe Paul, individually and as next friend and guardian of
        Baby A.R.P., on behalf of themselves and all others similarly                                                             kwthompson@gmail.com
6181857 situated                                                        Attn: Kevin W. Thompson, David R. Barney, Jr.             tcollin662@gmail.com
        Chloe Paul, individually and as next friend and guardian of
        Baby A.R.P., on behalf of themselves and all others similarly
6181855 situated                                                        Attn: Scott R. Bickford, Spencer R. Doody                 srb@mbfirm.com
        Chris and Diane Denson, individually and as next friends of
        Bably L.D.L, on behalf of themselves and all others similarly
6181735 situated                                                        Attn: MeLisa Janene Williams                              mjw@mjwilliamslaw.com
        Chris and Diane Denson, individually and as next friends of
        Bably L.D.L, on behalf of themselves and all others similarly
6181736 situated                                                        Attn: MeLisa Janene Williams                              mjw@mjwilliamslaw.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 7 of 46
                                19-23649-rdd      Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                              Exhibit
                                                                             Pg 17 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                   NAME                                              CONTACT NAME                                            EMAIL
             Christina Delancey, individually and as next friend and
             guardian of Baby A.J.W., on behalf of themselves and all
6181887      others similarly situated                                  Attn: Celeste Brustowicz                                 cbrustowicz@sch‐llc.com
6180760      Citizen Potawatomi Nation                                  Attn: Chairman and Chief Executive Officer               rbarrett@potawatomi.org
6181584      City of Akron, OH                                          Attn: City Solicitor                                     law@akronohio.gov
6181080      City of Albany, NY                                         Attn: City Clerk                                         clerkinfo@albanyny.gov
6181082      City of Albany, NY                                         Attn: City Treasurer                                     dshahinfar@albanyny.gov
6181077      City of Albany, NY                                         Attn: Mayor                                              mayor@albanyny.gov
6181079      City of Albany, NY                                         Attn: Chief City Auditor                                 srizzo@albanyny.gov
6182269      City of Alexander City, AL                                 Attn: Jeffrey D. Price                                   jeff.price@beasleyallen.com
6182266      City of Alexander City, AL                                 Attn: Jere L. Beasley                                    jere.beasley@beasleyallen.com
6182267      City of Alexander City, AL                                 Attn: Rhon E. Jones                                      rhon.jones@beasleyallen.com
6182268      City of Alexander City, AL                                 Attn: Richard D. Stratton                                rick.stratton@beasleyallen.com
6182270      City of Alexander City, AL                                 Attn: J. Ryan Kral                                       ryan.kral@beasleyallen.com
6182271      City of Alexander City, AL                                 Attn: William R. Sutton                                  william.sutton@beasleyallen.com
6182264      City of Allentown, PA                                      Attn: John Grogan                                        jgrogan@langergrogan.com
6182263      City of Allentown, PA                                      Attn: Joseph J. Khan                                     jkhan@langergrogan.com
                                                                                                                                 cityclerk@cityofanadarko.org
6181653 City of Anadarko, OK                                            Attn: City Clerk, City Manager                           citymanager@cityofanadarko.org
6181654 City of Anadarko, OK                                            Attn: Mayor                                              mayor@cityofanadarko.org
                                                                                                                                 cmason@auburnny.gov
                                                                                                                                 rjacobs@auburnny.gov
6181622      City of Auburn, NY                                         Attn: City Clerk, Comptroller, Treasurer                 rgauthier@auburnny.gov
6181621      City of Auburn, NY                                         Attn: Mayor                                              mayorquill@auburnny.gov
6181623      City of Auburn, NY                                         Attn: Corporation Counsel                                sdeforrest@auburnny.gov
6180902      City of Benton, AR                                         Attn: City Clerk                                         cityclerk@bentonar.org
                                                                                                                                 mayorfarmer@bentonar.org
6180901 City of Benton, AR                                              Attn: Mayor and City Clerk                               cityclerk@bentonar.org
                                                                                                                                 sorman@bentonvillear.com
6180898 City of Bentonville, AR                                         Attn: Mayor and City Clerk                               lspence@bentonvillear.com
        City of Boston, The Boston Public Health Commission, The
6181040 Boston Housing Authority                                        Attn: City Clerk                                         maureen.feeney@boston.gov
        City of Boston, The Boston Public Health Commission, The
6181041 Boston Housing Authority                                        Attn: Treasurer                                          treasury@boston.gov
6181238 City of Burns Flat, OK                                          Attn: Mayor and The Clerk/Treasurer                      nfo@BurnsFlatOK.com
6181239 City of Burns Flat, OK                                          Attn: Mayor and The Clerk/Treasurer                      nfo@BurnsFlatOK.com
                                                                        Attn: City Clerk and Assistant City Manager for Fiscal   clerk@cambridgema.gov
6181042 City of Cambridge, MA                                           Affairs                                                  treasurer@cambridgema.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                          Page 8 of 46
                                19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                          Exhibit
                                                                         Pg 18 ofB 310
                                                                   Defendants Email Service List
                                                                        Served via email

 MMLID                                  NAME                                          CONTACT NAME                                           EMAIL
                                                                   Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E.    mbern@bernllp.com
6182290 City of Charleston                                         Cordner, Carmen A. De Gisi                             opioidlitigation@bernllp.com
6182289 City of Charleston, SC                                     Attn: Sandra J. Senn                                   sandy@sennlegal.com
6181043 City of Chicopee, MA                                       Attn: City Clerk                                       krattell@chicopeema.gov
6181044 City of Chicopee, MA                                       Attn: Treasurer                                        mlaflamme@chicopeema.gov
6181574 City of Cleveland, OH                                      Attn: Director of Department of Law                    communications@city.cleveland.oh.us
6182260 City of Coon Rapids, MN                                    Attn: Ashley Keller                                    ack@kellerlenkner.com
6182256 City of Coon Rapids, MN                                    Attn: Jared D. Shepherd                                jshepherd@hoffbarry.com
6182259 City of Coon Rapids, MN                                    Attn: Michael H. Park                                  park@consovoymccarthy.com
6182262 City of Coon Rapids, MN                                    Attn: Seth Meyer                                       sam@kellerlenkner.com
6182261 City of Coon Rapids, MN                                    Attn: Travis Lenkner                                   tdl@kellerlenkner.com
6182258 City of Coon Rapids, MN                                    Attn: Thomas R. McCarthy                               tom@consovoymccarthy.com
6182257 City of Coon Rapids, MN                                    Attn: William S. Consovoy                              will@consovoymccarthy.com
        City of Dover, a municipal corporation of the State of
6180987 Delaware                                                   Attn: Mayor                                          rchristiansen@dover.de.us
                                                                                                                        Mayor@FortSmithAr.gov
6180890      City of Fort Smith, AR                                Attn: Mayor and City Clerk                           cityclerk@fortsmithar.gov
6181045      City of Framingham, MA                                Attn: City Clerk                                     cityclerk@framinghamma.gov
6181046      City of Framingham, MA                                Attn: Treasurer                                      treasurer@framinghamma.gov
6181590      City of Fullerton, CA                                 Attn: City Clerk                                     lucindaw@cityoffullerton.com
                                                                                                                        jreeves@tocounsel.com
                                                                   Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. cainsworth@tocounsel.com
6182354 City of Glendale                                           Royer                                                kroyer@tocounsel.com
                                                                                                                        egooch@fclaw.com
                                                                   Attn: J. Christopher Gooch, Scott Day Freeman, John sfreeman@fclaw.com
6182353      City of Glendale, AZ                                  P. Kaites                                            jkaites@fclaw.com
6181047      City of Gloucester, MA                                Attn: Office of the Treasurer; City Clerk            jdunn@gloucester‐ma.gov
6181000      City of Granite City, IL                              Attn: Mayor                                          jwhitaker@granitecity.illinois.gov
6181048      City of Haverhill, MA                                 Attn: Clerk                                          Cityclerk@cityofhaverhill.com
6180900      City of Hot Springs, AR                               Attn: City Clerk                                     hmorrissey@cityhs.net
                                                                                                                        hmorrissey@cityhs.net
6180899 City of Hot Springs, AR                                    Attn: Mayor and City Clerk                           pmccabe@levihospital.com
6181405 City of Houston, TX                                        Attn: Mayor                                          mayor@houstontx.gov
                                                                   Attn: Mayor, City Manager, Recorder, Clerk,
6181576 City of Huntington, WV                                     Treasurer, and Council                               joyceclarkwva@aim.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 9 of 46
                                19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                       Exhibit
                                                                      Pg 19 ofB 310
                                                                Defendants Email Service List
                                                                     Served via email

 MMLID                                  NAME                                       CONTACT NAME                                       EMAIL
                                                                                                                  mayorwilliams@cityofhuntington.com
                                                                                                                  balld@cityofhuntington.com
                                                                Attn: Mayor, City Manager, Recorder, Clerk,       mbates@cityofhuntington.com
6181575 City of Huntington, WV                                  Treasurer, and Council                            joyceclarkwva@aim.com
6182234 City of Independence, MO                                Attn: Mayor and City Clerk and City Prosecutor    CityClerk@indepmo.org.
6181591 City of Irvine, CA                                      Attn: City Clerk                                  clerk@cityofirvine.org
                                                                                                                  julieh@cityofithaca.org
6181084 City of Ithaca, NY                                      Attn: City Clerk, Comptroller                     dredsicker@cityofithaca.org
                                                                                                                  bjohnson@cityofjacksonville.net
6180907 City of Jacksonville, AR                                Attn: Mayor and City Clerk                        sdavitt@cityofjacksonville.net

6181656 City of Jenks, OK                                       Attn: City Manager, Mayor and City Council of Jenks cshrout@jenksok.org
                                                                                                                    hperrin@jonesboro.org
6180892      City of Jonesboro, AR                              Attn: Mayor and City Clerk                          djackson@jonesboro.org
6182236      City of Joplin                                     Attn: Mayor                                         gary@centralchristiancenter.org
6181068      City of Las Vegas, NV                              Attn: Mayor of Las Vegas                            officeofthemayor@lasvegasnevada.gov
6180888      City of Little Rock, AR                            Attn: Mayor                                         mayorscott@littlerock.gov
6180889      City of Little Rock, AR                            Attn: City Clerk                                    slangley@littlerock.gov
6180908      City of Monticello, AR                             Attn: Mayor and City Clerk                          montcity@att.net
6180929      City of New Britain, CT                            Attn: Mayor                                         Mayor@NewBritainCT.gov
                                                                Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E. mbern@bernllp.com
6182292 City of North Charleston                                Cordner, Carmen A. De Gisi                          opioidlitigation@bernllp.com
6182291 City of North Charleston, SC                            Attn: Sandra J. Senn                                sandy@sennlegal.com
                                                                                                                    mayor@nlr.ar.gov
6180893 City of North Little Rock, AR                           Attn: Mayor and City Clerk                          dwhitbey@nlr.ar.gov
6182344 City of Ocala, FL                                       Attn: City Clerk                                    clerk@ocalafl.org
6182278 City of Ocala, FL                                       Attn: Eric Romano                                   eric@romanolawgroup.com
                                                                                                                    philgardner@bellsouth.net
                                                                                                                    charlottehubbard@cableone.net
                                                                                                                    mhenderson@f‐mbank.com
                                                                                                                    chrisspurlin12@gmail.com
6182255      City of Oxford, AL                                 Attn: Mayor and City Council                        stevenwaitsoxford@gmail.com
6181255      City of Philadelphia, PA                           Attn: Mayor                                         james.kenney@phila.gov
6181254      City of Philadelphia, PA                           Attn: The Mayor                                     james.kenney@phila.gov
6180897      City of Pine Bluff, AR                             Attn: City Clerk                                    lorettaw@cityofpinebluff.com
                                                                                                                    mayor@cityofpinebluff.com
6180896 City of Pine Bluff, AR                                  Attn: Mayor and City Clerk                          lorettaw@cityofpinebluff.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 10 of 46
                                19-23649-rdd       Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                           Exhibit
                                                                          Pg 20 ofB 310
                                                                    Defendants Email Service List
                                                                         Served via email

 MMLID                                      NAME                                      CONTACT NAME                                       EMAIL
6181257 City of Pittsburgh, PA                                      Attn: City Clerk                                   brenda.pree@pittsburghpa.gov
                                                                    Attn: Mayor, City Chamberlain, City Clerk and
6181174 City of Plattsburgh, NY                                     Corporation Counsel                                  mayor@cityofplattsburgh‐ny.gov
6182068 City of Portsmouth, VA                                      Attn: City Clerk                                     whited@portsmouthva.gov
                                                                                                                         whited@portsmouthva.gov
6182067 City of Portsmouth, VA                                      Attn: City Manager; City Attorney                    Ashbys@portsmouthva.gov
6181071 City of Reno, NV                                            Attn: City Clerk                                     cityclerk@reno.gov
6181072 City of Reno, NV                                            Attn: City Clerk                                     cityclerk@reno.gov
                                                                                                                         renodirect@reno.gov
                                                                                                                         mayor@reno.gov
6181070      City of Reno, NV                                       Attn: Mayor                                          CaldeiraR@reno.gov
6181627      City of Rochester, NY                                  Attn: City Clerk                                     council@cityofrochester.gov
6181630      City of Rochester, NY                                  Attn: Mayor                                          info@cityofrochester.gov
6181034      City of Rockland, State of Maine                       Attn: City Manager, City Clerk                       clerk@rocklandmaine.gov
                                                                                                                         cityclerk@rogersar.gov
6180895 City of Rogers, AR                                          Attn: Mayor and City Clerk                           Mayor@rogersar.gov
6181050 City of Salem, MA                                           Attn: City Clerk                                     isimons@salem.com
6181592 City of San Clemente, CA                                    Attn: City Clerk                                     CityClerk@san‐clemente.org
        City of Seaford, a municipal corporation of the State of                                                         dgenshaw@seafordde.com
6180988 Delaware                                                    Attn: City Manager; Mayor                            dhenderson@seafordde.com
                                                                                                                         mayor@sesser.org
6180999 City of Sesser, IL                                          Attn: Mayor and City Clerk                           tstacey@sesser.org
                                                                                                                         mayor@sesser.org
6180998 City of Sesser, IL                                          Attn: Mayor and City Clerk                           tstacey@sesser.org
6180906 City of Sherwood, AR                                        Attn: Mayor and City Clerk                           Angela@cityofsherwood.net
                                                                                                                         dsprouse@springdalear.gov
6180891      City of Springdale, AR                                 Attn: Mayor and City Clerk                           dpearce@springdalear.gov
6181607      City of Sterling Heights, MI                           Attn: Mayor                                          mctaylor@sterling‐heights.net
6181606      City of Sterling Heights, MI                           O'Reilly Rancilio P.C.                               mkaszubski@orlaw.com
6181608      City of Sterling Heights, MI                           Attn: City Clerk                                     mryska@sterling‐heights.net
6181605      City of Sterling Heights, MI                           Attn: Mayor; City Clerk                              mryska@sterling‐heights.net
                                                                                                                         jreeves@tocounsel.com
                                                                    Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. cainsworth@tocounsel.com
6182351 City of Surprise                                            Royer                                                kroyer@tocounsel.com
6182349 City of Surprise, AZ                                        Attn: City Clerk                                     Clerk@Surpriseaz.gov
                                                                                                                         egooch@fclaw.com
                                                                    Attn: J. Christopher Gooch, Scott Day Freeman, John sfreeman@fclaw.com
6182350 City of Surprise, AZ                                        P. Kaites                                            jkaites@fclaw.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 11 of 46
                                19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                       Main Document
                                                                          Exhibit
                                                                         Pg 21 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                 NAME                                              CONTACT NAME                                           EMAIL
6180903      City of Texarkana, AR                                      Attn: Mayor                                         ab@allenbrownmayor.com
6181611      City of Warren, MI                                         Attn: City Clerk                                    clerk@cityofwarren.org
6181610      City of Warren, MI                                         Attn: Mayor                                         mayor@cityofwarren.org
6180964      City of Waterbury, CT                                      Attn: Clerk                                         mdalton@waterburyct.org
6181594      City of Westminster, CA                                    Attn: City Clerk                                    ccordon@westminster‐ca.gov
6181094      City of Yonkers, NY                                        Attn: Corporation Counsel                           matt.gallagher@yonkersny.gov
6181092      City of Yonkers, NY                                        Attn: Mayor, Corporation Counsel, Comptroller       Mayor@yonkersny.gov
6181095      City of Yonkers, NY                                        Attn: City Clerk                                    vincent.spano@yonkersny.gov
                                                                        Attn: Chairman of the Clark County                  webmaster@clarkcountynv.gov
6181074 Clark County                                                    Commissioners?rs, County Manager                    ccmgr@ClarkCountyNV.gov
                                                                        Attn: Chairman of County Commissioners and Chief    jsobel@clearfieldco.org
6181259 Clearfield County, Pennsylvania                                 Clerk of County Commissioners                       cccomm@clearfieldco.org
        Corey Means, individually and as next friend and guardian of
        Baby E.D.J., on behalf of themselves and all others similarly
6181841 situated                                                        Attn: Donald E. Creadore                            donald@creadorelawfirm.com
        Corey Means, individually and as next friend and guardian of                                                        khr@khrlawoffices.com
        Baby E.D.J., on behalf of themselves and all others similarly                                                       ereyes@khrlawoffices.com
6181839 situated                                                        Attn: Kent Harrison Robbins                         assistant@khrlawoffices.com
        Corey Means, individually and as next friend and guardian of
        Baby E.D.J., on behalf of themselves and all others similarly
6181842 situated                                                        Attn: Kevin W. Thompson, David R. Barney, Jr.       kwthompsonwv@gmail.com
        Corey Means, individually and as next friend and guardian of
        Baby E.D.J., on behalf of themselves and all others similarly
6181840 situated                                                        Attn: Scott R. Bickford, Spencer R. Doody           srb@mbfirm.com
        Corey Means, individually and as next friend and guardian of
        Baby E.D.J., on behalf of themselves and all others similarly                                                       swussow@sch‐llc.com
6181838 situated                                                        Attn: Celeste Brustowicz, Stephen H. Wussow         cbrustowicz@sch‐llc.com
                                                                                                                            dgarner@abbevillecountysc.com
6181301      County of Abbeville, SC                                    Attn: County Director and Clerk to Council          lynn@abbevillecountysc.com
6181303      County of Aiken, SC                                        Attn: Clerk of Court                                clerkofcourt@aikencountysc.gov
6181302      County of Aiken, SC                                        Attn: Chairman of County Council                    CountyCouncil@aikencountysc.gov
6181265      County of Allegheny, PA                                    Attn: County Council                                executive@alleghenycounty.us
6181261      County of Allegheny, PA                                    Attn: County Executive                              executive@alleghenycounty.us
6181263      County of Allegheny, PA                                    Attn: County Executive                              executive@alleghenycounty.us
6181264      County of Allegheny, PA                                    Attn: Treasurer                                     executive@alleghenycounty.us
6181305      County of Allendale, SC                                    Attn: Clerk of Court                                esabb@allendalecounty.com
                                                                        Attn: County Council Chairperson and Clerk to       robinson8109@bellsouth.net
6181304 County of Allendale, SC                                         Council                                             clerktocouncil@allendalecounty.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 12 of 46
                                19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                       Exhibit
                                                                      Pg 22 ofB 310
                                                                Defendants Email Service List
                                                                     Served via email

 MMLID                                  NAME                                       CONTACT NAME                                        EMAIL
                                                                                                                    lacroegaert@andersoncountysc.org
6181306 County of Anderson, SC                                  Attn: County Council Chairman and Clerk to Council district5@andersoncountysc.org
                                                                                                                    egooch@fclaw.com
                                                                Attn: J. Christopher Gooch, Scott Day Freeman, John sfreeman@fclaw.com
6182357 County of Apache, AZ                                    P. Kaites                                           jkaites@fclaw.com
6182359 County of Apache, CA                                    Attn: Anne Andrews                                  aa@andrewsthornton.com
6182360 County of Apache, CA                                    Attn: Robert Siko                                   rsiko@andrewsthornton.com
                                                                                                                    ttheodora@tocounsel.com
                                                                                                                    jreeves@tocounsel.com
                                                                                                                    cainsworth@tocounsel.com
                                                                Attn: Todd C. Theodora, Jeff Reeves, Cheryl Priest jdiotalevi@tocounsel.com
6182358 County of Apache, CA                                    Ainsworth, Jessica Hernandez Diotalevi,             kroyer@tocounsel.com
                                                                                                                    arcojudge@centurytel.net
6180776 County of Arkansas, AR                                  Attn: County Judge and County Clerk                 arcoclerkmelissa@centurytel.net
6180778 County of Ashley, AR                                    Attn: County Clerk                                  ashleycoclerk@sbcglobal.net
6180777 County of Ashley, AR                                    Attn: County Judge                                  ashleycountyjudge@att.net
                                                                Attn: Chairman of County Council and Clerk to       kinardtk@bambergcounty.sc.gov
6181307 County of Bamberg, SC                                   Council                                             shepherdrr@bambergcounty.sc.gov
6180780 County of Baxter, AR                                    Attn: County Clerk                                  canda.reese@baxtercounty.org
6180779 County of Baxter, AR                                    Attn: County Judge                                  judge@baxtercounty.org
                                                                Attn: Chairman of County Council and Clerk to
6181310 County of Beaufort, SC                                  Council                                             srodman@bcgov.net
6181406 County of Bee, TX                                       Attn: Bee County Judge                              stephanie.moreno@co.bee.tx.us
                                                                                                                    barry.moehring@bentoncountyar.gov
6180781      County of Benton, AR                               Attn: County Judge and County Clerk                 Betsy.Harrell@bentoncountyar.gov
6181407      County of Bexar, TX                                Attn: Bexar County Judge                            nwolff@Bexar.org
6180782      County of Boone, AR                                Attn: County Judge                                  boonejudge@windstream.net
6180783      County of Boone, AR                                Attn: County Clerk                                  crystalbooneclerk@gmail.com
                                                                Attn: County Commissioners and Chief Clerk of
6181266      County of Bradford, PA                             County Commissioners                                bccommadmin@bradfordco.org
6180784      County of Bradley, AR                              Attn: County Judge and County Clerk                 bradleyclerk@arkansasclerks.com
6181096      County of Broome, NY                               Attn:: Broome County Clerk                          clerkinfo@co.broome.ny.us
6181097      County of Broome, NY                               Attn: County District Attorney                      DistrictAttorney@co.broome.ny.us
6181408      County of Burleson, TX                             Attn: Burleson County Judge                         co_judge@burlesoncounty.org
6181616      County of Burlington, NJ                           Attn: Clerk                                         countyclerk@co.burlington.nj.us
6181617      County of Burlington, NJ                           Attn: County Clerk                                  countyclerk@co.burlington.nj.us
                                                                Attn: County Clerk; County Administrator;           freeholders@co.burlington.nj.us
6181619 County of Burlington, NJ                                Freeholder Director                                 clerkoftheBoard@co.burlington.nj.us

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 13 of 46
                                19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                       Exhibit
                                                                      Pg 23 ofB 310
                                                                Defendants Email Service List
                                                                     Served via email

 MMLID                                 NAME                                      CONTACT NAME                                         EMAIL
6181409 County of Burnet, TX                                    Attn: County Judge                               countyjudge@burnetcountytexas.org
6181410 County of Cameron, TX                                   Attn: Cameron County Judge                       etrevino@co.cameron.tx.us
6181267 County of Carbon, PA                                    Attn: Commisioners, Clerk of the County          cccommis@ptd.net
                                                                                                                 countyjudge@carrollcoar.com
6180883 County of Carroll, AR                                   Attn: County Judge and County Clerk              cdoss.carroll.clerk.ar@gmail.com
                                                                Attn: Chairman of County Council and Clerk to    kajohnson@shtc.net
6181314 County of Chesterfield, SC                              Council                                          sboswell@shtc.net
                                                                                                                 chicotjudge@gmail.com
6180786 County of Chicot, AR                                    Attn: County Judge and County Clerk              chicotclerk@arkansasclerks.com
6181316 County of Clarendon, SC                                 Attn: Chairman of County Council                 dstewart@dwightstewart.com
                                                                Attn: Chairman of County Council and Clerk to    dstewart@dwightstewart.com
6181315 County of Clarendon, SC                                 Council                                          dlevy@clarendoncountygov.org
                                                                                                                 rhonda@clarkcountyarkansas.com
6180787 County of Clark, AR                                     Attn: County Judge and County Clerk              ttucker@clarkcountyarkansas.com
6180788 County of Clay, AR                                      Attn: County Judge and County Clerk              judgepatterson@centurytel.net
                                                                                                                 rachelle.evans@cleburnecoclerkar.com
6180789 County of Cleburne, AR                                  Attn: County Judge and County Clerk              judgejholmes@yahoo.com
6180887 County of Cleveland, AR                                 Attn: County Clerk                               jimmycummings@yahoo.com
                                                                                                                 judgespears@tds.net
6180886      County of Cleveland, AR                            Attn: County Judge                               ccjudgespears@yahoo.com
6181318      County of Colleton, SC                             Attn: Clerk to Council                           rmayer@colletoncounty.org
6180791      County of Columbia, AR                             Attn: County Clerk                               columbiaclerk@arkansasclerks.com
6180790      County of Columbia, AR                             Attn: County Judge                               judge@countyofcolumbia.net
6181100      County of Columbia, NY                             ATTN: County Clerk                               holly.tanner@columbiacountyny.com
6181102      County of Columbia, NY                             Attn: County Attorney                            rob.fitzsimmons@columbiacountyny.com
6181099      County of Columbia, NY                             Attn: Columbia County Treasurer                  treasurer@columbiacountyny.gov
6181101      County of Columbia, NY                             Attn: County Treasurer                           treasurer@columbiacountyny.gov
                                                                                                                 judge@conwaycounty.org
6180792      County of Conway, AR                               Attn: County Judge and County Clerk              dhartman@conwaycounty.org
6181411      County of Cooke, TX                                Attn: Cooke County Judge                         jason.brinkley@co.cooke.tx.us
6181413      County of Coryell, TX                              Attn: Coryell County Judge                       countyjudge@coryellcounty.org
6180794      County of Craighead, AR                            Attn: County Clerk                               kholliday@craigheadcounty.org
6180793      County of Craighead, AR                            Attn: County Judge                               mday@craigheadcounty.org
6180795      County of Crawford, AR                             Attn: County Judge                               county.judge@crawford‐county.org
6180797      County of Cross, AR                                Attn: County Judge                               dsanders@crosscountyar.org
                                                                                                                 dsanders@crosscountyar.org
6180798 County of Cross, AR                                     Attn: County Clerk                               mwinkler@crosscountyar.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 14 of 46
                                19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                       Exhibit
                                                                      Pg 24 ofB 310
                                                                Defendants Email Service List
                                                                     Served via email

 MMLID                                 NAME                                     CONTACT NAME                                           EMAIL
                                                                Attn: County Commissioners Chaiman and Chief
6181270 County of Cumberland, PA                                Clerk                                                commissioners@ccpa.net
                                                                                                                     clark.brent@arkansas.gov
6180799 County of Dallas, AR                                    Attn: County Judge and County Clerk                  pbarnes.dcccc@gmail.com
                                                                                                                     rtindall@deshacounty.org
6180800 County of Desha, AR                                     Attn: County Judge and County Clerk                  countyclerk@deshacounty.org
                                                                Attn: Chairman of County Council and Clerk to        GBailey@DorchesterCountySC.gov
6181320 County of Dorchester, SC                                Council                                              TLangley@DorchesterCountySC.gov
6181104 County of Dutchess, NY                                  Attn: Commissioner of Finance                        AccountingFinance@DutchessNY.gov
                                                                                                                     countyattorney@dutchessny.gov
6181103      County of Dutchess, NY                             Attn: County Clerk, County Attorney                  bkendall@dutchessny.gov
6181105      County of Dutchess, NY                             Attn: County Attorney                                JFedorchak@DutchessNY.gov
6181659      County of Duval, TX                                Attn: Duval County Judge                             gsaenz@co.duval.tx.us
6181660      County of Duval, TX                                Attn: Duval County Judge                             gsaenz@co.duval.tx.us
6181662      County of Duval, TX                                Attn: County Judge and County Commissioners          ricardo.carrillo@co.duval.tx.us
6181661      County of Duval, TX                                Attn: County Judge and County Commissioners          ricardo.carrillo@co.duval.tx.us
6181322      County of Edgefield, SC                            Attn: Chairman of County Council                     scooper@edgefieldcounty.sc.gov
                                                                Attn: Chairman of County Council and Clerk to        scooper@edgefieldcounty.sc.gov
6181321      County of Edgefield, SC                            Council                                              jgilley@edgefieldcounty.sc.gov
6181106      County of Erie, NY                                 Attn: County Clerk                                   ErieCountyClerkOffice@erie.gov
6181272      County of Erie, PA                                 Attn: City Clerk                                     countyexecutive@eriecountypa.gov
6181273      County of Erie, PA                                 Attn: City Treasurer                                 countyexecutive@eriecountypa.gov
                                                                Attn: County Executive and County Council of Erie
6181271      County of Erie, PA                                 County                                               countyexecutive@eriecountypa.gov
6181323      County of Fairfield, SC                            Attn: Chairman of County Council                     cornelius.robinson006@gmail.com
6181324      County of Fairfield, SC                            Attn: Clerk to Council                               Patti.Davis@fairfield.sc.gov
6181420      County of Falls, TX                                Attn: County Judge                                   jay.t.elliott@co.falls.tx.us
6181422      County of Falls, TX                                Attn: County Judge                                   jay.t.elliott@co.falls.tx.us
6181421      County of Falls, TX                                Attn: County Judge                                   jay.t.elliott@co.falls.tx.us
6181424      County of Fannin, TX                               Attn: County Judge                                   countyjudge@fanninco.net
6181423      County of Fannin, TX                               Attn: County Judge                                   countyjudge@fanninco.net
6180801      County of Faulkner, AR                             Attn: County Judge                                   jim.baker@faulknercounty.org
                                                                                                                     jim.baker@faulknercounty.org
6180802      County of Faulkner, AR                             Attn: County Judge and County Clerk                  margaret.darter@faulknercounty.org
6181274      County of Fayette, PA                              Attn: Chairman of County of Fayette                  vvicites@fayettepa.org
6181326      County of Florence, SC                             Attn: Clerk to County Council                        clerktocouncil@florenceco.org
6181325      County of Florence, SC                             Attn: Chairman of County Council                     wmumford@florenceco.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 15 of 46
                                19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                          Exhibit
                                                                         Pg 25 ofB 310
                                                                      Defendants Email Service List
                                                                           Served via email

 MMLID                                 NAME                                              CONTACT NAME                                      EMAIL
                                                                                                                        franklin.judge@franklin‐ar.us
6180803      County of Franklin, AR                                   Attn: County Judge and County Clerk               tammy.sisson@franklincountyar.org
6180804      County of Fulton, AR                                     Attn: County Judge                                judgejimk@gmail.com
6180805      County of Fulton, AR                                     Attn: County Clerk                                vickiefcclerk@gmail.com
6180806      County of Garland, AR                                    Attn: County Judge                                dmahoney@garlandcounty.org
6180807      County of Garland, AR                                    Attn: County Clerk                                sasmith@garlandcounty.org
6180808      County of Grant, AR                                      Attn: County Judge                                judge@grantcountyar.com
6181426      County of Grayson, TX                                    Attn: County Judge                                bmagers@co.grayson.tx.us
6180810      County of Greene, AR                                     Attn: County Judge                                cojudge@greene.ar.gov
6180811      County of Greene, AR                                     Attn: County Clerk                                countyclerk@greene.ar.gov
                                                                      Attn: Chairman of County Council and Clerk to
6181327 County of Greenwood, SC                                       Council                                           sjbrown@greenwoodSC.Gov
                                                                      Attn: Chairman of County Council and Clerk to     clay2758@gmail.com
6181328 County of Hampton, SC                                         Council                                           anewton@hamptoncountysc.org
6180990 County of Hawai'I, HI                                         Attn: Corporation Counsel                         corpcounsel@hawaiicounty.gov
                                                                                                                        hcjudge@sbcglobal.net
6180812 County of Hempstead, AR                                       Attn: County Judge and County Clerk               countyclerk@hempsteadcountyar.com
                                                                      Attn: Chairman of County Council and Clerk to
6181329 County of Horry, SC                                           Council                                           countycouncil@horrycounty.org
6180813 County of Hot Spring, AR                                      Attn: County Judge and County Clerk               cjudge@hotspringcounty.org
                                                                                                                        judge@howardco.org
6180814 County of Howard, AR                                          Attn: County Judge and County Clerk               howardcounty75@yaho.com
                                                                                                                        countyjudgegriffin@swbell.net
6180815 County of Independence, AR                                    Attn: County Judge and County Clerk               countyclerk@independencecounty.com
6180817 County of Izard, AR                                           Attn: County Clerk                                IzardCountyRecords@gmail.com
                                                                                                                        jeffp@jacksoncountyar.us
6180818 County of Jackson, AR                                         Attn: County Judge and County Clerk               jacksoncountyclerk@gmail.com
6181332 County of Jasper, SC                                          Attn: Chairman and Clerk of the County Council    jfrank@jaspercountysc.gov
6181664 County of Jim Hogg, TX                                        Attn: Jim Hogg County Judge                       jcguerra@co.jim‐hogg.tx.us
                                                                                                                        johnsoncountyjudge@gmail.com
6180819 County of Johnson, AR                                         Attn: County Judge and County Clerk               johnsonclerk@arkansasclerks.com
6181432 County of Kendall, TX                                         Attn: County Judge                                judge@co.kendall.tx.us

        County of Kern, and The People of the State of California, by
6180911 and through Kern County Counsel Margo Raison                  Attn: County Clerk                                ctyclerk@kerncounty.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                       Page 16 of 46
                                19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                          Exhibit
                                                                         Pg 26 ofB 310
                                                                      Defendants Email Service List
                                                                           Served via email

 MMLID                                 NAME                                              CONTACT NAME                                      EMAIL

        County of Kern, and The People of the State of California, by
6180914 and through Kern County Counsel Margo Raison                  Attn: County Clerk                                ctyclerk@kerncounty.com

        County of Kern, and The People of the State of California, by
6180912 and through Kern County Counsel Margo Raison                  Attn: Chairman of the Board of Supervisors        district4@kerncounty.com

        County of Kern, and The People of the State of California, by                                                   district4@kerncounty.com
6180913 and through Kern County Counsel Margo Raison                  Attn: Chair of the Board of Supervisors           clerkofboard@kerncounty.com
6181433 County of Kerr, TX                                            Attn: County Judge                                cojudge@co.kerr.tx.us
                                                                      Attn: Chairman of County Council and Clerk to
6181333 County of Kershaw, SC                                         Council                                              julian.burns@kershaw.sc.gov
6181665 County of Kleberg, TX                                         Attn: Kleberg County Judge                           Rmadrid@co.kleberg.tx.us
6181663 County of Kleberg, TX                                         Attn: Kleberg County Judge                           Rmadrid@co.kleberg.tx.us
6182361 County of La Paz, AZ                                          Attn: Clerk of the Board of Supervisors              dgreen@lapazcountyaz.org
                                                                                                                           egooch@fclaw.com
                                                                      Attn: J. Christopher Gooch, Scott Day Freeman, John sfreeman@fclaw.com
6182362 County of La Paz, AZ                                          P. Kaites                                            jkaites@fclaw.com
                                                                                                                           jreeves@tocounsel.com
                                                                      Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. cainsworth@tocounsel.com
6182363      County of La Paz, CA                                     Royer                                                kroyer@tocounsel.com
6180820      County of Lafayette, AR                                  Attn: County Judge                                   lafcojudgeasst@whti.net
6180992      County of Lake, et al.                                   Attn: Chairperson of County Board                    countyboard@lakecountyil.gov
6180991      County of Lake, et al.                                   Attn: Lake County Clerk                              CountyClerk@lakecountyil.gov
                                                                      Attn: Chairman of County Council and Clerk to        steveharper@lancastercountysc.net
6181334 County of Lancaster, SC                                       Council                                              ssimpson@lancastercountysc.net
                                                                      Attn: Chairman of County Council and Clerk to        bwalsh@co.laurens.sc.us
6181336      County of Laurens, SC                                    Council                                              council7@co.laurens.sc.us
6181337      County of Laurens, SC                                    Attn: County Administrator                           jcaime@co.laurens.sc.us
6180822      County of Lawrence, AR                                   Attn: County Judge                                   lawjudge644@gmail.com
6180823      County of Lawrence, AR                                   Attn: County Clerk                                   lawrenceclerk@arkansasclerks.com
                                                                                                                           leecountyjudgets@yahoo.com
6180824 County of Lee, AR                                             Attn: County Judge and County Clerk                  leecountyclerkpwebb04@yahoo.com
                                                                      Attn: Chairman of County Council and Clerk to
6181338 County of Lee, SC                                             Council                                              jatkinson@leecountysc.org




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                       Page 17 of 46
                                19-23649-rdd       Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                           Exhibit
                                                                          Pg 27 ofB 310
                                                                    Defendants Email Service List
                                                                         Served via email

 MMLID                                    NAME                                         CONTACT NAME                                         EMAIL
                                                                                                                         countycouncil@lex‐co.com
                                                                    Attn: Chairman of County Council and Clerk to        swhetstone@lex‐co.com
6181339 County of Lexington, SC                                     Council                                              dburnett@lex‐co.com
                                                                                                                         Lincoln.County.Judge@arkansas.gov
6180825      County of Lincoln, AR                                  Attn: County Judge and County Clerk                  sjames465@gmail.com
6180827      County of Little River, AR                             Attn: County Clerk                                   dsivley@lrcounty.com
6180826      County of Little River, AR                             Attn: County Judge                                   mcranford@lrcounty.com
6180829      County of Logan, AR                                    Attn: County Clerk                                   countyclerksofc@centurytel.net
6180828      County of Logan, AR                                    Attn: County Judge                                   loganjdg@magtel.com
6180831      County of Lonoke, AR                                   Attn: County Clerk                                   lcc.dawn@yahoo.com
6180830      County of Lonoke, AR                                   Attn: County Judge                                   lonokecojudge@yahoo.com
                                                                                                                         madisoncountyjudge@yahoo.com
6180832 County of Madison, AR                                       Attn: County Judge and County Clerk                  madisonclerk@arkansasclerks.com
6181340 County of Marion, SC                                        Attn: County Administrator                           tharper@marionsc.org
                                                                                                                         cstephens@mccormickcountysc.org
6181342      County of McCormick; Clerk of Court                    Attn: Administrator                                  gchiles@mccormickcountysc.org
6181437      County of McMullen, TX                                 Attn: County Judge                                   Judge.Teal@mcmullencounty.org
6180833      County of Miller, AR                                   Attn: County Judge                                   cathy.hardin@millercountyar.org
6180834      County of Miller, AR                                   Attn: County Clerk                                   sharvin@miller.countyservice.net
6180835      County of Mississppi, AR                               Attn: County Judge                                   countyjudge@mississippicountyar.org
6180839      County of Monroe, AR                                   Attn: County Clerk                                   monroeclerk@arkansasclerks.com
                                                                                                                         monroecountyar9‐1‐1@hotmail.com
6180838      County of Monroe, AR                                   Attn: County Judge                                   lgt1951@gmail.com
6181585      County of Monroe, MI                                   Attn: Chairman, Board of Commissioners               henrylievens@gmail.com
6181586      County of Monroe, MI                                   Attn: County Clerk                                   sharon_lemasters@monroemi.org
6181181      County of Monroe, NY                                   Attn: County Attorney                                law@monroecounty.gov

6181276 County of Monroe, PA                                        Attn: Chairperson of the Board of Commissioners    jmoyer@monroecountypa.gov
                                                                    Attn: Chairperson and Clerk of the Board of County jmoyer@monroecountypa.gov
6181275 County of Monroe, PA                                        Commissioners                                      gchristine@monroecountypa.gov
                                                                                                                       montgomeryclerk@arkansasclerks.com
6180840      County of Montgomery, AR                               Attn: County Judge and County Clerk                cojudge@windstream.net
6180885      County of Newton, AR                                   Attn: County Clerk                                 newtonclerk@arkansasclerks.com
6180884      County of Newton, AR                                   Attn: County Judge                                 newtoncountyjudge@gmail.com
6181440      County of Nueces, TX                                   Attn: County Judge                                 maggie.turner@nuecesco.com

6181752 County of Ocean, NJ                                         Attn: Director of the County Board of Freeholders    FreeholderHaines@co.ocean.nj.us


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 18 of 46
                                19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                       Exhibit
                                                                      Pg 28 ofB 310
                                                                Defendants Email Service List
                                                                     Served via email

 MMLID                                 NAME                                        CONTACT NAME                                        EMAIL

6181076      County of Ocean, NJ                                Attn: County Clerk; Chair of the County Freeholders   ocinfo@co.ocean.nj.us
6181344      County of Oconee, SC                               Attn: Council Clerk                                   councilclerkinfo@oconeesc.com
6181345      County of Oconee, SC                               Attn: Chairman Pro Tem                                district5@oconeesc.com
6180842      County of Ouachita, AR                             Attn: County Clerk                                    coclerk@cablelynx.com
6180841      County of Ouachita, AR                             Attn: County Judge                                    judge@ouachitacounty.org
6180844      County of Phillips, AR                             Attn: County Judge                                    philcojudge@suddenlinkmail.com
6180845      County of Phillips, AR                             Attn: County Clerk                                    phillipsclerk@arkansasclerks.com
6181348      County of Pickens, SC                              Attn: Clerk to Council                                meaganb@co.pickens.sc.us
                                                                                                                      pcjudge@windstream.net
6180846 County of Pike, AR                                      Attn: County Judge and County Clerk                   pikereid@windstream.net
                                                                                                                      polkcojudge@sbcglobal.net
6180848 County of Polk, AR                                      Attn: County Judge                                    polkcountyclerk@yahoo.com
6180849 County of Polk, AR                                      Attn: County Clerk                                    polkcountyclerk@yahoo.com
                                                                                                                      pcjudge@suddenlinkmail.com
6180850 County of Pope, AR                                      Attn: County Judge and County Clerk                   clerk@popecountyar.org
6181445 County of Potter, TX                                    Attn: County Judge                                    nancytanner@mypottercounty.com
                                                                                                                      countyofprairie@centurytel.net
6180853 County of Prairie, AR                                   Attn: County Clerk                                    prairieclerk@arkansasclerks.com
                                                                                                                      countyofprairie@centurytel.net
6180852 County of Prairie, AR                                   Attn: County Clerk                                    prairieclerk@arkansasclerks.com
                                                                                                                      countyofprairie@centurytel.net
6180851 County of Prairie, AR                                   Attn: County Judge                                    prairieclerk@arkansasclerks.com
                                                                                                                      rcjudge@suddenlinkmail.com
6180854      County of Randolph, AR                             Attn: County Judge and County Clerk                   rcoclerk@suddenlinkmail.com
6181446      County of Robertson, TX                            Attn: Robertson County Judge                          shelley.smith@co.robertson.tx.us
6180858      County of Saline, AR                               Attn: County Clerk                                    doug.curtis@salinecounty.org
6180857      County of Saline, AR                               Attn: County Judge                                    jeff.arey@salinecounty.org
                                                                Attn: County Director; Deputy County                  s.padget@saludacounty.sc.gov
6181349      County of Saluda, SC                               Director/Clerk to Council                             k.whittle@saludacounty.sc.gov
6181117      County of Saratoga, NY                             Attn: Clerk of the Board of Supervisors               foil@saratogacountyny.gov
6180859      County of Scott, AR                                Attn: County Judge and County Clerk                   scottcountyjudge@yahoo.com
6180861      County of Searcy, AR                               Attn: County Clerk                                    searcyclerk@gmail.com
6180860      County of Searcy, AR                               Attn: County Judge                                    searcycojudge@yahoo.com
6180862      County of Sebastian, AR                            Attn: County Judge                                    dhudson@co.sebastian.ar.us
6180863      County of Sebastian, AR                            Attn: County Judge                                    dhudson@co.sebastian.ar.us



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 19 of 46
                                19-23649-rdd    Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                        Exhibit
                                                                       Pg 29 ofB 310
                                                                 Defendants Email Service List
                                                                      Served via email

 MMLID                                   NAME                                       CONTACT NAME                                       EMAIL
                                                                                                                  dettman@co.seneca.ny.us
                                                                 Attn: County Attorney, County Clerk, County      clotz@co.seneca.ny.us
6181124 County of Seneca, NY                                     Treasurer                                        fsinicropi@co.seneca.ny.us
                                                                 Attn: Chair, County Board of Supervisors, and    supervisors@co.seneca.ny.us
6181123 County of Seneca, NY                                     County Attorney                                  dettman@co.seneca.ny.us
6180866 County of Sevier, AR                                     Attn: County Judge                               sevcjudge@windstream.net
                                                                                                                  SharpJudge@centurytel.net
6180868      County of Sharp, AR                                 Attn: County Judge and County Clerk              sharpclerk@centurytel.net
6180856      County of St. Francis, AR                           Attn: County Clerk                               countyclerk@stfranciscountyar.org
6180869      County of Stone, AR                                 Attn: County Judge                               sc_judge@yelcot.net
6180870      County of Stone, AR                                 Attn: County Clerk                               stoneclerk@yelcot.net
6181128      County of Sullivan, NY                              Attn: Country Manager and County Attorney        CountyAttorney@co.sullivan.ny.us
6181350      County of Sumter, SC                                Attn: Clerk to Council                           council@sumtercountysc.org
6181351      County of Sumter, SC                                Attn: Chairman                                   jmccain@sumtercountysc.org
6181278      County of Tioga, PA                                 Attn: County Board of Commissioners              commissioners@tiogacountypa.us
6181450      County of Trinity, TX                               Attn: County of Trinity Judge                    tcj@co.trinity.tx.us
6181451      County of Trinity, TX                               Attn: County of Trinity Judge                    tcj@co.trinity.tx.us
6180872      County of Union, AR                                 Attn: County Clerk                               mloftin@unioncountyar.com
6180871      County of Union, AR                                 Attn: County Judge                               mloftin@unioncountyar.com
6181352      County of Union, SC                                 Attn: Union County Supervisor and Clerk          mlawson@countyofunion.com
6180873      County of Van Buren, AR                             Attn: County Judge                               vbcjudge@artelco.com
6180874      County of Van Buren, AR                             Attn: County Clerk                               vbcoclerk@artelco.com
6181452      County of Van Zandt, TX                             Attn: Van Zandt County Judge                     cbonham@vanzandtcounty.org
6181453      County of Waller, TX                                Attn: County Judge                               t.duhon@wallercounty.us
6180876      County of Washington, AR                            Attn: County Clerk                               blewallen@co.washington.ar.us
6180875      County of Washington, AR                            Attn: County Judge                               joseph.wood@co.washington.ar.us
                                                                                                                  maggil@co.washington.pa.us
                                                                                                                  IreyDL@co.washington.pa.us
6181280 County of Washington, PA                                 Attn: County of Washington Board of Comissioners shoberh@co.washington.pa.us
                                                                 Attn: Chair of the Westmoreland County Board of
6181281      County of Westmoreland, PA                          Commissioners                                    gcerilli@co.westmoreland.pa.us
6180877      County of White, AR                                 Attn: County Judge                               wcjudgeasst@att.net
6180878      County of White, AR                                 Attn: County Clerk                               whitecounty.clerk@yahoo.com
6181354      County of Williamsburg, SC                          Attn: County Supervisor and County Clerk         tiffany.wright@wc.sc.gov
6181353      County of Williamsburg, SC                          Attn: County Supervisor and County Clerk         tiffany.wright@wc.sc.gov
6181454      County of Wood, TX                                  Attn: County Judge                               countyjudge@co.wood.tx.us
6180879      County of Woodruff, AR                              Attn: County Judge                               woodruffcojudge@gmail.com
6180880      County of Woodruff, AR                              Attn: County Judge                               woodruffcojudge@gmail.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 20 of 46
                                19-23649-rdd    Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                             Exhibit
                                                                            Pg 30 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                 NAME                                              CONTACT NAME                                   EMAIL
6180881 County of Woodruff, AR                                          Attn: County Clerk                            woodruffcountyclerk@outlook.com
                                                                                                                      cojudge@arkwest.com
6180882 County of Yell, AR                                              Attn: County Judge and County Clerk           skbarnett@outlook.com
6181282 County of York, PA                                              Attn: Director of Assessment                  RWhite@yorkcountypa.gov
        Courtney Herring, individually and as next friend and
6181947 guardian of Baby M.T.                                           Attn: Celeste Brustowicz                      cbrustowicz@sch‐llc.com
6182237 Crawford County                                                 Attn: County Clerk                            clerkjgmartin@gmail.com

6181685 Cumberland County                                               Attn: Cumberland County Attorney              INFO@CUMBERLANDCOUNTY.VIRGINIA.GOV
6181477 Daggett County, Utah                                            Attn: County Clerk                            braymond@daggettcounty.org
        Darren and Elena Flanagan, individually and as adoptive
        parents and next friends of Baby K.L.F., on behalf of
6181732 themselves and all others similarly situated                    Attn: Melisa J. Williams, Attorney At Law     mjw@mjwilliamslaw.com
        Darren and Elena Flanagan, individually and as adoptive
        parents and next friends of Baby K.L.F., on behalf of
6181731 themselves and all others similarly situated                    Attn: MeLisa Janene Williams                  mjw@mjwilliamslaw.com
                                                                        Attn: Chairman of Daupin County Board of
6181283 Dauphin County, PA                                              Comissioners                                  chairman@dauphinc.org
        Dave Clark, in his official capacity as the District Attorney
6181380 General for the Seventh Judicial District, TN                   Attn: Attorney General                        herbert.slatery@tn.gov
        Dave Clark, in his official capacity as the District Attorney
6181379 General for the Seventh Judicial District, TN                   Attn: Attorney General                        herbert.slatery@tn.gov

6182066 Deborah Dixon, as next friend and guardian of baby S.E.T        Attn: Celeste Brustowicz                      cbrustowicz@sch‐llc.com
                                                                                                                      webmaster@co.deleware.pa.us
6181284 Delaware County, Pennsylvania                                   Attn: Chairman, Counhty Council               mcblainj@co.delaware.pa.us
6180764 Delaware Nation                                                 Attn: Curtis "Muskrat" Brueh                  cbruehl@bruehllaw.com
6180765 Delaware Nation                                                 Attn: Daniel M. Delluomo                      monty@delluomo.com
                                                                                                                      msill@fulmersill.com
6180766 Delaware Nation                                                 Attn: Matthew J. Sill, Harrison C. Lujan      hlujan@fulmersill.com
6182238 Dent County                                                     Attn: Chair of Commissioners; County Clerk    becky.swiney@courts.mo.gov
        Deric Rees and Ceonda Rees, individually and as next friend
        and guardian of baby T.W.B. on behalf of themselves and all
6181704 others similarly situated                                       Attn: Anthony D. Gray                         agray@johnsongraylaw.com
        Deric Rees and Ceonda Rees, individually and as next friend
        and guardian of baby T.W.B. on behalf of themselves and all
6181706 others similarly situated                                       Attn: David R. Barney, Jr.                    drbarneywv@gmail.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 21 of 46
                                19-23649-rdd      Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                               Exhibit
                                                                              Pg 31 ofB 310
                                                                              Defendants Email Service List
                                                                                   Served via email

 MMLID                                    NAME                                                   CONTACT NAME                                    EMAIL
             Deric Rees and Ceonda Rees, individually and as next friend
             and guardian of baby T.W.B. on behalf of themselves and all
6181705      others similarly situated                                        Attn: James F. Clayborne, Jr.                    jclayborne@cswlawllp.com
             Desirae Warren, individually and as next friend and guardian
             of Baby A.W., on behalf of themselves and all others similarly                                                    cbrustowicz@sch‐llc.com
6181906      situated                                                         Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
             Desirae Warren, individually and as next friend and guardian
             of Baby A.W., on behalf of themselves and all others similarly
6181908      situated                                                         Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Desirae Warren, individually and as next friend and guardian
             of Baby A.W., on behalf of themselves and all others similarly
6181910      situated                                                         Attn: Kent Harrison Robbins                      khr@khrlawoffices.com
             Desirae Warren, individually and as next friend and guardian
             of Baby A.W., on behalf of themselves and all others similarly
6181907      situated                                                         Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompson@gmail.com
             Desirae Warren, individually and as next friend and guardian
             of Baby A.W., on behalf of themselves and all others similarly
6181909      situated                                                         Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
             Desiree Carlson, individually and as next friend and guardian
             of Baby J.S., on behalf of themselves and all others similarly                                                    cbrustowicz@sch‐llc.com
6181900      situated                                                         Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
             Desiree Carlson, individually and as next friend and guardian
             of Baby J.S., on behalf of themselves and all others similarly
6181902      situated                                                         Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Desiree Carlson, individually and as next friend and guardian                                                     khr@khrlawoffices.com
             of Baby J.S., on behalf of themselves and all others similarly                                                    ereyes@khrlawoffices.com
6181904      situated                                                         Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Desiree Carlson, individually and as next friend and guardian
             of Baby J.S., on behalf of themselves and all others similarly                                                    kwthompson@gmail.com
6181901      situated                                                         Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
             Desiree Carlson, individually and as next friend and guardian
             of Baby J.S., on behalf of themselves and all others similarly
6181903      situated                                                         Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
6182085      DICKENSON COMMUNITY HOSPITAL                                     Attn: Registered Agent                           help@sofha.net
6182087      DICKENSON COMMUNITY HOSPITAL                                     Attn: Tennessee Secretary of State               tnsos.ats@tn.gov
6182226      Director of Law for the City of Akron, Eve Belfance              Attn: Director of Law                            EBelfance@AkronOhio.gov



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                               Page 22 of 46
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                           Exhibit
                                                                          Pg 32 ofB 310
                                                                          Defendants Email Service List
                                                                               Served via email

 MMLID                                 NAME                                                  CONTACT NAME                                       EMAIL

6182239 Dunklin County                                                    Attn: Clerk of the County Commission; County Clerk dunklin@sos.mo.gov
                                                                                                                             auditorhotline@utah.gov
6181475 Duscesne County, Utah                                             Attn: County Clerk                                 sfoote@duchesne.utah.gov
6181476 Duscesne County, Utah                                             Attn: County Atttorney                             sfoote@duchesne.utah.gov
        Elizabeth Kommer, individually and as next friend and
6181952 guardian of Baby C.K.                                             Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
6181668 Ellis County                                                      Attn: County Judge and County Commissioners      countyjudge@co.ellis.tx.us
6181672 Ellis County                                                      Attn: Commissioners                              kyle.butler@co.ellis.tx.us
6181670 Ellis County                                                      Attn: Commissioners                              lane.grayson@co.ellis.tx.us
6181671 Ellis County                                                      Attn: Commissioners                              pct3@co.ellis.tx.us
6181669 Ellis County                                                      Attn: Commissioners                              randy.stinson@co.ellis.tx.us
6181468 Emery County, Utah                                                Attn: County Clerk; County Commissioners         clerk‐auditor@emery.utah.gov
6181469 Emery County, Utah                                                Attn: Emery County Clerk                         clerk‐auditor@emery.utah.gov

        Erin Doyle, individually and as Mother and Custodian of Baby
6181722 D.F., on behalf of themselves and all others similarly situated   Attn: c/o Anna Villarreal                        anna@avlawohio.com
        Esperenza Ellis, individually and as next friend and guardian
        of Baby S.O.D., on behalf of themselves and all others
6181880 similarly situated                                                Attn: Donald E. Creadore                         donald@creadorelawfirm.com
        Esperenza Ellis, individually and as next friend and guardian                                                      khr@khrlawoffices.com
        of Baby S.O.D., on behalf of themselves and all others                                                             ereyes@khrlawoffices.com
6181882 similarly situated                                                Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
        Esperenza Ellis, individually and as next friend and guardian
        of Baby S.O.D., on behalf of themselves and all others
6181879 similarly situated                                                Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompson@gmail.com
        Esperenza Ellis, individually and as next friend and guardian
        of Baby S.O.D., on behalf of themselves and all others
6181881 similarly situated                                                Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
        Esperenza Ellis, individually and as next friend and guardian
        of Baby S.O.D., on behalf of themselves and all others                                                             swussow@sch‐llc.com
6181878 similarly situated                                                Attn: Celeste Brustowicz, Stephen H. Wussow      cbrustowicz@sch‐llc.com
        Farrah Williams, individually and as next friend and guardian
        of Baby A.W., on behalf of themselves and all others similarly
6181894 situated                                                          Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com

6182061 Fire and Police Retirement Health Care Fund, San Antonio          Attn: Chairperson of the Board of Trustees       faprhcf@swbell.net


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                           Page 23 of 46
                                19-23649-rdd   Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                            Exhibit
                                                                           Pg 33 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                 NAME                                                CONTACT NAME                                     EMAIL

6181737 Fire and Police Retirement Health Care Fund, San Antonio        Attn: Executive Director                          faprhcf@swbell.net
                                                                                                                          commission@franklinmo.net
6182240      Franklin County                                            Attn: County Clerk; District Commissioners 1‐2    tbaker@franklinmo.net
6181285      Franklin County                                            Attn: Director, Tax Office                        taxservices@franklincountypa.gov
6181066      Franklin County                                            Attn: County Clerk                                tbaker@franklinmo.net
6182364      Fredrick Hill                                              25 Stephens Drive                                 fredhill70@gmail.com
6181487      Garfield County, Utah                                      Attn: County Auditor / Clerk                      camille.moore@garfield.utah.gov
6181486      Garfield County, Utah                                      Attn: County Clerk and County Attorney            cyndi@garfield.utah.gov

        Gary Carr, individually as next friend and on behalf of all
6181746 wrongful death beneficiaries of Luther Greer, deceased          Attn: Jefferson V. Hester                         jhester@greerlawfirm.com

        Gary Carr, individually as next friend and on behalf of all
6181747 wrongful death beneficiaries of Luther Greer, deceased          Attn: Kimberly P. Simoes                          kimberly@simoeslaw.com

        Gary Carr, individually as next friend and on behalf of all
6181748 wrongful death beneficiaries of Luther Greer, deceased          Attn: Michael D. Greer                            mgreer@greerlawfirm.com
        Gena Patterson, individually and as next friend and guardian
6181999 of Baby F.P.                                                    Attn: Celeste Brustowicz                          cbrustowicz@sch‐llc.com
6182126 Gilliard Health Services, Inc.                                  Attn: Chairman and CEO                            tmclendon@evergreenmedical.org
        Gloria Cruz, individually and as next friend and guardian of
        Baby C.E.L., on behalf of themselves and all others similarly
6181830 situated                                                        Attn: Donald E. Creadore                          donald@creadorelawfirm.com
        Gloria Cruz, individually and as next friend and guardian of                                                      khr@khrlawoffices.com
        Baby C.E.L., on behalf of themselves and all others similarly                                                     ereyes@khrlawoffices.com
6181832 situated                                                        Attn: Kent Harrison Robbins                       assistant@khrlawoffices.com
        Gloria Cruz, individually and as next friend and guardian of
        Baby C.E.L., on behalf of themselves and all others similarly
6181829 situated                                                        Attn: Kevin W. Thompson, David R. Barney, Jr.     kwthompsonwv@gmail.com
        Gloria Cruz, individually and as next friend and guardian of
        Baby C.E.L., on behalf of themselves and all others similarly
6181831 situated                                                        Attn: Scott R. Bickford, Spencer R. Doody         srb@mbfirm.com
        Gloria Cruz, individually and as next friend and guardian of                                                      swussow@sch‐llc.com
        Baby C.E.L., on behalf of themselves and all others similarly                                                     cbrustowicz@sch‐llc.com
6181828 situated                                                        Attn: Celeste Brustowicz, Stephen H. Wussow       info@clfnola.com
6181461 Grand County                                                    Attn: County Clerk and County Attorney            cyndi@garfield.utah.gov


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 24 of 46
                                19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                         Main Document
                                                                         Exhibit
                                                                        Pg 34 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                 NAME                                                CONTACT NAME                                        EMAIL
                                                                                                                             BDixon@greenecountymo.gov
                                                                                                                             hbengsch@greenecountymo.gov
6182242 Greene County                                                   Attn: County Commission members                      JRussell@greenecountymo.gov
6182241 Greene County                                                   Attn: Clerk                                          SSchoeller@greenecountymo.gov
                                                                        Attn: Chairman of Greene County Board of
6181286 Greene County, Pennsylvania                                     Comissioners                                         bzimmerman@co.greene.pa.us

6181688 Greensville County, Virginia                                    Attn: County Administration; Board of Supervisors    admin@greensvillecountyva.gov
                                                                                                                             caoffice@greensvillecountyva.gov
6181687 Greensville County, Virginia                                    Attn: Commonwealth's Attorney                        admin@greensvillecountyva.gov
6181500 Hancock County Commission                                       Attn: Commissioner                                   commission@hanwv.org
        HAWKINS COUNTY MEMORIAL HOSPITAL F/K/A HAWKINS
6182088 COUNTY MEMORIAL HOSPITAL                                        Attn: Registered Agent                               help@sofha.net
        Heather Goss, individually and as next friend and guardian of                                                        cbrustowicz@sch‐llc.com
6181965 Babies C.B. and                                                 Attn: Celeste Brustowicz, Stephen H. Wussow          info@clfnola.com
        Heather Goss, individually and as next friend and guardian of
6181968 Babies C.B. and                                                 Attn: Donald E. Creadore                             donald@creadorelawfirm.com
        Heather Goss, individually and as next friend and guardian of
6181966 Babies C.B. and                                                 Attn: Kent Harrison Robbins                          khr@khrlawoffices.com
        Heather Goss, individually and as next friend and guardian of                                                        kwthompson@gmail.com
6181969 Babies C.B. and                                                 Attn: Kevin W. Thompson, David R. Barney, Jr.        tcollin662@gmail.com
        Heather Goss, individually and as next friend and guardian of
6181967 Babies C.B. and                                                 Attn: Scott R. Bickford, Spencer R. Doody            srb@mbfirm.com
        Heather Puckett, individually and as next friend and guardian
6182016 of Baby C.M.B.                                                  Attn: Celeste Brustowicz                             cbrustowicz@sch‐llc.com
6182265 I‐Kare Treatment Center, LLC                                    Attn: Randi Kassan                                   rkassan@thesandersfirm.com
        International Brotherhood of Electrical Workers Local 728
6181827 Family Healthcare Plan                                          Attn: President, Business Manager                    Info@ibew728.org
        International Brotherhood of Electrical Workers Local 728
6181826 Family Healthcare Plan                                          Attn: President, Business Manager                    Info@ibew728.org
6181547 Jackson County Commission                                       Attn: County Commissioner                            commission@jacksoncountywv.com
        Jacquelynn Martinez, individually and as next friend and
        guardian of Baby J.M., on behalf of themselves and all others
6181905 similarly situated                                              Attn: Celeste Brustowicz                             cbrustowicz@sch‐llc.com
6182229 James & Teri Holland                                            Attn: MeLisa Janene Williams                         mjw@mjwilliamslaw.com
        Jamie Johnson, individually and as next friend and guardian
6181941 of Babies K.D. and J.D.                                         Attn: Stephen H. Wussow                              swussow@sch‐llc.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 25 of 46
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                      Main Document
                                                                           Exhibit
                                                                          Pg 35 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                                 NAME                                                CONTACT NAME                                         EMAIL

6181874 Jamiee Gilson, as next friend and guardian of Baby M.M.D        Attn: Kevin W. Thompson, David R. Barney, Jr.       kwthompson@gmail.com
                                                                                                                            cbrustowicz@sch‐llc.com
6181873 Jamiee Gilson, as next friend and guardian of Baby M.M.D.       Attn: Celeste Brustowicz, Stephen H. Wussow         info@clfnola.com

6181875 Jamiee Gilson, as next friend and guardian of Baby M.M.D.       Attn: Donald E. Creadore                            donald@creadorelawfirm.com
                                                                                                                            khr@khrlawoffices.com
                                                                                                                            ereyes@khrlawoffices.com
6181877 Jamiee Gilson, as next friend and guardian of Baby M.M.D.       Attn: Kent Harrison Robbins                         assistant@khrlawoffices.com

6181876 Jamiee Gilson, as next friend and guardian of Baby M.M.D.       Attn: Scott R. Bickford, Spencer R. Doody           srb@mbfirm.com
                                                                                                                            aorlandi@bsjfirm.com
                                                                                                                            beng@bsjfirm.com
                                                                                                                            gerards@bsjfirm.com
                                                                        Attn: Anthony A. Orlandi, Benjamin A. Gastel, James jims@bsjfirm.com
                                                                        Gerard Stranch, III, James Gerard Stranch, IV,      michaelw@bsjfirm.com
6181390 Jared Effler, et al.                                            Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181386 Jared Effler, et al.                                            Attn: William C. Killian                            bill.killian@leitnerfirm.com
6181385 Jared Effler, et al.                                            Attn: William Killian                               billkillian@cawpllc.com
                                                                                                                            cbanks@jeffcomo.org
6182230 Jefferson County                                                Attn: Clerk of the County Commission; County Clerk DGannon@jeffcomo.org
        Jenni Goldman, individually and as next friend and guardian
6181951 of Babies J.K.W. and M.J.R.                                    Attn: Celeste Brustowicz                             cbrustowicz@sch‐llc.com
        Jennifer Artz, individually and as next friend and guardian of
        Baby I.A.A., on behalf of themselves and all others similarly
6181943 situated                                                       Attn: Stephen H. Wussow                              swussow@sch‐llc.com
        Jennifer Thomas, individually and as next friend and guardian
6181997 of Baby A.S.                                                   Attn: Celeste Brustowicz                             cbrustowicz@sch‐llc.com
                                                                                                                            aorlandi@bsjfirm.com
                                                                                                                            beng@bsjfirm.com
                                                                        Attn: Anthony A. Orlandi, Benjamin A. Gastel, James gerards@bsjfirm.com
                                                                        Gerard Stranch, III, James Gerard Stranch, IV,      jims@bsjfirm.com
6181367 Jenning H. Jones                                                Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181368 Jenning H. Jones                                                Attn: Henry D. Fincher                              henry@henryfincherlaw.com
        Jenny Scully, individually and as next friend and guardian of                                                       cbrustowicz@sch‐llc.com
6182002 Baby I.S.                                                       Attn: Celeste Brustowicz, Stephen H. Wussow         info@clfnola.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 26 of 46
                                19-23649-rdd       Doc 107         Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                                 Exhibit
                                                                                Pg 36 ofB 310
                                                                                Defendants Email Service List
                                                                                     Served via email

 MMLID                                      NAME                                                   CONTACT NAME                                    EMAIL
             Jenny Scully, individually and as next friend and guardian of
6182003      Baby I.S.                                                          Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Jenny Scully, individually and as next friend and guardian of                                                       kwthompson@gmail.com
6182004      Baby I.S.                                                          Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
             Jenny Scully, individually and as next friend and guardian of
6182005      Baby I.S.                                                          Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
             Jessica Collier, individually and as next friend and guardian of
6181940      Baby A.P.                                                          Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
             Jessica Hampel, individually and as next friend and guardian
             of Baby A.M.H., on behalf of themselves and all others
6181836      similarly situated                                                 Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Jessica Hampel, individually and as next friend and guardian                                                        khr@khrlawoffices.com
             of Baby A.M.H., on behalf of themselves and all others                                                              ereyes@khrlawoffices.com
6181834      similarly situated                                                 Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Jessica Hampel, individually and as next friend and guardian
             of Baby A.M.H., on behalf of themselves and all others
6181837      similarly situated                                                 Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompsonwv@gmail.com
             Jessica Hampel, individually and as next friend and guardian
             of Baby A.M.H., on behalf of themselves and all others
6181835      similarly situated                                                 Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
             Jessica Hampel, individually and as next friend and guardian                                                        swussow@sch‐llc.com
             of Baby A.M.H., on behalf of themselves and all others                                                              cbrustowicz@sch‐llc.com
6181833      similarly situated                                                 Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
             Jessica Perkins, individually and as next friend and guardian
6182017      of Babies P.A. and R.A.                                            Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
             Jessica Rodriguez, individually and as next friend and
             guardian of Baby M.A.P., on behalf of themselves and all                                                            cbrustowicz@sch‐llc.com
6181863      others similarly situated                                          Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
             Jessica Rodriguez, individually and as next friend and
             guardian of Baby M.A.P., on behalf of themselves and all
6181866      others similarly situated                                          Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Jessica Rodriguez, individually and as next friend and                                                              khr@khrlawoffices.com
             guardian of Baby M.A.P., on behalf of themselves and all                                                            ereyes@khrlawoffices.com
6181864      others similarly situated                                          Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Jessica Rodriguez, individually and as next friend and
             guardian of Baby M.A.P., on behalf of themselves and all
6181867      others similarly situated                                          Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompson@gmail.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                 Page 27 of 46
                                19-23649-rdd       Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                                Exhibit
                                                                               Pg 37 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                     NAME                                                   CONTACT NAME                                  EMAIL
             Jessica Rodriguez, individually and as next friend and
             guardian of Baby M.A.P., on behalf of themselves and all
6181865      others similarly situated                                         Attn: Scott R. Bickford, Spencer R. Doody      srb@mbfirm.com
             Jessica Taylor, individually and as next friend and guardian of
6181949      Baby D.S.                                                         Attn: Stephen H. Wussow                        swussow@sch‐llc.com
             John Doe, by and through Jane Doe, his parent and natural
             guardian, on behalf of himself and all others similarly
6182332      situated                                                          Attn: Gregory B. Heller                        gheller@yrchlaw.com
             John Doe, by and through Jane Doe, his parent and natural
             guardian, on behalf of himself and all others similarly                                                          jweston@sackslaw.com
6182330      situated                                                          Attn: Andrew Sacks, John Weston                asacks@sacklaw.com
             John Doe, by and through Jane Doe, his parent and natural
             guardian, on behalf of himself and all others similarly                                                          tbilek@bileklaw.com
6182331      situated                                                          Attn: Thomas E. Bilek, Kelly Cox Bilek         kbilek@bileklaw.com
6181455      Johnson County                                                    Attn: County Judge                             countyjudge@johnsoncountytx.org
6182092      JOHNSTON MEMORIAL HOSPITAL, INC.                                  Attn: Registered Agent                         help@sofha.net
                                                                               Attn: County Clerk; County Attorney;
6181467 Juab County, Utah                                                      Commissioners                                  alainal@juabcounty.com
        Katherine Whittington, individually and as next friend and
6182018 guardian of Babies S.W. and A.W.                                       Attn: Celeste Brustowicz                       cbrustowicz@sch‐llc.com
        Kayla Shockley, individually and as next friend and guardian
6181978 of Baby M.G.L.                                                         Attn: Donald E. Creadore                       donald@creadorelawfirm.com
        Kayla Shockley, individually and as next friend and guardian
6181976 of Baby M.G.L.                                                         Attn: Kent Harrison Robbins                    khr@khrlawoffices.com
        Kayla Shockley, individually and as next friend and guardian
6181979 of Baby M.G.L.                                                         Attn: Kevin W. Thompson                        kwthompson@gmail.com
        Kayla Shockley, individually and as next friend and guardian
6181977 of Baby M.G.L.                                                         Attn: Scott R. Bickford, Spencer R. Doody      srb@mbfirm.com
        Kayla Shockley, individually and as next friend and guardian                                                          swussow@sch‐llc.com
6181975 of Baby M.G.L.                                                         Attn: Celeste Brustowicz, Stephen H. Wussow    cbrustowicz@sch‐llc.com
        Kayla Shockley, individually and as next friend and guardian
6181980 of Baby M.G.L.                                                         Attn: David R. Barney, Jr.                     tcollin662@gmail.com

6180989 Kent County, a political subdivision of the State of Delaware          Attn: Commissioner Chair                       admin@co.kent.de.us
        Kiana Hutchins, individually and as next friend and guardian
6181938 of Baby T.E.                                                           Attn: Stephen H. Wussow                        swussow@sch‐llc.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 28 of 46
                                19-23649-rdd      Doc 107         Filed 09/24/19 Entered 09/24/19 19:45:25                      Main Document
                                                                                Exhibit
                                                                               Pg 38 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                     NAME                                                   CONTACT NAME                                     EMAIL
             Kimberly Martin, individually and as next friend and guardian
6181937      of Baby A.M.                                                      Attn: Stephen H. Wussow                           swussow@sch‐llc.com
             Kjellsi Meinecke, individually and as next friend and guardian
             of Baby J.B., on behalf of themselves and all others similarly
6181942      situated                                                          Attn: Celeste Brustowicz                          cbrustowicz@sch‐llc.com
             Knox County, State of Maine, individually, and on behalf of all
6181036      others similarly situated                                         Attn: County Treasurer                            krobinson@knoxcountymaine.gov
             Krista Gauthier, Angela Sawyers, and Jessica Springborn,
             individually and as next friends and guardians of Babies
             D.L.D., M.A.S., and N.S., on behalf of themselves and all
6181890      others similarly situated                                         Attn: Celeste Brustowicz                          cbrustowicz@sch‐llc.com
             Krystle Kirk, individually and as next friend and guardian of                                                       cbrustowicz@sch‐llc.com
6181926      Baby B.K.                                                         Attn: Celeste Brustowicz, Stephen H. Wussow       info@clfnola.com
             Krystle Kirk, individually and as next friend and guardian of
6181929      Baby B.K.                                                         Attn: Donald E. Creadore                          donald@creadorelawfirm.com
                                                                                                                                 khr@khrlawoffices.com
        Krystle Kirk, individually and as next friend and guardian of                                                            ereyes@khrlawoffices.com
6181927 Baby B.K.                                                              Attn: Kent Harrison Robbins                       assistant@khrlawoffices.com
        Krystle Kirk, individually and as next friend and guardian of                                                            kwthompson@gmail.com
6181930 Baby B.K.                                                              Attn: Kevin W. Thompson, David R. Barney, Jr.     tcollin662@gmail.com
        Krystle Kirk, individually and as next friend and guardian of
6181928 Baby B.K.                                                              Attn: Scott R. Bickford, Spencer R. Doody         srb@mbfirm.com
                                                                                                                                 carluccimr@lackawannacounty.org
6181288      Lackawanna County, Pennsylvania                                   Attn: County Clerk                                mcnultye@lackawannacounty.org
6181287      Lackawanna County, Pennsylvania                                   Attn: County Commissioner, Chairman               omalleyp@lackawannacounty.org
6180997      Lake County Coroner Dr. Howard Cooper                             Attn: County Clerk                                countyclerk@lakecountyil.gov
6180996      Lake County Coroner Dr. Howard Cooper                             Attn: County Coroner                              LCCO@lakecountyil.gov
6180995      Lake County Sherriff Mark C. Curran                               Attn: County Clerk                                countyclerk@lakecountyil.gov
6180994      Lake County Sherriff Mark C. Curran                               Attn: County Sherriff                             sheriff@lakecountyil.gov
                                                                               Attn: County Commissioner, Chairman and County    dvogler@co.lawrence.pa.us
6181289      Lawrence County, Pennsylvania                                     Administrator                                     gagliano@co.lawrence.pa.us
6182094      LEBANON HMA, LLC F/K/A LEBANON HMA, INC.                          Attn: Registered Agent; Managing Member           Investor_Communications@chs.net
6181507      Lewis County Commission                                           Attn: County Commission President                 lccommission@yahoo.com
6181509      Lewis County Commission                                           Attn: Prosecuting Attorney                        lcpa@frontier.com
6181508      Lewis County Commission                                           Attn: County Clerk                                lewiscountyclerk@lewiscountywv.org




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 29 of 46
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                        Main Document
                                                                           Exhibit
                                                                          Pg 39 ofB 310
                                                                          Defendants Email Service List
                                                                               Served via email

 MMLID                                 NAME                                                  CONTACT NAME                                        EMAIL
                                                                                                                              aorlandi@bsjfirm.com
                                                                                                                              beng@bsjfirm.com
                                                                          Attn: Anthony A. Orlandi, Benjamin A. Gastel, James gerards@bsjfirm.com
                                                                          Gerard Stranch, III, James Gerard Stranch, IV,      jims@bsjfirm.com
6181374 LISA S. ZAVOGIANNIS                                               Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181375 LISA S. ZAVOGIANNIS                                               Attn: Henry D. Fincher                              henry@henryfincherlaw.com
        Lori Taylor, individually and as next friend and guardian of
6181984 Baby M.T.                                                         Attn: Donald E. Creadore                            donald@creadorelawfirm.com
        Lori Taylor, individually and as next friend and guardian of
6181982 Baby M.T.                                                         Attn: Kent Harrison Robbins                         khr@khrlawoffices.com
        Lori Taylor, individually and as next friend and guardian of                                                          kwthompson@gmail.com
6181985 Baby M.T.                                                         Attn: Kevin W. Thompson, David R. Barney, Jr.       tcollin662@gmail.com
        Lori Taylor, individually and as next friend and guardian of
6181983 Baby M.T.                                                         Attn: Scott R. Bickford, Spencer R. Doody           srb@mbfirm.com
        Lori Taylor, individually and as next friend and guardian of                                                          swussow@sch‐llc.com
6181981 Baby M.T.                                                         Attn: Celeste Brustowicz, Stephen H. Wussow         cbrustowicz@sch‐llc.com
6181690 Loudoun County, Virginia                                          Attn: County Attorney                               bos@loudoun.gov
                                                                                                                              coadmin@loudoun.gov
6181691 Loudoun County, Virginia                                          Attn: County Administrator; Board of Supervisors    bos@loudoun.gov
6182245 Madison County                                                    Attn: County Clerk                                  countyclerk@madisoncountymo.us
                                                                          Attn: Chairman of the Board of Supervisors or
6181291 Mahoning Township                                                 Secretary                                           JOberdorf@mahoningtownship.org
        Maria Ortiz, individually and as next friend and guardian of
        Baby A.O., on behalf of themselves and all others similarly
6181944 situated                                                          Attn: Celeste Brustowicz                            cbrustowicz@sch‐llc.com
        Marijha Hamawi, individually and as next friend and guardian
        of Babies K.L.H. and N.A.W., on behalf of themselves and all
6181892 others similarly situated                                         Attn: Celeste Brustowicz                            cbrustowicz@sch‐llc.com
6181510 Marshall County Commission                                        Attn: County Commissioner                           commission@marshallcountywv.org
6181513 Marshall County Commission                                        Attn: Prosecutor's Office                           prosecutor@MarshallCountyWV.org
        Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182288 the age of 18                                                     Attn: Alexander D. McLaughlin                       amclaughlin@cldlaw.com
        Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182282 the age of 18                                                     Attn: Benjamin D. Adams                             badams@cldlaw.com
        Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182284 the age of 18                                                     Attn: L. Dante DiTrapano                            dditrapano@cldlaw.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                           Page 30 of 46
                                19-23649-rdd        Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                                 Exhibit
                                                                                Pg 40 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                    NAME                                                    CONTACT NAME                                        EMAIL
             Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182286      the age of 18                                                     Attn: P. Rodney Jackson                            prodjackson27@yahoo.com
             Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182285      the age of 18                                                     Attn: R. Booth Goodwin, II                         rbg@goodwingoodwin.com
             Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182283      the age of 18                                                     Attn: W. Stuart Calwell                            scalwell@calwelllaw.com
             Mary Tilley, as next friend of K.B. Tilley, a minor child under
6182287      the age of 18                                                     Attn: Timothy P. Lupardus                            tim@luparduslaw.com
                                                                               Attn: Mayor, Village Recorder, Finance Director, and
6181522 Mayor Chris Tatum on behalf of The Village of Barboursville            Councilmember                                        ctatum@barboursville.org
        Mayor Don E. McCourt, on behalf of the Town of Addison
6181526 a/k/a The Town of Webster Springs                                      Attn: Councilmember                                addison@frontiernet.net
        Mayor Don E. McCourt, on behalf of the Town of Addison
6181525 a/k/a The Town of Webster Springs                                      Attn: Mayor                                        addison@frontiernet.net
        Mayor Don E. McCourt, on behalf of the Town of Addison
6181527 a/k/a The Town of Webster Springs                                      Attn: Recorder                                     addison@frontiernet.net

6181528 Mayor Peggy Knotts Barney, on behalf of the City of Grafton            Attn: City Manager                                 CityofGrafton@hotmail.com
6181532 Mayor Philip Bowers, on behalf of the City of Philippi                 Attn: City Manager                                 jeremy.drennen@philippi.org
        Mechelle Gauthier, individually and as next friend and                                                                    cbrustowicz@sch‐llc.com
6181960 guardian of Baby B.L.                                                  Attn: Celeste Brustowicz, Stephen H. Wussow        info@clfnola.com
        Mechelle Gauthier, individually and as next friend and
6181963 guardian of Baby B.L.                                                  Attn: Donald E. Creadore                           donald@creadorelawfirm.com
        Mechelle Gauthier, individually and as next friend and
6181961 guardian of Baby B.L.                                                  Attn: Kent Harrison Robbins                        khr@khrlawoffices.com
        Mechelle Gauthier, individually and as next friend and
6181964 guardian of Baby B.L.                                                  Attn: Kevin W. Thompson                            kwthompson@gmail.com
        Mechelle Gauthier, individually and as next friend and
6181962 guardian of Baby B.L.                                                  Attn: Scott R. Bickford, Spencer R. Doody          srb@mbfirm.com
                                                                                                                                  brooks.lenhart@meckleburgva.com
6181495 Mecklenburg County, Virginia                                           Attn: Commonwealth Attorney                        wayne.carter@mecklenburgva.com
6181497 Mecklenburg County, Virginia                                           Attn: Chairman of the Board of Supervisors         glenn.barbour@mecklenburgva.com
6181496 Mecklenburg County, Virginia                                           Attn: County Administrator                         wayne.carter@mecklenburgva.com
6182228 Meghan Lara                                                            Attn: Celeste Brustowicz                           cbrustowicz@sch‐llc.com
        Melanie Massey, individually and as next friend and guardian
6181948 of Babies S.L.M. and K.D.R.                                            Attn: Stephen H. Wussow                            swussow@sch‐llc.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 31 of 46
                                19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                        Main Document
                                                                           Exhibit
                                                                          Pg 41 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                            NAME                                                     CONTACT NAME                                          EMAIL
        Melba Alexander, individually and as next friend and                                                                  cbrustowicz@sch‐llc.com
6181931 guardian of Baby B.H.R.                                         Attn: Celeste Brustowicz, Stephen H. Wussow           info@clfnola.com
        Melba Alexander, individually and as next friend and
6181934 guardian of Baby B.H.R.                                         Attn: Donald E. Creadore                              donald@creadorelawfirm.com
                                                                                                                              khr@khrlawoffices.com
        Melba Alexander, individually and as next friend and                                                                  ereyes@khrlawoffices.com
6181932 guardian of Baby B.H.R.                                         Attn: Kent Harrison Robbins                           assistant@khrlawoffices.com
        Melba Alexander, individually and as next friend and                                                                  kwthompson@gmail.com
6181935 guardian of Baby B.H.R.                                         Attn: Kevin W. Thompson, David R. Barney, Jr.         tcollin662@gmail.com
        Melba Alexander, individually and as next friend and
6181933 guardian of Baby B.H.R.                                         Attn: Scott R. Bickford, Spencer R. Doody             srb@mbfirm.com
                                                                                                                              cbrustowicz@sch‐llc.com
        Melissa Ambrosio, individually and as next friend of Baby       Attn: Celeste Brustowicz, Barry James Cooper, Jr.,    bcooper@sch‐llc.com
6181702 G.A., on behalf of themselves and all others similarly situated Stephen H. Wussow, Victor T. Cobb                     info@clfnola.com

        Melissa Ambrosio, individually and as next friend of Baby                                                             tcollin662@gmail.com
6181703 G.A., on behalf of themselves and all others similarly situated Attn: Kevin W. Thompson, David R. Barney, Jr.         kwthompsonwv@gmail.com
6181293 Mercer County                                                   Attn: Chairman, Mercer County Commissioners           mmcconnell@mcc.co.mercer.pa.us
                                                                        Attn: Chairperson of the County Board and County      countyboard@lakecountyil.gov
6182222 Michael Nerheim, Lake County State’s Attorney                   Clerk                                                 CountyClerk@lakecountyil.gov
                                                                                                                              countyboard@lakecountyil.gov
6182223 Michael Nerheim, Lake County State’s Attorney                   Attn: Lake County State's Attorney                    CountyClerk@lakecountyil.gov
6181463 Millard County                                                  Attn: County Clerk                                    mrowley@co.millard.ut.us
        MOUNTAIN STATES HEALTH ALLIANCE F/K/A JOHNSON CITY
6182100 MEDICAL CENTER HOSPITAL, INC.                                   Attn: Registered Agent; Managing Agent                help@sofha.net
        Musette Chancey, individually and as next friend and
6182021 guardian of Babies D.C.1. and D.C.2.                            Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
        Naomi Wright, individually and as next friend and guardian of
6182000 Baby M.W.                                                       Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
        Naomi Wright, individually and as next friend and guardian of
6182001 Baby M.W.                                                       Attn: Donald E. Creadore                              donald@creadorelawfirm.com
6181294 Newtown Township                                                Attn: Township Manager                                micahl@newtownpa.gov
        Nichole Tindall, individually and as next friend and guardian
6181973 of Baby L.M.                                                    Attn: Donald E. Creadore                              donald@creadorelawfirm.com
                                                                                                                              khr@khrlawoffices.com
        Nichole Tindall, individually and as next friend and guardian                                                         ereyes@khrlawoffices.com
6181971 of Baby L.M.                                                    Attn: Kent Harrison Robbins                           assistant@khrlawoffices.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 32 of 46
                                19-23649-rdd      Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                          Main Document
                                                                               Exhibit
                                                                              Pg 42 ofB 310
                                                                              Defendants Email Service List
                                                                                   Served via email

 MMLID                                    NAME                                                   CONTACT NAME                                          EMAIL
             Nichole Tindall, individually and as next friend and guardian
6181974      of Baby L.M.                                                     Attn: Kevin W. Thompson, David R. Barney, Jr.         kwthompson@gmail.com
             Nichole Tindall, individually and as next friend and guardian
6181972      of Baby L.M.                                                     Attn: Scott R. Bickford, Spencer R. Doody             srb@mbfirm.com
             Nichole Tindall, individually and as next friend and guardian                                                          swussow@sch‐llc.com
6181970      of Baby L.M.                                                     Attn: Celeste Brustowicz, Stephen H. Wussow           cbrustowicz@sch‐llc.com
             Nicole Tuttle, individually and as next friend and guardian of
             Baby A.T., on behalf of themselves and all others similarly
6181889      situated                                                         Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
             Niola Lechuga, individually and as next friend and guardian of
             Babies Q.H.L. and A.G.L., on behalf of themselves and all
6181885      others similarly situated                                        Attn: Donald E. Creadore                              donald@creadorelawfirm.com
             Niola Lechuga, individually and as next friend and guardian of
             Babies Q.H.L. and A.G.L., on behalf of themselves and all
6181884      others similarly situated                                        Attn: Kevin W. Thompson                               kwthompson@gmail.com
             Niola Lechuga, individually and as next friend and guardian of
             Babies Q.H.L. and A.G.L., on behalf of themselves and all                                                              swussow@sch‐llc.com
6181883      others similarly situated                                        Attn: Celeste Brustowicz, Stephen H. Wussow           cbrustowicz@sch‐llc.com
6181441      Nueces County Hospital District                                  Attn: County Judge                                    maggie.turner@nuecesco.com
6182047      Oasis Hospital                                                   Attn: Chief Medical Officer                           jweinberg@oasishospital.com
6181692      Patrick County, Virginia                                         Attn: County Attorney                                 ahblack55@yahoo.com
6181693      Patrick County, Virginia                                         Attn: Commonwealth's Attorney                         svipperman@co.patrick.va.us
             Paul Rodriguez, Acting Director of the New Jersey Division of    Attn: Director of Consumer Affairs of the State of
6182116      Consumer Affairs                                                 New Jersey                                            askconsumeraffairs@dca.lps.state.nj.us
             Paula Watson, individually and as next friend and guardian of                                                          cbrustowicz@sch‐llc.com
6182006      Baby D.M.                                                        Attn: Celeste Brustowicz, Stephen H. Wussow           info@clfnola.com
             Paula Watson, individually and as next friend and guardian of
6182008      Baby D.M.                                                        Attn: Donald E. Creadore                              donald@creadorelawfirm.com
                                                                                                                                    khr@khrlawoffices.com
        Paula Watson, individually and as next friend and guardian of                                                               ereyes@khrlawoffices.com
6182007 Baby D.M.                                                             Attn: Kent Harrison Robbins                           assistant@khrlawoffices.com
        Paula Watson, individually and as next friend and guardian of
6182010 Baby D.M.                                                             Attn: Scott R. Bickford, Spencer R. Doody             srb@mbfirm.com
        Paula Watson, individually and as next friend and guardian of                                                               tcollin662@gmail.com
6182009 Baby D.M.                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.         kwthompsonwv@gmail.com
        Penny Martin, individually and as next friend and guardian of                                                               cbrustowicz@sch‐llc.com
6181921 Baby D.M.                                                             Attn: Celeste Brustowicz, Stephen H. Wussow           info@clfnola.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                               Page 33 of 46
                                19-23649-rdd      Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                              Exhibit
                                                                             Pg 43 ofB 310
                                                                             Defendants Email Service List
                                                                                  Served via email

 MMLID                              NAME                                                CONTACT NAME                                            EMAIL
        Penny Martin, individually and as next friend and guardian of
6181924 Baby D.M.                                                     Attn: Donald E. Creadore                                donald@creadorelawfirm.com
                                                                                                                              khr@khrlawoffices.com
             Penny Martin, individually and as next friend and guardian of                                                    ereyes@khrlawoffices.com
6181922      Baby D.M.                                                       Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Penny Martin, individually and as next friend and guardian of                                                    kwthompson@gmail.com
6181925      Baby D.M.                                                       Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
             Penny Martin, individually and as next friend and guardian of
6181923      Baby D.M.                                                       Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
6182246      Perry County                                                    Attn: County Clerk                               jwmkutz@perrycountymo.us
6181557      Pleasants County Commission                                     Attn: County Clerk                               evelyndavis@frontiernet.net
6181696      Prince George County, Virginia                                  Attn: Chairman of the Board of Supervisors       dhunter@princegeorgecountyva.gov
                                                                                                                              dhunter@princegeorgecountyva.gov
6181695 Prince George County, Virginia                                       Attn: County Attorney; County Administration     administration@princegeorgecountyva.gov
        Quincy Weatherwax, individually and as next friend and
        guardian of Baby L.W., on behalf of themselves and all others
6181893 similarly situated                                                   Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
        Rachel Wood, individually and as next friend and adopted
        mother of Baby O.W., on behalf of themselves and all others
6181717 similarly situated                                                   Attn: Anthony D. Gray                            agray@johnsongraylaw.com
6181541 Randolph County Commission                                           Attn: Chair of County Commissioners              kweese@randolphctywv.org
        Reannan Howell, individually and as next friend and guardian
6181950 of Baby N.J.D.                                                       Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
        Rebecca Goforth, individually and as next friend and guardian                                                         cbrustowicz@sch‐llc.com
6181991 of Babies A.S. and N.S.                                              Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
        Rebecca Goforth, individually and as next friend and guardian
6181994 of Babies A.S. and N.S.                                              Attn: Donald E. Creadore                         donald@creadorelawfirm.com
        Rebecca Goforth, individually and as next friend and guardian
6181992 of Babies A.S. and N.S.                                              Attn: Kent Harrison Robbins                      khr@khrlawoffices.com
        Rebecca Goforth, individually and as next friend and guardian                                                         kwthompson@gmail.com
6181995 of Babies A.S. and N.S.                                              Attn: Kevin W. Thompson, David R. Barney, Jr.    tcollin662@gmail.com
        Rebecca Goforth, individually and as next friend and guardian
6181993 of Babies A.S. and N.S.                                              Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
6181560 Ritchie County Commission                                            Attn: County Commission President                srogers459@hotmail.com
6181561 Ritchie County Commission                                            Attn: County Clerk                               tdmcdona@clerk.state.wv.us




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                              Page 34 of 46
                                19-23649-rdd       Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                                Exhibit
                                                                               Pg 44 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                   NAME                                                     CONTACT NAME                                        EMAIL
                                                                                                                                   shamblinmd@yahoo.com
                                                                                                                                   rwhited279@frontier.com
6181545 Roane County Commission                                                Attn: Commissioner                                  corkrean32@gmail.com
                                                                                                                                   aorlandi@bsjfirm.com
                                                                                                                                   beng@bsjfirm.com
                                                                               Attn: Anthony A. Orlandi, Benjamin A. Gastel, James gerards@bsjfirm.com
                                                                               Gerard Stranch, III, James Gerard Stranch, IV,      jims@bsjfirm.com
6181369 Robert J. Carter                                                       Michael J. Wall, Tricia A. Herzfeld                 triciah@bsjfirm.com
6181370 Robert J. Carter                                                       Attn: Henry D. Fincher                              henry@henryfincherlaw.com
                                                                                                                                   dsweet@rockwallcountytexas.com
                                                                                                                                   csevier@rockwallcountytexas.com
                                                                                                                                   lgilbert@rockwallcountytexas.com
                                                                                                                                   dbailey@rockwallcountytexas.com
6181674 Rockwall County                                                        Attn: County Judge and Commissioners                dmagness@rockwallcountytexas.com

6181734 Roxie Whitley, individually and as next friend of Baby Z.B.D.          Attn: MeLisa J. Williams, Attorney At Law        mjw@mjwilliamslaw.com

6181733      Roxie Whitley, individually and as next friend of Baby Z.B.D.     Attn: MeLisa Janene Williams                     mjw@mjwilliamslaw.com
6182275      Russell County, Alabama                                           Attn: Jeffrey D. Price                           jeff.price@beasleyallen.com
6182272      Russell County, Alabama                                           Attn: Jere L. Beasley                            jere.beasley@beasleyallen.com
6182273      Russell County, Alabama                                           Attn: Rhon E. Jones                              rhon.jones@beasleyallen.com
6182274      Russell County, Alabama                                           Attn: Richard D. Stratton                        rick.stratton@beasleyallen.com
6182276      Russell County, Alabama                                           Attn: J. Ryan Kral                               ryan.kral@beasleyallen.com
6182277      Russell County, Alabama                                           Attn: William R. Sutton                          william.sutton@beasleyallen.com
             Russell Johnson, in his official capacity as the District
6181382      Attorney General for the Ninth Judicial District, TN              Attn: Attorney General                           herbert.slatery@tn.gov
             Russell Johnson, in his official capacity as the District
6181381      Attorney General for the Ninth Judicial District, TN              Attn: Attorney General                           herbert.slatery@tn.gov
             Sally Peterson, individually and as next friend and guardian of
             Baby E.A.P., on behalf of themselves and all others similarly                                                      cbrustowicz@sch‐llc.com
6181843      situated                                                          Attn: Celeste Brustowicz, Stephen H. Wussow      cbrustowicz@sch‐llc.com
             Sally Peterson, individually and as next friend and guardian of
             Baby E.A.P., on behalf of themselves and all others similarly
6181846      situated                                                          Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Sally Peterson, individually and as next friend and guardian of                                                    khr@khrlawoffices.com
             Baby E.A.P., on behalf of themselves and all others similarly                                                      ereyes@khrlawoffices.com
6181844      situated                                                          Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 35 of 46
                                19-23649-rdd       Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                                Exhibit
                                                                               Pg 45 ofB 310
                                                                               Defendants Email Service List
                                                                                    Served via email

 MMLID                                    NAME                                                    CONTACT NAME                                    EMAIL
             Sally Peterson, individually and as next friend and guardian of
             Baby E.A.P., on behalf of themselves and all others similarly
6181847      situated                                                          Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompsonwv@gmail.com
             Sally Peterson, individually and as next friend and guardian of
             Baby E.A.P., on behalf of themselves and all others similarly
6181845      situated                                                          Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
             Samantha DeMaro, individually and as next friend and
             guardian of Baby J.W.L.B., on behalf of themselves and all                                                         cbrustowicz@sch‐llc.com
6181848      others similarly situated                                         Attn: Celeste Brustowicz, Stephen H. Wussow      info@clfnola.com
             Samantha DeMaro, individually and as next friend and
             guardian of Baby J.W.L.B., on behalf of themselves and all
6181851      others similarly situated                                         Attn: Donald E. Creadore                         donald@creadorelawfirm.com
             Samantha DeMaro, individually and as next friend and                                                               khr@khrlawoffices.com
             guardian of Baby J.W.L.B., on behalf of themselves and all                                                         ereyes@khrlawoffices.com
6181849      others similarly situated                                         Attn: Kent Harrison Robbins                      assistant@khrlawoffices.com
             Samantha DeMaro, individually and as next friend and
             guardian of Baby J.W.L.B., on behalf of themselves and all
6181852      others similarly situated                                         Attn: Kevin W. Thompson, David R. Barney, Jr.    kwthompson@gmail.com
             Samantha DeMaro, individually and as next friend and
             guardian of Baby J.W.L.B., on behalf of themselves and all
6181850      others similarly situated                                         Attn: Scott R. Bickford, Spencer R. Doody        srb@mbfirm.com
             Samantha McAnany, individually and as next friend and
6181946      guardian of Baby A.L.M.                                           Attn: Stephen H. Wussow                          swussow@sch‐llc.com
6181464      San Juan County                                                   Attn: County Clerk/Auditor                       jdnielson@sanjuancounty.org
             Sandra Atkinson, individually and as next friend and guardian
6181996      of Baby L.C.                                                      Attn: Celeste Brustowicz                         cbrustowicz@sch‐llc.com
6181297      Schuylkill County, Pa.                                            Attn: County Commissioner and Chief Clerk        ghalcovage@co.schuylkill.pa.us
                                                                                                                                cbrustowicz@sch‐llc.com
6181715      Shannon Hunt                                                      Attn: Celeste Brustowicz, Stephen H. Wussow      jscamarso@sch‐llc.com
6181714      Shannon Hunt                                                      Attn: Charles A Gilman                           cgilman@cgilmanlaw.com
6181716      Shannon Hunt                                                      Attn: Lauren Monica Geisser                      lgeisser@gblegalteam.com
6181402      Shelby County, by the Shelby Board of Commissioners               Attn: Board of Commissioners                     Marlinee.Iverson@shelbycountytn.gov
6181403      Shelby County, by the Shelby Board of Commissioners               Attn: County Attorney                            Marlinee.Iverson@shelbycountytn.gov
6181404      Shelby County, by the Shelby Board of Commissioners               Attn: Mayor                                      officeofthemayor@shelbycountytn.gov
6181401      Shelby County, by the Shelby Board of Commissioners               Attn: Chief Administrative Officer               patrice.thomas@shelbycountytn.gov




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                                Page 36 of 46
                                19-23649-rdd       Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                     Main Document
                                                                               Exhibit
                                                                              Pg 46 ofB 310
                                                                             Defendants Email Service List
                                                                                  Served via email

 MMLID                                    NAME                                                  CONTACT NAME                                     EMAIL
             Shelby L. Brant, individually and as next friend and guardian
             of Baby L.A.Z., on behalf of themselves and all others
6181945      similarly situated                                              Attn: Celeste Brustowicz                          cbrustowicz@sch‐llc.com
             Shelley Whittaker, individually and as next friend and
             guardian of Babies E.W., G.L.O., and N.S.G., on behalf of                                                         cbrustowicz@sch‐llc.com
6181868      themselves and all others similarly situated                    Attn: Celeste Brustowicz, Stephen H. Wussow       info@clfnola.com
             Shelley Whittaker, individually and as next friend and
             guardian of Babies E.W., G.L.O., and N.S.G., on behalf of
6181871      themselves and all others similarly situated                    Attn: Donald E. Creadore                          donald@creadorelawfirm.com
             Shelley Whittaker, individually and as next friend and                                                            khr@khrlawoffices.com
             guardian of Babies E.W., G.L.O., and N.S.G., on behalf of                                                         ereyes@khrlawoffices.com
6181869      themselves and all others similarly situated                    Attn: Kent Harrison Robbins                       assistant@khrlawoffices.com
             Shelley Whittaker, individually and as next friend and
             guardian of Babies E.W., G.L.O., and N.S.G., on behalf of
6181872      themselves and all others similarly situated                    Attn: Kevin W. Thompson, David R. Barney, Jr.     kwthompson@gmail.com
             Shelley Whittaker, individually and as next friend and
             guardian of Babies E.W., G.L.O., and N.S.G., on behalf of
6181870      themselves and all others similarly situated                    Attn: Scott R. Bickford, Spencer R. Doody         srb@mbfirm.com
             Shilo Shewmake, individually and as next friends and
             guardians of Babies L.G., A.S., and J.S., on behalf of
6181891      themselves and all others similarly situated                    Attn: Celeste Brustowicz                          cbrustowicz@sch‐llc.com
6181760      Southeastern Pennsylvania Transportation Authority              Attn: Secretary to the Board                      CLooby@septa.org
6181761      Southeastern Pennsylvania Transportation Authority              Attn: Secretary of State                          RA‐RTK‐DOS@pa.gov
                                                                                                                               mlynch@spartanburgcounty.org
6181357 Spartanburg County                                                   Attn: Chairman and Clerk of the County Council    mlynch@spartanburgcounty.org
                                                                                                                               mlynch@spartanburgcounty.org
6181358      Spartanburg County                                              Attn: Chairman and Clerk of the County Council    mlynch@spartanburgcounty.org
6181613      St. Francois County                                             Attn: Clerk for St. Francois County Commission    coclerk@sfcgov.org
6181614      St. Francois County                                             Attn: County Clerk                                coclerk@sfcgov.org
6181615      St. Francois County                                             Attn: Presiding Commissioner                      hgallaher@sfcgov.org
6180692      State of Arkansas, ex rel. Leslie Rutledge                      Attn: Leslie Rutledge                             oag@ArkansasAG.gov
6180775      State of Arkansas, ex rel. Scott Ellington                      Attn: Leslie Rutledge                             oag@ArkansasAG.gov
6180696      State of Connecticut                                            Attn: Office of the Claims Commissioner           Claims.Commissioner@ct.gov
6182065      State of Vermont                                                Attn: TJ Donovan                                  ago.info@vermont.gov
                                                                                                                               gnelson@stegencounty.org
6182247 Ste. Genevieve County                                                Attn: Clerk of the County Commission              rbahr@stegencounty.org
6182248 Ste. Genevieve County                                                Attn: County Clerk                                swolk@stegencounty.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                              Page 37 of 46
                                19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                            Exhibit
                                                                           Pg 47 ofB 310
                                                                     Defendants Email Service List
                                                                          Served via email

 MMLID                              NAME                                                CONTACT NAME                                       EMAIL
        Stephen Crump, in his official capacity as the District
6181384 Attorney General for the Tenth Judicial District, TN         Attn: Attorney General                              herbert.slatery@tn.gov
        Stephen Crump, in his official capacity as the District
6181383 Attorney General for the Tenth Judicial District, TN         Attn: Attorney General                              herbert.slatery@tn.gov
                                                                                                                         scocelmore@gmail.com
6182249 Stone County                                                 Attn: County Clerk; Attn: Presiding Commissioner    prescommdennis@gmail.com
6181804 Stonewall Jackson Memorial Hospital Company                  Attn: President and Registered Agent                hospital@stonewallhospital.net
6182251 Taney County                                                 Attn: Circuit Clerk                                 Amy.Strahan@courts.mo.gov
6182250 Taney County                                                 Attn: Clerk of the County Commission                CountyClerk@co.taney.mo.us
        Taylor Brooke Underwood, individually and as next friend
6181998 and guardian of Baby C.U.                                    Attn: Celeste Brustowicz                            cbrustowicz@sch‐llc.com
6182252 Texas County                                                 Attn: Clerk of the County Commission                commission@texascountymissouri.gov

6180935 The Borough of Naugatuck                                     Attn: Board of Mayor and Burgesses, Borough Clerk NWhess@naugatuck‐ct.gov
                                                                                                                       dcassetti@ansoniact.org
                                                                                                                       jwaugh@ansoniact.org
6180931 The City of Ansonia, CT                                      Attn: Mayor, Town Clerk, and Assistant Clerk      dbranch@ansoniact.org
6180960 The City of Bridgeport, et al.                               Attn: City Clerk                                  Frances.ortiz@bridgeportct.gov
6180959 The City of Bridgeport, et al.                               Attn: Mayor                                       mayor@bridgeportct.gov
                                                                                                                       mayorsoffice@bristolct.gov
6180951 The City of Bristol, CT                                      Attn: Mayor                                       townclerk@bristolct.gov
6180952 The City of Bristol, CT                                      Attn: Town & City Clerk                           townclerk@bristolct.gov
                                                                                                                       wcasey@burbankil.gov
6181001 The City of Burbank, IL                                      Attn: Mayor, City Clerk                           bbembenek@burbankil.gov
                                                                                                                       smcdermott@countryside‐il.org
6181002 The City of Countryside, IL                                  Attn: Mayor, City Clerk                           clerk@countryside‐il.org
6180933 The City of Derby, CT                                        Attn: Mayor, City Clerk                           townclerk@derbyct.gov
                                                                                                                       mpassero@ci.New‐London.CT.US
6180963      The City of New London, CT                              Attn: Mayor and City Clerk                        ayala@ci.new‐london.ct.us
6181641      The City of Ogdensburg, NY                              Attn: City Clerk                                  cjock@ogdensburg.org
6181642      The City of Ogdensburg, NY                              Attn: City Attorney, City Manager                 spurdy@ogdensburg.org
6181643      The City of Ogdensburg, NY                              Attn: Comptroller                                 tjohnson@ogdensburg.org
6181640      The City of Ogdensburg, NY                              Attn: Mayor                                       washley@ogdensburg.org
6181633      The City of Saratoga Springs, NY                        Attn: Mayor                                       Meg.Kelly@saratoga‐springs.org
6181631      The City of Saratoga Springs, NY                        Attn: Mayor                                       Meg.Kelly@saratoga‐springs.org
6181636      The City of Saratoga Springs, NY                        Attn: Commissioner of Finance                     Michele.Madigan@saratoga‐springs.org
6181637      The City of Saratoga Springs, NY                        Attn: Commissioner of Finance                     Michele.Madigan@saratoga‐springs.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                      Page 38 of 46
                                19-23649-rdd     Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                            Exhibit
                                                                           Pg 48 ofB 310
                                                                     Defendants Email Service List
                                                                          Served via email

 MMLID                                    NAME                                          CONTACT NAME                                          EMAIL
                                                                                                                           theresa.wilson@saratoga‐springs.org
6181634      The City of Saratoga Springs, NY                        Attn: City Clerk                                      amber.mcdonald@saratoga‐springs.org
6181635      The City of Saratoga Springs, NY                        Attn: City Attorney                                   vince.deleonardis@saratoga‐springs.org
6180950      The City of Torrington, CT                              Attn: Mayor and City Clerk                            Elinor_Carbone@torringtonct.org
6180947      The City of West Haven, CT                              Attn: City Clerk                                      dcollins@westhaven‐ct.gov
6181245      The Commonwealth of PA by James Martin                  Attn: Board of Commisioners                           commissionersoffice@lehighcounty.org
6181490      The County Board of Arlington County, Virginia          Attn: County Board Chair                              Countyboard@arlingtonva.us
                                                                                                                           tcdoolittle@hotmail.com
                                                                                                                           rhandley35@yahoo.com
6181520 The County Commission of Mason County                        Attn: Commissioner                                    snibert0@gmail.com
                                                                     Attn: Commissioner, County Clerk, Prosecuting
6181523      The County Commission of Taylor County                  Attorney                                              samgerkintcc19@gmail.com
6181524      The County Commission of Webster County                 Attn: Commissioner                                    webstercocomm@msn.com
6181142      The County of Cayuga, NY                                Attn: County Attorney                                 coatty@cayugacounty.us
6181140      The County of Cayuga, NY                                Attn: County Clerk                                    coatty@cayugacounty.us
6181141      The County of Cayuga, NY                                Attn: Treasurer                                       jorman@cayugacounty.us
6181143      The County of Chautauqua, NY                            Attn: County Clerk, Attorney and Treasurer            mihalkok@co.chautauqua.ny.us
                                                                     Attn: Chair, Clerk of Board of Supervisors, Clerk,
6181144      The County of Chenango, NY                              Attorney, Treasurer                                    bos@co.chenango.ny.us
6181145      The County of Clinton, NY                               Attn: Chair, Clerk of Legislature                      mike.zurlo@clintoncounty.gov
6181152      The County of Cortland, NY                              Attn: County Clerk                                     elarkin@cortland‐co.org
6181153      The County of Cortland, NY                              Attn: Treasurer's Office                               jtucker@cortland‐co.org
6181154      The County of Cortland, NY                              Attn: County Attorney/Foil Appeals Officer             klhowe@cortland‐co.org
6181151      The County of Cortland, NY                              Attn: Chair, Clerk                                     kwhitney@cortland‐co.org
                                                                                                                            chair@co.essex.ny.us
                                                                                                                            judyg@co.essex.ny.us
                                                                     Attn: Chairman of Bd of Supervisors, Clerk of Bd of dmanning@co.essex.ny.us
6181155 The County of Essex, NY                                      Supervisors, Cnty Attorney, Cnty Treasurer             mdiskin@co.essex.ny.us
                                                                                                                            dwdavis@bmdllc.com
                                                                     Attn: Donald W. Davis, Jr., Adam D. Fuller, Elizabeth adfuller@bmdllc.com
6182307      The County of Fayette, OH                               Shively Boatwright                                     esboatwright@bmdllc.com
6182308      The County of Fayette, OH                               Attn: William T. Junk                                  junkandjunk@att.net
6182306      The County of Fayette, OH                               Attn: Lisa Saltzburg                                   lsaltzburg@motleyrice.com
6182305      The County of Fayette, OH                               Attn: Linda Singer                                     lsinger@motleyrice.com
6181157      The County of Franklin, NY                              Attn: Treasurer                                        fperry@co.franklin.ny.us
6181158      The County of Franklin, NY                              Attn: County Clerk                                     kcassavaw@franklincony.org
                                                                     Attn: Chair of Board of Legislators, Clerk of Board of
6181156 The County of Franklin, NY                                   Legislators, County Attorney                           wawbeek@aol.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                      Page 39 of 46
                                19-23649-rdd    Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                        Exhibit
                                                                       Pg 49 ofB 310
                                                                 Defendants Email Service List
                                                                      Served via email

 MMLID                                   NAME                                     CONTACT NAME                                            EMAIL
6181161      The County of Fulton, NY                            Attn: County Treasurer                                fctreasurer@fultoncounty.ny
6181159      The County of Fulton, NY                            Attn: Chairman, Board of Supervisors                  fultbos@fultoncountyny.gov
6181163      The County of Genesee, NY                           Attn: County Clerk                                    coclerk@co.genesee.ny.us
6181165      The County of Genesee, NY                           Attn: County Clerk                                    coclerk@co.genesee.ny.us
                                                                                                                       Robert.Bausch@co.genesee.ny.us
                                                                 Attn: Chairman of Legislature, Clerk of Legislature, pam.lagrou@co.genesee.ny.us
6181162      The County of Genesee, NY                           County Attorney                                       legis@co.genesee.ny.us
6181164      The County of Genesee, NY                           Attn: Treasurer                                       treas@co.genesee.ny.us
6181167      The County of Greene, NY                            Attn: County Attorney                                 countyattorney@discovergreene.com
6181166      The County of Greene, NY                            Attn: Clerk                                           mfarrell@discovergreene.com
6181168      The County of Greene, NY                            Attn: County Treasurer                                pmarkou@discovergreene.com
6181172      The County of Hamilton, NY                          Attn: County Attorney                                 cgetty@gettylaw.com
6181173      The County of Hamilton, NY                          Attn: County Attorney                                 cgetty@gettylaw.com
6181169      The County of Hamilton, NY                          Attn: Chair of the Board of Supervisors               Chairman@HamiltonCountyNY.gov
                                                                 Attn: Chairman of the Board of Supervisors, Clerk of Chairman@HamiltonCountyNY.gov
6181170 The County of Hamilton, NY                               the Board                                             ClerkofBoard@HamiltonCountyNY.gov
6181171 The County of Hamilton, NY                               Attn: Clerk                                           countyclerk@hamiltoncountyny.gov
                                                                                                                       lindahoskins@lewiscounty.ny.gov
                                                                                                                       joanmcnichol@lewiscounty.ny.gov
6181175      The County of Lewis, NY                             Attn: County Attorney, County Clerk, Treasurer        pattyobrien@lewiscounty.ny.gov
6181178      The County of Livingston, NY                        Attn: County Treasurer                                Adavies@co.livingston.ny.us
6181176      The County of Livingston, NY                        Attn: Clerk of the Board of Supervisors               mrees@co.livingston.ny.us
6181179      The County of Madison, NY                           Attn: Clerk of the Board of Supervisors               cindy.urtz@madisoncounty.ny.gov
                                                                                                                       dwdavis@bmdllc.com
                                                                 Attn: Donald W. Davis, Jr., Adam D. Fuller, Elizabeth adfuller@bmdllc.com
6182314      The County of Medina, OH                            Shively Boatwright                                    esboatwright@bmdllc.com
6182310      The County of Medina, OH                            Attn: S. Forrest Thompson                             fthompson@medinaco.org
6182313      The County of Medina, OH                            Attn: Lisa Saltzburg                                  lsaltzburg@motleyrice.com
6182312      The County of Medina, OH                            Attn: Linda Singer                                    lsinger@motleyrice.com
6182311      The County of Medina, OH                            Attn: Michael K. Lyons                                mlyons@medinaco.org
6181150      The County of Ontario, NY                           Attn: Treasurer                                       Gary.Baxter@co.ontario.ny.us
6181184      The County of Otsego, NY                            Attn: Chairman of the Board of Supervisors            blissd@otsegocounty.com
6181183      The County of Otsego, NY                            Attn: Clerk of the Board of Supervisors               mcgovernc@otsegocounty.com
                                                                                                                       exec@co.ulster.ny.us
6181194 The County of Ulster, NY                                 Attn: County Executive and Ulster County Clerk        countyclerk@co.ulster.ny.us
6181195 The County of Ulster, NY                                 Attn: Ulster County District Attorney                 ucda@co.ulster.ny.us
                                                                                                                       asw@savagelaw.cc
6180757 The Muscogee (Creek) Nation                              Attn: Adam Scott Weintraub, Terry S. O'Donnell        tso@savagelaw.cc

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 40 of 46
                                19-23649-rdd   Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                         Main Document
                                                                            Exhibit
                                                                           Pg 50 ofB 310
                                                                         Defendants Email Service List
                                                                              Served via email

 MMLID                                 NAME                                                 CONTACT NAME                                          EMAIL

6180751 The Muscogee (Creek) Nation                                      Attn: Speaker, National Council & Registered Agent     dbeaver@mcn‐nsn.gov
6180755 The Muscogee (Creek) Nation                                      Attn: Richard W. Fields                                fields@fieldslawpllc.com
                                                                         Attn: Attorney General and First Assistant Attorney    kdellinger@mcnag.com
6180753 The Muscogee (Creek) Nation                                      General                                                ldowell@mcnag.com
                                                                         Attn: Attorney General Kevin Dellinger, First          kdellinger@mcnag.com
6180759 The Muscogee (Creek) Nation                                      Assistant Attorney General Lindsay Dowell              ldowell@mcnag.com
                                                                                                                                lloyd@sonosky.net
                                                                         Attn: LLoyd B. Miller, Donald J. Simon, Whitney A.     dsimon@sonosky.net
6180756 The Muscogee (Creek) Nation                                      Leonard                                                whitney@sonosky.net
                                                                                                                                shorer@gotofirm.com
                                                                                                                                gilberts@gotofirm.com
                                                                                                                                packmanm@gotofirm.com
                                                                         Attn: Richard Shore, Scott D. Gilbert, Mark A.         hudsonj@gotolawfirm.com
6180754 The Muscogee (Creek) Nation                                      Packman, Jenna A. Hudson, Michael B. Rush              rushm@gotofirm.com
6180758 The Muscogee (Creek) Nation                                      Attn: William S. Ohlemeyer                             wohlemeyer@bsfllp.com
        The People of the State of California, acting by and through
6180924 Los Angeles County Counsel Mary C. Wickham                       Attn: County Counsel                                   Contact_Us@counsel.lacounty.gov
        The People of the State of California, acting by and through
6180926 Los Angeles County Counsel Mary C. Wickham                       Attn: Chair of the Board of Supervisors                executiveoffice@bos.lacounty.gov
        The People of the State of California, acting by and through
6180925 Los Angeles County Counsel Mary C. Wickham                       Attn: County Clerk                                     publicrecords@rrcc.lacounty.gov
        The People of the State of California, acting by and through
6180928 Oakland City Attorney Barbara J. Parker                          Attn: City Clerk                                       cityclerk@oaklandca.gov?

        The People of the State of California, acting by and through
6180922 Orange County District Attorney Tony Rackauckas                  Attn: Chair of the Board of Supervisors                Lisa.Bartlett@ocgov.com

        The People of the State of California, acting by and through
6180920 Orange County District Attorney Tony Rackauckas                  Attn: District Attorney                                media@da.ocgov.com
        The People of the State of California, acting by and through                                                            bnc@cob.sccgov.org
6180916 Santa Clara County Counsel James R. Williams                     Attn: President of the Board of Supervisors            cob‐Info@cob.sccgov.org?
        The People of the State of California, acting by and through
6180917 Santa Clara County Counsel James R. Williams                     Attn: County Clerk                                     clerkrecorder@rec.sccgov.org

6181004 The People of the State of Illinois and Boone County, Illinois   Attn: County Clerk                                     countyclerk@boonecountyil.org



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                          Page 41 of 46
                                19-23649-rdd    Doc 107         Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                              Exhibit
                                                                             Pg 51 ofB 310
                                                                          Defendants Email Service List
                                                                               Served via email

 MMLID                                 NAME                                                  CONTACT NAME                                       EMAIL

6181003 The People of the State of Illinois and Boone County, Illinois    Attn: Chairman                                     KJohnson@BooneCountyIL.org

6181006 The People of the State of Illinois and Bureau County, Illinois Attn: Clerk and Chairperson of the County Board      countyclerk@bureaucounty‐il.gov
        The People of the State of Illinois and Champaign County,
6181007 Illinois                                                        Attn: Clerk and Chairperson of the County Board      mail@champaigncountyclerk.com

6181008 The People of the State of Illinois and Cook County, Illinois     Attn: Clerk and Chairperson of the County Board    clerk.yarbrough@cookcountyil.gov

6181017 The People of the State of Illinois and Kane County, Illinois     Attn: Clerk and Chairperson of the County Board    CountyClerk@co.kane.il.us

6181013 The People of the State of Illinois and LaSalle County            Attn: Clerk and Chairperson of the County Board    jim‐olson@lasallecounty.org

6181014 The People of the State of Illinois and Macon County, Illinois Attn: Clerk and Chairperson of the County Board       jtanner@co.macon.il.us

6181016 The People of the State of Illinois, and Henry County, Illinois   Attn: Chairperson of the County Board              countyboard@henrycty.com
        The People of the State of Illinois, and Macoupin County,
6181022 Illinois                                                          Attn: Chairperson of the County Board              chairman@macoupincountyil.gov
        The People of the State of Illinois, and Macoupin County,
6181023 Illinois                                                          Attn: County Clerk                                 pete.duncan@macoupincountyil.gov

6181026 The People of the State of Illinois, and Piatt County, Illinois   Attn: Chairperson of the County Board              r.spencer@piattcounty.org
        The People of the State of Illinois, the people of Kankakee       Attn: Kankakee County Clerk; County Board
6181018 Cnty                                                              Chairman                                           countyclerk@k3county.net
        The People of the State of Illinois, the people of Kankakee
6181019 Cnty                                                              Attn: Kankakee County State's Attorney             jrowe@k3county.net
        The State of Ohio ex rel. Prosecuting Attorney of Medina
6182315 County, S. Forrest Thompson                                       Attn: S. Forrest Thompson                          fthompson@medinaco.org
6180969 The Town of Berlin                                                Attn: Mayor                                        mkaczynski@town.berlin.ct.us
6180974 The Town of Bethlehem                                             Attn: Clerk and Assistant Clerk and Selectman      jturner@bethlehemct.org
                                                                                                                             bmanning@coventryct.org
6180981      The Town of Coventry                                         Attn: Assistant Town Clerk of Coventry             kdory@coventryct.org
6180980      The Town of Coventry                                         Attn: Town Manager of Coventry                     JElsesser@coventryct.org
6180982      The Town of Coventry                                         Attn: Chair of the Town Council of Coventry        jlewis@coventryct.org
6180979      The Town of Coventry                                         Attn: Town Clerk of Coventry                       ltollmann@coventryct.org
6181556      The Town of Elizabeth                                        Attn: Recorder                                     elizwv@charterinternet.com
6180940      The Town of Fairfield                                        Attn: First Selectman and Board of Selectmen       bos@fairfieldct.org


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                           Page 42 of 46
                                19-23649-rdd    Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                       Main Document
                                                                             Exhibit
                                                                            Pg 52 ofB 310
                                                                        Defendants Email Service List
                                                                             Served via email

 MMLID                          NAME                                                     CONTACT NAME                                            EMAIL
6180976 The Town of New Milford                                         Attn: Mayor and Town Council Member                    towncouncil@newmilford.org
                                                                                                                               firstselectman@town.north‐haven.ct.us
                                                                        Attn: First Selectman, Board of Selectmen, and         secondselectman@town.north‐haven.ct.us
6180948 The Town of North Haven                                         Town Clerk                                             thirdselectman@town.north‐haven.ct.us
                                                                        Attn: Clerk and Assistant Town Clerk and Council
6180972 The Town of Prospect                                            Member and Mayor                                       info@townofprospect.org
6180936 The Town of Southbury                                           Attn: First Selectman and Board of Selectmen           selectman@southbury‐ct.gov
6180937 The Town of Southbury                                           Attn: Town Clerk                                       townclerk@southbury‐ct.gov
                                                                                                                               sciotam@southington.org
6180955 The Town of Southington                                         Attn: Town Manager and Town Clerk                      larkink@southington.org
6180966 The Town of Stratford                                           Attn: Chief Administrative Officer                     ctymniak@townofstratford.com
6180967 The Town of Stratford                                           Attn: Town Clerk                                       spawluk@townofstratford.com
                                                                        Attn: First Selectman, Board of Selectmen, and
6180949 The Town of Thomaston                                           Town Clerk                                         cdupont@thomastonct.org
                                                                                                                           barbaraperkinson@woodburyct.org
                                                                        Attn: First Selectman, Board of Selectmen and Town GHale@woodburyct.org
6180938      The Town of Woodbury                                       Clerk                                              MGransky@woodburyct.org
6180939      The Town of Woodbury                                       Attn: Town Clerk                                   lindac@woodburyct.org
6181028      The Village of Bedford Park                                Attn: Village Clerk                                yvette@villageofbedfordpark.com
6181029      The Village of Evergreen Park                              Attn: Office of the Mayor                          epmayor1@gmail.com
                                                                        Attn: Mayor, President, Board of Trustees and
6181030 The Village of Lyons                                            Village Clerk                                      frontdesk@villageoflyons‐il.net
                                                                        Attn: President of Board of Trustees and Village   srodriguez@summit‐il.org
6181031 The Village of Summit                                           Clerk                                              clambert@summit‐il.org
6180771 Thlopthlocco Tribal Town                                        Attn: Town King and Chief Executive Officer        rmorrow@tttown.org
        Tony Clark, in his official capacity as the District Attorney
        General for the First Judicial District and on behalf of all
6181394 political subdivisions therein                                  Attn: District Attorney General                        kcbaldwin@tndagc.org
6181473 Tooele County, Utah                                             Attn: County Clerk                                     mgillette@tooeleco.org
6181056 Town of Canton                                                  Attn: Town Treasurer/Collector                         jmurgia@town.canton.ma.us
6181055 Town of Canton                                                  Attn: Treasurer/Collector                              sdesjardins@town.canton.ma.us
                                                                        Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E.    mbern@bernllp.com
6182294 Town of Mount Pleasant                                          Cordner, Carmen A. De Gisi                             opioidlitigation@bernllp.com
6182293 Town of Mount Pleasant                                          Attn: Sandra J. Senn                                   sandy@sennlegal.com
                                                                                                                               dpacker@natickma.org
6181058 Town of Natick                                                  Attn: Town Clerk; Treasurer                            collector@natickma.org
6180984 Town of Wallingford                                             Attn: Town Clerk                                       townclerk@wallingfordct.gov
6180985 Town of Wallingford                                             Attn: Town Clerk                                       townclerk@wallingfordct.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                         Page 43 of 46
                                19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                        Main Document
                                                                           Exhibit
                                                                          Pg 53 ofB 310
                                                                      Defendants Email Service List
                                                                           Served via email

 MMLID                                 NAME                                              CONTACT NAME                                            EMAIL

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal                                                             bcooper@sch‐llc.com
6181712 Abstinence Syndrome afflicted babies born in Louisiana        Attn: Barry James Cooper, Jr., Celeste Brustowicz       cbrustowicz@sch‐llc.com

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal
6181713 Abstinence Syndrome afflicted babies born in Louisiana        Attn: William P. Gibbens                                billy@semmlaw.com

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal
6181709 Abstinence Syndrome afflicted babies born in Louisiana        Attn: Jack W. Harang                                    jack@jharang.com

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal
6181708 Abstinence Syndrome afflicted babies born in Louisiana        Attn: Justin Winch                                      justin.winch@winchlawfirm.com
                                                                                                                              lcentola@mbfirm.com
        Tyler M. Roach, natural Tutor on behalf of his minor child,                                                           nnazareth@mbfirm.com
        Baby K.E.R., and as class representative for all Neonatal     Attn: Lawrence J. Centola, III, Neil Franz Nazareth,    jzl@mbfirm.com
6181711 Abstinence Syndrome afflicted babies born in Louisiana        Jason Zachary Landry, Spencer R. Doody                  usdcedla@mbfirm.com

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal
6181710 Abstinence Syndrome afflicted babies born in Louisiana        Attn: Warren Perrin                                     perrin@plddo.com

        Tyler M. Roach, natural Tutor on behalf of his minor child,
        Baby K.E.R., and as class representative for all Neonatal
6181707 Abstinence Syndrome afflicted babies born in Louisiana        Attn: Scott R. Bickford                                 srb@mbfirm.com
                                                                                                                              tbcutright@upshurcounty.org
                                                                      Attn: Members of the County Commission and              srnolte@upshurcounty.org
6181544      Upshur County Commission                                 County Administrator                                    kgtenney@upshurcounty.org
6180742      Utah Division of Consumer Protection                     Attn: Attorney General Utah State                       uag@agutah.gov
6180741      Utah Division of Consumer Protection                     Attn: Attorney General Utah State                       uag@agutah.gov
6180740      Utah Division of Consumer Protection                     Attn: Attorney General Utah State                       uag@agutah.gov
                                                                      Attn: President of Board of Trustees and Village
6181032 Village of Bridgeview                                         Clerk                                                   jaltar@villageofbridgeview.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                       Page 44 of 46
                                19-23649-rdd      Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                       Main Document
                                                                               Exhibit
                                                                              Pg 54 ofB 310
                                                                           Defendants Email Service List
                                                                                Served via email

 MMLID                                  NAME                                                 CONTACT NAME                                           EMAIL
                                                                           Attn: President of Board of Trustees and Village      sgardner@villageofhodgkins.org
6181033 Village of Hodgkins                                                Clerk                                                 ncummings@villageofhodgkins.org
        Waikeisha Richardson, individually and as next friend and
6182020 guardian of Babies E.M.1. and E.M.2.                               Attn: Celeste Brustowicz                              cbrustowicz@sch‐llc.com
                                                                                                                                 bcooper@sch‐llc.com
             Walter and Virginia Salmons, individually and as the next                                                           cbrustowicz@sch‐llc.com
             friend or guardian of Minor W.D. and on behalf of all other   Attn: Barry James Cooper, Jr., Celeste Brustowicz,    swussow@sch‐llc.com
6181738      similarly situated                                            Stephen H. Wussow, Victor T. Cobb                     vcobb@sch‐llc.com
             Walter and Virginia Salmons, individually and as the next
             friend or guardian of Minor W.D. and on behalf of all other                                                         drbarneywv@gmail.com
6181739      similarly situated                                            Attn: Kevin W. Thompson, David R. Barney, Jr.         kwthompsonwv@gmail.com
             Walter and Virginia Salmons, individually and as the next
             friend or guardian of Minor W.D. and on behalf of all other
6181740      similarly situated                                            Attn: John W. Alderman, III                           johnalderman94@gmail.com
             Walter and Virginia Salmons, individually and as the next
             friend or guardian of Minor W.D. and on behalf of all other
6181742      similarly situated                                            Attn: Susan J. VanZant                                susanvanzant@frontier.com
             Walter and Virginia Salmons, individually and as the next
             friend or guardian of Minor W.D. and on behalf of all other
6181741      similarly situated                                            Attn: Susan J. VanZant, L.C.                          susanvanzant@frontier.com
6181300      Wampum Borough                                                Attn: Mayor, Secretary, Solicitor                     wampumboro@zoominternet.net
6182296      Warrington Township                                           Attn: Beth A. Kaswan                                  bkaswan@scott‐scott.com
6182295      Warrington Township                                           Attn: Donald A. Broggi                                dbroggi@scott‐scott.com
6182299      Warrington Township                                           Attn: Joseph G. Cleeman                               jcleeman@scott‐scott.com
6182297      Warrington Township                                           Attn: Judith S. Scolnick                              jscolnick@scott‐scott.com
6182337      Warrington Township                                           Attn: Township Tax Collector                          mas1255@verizon.net
6182298      Warrington Township                                           Attn: Sean T. Masson                                  smasson@scott‐scott.com
6181481      Wasatch County, Utah                                          Attn: County Clerk                                    ClerkAuditor@wasatch.utah.gov
6182253      Washington County                                             Attn: Clerk of County Commission                      jallen@washcomo.us
                                                                           Attn: County Clerk; County Attorney; County
6181470 Wayne County, Utah                                                 Commissioners                                         ryan@wayne.utah.gov
6181488 Weber County, Utah                                                 Attn: County Clerk                                    rhatch@co.weber.ut.us
6182112 WELLMONT HEALTH SYSTEM F/K/A BRMC/HVHMC, INC.                      Attn: Registered Agent                                help@sofha.net
        Wendy Stewart, individually and as next friend and guardian
        of Baby K.J.C., on behalf of themselves and all others similarly
6181888 situated                                                         Attn: Celeste Brustowicz                                cbrustowicz@sch‐llc.com
6182281 West Volusia Hospital Authority                                  Attn: Eric Romano                                       eric@romanolawgroup.com
6182279 West Volusia Hospital Authority                                  Attn: Douglas R. Beam                                   eservice1@dougbeam.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                            Page 45 of 46
                                19-23649-rdd    Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                        Exhibit
                                                                       Pg 55 ofB 310
                                                                 Defendants Email Service List
                                                                      Served via email

 MMLID                                 NAME                                        CONTACT NAME                                     EMAIL
6182280      West Volusia Hospital Authority                     Attn: Michael H. Kahn                           michael@michaelkahnpa.com
6181519      Wetzel County Commission                            Attn: Commissioners and Prosecuting Attorney    commissioners@wetzelcc.com
6181554      Wirt County Commission                              Attn: Commissioners or County Clerk             wirtcc@gmail.com
6182323      Wise County Board of Supervisors                    Attn: Anthony J. Majestro                       amajestro@powellmajestro.com
6182317      Wise County Board of Supervisors                    Attn: Bert Ketchum                              bert@greeneketchum.com
6182319      Wise County Board of Supervisors                    Attn: J. Burton LeBlanc, IV                     bleblanc@baronbudd.com
                                                                                                                 jcpeterson@hpcbd.com
6182321      Wise County Board of Supervisors                    Attn: James C. Peterson                         aaron@hpcbd.com
6182322      Wise County Board of Supervisors                    Attn: Michael J. Fuller, Jr.                    mike@mchughfuller.com
6182318      Wise County Board of Supervisors                    Attn: Paul T. Farrell, Jr.                      paul@greeneketchum.com
6182320      Wise County Board of Supervisors                    Attn: Peter J. Mougey                           pmougey@levinlaw.com
6182316      Wise County Board of Supervisors                    Attn:Terry G. Kilgore                           tkilgore@kilgorelawoffice.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 46 of 46
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                      Pg 56 of 310

                                    EXHIBIT C
                           19-23649-rdd     Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                      Exhibit
                                                                      Pg 57 ofC310
                                                       Additional Defendant Counsel Email Service List
                                                                      Served via email
CASE NAME                                                                              CONTACT NAME AND EMAIL ADDRESS
Anne Arundel County, Maryland v. Purdue Pharma L.P., et al.                            Elizabeth Smith ‐ esmith@motleyrice.com
                                                                                       Susan Burke ‐ sburke@motleyrice.com
                                                                                       Jeffrey Nelson ‐ jnelson@motleyrice.com
Barry Staubus, et al. v. Purdue Pharma, L.P., et al.                                   Tricia Herzfeld ‐ triciah@bsjfirm.com
                                                                                       Gerard Stranch ‐ gerards@bsjfirm.com
Brooke County Commission, Hancock County Commission, Harrison County                   Robert Fitzsimmons ‐ bob@fitzsimmonsfirm.com
Commission, Lewis County Commission, Marshall County Commission, Ohio                  Clayton Fitzsimmons ‐ clayton@fitzsimmonsfirm.com
County Commission, Tyler County Commission, and Wetzel County Commission v.
Purdue Pharma L.P., et al.
Bryant C. Dunaway, et al. v. Purdue Pharma L.P., et al.                     Tricia Herzfeld ‐ triciah@bsjfirm.com
                                                                            Gerard Stranch ‐ gerards@bsjfirm.com
Cache County, Utah; Rich County, Utah v. Purdue Pharma L.P., et al.         D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                            Donald J. Winder ‐ winder@mcgiplaw.com
                                                                            Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                            Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                            James E. Magleby ‐ magleby@mcgiplaw.com
                                                                            Mike Worel ‐ mworel@dkolaw.com
                                                                            Trevor Lang ‐ tlang@mohtrial.com
                                                                            Whitney H. Krogue ‐ wkrogue@rqn.com
Charlotte County, Virginia v. Purdue Pharma L.P., et al.                    Grant Morris‐ gmorris@sanfordheisler.com
                                                                            Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                            Andrew Miller‐ amiller@sanfordheisler.com
                                                                            R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                            Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                            W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                            Joanne Cicala‐ joanne@cicalapllc.com
City of Boston, The Boston Public Health Commission, The Boston Housing     Sean Masson ‐ smasson@scott‐scott.com
Authority v. Purdue Pharma L.P., et al.                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                            Beth Kaswan ‐ bkaswan@scott‐scott.com
City of Cambridge v. Purdue Pharma L.P., et al.                             Sean Masson ‐ smasson@scott‐scott.com
                                                                            Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                            Beth Kaswan ‐ bkaswan@scott‐scott.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 1 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                    Exhibit
                                                                    Pg 58 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
City of Chicopee v. Purdue Pharma L.P., et al.                                      Sean Masson ‐ smasson@scott‐scott.com
                                                                                    Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                    Beth Kaswan ‐ bkaswan@scott‐scott.com
City of Dover, a municipal corporation of the State of Delaware; City of Seaford, a James D. Nutter ‐ jnutter@pgslegal.com
municipal corporation of the State of Delaware; and Kent County, a political        Marc J. Bern ‐ mbern@bernllp.com
subdivision of the State of Delaware v. Purdue Pharma L.P., et al.                  Joseph Cappelli ‐ jcappelli@bernllp.com
                                                                                    Carmen De Gisi ‐ cdegisi@bernllp.com
                                                                                    Margaret E. Cordner ‐ mcordner@bernllp.com
City of El Monte, and The People of the State of California, by and through El      Roman Silberfeld ‐ rsilberfeld@robinskaplan.com
Monte City Attorney Rick Olivarez v. Purdue Pharma L.P., et al.                     Bernice Conn ‐ bconn@robinskaplan.com
                                                                                    Michael A. Geibelson ‐ mbeielson@robinskaplan.com
                                                                                    Lucas A. Messenger ‐ lmessenger@robinskaplan.com
City of Emporia, Virginia v. Purdue Pharma L.P., et al.                             Grant Morris‐ gmorris@sanfordheisler.com
                                                                                    Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                    Andrew Miller‐ amiller@sanfordheisler.com
                                                                                    R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                    Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                    W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                    Joanne Cicala‐ joanne@cicalapllc.com
City of Framingham v. Purdue Pharma L.P., et al.                                    Sean Masson ‐ smasson@scott‐scott.com
                                                                                    Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                    Beth Kaswan ‐ bkaswan@scott‐scott.com
City of Fredericksburg, Virginia v. Purdue Pharma L.P., et al.                      Grant Morris‐ gmorris@sanfordheisler.com
                                                                                    Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                    Andrew Miller‐ amiller@sanfordheisler.com
                                                                                    R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                    Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                    W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                    Joanne Cicala‐ joanne@cicalapllc.com
City of Gloucester v. Purdue Pharma L.P., et al.                                    Sean Masson ‐ smasson@scott‐scott.com
                                                                                    Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                    Beth Kaswan ‐ bkaswan@scott‐scott.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 2 of 46
                           19-23649-rdd      Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                        Exhibit
                                                                        Pg 59 ofC310
                                                        Additional Defendant Counsel Email Service List
                                                                       Served via email
CASE NAME                                                                               CONTACT NAME AND EMAIL ADDRESS
City of Haverhill v. Purdue Pharma L.P., et al.                                         Sean Masson ‐ smasson@scott‐scott.com
                                                                                        Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                        Beth Kaswan ‐ bkaswan@scott‐scott.com
City of Henderson v. Purdue Pharma L.P., et al.                                         Robert Eglet ‐ REglet@egletlaw.com
                                                                                        Robert Adams ‐ badams@egletlaw.com
                                                                                        Service ‐ eservice@egletlaw.com
City of Houston, Texas v. Purdue Pharma L.P., et al.                                    Dan Downey ‐ dan@dandowney.com
                                                                                        Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                        Mike Gallagher ‐ mike@gld‐law.com
                                                                                        Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                        Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                        Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                        Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                        Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                        Richard Schechter ‐ richard@rs‐law.com
                                                                                        Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                        Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                        Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                        cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                        Pam McClemore ‐ pamm@gld‐law.com
                                                                                        Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                        Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
City of Las Vegas v. Purdue Pharma L.P., et al.                                         Robert Eglet ‐ REglet@egletlaw.com
                                                                                        Robert Adams ‐ badams@egletlaw.com
                                                                                        Service ‐ eservice@egletlaw.com
City of Martinsville, Virginia v. Purdue Pharma L.P., et al.                            Grant Morris‐ gmorris@sanfordheisler.com
                                                                                        Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                        Andrew Miller‐ amiller@sanfordheisler.com
                                                                                        R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                        Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                        W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                        Joanne Cicala‐ joanne@cicalapllc.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 3 of 46
                           19-23649-rdd       Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                       Exhibit
                                                                       Pg 60 ofC310
                                                        Additional Defendant Counsel Email Service List
                                                                       Served via email
CASE NAME                                                                               CONTACT NAME AND EMAIL ADDRESS
City of New Britain v. Purdue Pharma L.P., et al.                                       Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                        Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                        James E. Hartley ‐ jhart@dhhllc.com
                                                                                        Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                        Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                        Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                        Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                        William Clendenen ‐ whcj@clenlaw.com
                                                                                        David Slossberg ‐ dslossberg@hssklaw.com
City of New Haven v. Purdue Pharma L.P., et al.                                         Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                        Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                        James E. Hartley ‐ jhart@dhhllc.com
                                                                                        Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                        Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                        Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                        Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                        William Clendenen ‐ whcj@clenlaw.com
                                                                                        David Slossberg ‐ dslossberg@hssklaw.com
City of North Las Vegas v. Purdue Pharma L.P., et al.                                   Robert Eglet ‐ REglet@egletlaw.com
                                                                                        Robert Adams ‐ badams@egletlaw.com
                                                                                        Service ‐ eservice@egletlaw.com
City of Portsmouth v. Purdue Pharma L.P., et al.                                        Joseph G. Cleemann‐ jcleemann@scott‐scott.com
City of Reno v. Purdue Pharma L.P., et al.                                              Robert Eglet ‐ REglet@egletlaw.com
                                                                                        Robert Adams ‐ badams@egletlaw.com
                                                                                        Service ‐ eservice@egletlaw.com
City of Salem v. Purdue Pharma L.P., et al.                                             Sean Masson ‐ smasson@scott‐scott.com
                                                                                        Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                        Beth Kaswan ‐ bkaswan@scott‐scott.com
City of Trenton v. Purdue Pharma L.P., et al.                                           Judy Scolnick ‐ jscolnick@scott‐scott.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 4 of 46
                           19-23649-rdd      Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                      Exhibit
                                                                      Pg 61 ofC310
                                                       Additional Defendant Counsel Email Service List
                                                                      Served via email
CASE NAME                                                                              CONTACT NAME AND EMAIL ADDRESS
City of Waterbury v. Purdue Pharma L.P., et al.                                        Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                       Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                       James E. Hartley ‐ jhart@dhhllc.com
                                                                                       Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                       Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                       Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                       Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                       William Clendenen ‐ whcj@clenlaw.com
                                                                                       David Slossberg ‐ dslossberg@hssklaw.com
City of Worcester v. Purdue Pharma L.P., et al.                                        Sean Masson ‐ smasson@scott‐scott.com
                                                                                       Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                       Beth Kaswan ‐ bkaswan@scott‐scott.com
Clark County v. Purdue Pharma L.P., et al.                                             Robert Eglet ‐ REglet@egletlaw.com
                                                                                       Robert Adams ‐ badams@egletlaw.com
                                                                                       Service ‐ eservice@egletlaw.com
Commonwealth of Massachusetts v. Purdue Pharma L.P., et al.                            Feiner, Gillian ‐ gillian.feiner@state.ma.us
                                                                                       Gold, Eric ‐ eric.gold@state.ma.us
                                                                                       Alexander, Sandy ‐ sandy.alexander@state.ma.us
                                                                                       Wojewoda, Jenny ‐ jenny.wojewoda@state.ma.us
Commonwealth of Pennsylvania by Attorney General Josh Shapiro v. Purdue                Neil Mara ‐ nmara@attorneygeneral.gov
Pharma L.P., et al.
Commonwealth of Virginia, ex rel. Mark R. Herring, Attorney General v. Purdue          Joelle Gotwals ‐ JGotwals@oag.state.va.us
Pharma L.P., et al.                                                                    Thomas Beshere ‐ TBeshere@oag.state.va.us
Consumer Protection Division Office of the Attorney General v. Purdue Pharma           Paul Geller ‐ pgeller@rgrdlaw.com
L.P., et al.                                                                           Mark Dearman ‐ mdearman@rgrdlaw.com
                                                                                       Aelish Baig ‐ aelishb@rgrdlaw.com
                                                                                       Brian Edmunds ‐ bedmunds@oag.state.md.us
                                                                                       Sara Tonnesen ‐ stonnesen@oag.state.md.us




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 5 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 62 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Bee v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Bexar v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 6 of 46
                           19-23649-rdd    Doc 107         Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                        Exhibit
                                                                        Pg 63 ofC310
                                                         Additional Defendant Counsel Email Service List
                                                                        Served via email
CASE NAME                                                                                CONTACT NAME AND EMAIL ADDRESS
County of Burleson v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                         Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                         Mike Gallagher ‐ mike@gld‐law.com
                                                                                         Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                         Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                         Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                         Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                         Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                         Richard Schechter ‐ richard@rs‐law.com
                                                                                         Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                         Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                         Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                         cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                         Pam McClemore ‐ pamm@gld‐law.com
                                                                                         Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                         Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Burlington, NJ v. Purdue Pharma L.P., et al.                                   Andrew Smith ‐ andrew@smitthbridgellp.com
                                                                                         Kevin Patrick O'Brien ‐ kobrien@stamponelaw.com
                                                                                         Gabriel Magee ‐ gmagee@pogustmillrood.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 7 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 64 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Burnet v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Cameron v. Purdue Pharma L.P., et al.                                     Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 8 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 65 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Cass v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Cooke v. Purdue Pharma L.P., et al.                                        Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 9 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 66 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Coryell v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Dallas v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 10 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 67 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Delta v. AmerisourceBergen Drug Corp., et al.                             Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Dimmit v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 11 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 68 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Ector v. Purdue Pharma L.P., et al.                                        Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of El Paso v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 12 of 46
                           19-23649-rdd     Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     Exhibit
                                                                     Pg 69 ofC310
                                                      Additional Defendant Counsel Email Service List
                                                                     Served via email
CASE NAME                                                                             CONTACT NAME AND EMAIL ADDRESS
County of Falls v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                      Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                      Mike Gallagher ‐ mike@gld‐law.com
                                                                                      Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                      Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                      Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                      Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                      Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                      Richard Schechter ‐ richard@rs‐law.com
                                                                                      Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                      Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                      Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                      cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                      Pam McClemore ‐ pamm@gld‐law.com
                                                                                      Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                      Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Fannin v. Purdue Pharma L.P., et al.                                        Dan Downey ‐ dan@dandowney.com
                                                                                      Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                      Mike Gallagher ‐ mike@gld‐law.com
                                                                                      Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                      Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                      Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                      Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                      Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                      Richard Schechter ‐ richard@rs‐law.com
                                                                                      Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                      Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                      Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                      cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                      Pam McClemore ‐ pamm@gld‐law.com
                                                                                      Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                      Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 13 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 70 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Freestone v. Purdue Pharma L.P., et al.                                   Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Grayson v. Purdue Pharma L.P., et al.                                     Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 14 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 71 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Harrison v. Purdue Pharma L.P., et al.                                    Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Hidalgo v. Purdue Pharma L.P., et al.                                     Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 15 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 72 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Hopkins v. Purdue Pharma L.P., et al.                                     Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Houston v. Purdue Pharma L.P., et al.                                     Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 16 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    Exhibit
                                                                    Pg 73 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Kendall v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Kern, and The People of the State of California, by and through Kern       Roman Silberfeld ‐ rsilberfeld@robinskaplan.com
County Counsel Margo Raison v. Purdue Pharma L.P., et al.                            Bernice Conn ‐ bconn@robinskaplan.com
                                                                                     Michael A. Geibelson ‐ mbeielson@robinskaplan.com
                                                                                     Lucas A. Messenger ‐ lmessenger@robinskaplan.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 17 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 74 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Kerr v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Liberty v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 18 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 75 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Limestone v. Purdue Pharma L.P., et al.                                   Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Marion v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 19 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 76 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of McMullen v. Purdue Pharma L.P., et al.                                    Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Milam v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 20 of 46
                           19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     Exhibit
                                                                     Pg 77 ofC310
                                                      Additional Defendant Counsel Email Service List
                                                                     Served via email
CASE NAME                                                                             CONTACT NAME AND EMAIL ADDRESS
County of Nacogdoches v. Purdue Pharma L.P., et al.                                   Dan Downey ‐ dan@dandowney.com
                                                                                      Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                      Mike Gallagher ‐ mike@gld‐law.com
                                                                                      Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                      Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                      Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                      Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                      Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                      Richard Schechter ‐ richard@rs‐law.com
                                                                                      Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                      Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                      Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                      cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                      Pam McClemore ‐ pamm@gld‐law.com
                                                                                      Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                      Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Nassau v. Purdue Pharma L.P., et al.                                        Paul Napoli ‐ pnapoli@napolilaw.com
                                                                                      Sal Badala ‐ sbadala@napolilaw.com
                                                                                      Joseph Ciaccio ‐ jciaccio@napolilaw.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 21 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                   Exhibit
                                                                   Pg 78 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                          CONTACT NAME AND EMAIL ADDRESS
County of Nueces and Nueces County Hospital District v. Purdue Pharma L.P., et al. Dan Downey ‐ dan@dandowney.com
                                                                                   Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                   Mike Gallagher ‐ mike@gld‐law.com
                                                                                   Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                   Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                   Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                   Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                   Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                   Richard Schechter ‐ richard@rs‐law.com
                                                                                   Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                   Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                   Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                   cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                   Pam McClemore ‐ pamm@gld‐law.com
                                                                                   Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                   Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Ocean, New Jersey v. Purdue Pharma L.P., et al.                          Marc Grossman ‐ mgrossman@thesandersfirm.com
                                                                                   Victoria Maniatis ‐ vmaniatis@thesandersfirm.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 22 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 79 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Orange v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Panola v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 23 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 80 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Parker v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Potter v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 24 of 46
                           19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                      Exhibit
                                                                      Pg 81 ofC310
                                                       Additional Defendant Counsel Email Service List
                                                                      Served via email
CASE NAME                                                                              CONTACT NAME AND EMAIL ADDRESS
County of Robertson v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                       Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                       Mike Gallagher ‐ mike@gld‐law.com
                                                                                       Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                       Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                       Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                       Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                       Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                       Richard Schechter ‐ richard@rs‐law.com
                                                                                       Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                       Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                       Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                       cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                       Pam McClemore ‐ pamm@gld‐law.com
                                                                                       Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                       Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of San Patricio v. Purdue Pharma L.P., et al.                                   Dan Downey ‐ dan@dandowney.com
                                                                                       Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                       Mike Gallagher ‐ mike@gld‐law.com
                                                                                       Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                       Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                       Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                       Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                       Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                       Richard Schechter ‐ richard@rs‐law.com
                                                                                       Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                       Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                       Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                       cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                       Pam McClemore ‐ pamm@gld‐law.com
                                                                                       Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                       Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 25 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 82 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Shelby v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Suffolk v. Purdue Pharma L.P., et al.                                      Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                     Jayne Conroy ‐ jconroy@simmonsfirm.com
                                                                                     Andrea Bierstein ‐ abierstein@simmonsfirm.com
                                                                                     Tom Sheridan ‐ tsheridan@simmonsfirm.com
                                                                                     Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                     Richard Kroeger ‐ rkroeger@simmonsfirm.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 26 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                    Pg 83 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
County of Travis v. Purdue Pharma L.P., et al.                                       Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Trinity v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 27 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   Exhibit
                                                                   Pg 84 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
County of Van Zandt v. AmerisourceBergen Drug Corp., et al.                         Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
County of Waller v. Purdue Pharma L.P., et al.                                      Dan Downey ‐ dan@dandowney.com
                                                                                    Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                    Mike Gallagher ‐ mike@gld‐law.com
                                                                                    Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                    Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                    Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                    Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                    Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                    Richard Schechter ‐ richard@rs‐law.com
                                                                                    Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                    Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                    Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                    cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                    Pam McClemore ‐ pamm@gld‐law.com
                                                                                    Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                    Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 28 of 46
                           19-23649-rdd      Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                      Exhibit
                                                                      Pg 85 ofC310
                                                       Additional Defendant Counsel Email Service List
                                                                      Served via email
CASE NAME                                                                              CONTACT NAME AND EMAIL ADDRESS
County of Wood v. Purdue Pharma L.P., et al.                                           Dan Downey ‐ dan@dandowney.com
                                                                                       Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                       Mike Gallagher ‐ mike@gld‐law.com
                                                                                       Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                       Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                       Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                       Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                       Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                       Richard Schechter ‐ richard@rs‐law.com
                                                                                       Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                       Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                       Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                       cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                       Pam McClemore ‐ pamm@gld‐law.com
                                                                                       Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                       Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
Cumberland County, Virginia v. Purdue Pharma L.P., et al.                              Grant Morris‐ gmorris@sanfordheisler.com
                                                                                       Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                       Andrew Miller‐ amiller@sanfordheisler.com
                                                                                       R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                       Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                       W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                       Joanne Cicala‐ joanne@cicalapllc.com
Davis County v. Purdue Pharma L.P., et al.                                             D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                       Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                       Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                       Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                       James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                       Mike Worel ‐ mworel@dkolaw.com
                                                                                       Trevor Lang ‐ tlang@mohtrial.com
                                                                                       Whitney H. Krogue ‐ wkrogue@rqn.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 29 of 46
                           19-23649-rdd    Doc 107         Filed 09/24/19 Entered 09/24/19 19:45:25        Main Document
                                                                        Exhibit
                                                                        Pg 86 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                          CONTACT NAME AND EMAIL ADDRESS
Dinwiddie County, Virginia v. Purdue Pharma L.P., et al.                           Grant Morris‐ gmorris@sanfordheisler.com
                                                                                   Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                   Andrew Miller‐ amiller@sanfordheisler.com
                                                                                   R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                   Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                   W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                   Joanne Cicala‐ joanne@cicalapllc.com
District of Columbia v. Purdue Pharma L.P., et al.                                 Wendy Weinberg ‐ wendy.weinberg@dc.gov
Fire and Police Retirement Health Care Fund, San Antonio v. Richard D. Sackler, et Dan Downey ‐ dan@dandowney.com
al.                                                                                Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                   Mike Gallagher ‐ mike@gld‐law.com
                                                                                   Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                   Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                   Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                   Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                   Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                   Richard Schechter ‐ richard@rs‐law.com
                                                                                   Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                   Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                   Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                   cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                   Pam McClemore ‐ pamm@gld‐law.com
                                                                                   Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                   Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
Francisco Perez, individually, as administrator and administrator ad               James P. Kimball ‐ jkimball@seigellaw.com
prosequendum for the Estate of Tanny Robles‐Perez, Fransheka Robles Gomez,
Sarai Perez Robles, a minor, by Francisco Perez, his guardian ad litem v. Fred S.
Revordero, M.D., et al.




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 30 of 46
                           19-23649-rdd     Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                        Exhibit
                                                                        Pg 87 ofC310
                                                         Additional Defendant Counsel Email Service List
                                                                        Served via email
CASE NAME                                                                                CONTACT NAME AND EMAIL ADDRESS
Grand County v. Purdue Pharma L.P., et al.                                               D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                         Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                         Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                         Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                         James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                         Mike Worel ‐ mworel@dkolaw.com
                                                                                         Trevor Lang ‐ tlang@mohtrial.com
                                                                                         Whitney H. Krogue ‐ wkrogue@rqn.com
Greensville County, Virginia v. Purdue Pharma L.P., et al.                               Grant Morris‐ gmorris@sanfordheisler.com
                                                                                         Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                         Andrew Miller‐ amiller@sanfordheisler.com
                                                                                         R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                         Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                         W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                         Joanne Cicala‐ joanne@cicalapllc.com
Gurbir S. Grewal, et al. v. Purdue Pharma L.P., et al.                                   Jesse Sierant ‐ Jesse.Sierant@law.njoag.gov
                                                                                         Patricia Schiripo ‐ Patricia.Schiripo@law.njoag.gov
                                                                                         Johanna M. Hickman ‐ jhickman@cohenmilstein.com
                                                                                         Miller, Betsy ‐ bmiller@cohenmilstein.com
                                                                                         Peter Ketcham‐Colwill ‐ PKetcham‐Colwill@cohenmilstein.com

Iron County v. Purdue Pharma L.P., et al.                                                D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                         Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                         Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                         Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                         James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                         Mike Worel ‐ mworel@dkolaw.com
                                                                                         Trevor Lang ‐ tlang@mohtrial.com
                                                                                         Whitney H. Krogue ‐ wkrogue@rqn.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 31 of 46
                           19-23649-rdd       Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                       Exhibit
                                                                       Pg 88 ofC310
                                                        Additional Defendant Counsel Email Service List
                                                                       Served via email
CASE NAME                                                                               CONTACT NAME AND EMAIL ADDRESS
Jared Effler, et al. v. Purdue Pharma, L.P., et al.                                     Tricia Herzfeld ‐ triciah@bsjfirm.com
                                                                                        Gerard Stranch ‐ gerards@bsjfirm.com
Johnson County v. Purdue Pharma, L.P. et al.                                            Dan Downey ‐ dan@dandowney.com
                                                                                        Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                        Mike Gallagher ‐ mike@gld‐law.com
                                                                                        Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                        Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                        Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                        Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                        Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                        Richard Schechter ‐ richard@rs‐law.com
                                                                                        Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                        Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                        Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                        cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                        Pam McClemore ‐ pamm@gld‐law.com
                                                                                        Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                        Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
Loudoun County, Virginia v. Purdue Pharma L.P., et al.                                  Grant Morris‐ gmorris@sanfordheisler.com
                                                                                        Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                        Andrew Miller‐ amiller@sanfordheisler.com
                                                                                        R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                        Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                        W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                        Joanne Cicala‐ joanne@cicalapllc.com
Mayor & City Council of Baltimore v. Purdue Pharma L.P., et al.                         Sy Polky ‐ SPolky@susmangodfrey.com
                                                                                        Jillian Hewitt ‐ JHewitt@susmangodfrey.com
                                                                                        Arun Subramanian ‐ asubramanian@SusmanGodfrey.com
                                                                                        Seth Ard ‐ sard@susmangodfrey.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 32 of 46
                           19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    Exhibit
                                                                    Pg 89 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
Mayor Peggy Knotts Barney, on behalf of the City of Grafton, and Mayor Philip       Tish Chafin ‐ Tish@thechafinlawfirm.com
Bowers, on behalf of the City of Philippi v. Purdue Pharma L.P., et al.

Mecklenburg County, Virginia v. Purdue Pharma L.P., et al.                          Grant Morris‐ gmorris@sanfordheisler.com
                                                                                    Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                    Andrew Miller‐ amiller@sanfordheisler.com
                                                                                    R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                    Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                    W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                    Joanne Cicala‐ joanne@cicalapllc.com
Millard County v. Purdue Pharma L.P., et al.                                        D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                    Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                    Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                    Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                    James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                    Mike Worel ‐ mworel@dkolaw.com
                                                                                    Trevor Lang ‐ tlang@mohtrial.com
                                                                                    Whitney H. Krogue ‐ wkrogue@rqn.com
Monongalia County Commission; Marion County Commission; Doddridge County            Robert Fitzsimmons ‐ bob@fitzsimmonsfirm.com
Commission; Randolph County Commission; and Upshur County Commission v.             Clayton Fitzsimmons ‐ clayton@fitzsimmonsfirm.com
Purdue Pharma L.P., et al.
Patrick County, Virginia v. Purdue Pharma L.P., et al.                              Grant Morris‐ gmorris@sanfordheisler.com
                                                                                    Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                    Andrew Miller‐ amiller@sanfordheisler.com
                                                                                    R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                    Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                    W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                    Joanne Cicala‐ joanne@cicalapllc.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 33 of 46
                           19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                     Exhibit
                                                                     Pg 90 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                         CONTACT NAME AND EMAIL ADDRESS
Prince George County, Virginia v. Purdue Pharma L.P., et al.                      Grant Morris‐ gmorris@sanfordheisler.com
                                                                                  Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                  Andrew Miller‐ amiller@sanfordheisler.com
                                                                                  R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                  Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                  W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                  Joanne Cicala‐ joanne@cicalapllc.com
Roane County Commission; The City of Spencer; Jackson County Commission; The Kevin Harris ‐ kevinharris2@suddenlinkmail.com
City of Ripley; The Town of Ravenswood; Wood County Commission; The City of       Eric Holmes ‐ ericholmes@suddenlinkmail.com
Williamstown; Wirt County Commission; The Town of Elizabeth; Pleasants County
Commission; City of St. Mary's; Ritchie County Commission; Town of Harrisville v.
Mylan Pharmaceuticals Inc., et al.

San Juan County v. Purdue Pharma L.P., et al.                                        D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                     Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                     Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                     Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                     James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                     Mike Worel ‐ mworel@dkolaw.com
                                                                                     Trevor Lang ‐ tlang@mohtrial.com
                                                                                     Whitney H. Krogue ‐ wkrogue@rqn.com
Sanpete County v. Purdue Pharma L.P., et al.                                         D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                     Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                     Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                     Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                     James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                     Mike Worel ‐ mworel@dkolaw.com
                                                                                     Trevor Lang ‐ tlang@mohtrial.com
                                                                                     Whitney H. Krogue ‐ wkrogue@rqn.com



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 34 of 46
                           19-23649-rdd     Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                       Exhibit
                                                                       Pg 91 ofC310
                                                        Additional Defendant Counsel Email Service List
                                                                       Served via email
CASE NAME                                                                                  CONTACT NAME AND EMAIL ADDRESS
Sevier County, Utah; Juab County, Utah; Emery County, Utah; Wayne County,                  D. Matthew Moscon ‐ matt.moscon@stoel.com
Utah; and Piute County, Utah v. Purdue Pharma L.P., et al.                                 Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                           Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                    Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                    James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                    Mike Worel ‐ mworel@dkolaw.com
                                                                                    Trevor Lang ‐ tlang@mohtrial.com
                                                                                    Whitney H. Krogue ‐ wkrogue@rqn.com
Shenandoah County, Virginia v. Purdue Pharma L.P., et al.                           Grant Morris‐ gmorris@sanfordheisler.com
                                                                                    Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                    Andrew Miller‐ amiller@sanfordheisler.com
                                                                                    R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                    Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                    W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                    Joanne Cicala‐ joanne@cicalapllc.com
State of Alaska v. Purdue Pharma L.P., et al.                                       Linda Signer ‐ lsinger@motleyrice.com
State of Arizona, ex rel. Mark Brnovich, Attorney General v. Purdue Pharma L.P., et Patrick Strawbridge ‐ patrick@consovoymccarthy.com
al.                                                                                 William Consovoy ‐ will@consovoymccarthy.com
                                                                                    Rebecca Eggleston ‐ rebecca.eggleston@azag.gov
                                                                                    Rebecca Salisbury ‐ rebecca.salisbury@azag.gov
State of Arkansas, ex rel. Leslie Rutledge v. Purdue Pharma L.P., et al.            Gary B. Rogers ‐ grogers@ddh.law
                                                                                    Michael G. Smith ‐ msmith@ddh.law
                                                                                    Charles J. Harder ‐ chuck.harder@arkansasag.gov
                                                                                    Shawn Johnson ‐ shavori.johnon@arkansasag.gov
                                                                                    Jennifer Fountain Connolly ‐ jconnolly@baronbudd.com

State of Arkansas, ex rel. Scott Ellington v. Purdue Pharma L.P., et al.                   F. Jerome Tapley ‐ ecory@corywatson.com
                                                                                           Ernest Cory ‐ jtapley@corywatson.com
                                                                                           Scott P. Richardson ‐ scott@mrcfirm.com
                                                                                           Scott Ellington ‐ ellington@yourprosecutor.org



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 35 of 46
                           19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                     Exhibit
                                                                     Pg 92 ofC310
                                                      Additional Defendant Counsel Email Service List
                                                                     Served via email
CASE NAME                                                                                 CONTACT NAME AND EMAIL ADDRESS
State of Connecticut v. Purdue Pharma L.P., et al.                                        Jeffrey Pearlman ‐ Jeremy.Pearlman@ct.gov
                                                                                          Kimberly Massicotte ‐ Kimberly.Massicotte@ct.gov
State of Delaware, ex rel. Kathy Jennings v. Purdue Pharma L.P., et al.                   Rush, Michael B. ‐ rushm@gilbertlegal.com
                                                                                          Leveridge, Richard ‐ leveridger@gilbertlegal.com
                                                                                          Hudson, Jenna ‐ hudsonj@gilbertlegal.com
                                                                                          Abrishami, Monique ‐ abrishamim@gilbertlegal.com
                                                                                          Ryan Newell ‐ rnewell@connollygallagher.com
                                                                                          Owen Lefkon ‐ owen.lefkon@delaware.gov
                                                                                          Christian Wright ‐ christian.wright@delaware.gov
State of Florida, Office of the Attorney General, Department of Legal Affairs v.          William Carl Ourand ‐ Ourand@newsomelaw.com
Purdue Pharma L.P., et al.                                                                Kenneth Fetterman ‐ kfetterman@kellogghansen.com
State of Georgia v. Purdue Pharma L.P., et al.                                            Parker Miller ‐ Parker.Miller@BeasleyAllen.com
State of Hawaii, ex rel. Clare E. Connors, Attorney General v. Purdue Pharma L.P.,        Patrick McTernan ‐ pmcternan@croninfried.com
et al.                                                                                    Jennifer Connolly ‐ jconnolly@baronbudd.com
                                                                                          Richard Fried ‐ rfried@croninfried.com
                                                                                          Burton Leblanc ‐ bleblanc@baronbudd.com
                                                                                          Mark Pifko ‐ MPifko@baronbudd.com
                                                                                          Gloria Sylva‐Crawford ‐ glorias@croninfried.com
                                                                                          Lisa Oi ‐ lisao@croninfried.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 36 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                   Exhibit
                                                                   Pg 93 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                           CONTACT NAME AND EMAIL ADDRESS
State of Idaho, Through Attorney General Lawrence G. Wasden vs. Purdue              William Zanzig (scott.zanzig@ag.idaho.gov)
Pharma L.P., et al.                                                                 Brett Delange (brett.delange@ag.idaho.gov)
                                                                                    Jane Hochberg (jane.hochberg@ag.idaho.gov)
                                                                                    William Zanzig (scott.zanzig@ag.idaho.gov)
                                                                                    Jay Edelson (jedelson@edelson.com)
                                                                                    Benjamin Richman (brichman@edelson.com)
                                                                                    David Mindell (dmindell@edelson.com)
                                                                                    Rafey Balabanian (rbalabanian@edelson.com)
                                                                                    Todd Logan (tlogan@edelson.com)
                                                                                    Robert Libman (rlibman@lawmbg.com)
                                                                                    Benjamin Blustein (bblustein@lawmbg.com)
                                                                                    Deanna Pihos (dpihos@lawmbg.com)
                                                                                    David Baltmanis (dbaltmanis@lawmbg.com)
                                                                                    Eve‐Lynn Rapp (erapp@edelson.com)
State of Indiana v. Purdue Pharma L.P., et al.                                      Victoria Nugent ‐ VNugent@cohenmilstein.com
                                                                                    Betsy Miller ‐ bmiller@cohenmilstein.com
                                                                                    Cory Voight ‐ Cory.Voight@atg.in.gov
                                                                                    Scott Barnhart ‐ Scott.Barnhart@atg.in.gov
State of Iowa, Thomas J. Miller, Attorney General of Iowa v. Purdue Pharma L.P., Mari Thinnes Culver ‐ Mari.ThinnesCulver@ag.iowa.gov
et al.                                                                              Amy Licht ‐ Amy.Licht@ag.iowa.gov
                                                                                    William Pearson ‐ William.Pearson@ag.iowa.gov
State of Kansas, ex rel. Derek Schmidt, Attorney General v. Purdue Pharma L.P., et Christopher Teters ‐ Chris.teters@ag.ks.gov
al.
State of LA f/k/a Louisiana Dept. of Health v. Purdue Pharma L.P.., et al.          Gail McKay ‐ gmckay@gailmckay.com
                                                                                    Stacie Deblieux ‐ deblieuxs@ag.louisiana.gov
State of Maine v. Purdue Pharma L.P., Purdue Pharma Inc., Richard Sackler,          Linda J. Conti ‐ Linda.Conti@maine.gov
Jonathan Sackler, Mortimer D.A. Sackler and Kathe Sackler
State of Minnesota by its Attorney General, Keith Ellison v. Purdue Pharma L.P., et Eric Maloney ‐ eric.maloney@ag.state.mn.us
al.
State of Mississippi v. Purdue Pharma L.P., et al.                                  Don Kilgore ‐ DKILG@ago.ms.gov
                                                                                    Jacqueline H. Ray ‐ JACRA@ago.ms.gov



In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 37 of 46
                           19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                   Exhibit
                                                                   Pg 94 ofC310
                                                    Additional Defendant Counsel Email Service List
                                                                   Served via email
CASE NAME                                                                        CONTACT NAME AND EMAIL ADDRESS
State of Montana v. Purdue Pharma L.P., et al.                                   mcochenour2@mt.gov;
                                                                                 jnelson@motleyrice.com;
                                                                                 lsinger@motleyrice.com;
                                                                                 dbenner@motleyrice.com;
                                                                                 mliu@motleyrice.com;
                                                                                 fbaker@motleyrice.com;
                                                                                 gmaiden@motleyrice.com;
                                                                                 dackerman@motleyrice.com;
                                                                                 mmattioli@mt.gov;
                                                                                 khubbard@mt.gov;
                                                                                 cmunson@mt.gov;
                                                                                 BEkola@mt.gov;
                                                                                 bill@rossbachlaw.com;
                                                                                 michelle@rossbachlaw.com
State of Nevada v. McKesson Corp, et al.                                         Robert Eglet ‐ REglet@egletlaw.com
                                                                                 Robert Adams ‐ badams@egletlaw.com
                                                                                 Service ‐ eservice@egletlaw.com
State of New Hampshire v. Purdue Pharma L.P., et al.                             Vincent Green IV ‐ vgreene@motleyrice.com
                                                                                 David Ackerman ‐ dackerman@motleyrice.com
                                                                                 James Boffetti ‐ james.boffetti@doj.nh.gov
                                                                                 Linda Singer ‐ lsinger@motleyrice.com
State of New Mexico, ex rel., Hector Balderas, Attorney General v. Purdue Pharma Luis Robles ‐ luis@roblesrael.com
L.P., et al.                                                                     Jennifer Fountain Connolly ‐ jconnolly@baronbudd.com

State of North Carolina, ex rel. Josh Stein, Attorney General v. Purdue Pharma L.P., Jessica Sutton ‐ Jsutton2@ncdoj.gov
et al.
State of North Dakota, ex rel. Wayne Stenehjem, Attorney General v. Purdue           Clerk ‐ supclerkofcourt@ndcourts.gov
Pharma L.P., et al.                                                                  Parrell D. Grossman ‐ pgrossman@nd.gov
                                                                                     Attorney General ‐ ndag@nd.gov
                                                                                     Erin S. Alm ‐ ealm@nd.gov
State of Ohio, ex rel. David Yost, Ohio Attorney General v. Purdue Pharma L.P., et Jennifer Fountain Connolly ‐ jconnolly@baronbudd.com
al.

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 38 of 46
                           19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                     Exhibit
                                                                     Pg 95 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                              CONTACT NAME AND EMAIL ADDRESS
State of Oregon, ex rel. Ellen F. Rosenblum, Attorney General for the State of         Harry Wilson ‐ harrywilson@markowitzherbold.com
Oregon v. Purdue Pharma L.P., et al.                                                   Hart David ‐ david.hart@doj.state.or.us
                                                                                       David Markowitz ‐ davidmarkowitz@markowitzherbold.com

State of Rhode Island, by and through Peter Neronha, Attorney General v. Purdue Neil Kelly ‐ nkelly@riag.ri.gov
Pharma L.P., et al.                                                                 Greene, Vincent ‐ vgreene@motleyrice.com
                                                                                    McConnell, Bob ‐ bmcconnell@motleyrice.com
                                                                                    Ackerman, David ‐ dackerman@motleyrice.com
                                                                                    Menard, Katie ‐ kmenard@motleyrice.com
State of South Carolina, ex rel. Alan Wilson Attorney General v. Purdue Pharma      Jared Libet ‐ jlibet@scag.gov
L.P., et al.                                                                        Rebecca McCormack ‐ rmccormack@scag.gov
                                                                                    Chantelle Neese ‐ cneese@scag.gov
                                                                                    Annemarie Mathews ‐ Amathews@scag.gov
                                                                                    David Ackerman ‐ dackerman@motleyrice.com
                                                                                    Lisa Saltzburg ‐ lsaltzburg@motleyrice.com
                                                                                    Jodi Flowers ‐ jflowers@motleyrice.com
                                                                                    Tammy Rivers ‐ tcrivers@motleyrice.com
State of South Dakota, ex rel. Jason Ravnsborg, South Dakota Attorney General v. Phil Carlson ‐ Phil.Carlson@state.sd.us
Purdue Pharma L.P., et al.
State of Tennessee, ex rel Herbert H. Slatery III, Attorney General and Reporter v. Brant Harrell ‐ Brant.Harrell@ag.tn.gov
Purdue Pharma L.P., a foreign limited partnership




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 39 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    Exhibit
                                                                    Pg 96 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
State of Texas v. Purdue Pharma L.P., et al.                                         Dan Downey ‐ dan@dandowney.com
                                                                                     Tommy Fibich ‐ tfibich@fibichlaw.com
                                                                                     Mike Gallagher ‐ mike@gld‐law.com
                                                                                     Dara Hegar ‐ dara.hegar@lanierlawfirm.com
                                                                                     Scott Hendler ‐ shendler@hendlerlaw.com
                                                                                     Majed Nachawati ‐ mn@fnlawfirm.com
                                                                                     Jim Perdue ‐ jperduejr@perdueandkidd.com
                                                                                     Dennis Reich ‐ dreich@reichandbinstock.com
                                                                                     Richard Schechter ‐ richard@rs‐law.com
                                                                                     Jeffrey Simon ‐ jsimon@sgptrial.com.com
                                                                                     Kathy Snapka ‐ ksnapka@snapkalaw.com
                                                                                     Mikal Watts ‐ mcwatts@wattsguerra.com
                                                                                     cJay Henderson ‐ jhenderson@fibichlaw.com
                                                                                     Pam McClemore ‐ pamm@gld‐law.com
                                                                                     Shelly Sanford ‐ ssanford@wattsguerra.com
                                                                                     Patrick Sweeten ‐ patrick.sweeten@oag.texas.gov
State of Vermont v. Purdue Pharma L.P., et al.                                       Abrams, Jill ‐ jill.abrams@vermont.gov
                                                                                     Victoria S. Nugent ‐ VNugent@cohenmilstein.com
                                                                                     Johanna M. Hickman ‐ jhickman@cohenmilstein.com
                                                                                     Miller, Betsy ‐ bmiller@cohenmilstein.com
                                                                                     Peter Ketcham‐Colwill ‐ PKetcham‐Colwill@cohenmilstein.com

State of Washington v. Purdue Pharma L.P., et al.                                   Tad Robinson O’Neill ‐ Tad.ONeill@atg.wa.gov
                                                                                    Laura Clinton ‐ laura.clinton@atg.wa.gov
State of West Virginia, ex rel. Patrick Morrisey, Attorney General v. Purdue Pharma Ann Haight ‐ Ann.L.Haight@wvago.gov
L.P., et al.                                                                        Abby Cunningham ‐ Abby.G.Cunningham@wvago.gov
                                                                                    R. Stephen Jarrell ‐ Steve.R.Jarrell@wvago.gov
State of Wisconsin v. Purdue Pharma L.P., et al.                                    Laura McFarlane ‐ mcfarlanele@doj.state.wi.us




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 40 of 46
                           19-23649-rdd     Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                       Exhibit
                                                                       Pg 97 ofC310
                                                        Additional Defendant Counsel Email Service List
                                                                       Served via email
CASE NAME                                                                               CONTACT NAME AND EMAIL ADDRESS
State of Wyoming, ex rel. Bridget Hill, Attorney General v. Purdue Pharma L.P., et      Benjamin M. Burningham ‐ ben.bumingham@wyo.gov
al.                                                                                     Emily J. Soli ‐ emily.soli@wyo.gov
                                                                                        Peter Michael ‐ peter.michael@wyo.gov
                                                                                        Misha Westby ‐ misha.westby@wyo.gov
                                                                                        Mike Kahler ‐ mike.kahler@wyo.gov
                                                                                        Travis Kirchhefer ‐ travis.kirchhefer@wyo.gov
Summit County, Utah v. Purdue Pharma L.P., et al.                                       D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                        Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                        Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                                        Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                        James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                        Mike Worel ‐ mworel@dkolaw.com
                                                                                        Trevor Lang ‐ tlang@mohtrial.com
                                                                                        Whitney H. Krogue ‐ wkrogue@rqn.com
The City of Bridgeport, et al. v. Purdue Pharma L.P., et al.                            Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                        Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                        James E. Hartley ‐ jhart@dhhllc.com
                                                                                        Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                        Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                        Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                        Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                        William Clendenen ‐ whcj@clenlaw.com
                                                                                        David Slossberg ‐ dslossberg@hssklaw.com
The City of New London v. Purdue Pharma L.P., et al.                                    Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                        Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                        James E. Hartley ‐ jhart@dhhllc.com
                                                                                        Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                        Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                        Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                        Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                        William Clendenen ‐ whcj@clenlaw.com
                                                                                        David Slossberg ‐ dslossberg@hssklaw.com

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 41 of 46
                           19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                    Exhibit
                                                                    Pg 98 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                             CONTACT NAME AND EMAIL ADDRESS
The City of Waynesboro, Virginia v. Purdue Pharma L.P., et al.                        Grant Morris‐ gmorris@sanfordheisler.com
                                                                                      Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                      Andrew Miller‐ amiller@sanfordheisler.com
                                                                                      R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                      Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                      W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                      Joanne Cicala‐ joanne@cicalapllc.com
The County Board of Arlington County, Virginia v. Purdue Pharma L.P., et al.          Grant Morris‐ gmorris@sanfordheisler.com
                                                                                      Kevin Sharp‐ ksharp@sanfordheisler.com
                                                                                      Andrew Miller‐ amiller@sanfordheisler.com
                                                                                      R. Johan Conrod Jr.‐ rjconrod@kaufcan.com
                                                                                      Lauren Tallent Rogers‐ ltrogers@kaufcan.com
                                                                                      W. Edgar Spivey‐ wespivey@kaufcan.com
                                                                                      Joanne Cicala‐ joanne@cicalapllc.com
The County Commission of Mason County; The County Commission of Barbour               Tish Chafin ‐ Tish@thechafinlawfirm.com
County; Mayor Chris Tatum on behalf of The Village of Barboursville; The County
Commission of Taylor County; The County Commission of Webster County; and
Mayor Don E. McCourt, on behalf of the Town of Addison a/k/a The Town of
Webster Springs v. Purdue Pharma L.P., et al.




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 42 of 46
                           19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25          Main Document
                                                                      Exhibit
                                                                      Pg 99 ofC310
                                                      Additional Defendant Counsel Email Service List
                                                                     Served via email
CASE NAME                                                                          CONTACT NAME AND EMAIL ADDRESS
The People of the State of California v. Purdue Pharma L.P., et al.                Mark P. Robinson, Jr ‐ mrobinson@robinsonfirm.com
                                                                                   Kevin Calcagnie ‐ kcalcagnie@robinsonfirm.com
                                                                                   Daniel S. Robinson ‐ drobinson@robinsonfirm.com
                                                                                   Scot D. Wilson ‐ swilson@robinsonfirm.com
                                                                                   Lila Razmara ‐ Irazmara@robinsonfirm.com
                                                                                   James R. Williams ‐ james.williams@cco.sccgov.org
                                                                                   Todd Spitzer ‐ Todd.spitzer@da.ocgov.com
                                                                                   Mary C. Wickham ‐ mwickham@counsel.lacounty.gov
                                                                                   Barbara J. Parker ‐ bparker@oaklandcityattorney.org
                                                                                   Paul Kiesel ‐ kiesel@kiesel.law
                                                                                   Linda Signer ‐ lsinger@motleyrice.com
                                                                                   Steve W. Berman ‐ steve@hbsslaw.com
                                                                                   Steven J. Skikos ‐ sskikos@skikos.com
The People of the State of New York, by Letitia James, Attorney General of the     David E. Nachman ‐ David.Nachman@ag.ny.gov
State of New York v. Purdue Pharma L.P., et al.                                    Lawrence Reina ‐ Lawrence.Reina@ag.ny.gov
                                                                                   Carol Hunt ‐ Carol.Hunt@ag.ny.gov
                                                                                   Elizabeth Chesler ‐ Elizabeth.Chesler@ag.ny.gov
The State of Alabama v. Purdue Pharma L.P., et al.                                 Rhon Jones ‐ Rhon.Jones@BeasleyAllen.com
                                                                                   Parker Miller ‐ Parker.Miller@BeasleyAllen.com
                                                                                   Rick Stratton ‐ Rick.Stratton@BeasleyAllen.com
                                                                                   Jeff Price ‐ Jeff.Price@BeasleyAllen.com
                                                                                   Corey L. Maze ‐ cmaze@ago.state.al.us
                                                                                   Winfield J. Sinclair ‐ wsinclair@ago.state.al.us
                                                                                   Michael G. Dean ‐ mdean@ago.state.al.us
The State of Colorado ex rel. Phil Weiser, Attorney General v. Purdue Pharma L.P., John Feeney‐Coyle ‐ John.Feeney‐Coyle@coag.gov
et al.




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 43 of 46
                           19-23649-rdd    Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    Exhibit
                                                                   Pg 100 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
The Town of Stratford; The Town of Berlin; The Town of Middlebury; The Town of       James E. Hartley ‐ jhart@dhhllc.com
Seymour; The Town of Prospect; The Town of Wolcott; The Town of Bethlehem;           Devin J. Hartley ‐ dhartley@dhhllc.com
The Town of New Milford; The Town of Roxbury; and The Town of Coventry v.            Charles S. Hellman ‐ chellman@dhhllc.com
Purdue Pharma L.P., et al.                                                           Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                     Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                     William Clendenen ‐ whcj@clenlaw.com
                                                                                     David Slossberg ‐ dslossberg@hssklaw.com
Tooele County, Utah v. Purdue Pharma L.P., et al.                                    D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                     Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                     Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                                     Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                     James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                     Mike Worel ‐ mworel@dkolaw.com
                                                                                     Trevor Lang ‐ tlang@mohtrial.com
                                                                                     Whitney H. Krogue ‐ wkrogue@rqn.com
Town of Canton v. Purdue Pharma L.P., et al.                                         Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com
Town of Lynnfield v. Purdue Pharma L.P., et al.                                      Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com
Town of Natick v. Purdue Pharma L.P., et al.                                         Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com
Town of Randolph v. Purdue Pharma L.P., et al.                                       Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com
Town of Springfield v. Purdue Pharma L.P., et al.                                    Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 44 of 46
                           19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    Exhibit
                                                                   Pg 101 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                            CONTACT NAME AND EMAIL ADDRESS
Town of Wakefield v. Purdue Pharma L.P., et al.                                      Sean Masson ‐ smasson@scott‐scott.com
                                                                                     Opioids Team ‐ opioidsteam@scott‐scott.com
                                                                                     Beth Kaswan ‐ bkaswan@scott‐scott.com
Town of Wallingford v. Purdue Pharma L.P., et al.                                    Erin Green Comite ‐ ecomite@scott‐scott.com
                                                                                     Maggie Ferron ‐ ferronmb@mansfieldct.org
                                                                                     James E. Hartley ‐ jhart@dhhllc.com
                                                                                     Devin J. Hartley ‐ dhartley@dhhllc.com
                                                                                     Charles S. Hellman ‐ chellman@dhhllc.com
                                                                                     Paul Hanly ‐ phanly@simmonsfirm.com
                                                                                     Sarah Burns ‐ sburns@simmonsfirm.com
                                                                                     William Clendenen ‐ whcj@clenlaw.com
                                                                                     David Slossberg ‐ dslossberg@hssklaw.com
Uintah County, Utah; Duscesne County, Utah; Daggett County, Utah; and Tri‐           D. Matthew Moscon ‐ matt.moscon@stoel.com
County Health Department v. Purdue Pharma L.P., et al.                               Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                     Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                                     Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                     James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                     Mike Worel ‐ mworel@dkolaw.com
                                                                                     Trevor Lang ‐ tlang@mohtrial.com
                                                                                     Whitney H. Krogue ‐ wkrogue@rqn.com
Wasatch County, Utah v. Purdue Pharma L.P., et al.                                   D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                     Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                     Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                                     Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                     James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                     Mike Worel ‐ mworel@dkolaw.com
                                                                                     Trevor Lang ‐ tlang@mohtrial.com
                                                                                     Whitney H. Krogue ‐ wkrogue@rqn.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 45 of 46
                           19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    Exhibit
                                                                   Pg 102 ofC310
                                                     Additional Defendant Counsel Email Service List
                                                                    Served via email
CASE NAME                                                                             CONTACT NAME AND EMAIL ADDRESS
Washington County, Utah; Kane County, Utah; Beaver County, Utah; Garfield             D. Matthew Moscon ‐ matt.moscon@stoel.com
County, Utah v. Purdue Pharma L.P., et al.                                            Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                      Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com

                                                                                      Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                      James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                      Mike Worel ‐ mworel@dkolaw.com
                                                                                      Trevor Lang ‐ tlang@mohtrial.com
                                                                                      Whitney H. Krogue ‐ wkrogue@rqn.com
Weber County, Utah v. Purdue Pharma L.P., et al.                                      D. Matthew Moscon ‐ matt.moscon@stoel.com
                                                                                      Donald J. Winder ‐ winder@mcgiplaw.com
                                                                                      Edgar R. Cataxinos ‐ cataxinos@mcgiplaw.com
                                                                                      Ryan Mitchell ‐ rmitchell@mbmlawyers.com
                                                                                      James E. Magleby ‐ magleby@mcgiplaw.com
                                                                                      Mike Worel ‐ mworel@dkolaw.com
                                                                                      Trevor Lang ‐ tlang@mohtrial.com
                                                                                      Whitney H. Krogue ‐ wkrogue@rqn.com
West Virginia University Hospitals Inc.; Appalachian Regional Healthcare, Inc.;       Robert Fitzsimmons ‐ bob@fitzsimmonsfirm.com
Bluefield Hospital Company, LLC; Charleston Area Medical Center, Inc.; Davis          Clayton Fitzsimmons ‐ clayton@fitzsimmonsfirm.com
Memorial Hospital; Broaddus Hospital Association; Webster County Memorial
Hospital, Inc.; Grafton City Hospital, Inc.; Greenbrier VMC, LLC; Monongalia County
General Hospital Company; Preston Memorial Hospital Corporation; Stonewall
Jackson Memorial Hospital Company; Oak Hill Hospital Corporation d/b/a Plateau
Medical Center; Camden‐Clark Memorial Hospital Corporation; The Charles Town
General Hospital; City Hospital, Inc.; Potomac Valley Hospital of W. Va., Inc.;
Reynolds Memorial Hospital Inc.; St. Joseph's Hospital of Buckhannon, Inc.;
Walgreens Boots Alliance, Inc.; and United Hospital Center, Inc. v. Purdue Pharma
L.P., et al.




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 46 of 46
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                     Pg 103 of 310

                                    EXHIBIT D
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                                                  PgExhibit
                                                                      104 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                ADDRESS
                                                                                            Attn: President or General Counsel
                                                                                            180 W. Germantown Pike
Top 3 Largest Secured Creditor                           Air Liquide Industrial U.S. LP     East Norriton PA 19401
                                                                                            ATTN: VINCENZO MANNA
                                                                                            ZONA INDUSTRIALE ASI
Top 50 Largest Unsecured Creditor                        ALTERGON ITALIA SRL                MORRA DE SANCTIS AV 83040 ITALY
                                                                                            ATTN: DAVE VIETRI, VICE PRESIDENT BRANDED
                                                                                            AND SPECIALTY CONTRACTS
                                                                                            3735 GLEN LAKE DR
Top 50 Largest Unsecured Creditor                        AMERISOURCEBERGEN                  CHARLOTTE NC 28208
                                                                                            ATTN: CHERISH CHONG
                                                                                            P.O. BOX 534305
Top 50 Largest Unsecured Creditor                        APC WORKFORCE SOLUTIONS LLC        ATLANTA GA 30353
                                                                                            ATTN: EDWARD ADAMCIK, PRESIDENT ASCENT
                                                                                            HEALTH SERVICES
                                                                                            1209 ORANGE ST
Top 50 Largest Unsecured Creditor                        ASCENT HEALTH SERVICES LLC         WILMINGTON DE 19801
                                                                                            ATTN: BR KINSEY
                                                                                            8145 BLAZER DR
Top 50 Largest Unsecured Creditor                        ASHLAND SPECIALTY INGREDIENTS GP   WILMINGTON DE 19808
                                                                                            ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                            P.O. BOX 512323
Top 50 Largest Unsecured Creditor                        BIOECLIPSE LLC                     PHILADELPHIA PA 19175
                                                                                            Attn: Gerard T. Cicero and David J. Molton
Counsel to Ad Hoc Committee of Governmental and other                                       7 Times Square
Contingent Litigation Claimants                          Brown Rudnick                      New York NY 10036
                                                                                            Attn: Steven D. Pohl
Counsel to Ad Hoc Committee of Governmental and other                                       One Financial Center
Contingent Litigation Claimants                          Brown Rudnick                      Boston MA 02111
                                                                                            ATTN: JEFF CIZL, DIRECTOR STRATEGIC
                                                                                            SOURCING NATIONAL BRANDS
                                                                                            1330 ENCLAVE PKY
Top 50 Largest Unsecured Creditor                        CARDINAL HEALTH                    HOUSTON TX 77077‐2025


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 1 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      105 ofD 310
                                                                 Master Service List
                                                               Served via first class mail

                              DESCRIPTION                                     NAME                                     ADDRESS
                                                                                                    ATTN: SAPPAN BHATT, DIRECTOR TRADE
                                                                                                    RELATIONS
                                                                                                    1 CVS DRIVE
Top 50 Largest Unsecured Creditor                         CAREMARKPCS HEALTH, L.L.C.                WOONSOCKET RI 02895
                                                                                                    ATTN: S. YOUNG
                                                                                                    P.O. BOX 27775
Top 50 Largest Unsecured Creditor                         CHALLENGE PRINTING COMPANY                NEWARK NJ 07101‐7775
                                                                                                    Purdue Chambers Copy
                                                                                                    US Bankruptcy Court SDNY
United States Bankruptcy Court for the Southern District of                                         300 Quarropas Street, Room 248
New York                                                    Chambers of Honorable Robert D. Drain   White Plains NY 10601
                                                                                                    ATTN: JUN HUANGPU
                                                                                                    200 MORGAN AVE
Top 50 Largest Unsecured Creditor                         COBBS CREEK HEALTHCARE LLC                HAVERTOWN PA 19083
                                                                                                    ATTN: SURANJAN KAYAL
                                                                                                    24721 NETWORK PL
Top 50 Largest Unsecured Creditor                         COGNIZANT TECH SOLUTIONS US CORP          CHICAGO IL 60673
                                                                                                    ATTN: BRITTANY STARR
                                                          COMMONWEALTH OF PENNSYLVANIA              P.O. BOX 780634
Top 50 Largest Unsecured Creditor                         MEDICAID DRUG REBATE PROGRAM              PHILADELPHIA PA 19178
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Apartado 9020192
State Attorney General                                    Commonwealth of Puerto Rico               San Juan PR 00902‐0192
                                                                                                    ATTN: ANTHONY GARGANO
                                                                                                    135 ADAMS AVE
Top 50 Largest Unsecured Creditor                         CONTRACT PHARMACAL CORP                   HAUPPAUGE NY 11788‐3633

                                                                                                    ATTN: ANDY ZANIN, TRADE DIRECTOR, MED D
                                                                                                    1 CVS DRIVE
Top 50 Largest Unsecured Creditor                         CVS CAREMARK PART D SERVICES, L.L.C.      WOONSOCKET RI 02895
                                                                                                    ATTN: COLONEL DAVID BOBB, CHIEF PHARMACY
                                                                                                    OPERATIONS DIVISION, DHA
                                                                                                    16401 E CENTRETECH PKWY
Top 50 Largest Unsecured Creditor                         DEFENSE HEALTH AGENCY                     AURORA CO 80011‐9066

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 2 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25     Main Document
                                                                  PgExhibit
                                                                      106 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                       NAME                               ADDRESS
                                                                                              ATTN: SCOTT HOYE, GENERAL COUNSEL
                                                                                              777 BANNOCK STREET
Top 50 Largest Unsecured Creditor                        DENVER HEALTH & HOSPITAL AUTH        DENVER CO 80204
                                                                                              ATTN: ROBERT SHUN
                                                         DEPARTMENT OF HEALTH CARE SERVICES   P.O. BOX 997413
Top 50 Largest Unsecured Creditor                        (CA)                                 SACRAMENTO CA 95899‐7413
                                                                                              ATTN: MAYA SHACKLEY
                                                                                              1130 CONNECTICUT AVENUE NW
Top 50 Largest Unsecured Creditor                        DEZENHALL RESOURCES                  WASHINGTON DC 20036‐3904
                                                                                              ATTN: KEVIN LI DONGMEI WANG, SVP/GM, CMC
                                                                                              SERVICES
                                                                                              700 PENNSYLVANIA DR
Top 50 Largest Unsecured Creditor                        FRONTAGE LABORATORIES INC            EXTON PA 19341‐1129
                                                                                              ATTN: MARGARET SHUBNY
                                                                                              P.O. BOX 101890
Top 50 Largest Unsecured Creditor                        GCI HEALTH                           ATLANTA GA 30392
                                                                                              ATTN: REBECCA MORRISON
                                                                                              MEDICAID DRUG REBATE PROGRAM
Top 50 Largest Unsecured Creditor                        GEORGIA DEPT OF COMMUNITY HEALTH     ATLANTA GA 30384‐8194
                                                                                              Attn: Craig Literland, Kami Quinn, and Scott
                                                                                              Gilbert
                                                                                              1100 New York Ave., NW
Counsel to Ad Hoc Committee of Governmental and other                                         Suite 700
Contingent Litigation Claimants                          Gilbert, LLP                         Washington DC 20005
                                                                                              ATTN: STEPHEN RADOVANOVICH
                                                                                              20 SPEAR RD
Top 50 Largest Unsecured Creditor                        GLATT AIR TECHNIQUES INC             RAMSEY NJ 07446‐1221
                                                                                              ATTN: KELSEY GANGEMI
                                                                                              123 JUSTISON ST STE 200
Top 50 Largest Unsecured Creditor                        HEALTHCORE INC                       WILMINGTON DE 19801
                                                                                              Attn: President or General Counsel
                                                                                              1738 Bass Rd
Top 3 Largest Secured Creditor                           Ikon Financial Svcs                  Macon GA 31210‐1043


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 3 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      107 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                         ADDRESS
                                                                                                     ATTN: MARY SWEET
                                                                                                     3070 BRISTOL ST STE 350
Top 50 Largest Unsecured Creditor                        INTEGRATED BEHAVIORAL HEALTH INC            COSTA MESA CA 92626
                                                                                                     Centralized Insolvency Operation
                                                                                                     2970 Market Street
                                                                                                     Mail Stop 5 Q30 133
Internal Revenue Service                                 Internal Revenue Service                    Philadelphia PA 19104‐5016
                                                                                                     Centralized Insolvency Operation
                                                                                                     P.O. Box 7346
Internal Revenue Service                                 Internal Revenue Service                    Philadelphia PA 19101‐7346
                                                                                                     Attn: Kenneth Eckstein and Rachael Ringer
Counsel to Ad Hoc Committee of Governmental and other                                                1177 Avenue of the Americas
Contingent Litigation Claimants                          Kramer Levin                                New York NY 10036
                                                                                                     ATTN: CHRIS ALVERSON, SENIOR VICE PRESIDENT
                                                                                                     OF SUPPLY CHAIN MANAGEMENT
                                                                                                     ONE POST ST
Top 50 Largest Unsecured Creditor                        MCKESSON CORPORATION                        SAN FRANCISCO CA 94104‐5203
                                                                                                     ATTN: CAROLINA DELAROCHA
                                                                                                     P.O. BOX 570
Top 50 Largest Unsecured Creditor                        MISSOURI HEALTHNET DIVISION                 JEFFERSON CITY MO 65102
                                                                                                     Attn: Karen Cordry
                                                                                                     1850 M St., NW 12th Floor
State Attorney General                                   National Association of Attorneys General   Washington DC 20036
                                                                                                     ATTN: JOHN STANCIL
                                                         NORTH CAROLINA DEPARTMENT OF                2001 MAIL SERVICE CENTER
Top 50 Largest Unsecured Creditor                        HEALTH AND HUMAN SERVICES                   RALEIGH NC 27699‐2000
                                                                                                     Attn: Paul Schwartzberg
                                                                                                     U.S. Federal Office Building
                                                                                                     201 Varick Street, Suite 1006
Office of The United States Trustee                      Office of The United States Trustee         New York NY 10014
                                                                                                     ATTN: GLEN APSELOFF
                                                                                                     1380 EDGEHILL RD
Top 50 Largest Unsecured Creditor                        OHIO CLINICAL TRIALS INC                    COLUMBUS OH 43212


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 4 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25    Main Document
                                                                  PgExhibit
                                                                      108 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                               ADDRESS
                                                                                             ATTN: TRACEY ARCHIBALD
                                                                                             4345 N. LINCOLN BLVD.
Top 50 Largest Unsecured Creditor                        OHIO DEPARTMENT OF MEDICAID         OKLAHOMA CITY OK 73105
                                                                                             ATTN: STACEY HALE
                                                                                             P.O. BOX 18968
Top 50 Largest Unsecured Creditor                        OKLAHOMA HEALTH CARE AUTHORITY      OKLAHOMA CITY OK 73154‐0299
                                                                                             ATTN: KENT ROGERS, SENIOR VP INDUSTRY
                                                                                             RELATIONS
                                                                                             2300 MAIN ST
Top 50 Largest Unsecured Creditor                        OPTUMRX, INC.                       IRVINE CA 92614‐6223
                                                                                             ATTN: JIM HANEY
                                                                                             4545 ASSEMBLY DR
Top 50 Largest Unsecured Creditor                        PACKAGING COORDINATORS INC          ROCKFORD IL 61109
                                                                                             ATTN: CYNTHIA WONG
                                                         PENSION BENEFIT GUARANTY            1200 K STREET NW
Top 50 Largest Unsecured Creditor                        CORPORATION                         WASHINGTON DC 20005
                                                                                             ATTN: Lauren H. Bradley
                                                                                             4130 PARKLAKE AVE STE 400
Top 50 Largest Unsecured Creditor                        PHARMACEUTICAL RESEARCH ASSOC INC   RALEIGH NC 27612
                                                                                             ATTN: J SINGLETERRY
                                                                                             609‐2 CANTIAGUE ROCK RD
Top 50 Largest Unsecured Creditor                        PL DEVELOPMENT LLC                  WESTBURY NY 11590
                                                                                             Attn: Dave Waters, Hank Gerock, and Stephen
                                                                                             Scaldaferri
                                                                                             26361 NETWORK PL
Top 50 Largest Unsecured Creditor                        PPD DEVELOPMENT LP                  CHICAGO IL 60673
                                                                                             ATTN: JOSH BAST, SENIOR DIRECTOR
                                                                                             PHARMACEUTICAL TRADE RELATIONS
                                                                                             P.O. BOX 64812
Top 50 Largest Unsecured Creditor                        PRIME THERAPEUTICS LLC              ST PAUL MN 08646‐0655
                                                                                             ATTN: SARAH SIMMONS
                                                                                             815 SLATERS LN
Top 50 Largest Unsecured Creditor                        PURPLE STRATEGIES LLC               ALEXANDRIA VA 22314


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 5 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25        Main Document
                                                                  PgExhibit
                                                                      109 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                   ADDRESS
                                                                                                ATTN: EDWARD MAHONY
                                                                                                201 TRESSER BOULEVARD
Top 50 Largest Unsecured Creditor                        RHODES TECHNOLOGIES INC                STAMFORD CT 06901
                                                                                                ATTN: MATT POLI
                                                                                                407 EAST LANCASTER AVE
Top 50 Largest Unsecured Creditor                        S EMERSON GROUP INC                    WAYNE PA 19087
                                                                                                ATTN: PURL
                                                                                                11 DEER PARK DR STE 120
Top 50 Largest Unsecured Creditor                        SCIECURE PHARMA INC                    MONMOUTH JUNCTION NJ 08852
                                                                                                ATTN: GENERAL COUNSEL
                                                                                                385 MARSHALL AVE
Top 50 Largest Unsecured Creditor                        SPECGX LLC                             SAINT LOUIS MO 63119‐1831
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 300152
State Attorney General                                   State of Alabama Attorney General      Montgomery AL 36130‐0152
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 110300
State Attorney General                                   State of Alaska Attorney General       Juneau AK 99811‐0300
                                                                                                Attn: Bankruptcy Department
                                                                                                1275 W. Washington St.
State Attorney General                                   State of Arizona Attorney General      Phoenix AZ 85007
                                                                                                Attn: Bankruptcy Department
                                                                                                323 Center St.
                                                                                                Suite 200
State Attorney General                                   State of Arkansas Attorney General     Little Rock AR 72201‐2610
                                                                                                Attn: Bankruptcy Department
                                                                                                P.O. Box 944255
State Attorney General                                   State of California Attorney General   Sacramento CA 94244‐2550
                                                                                                Attn: Bankruptcy Department
                                                                                                Ralph L. Carr Colorado Judicial Center
                                                                                                1300 Broadway, 10th Floor
State Attorney General                                   State of Colorado Attorney General     Denver CO 80203




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 6 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25        Main Document
                                                                  PgExhibit
                                                                      110 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                     ADDRESS
                                                                                                 Attn: Bankruptcy Department
                                                                                                 55 Elm St.
State Attorney General                                   State of Connecticut Attorney General   Hartford CT 06106
                                                                                                 Attn: Bankruptcy Department
                                                                                                 Carvel State Office Bldg.
                                                                                                 820 N. French St.
State Attorney General                                   State of Delaware Attorney General      Wilmington DE 19801
                                                                                                 Attn: Bankruptcy Department
                                                                                                 The Capitol, PL 01
State Attorney General                                   State of Florida Attorney General       Tallahassee FL 32399‐1050
                                                                                                 Attn: Bankruptcy Department
                                                                                                 40 Capital Square, SW
State Attorney General                                   State of Georgia Attorney General       Atlanta GA 30334‐1300
                                                                                                 Attn: Bankruptcy Department
                                                                                                 425 Queen St.
State Attorney General                                   State of Hawaii Attorney General        Honolulu HI 96813
                                                                                                 Attn: Bankruptcy Department
                                                                                                 700 W. Jefferson Street
                                                                                                 P.O. Box 83720
State Attorney General                                   State of Idaho Attorney General         Boise ID 83720‐1000
                                                                                                 Attn: Bankruptcy Department
                                                                                                 100 West Randolph Street
State Attorney General                                   State of Illinois Attorney General      Chicago IL 60601
                                                                                                 Attn: Bankruptcy Department
                                                                                                 Indiana Government Center South
                                                                                                 302 W. Washington St., 5th Floor
State Attorney General                                   State of Indiana Attorney General       Indianapolis IN 46204
                                                                                                 Attn: Bankruptcy Department
                                                                                                 1305 E. Walnut Street
State Attorney General                                   State of Iowa Attorney General          Des Moines IA 50319
                                                                                                 Attn: Bankruptcy Department
                                                                                                 120 SW 10th Ave., 2nd Floor
State Attorney General                                   State of Kansas Attorney General        Topeka KS 66612‐1597


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 7 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      111 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                       ADDRESS
                                                                                                   Attn: Bankruptcy Department
                                                                                                   700 Capitol Avenue, Suite 118
State Attorney General                                   State of Kentucky Attorney General        Frankfort KY 40601
                                                                                                   Attn: Bankruptcy Department
                                                                                                   P.O. Box 94095
State Attorney General                                   State of Louisiana Attorney General       Baton Rouge LA 70804‐4095
                                                                                                   Attn: Bankruptcy Department
                                                                                                   6 State House Station
State Attorney General                                   State of Maine Attorney General           Augusta ME 04333
                                                                                                   Attn: Bankruptcy Department
                                                                                                   200 St. Paul Place
State Attorney General                                   State of Maryland Attorney General        Baltimore MD 21202‐2202
                                                                                                   Attn: Bankruptcy Department
                                                                                                   One Ashburton Place
State Attorney General                                   State of Massachusetts Attorney General   Boston MA 02108‐1698
                                                                                                   Attn: Bankruptcy Department
                                                                                                   G. Mennen Williams Building, 7th Floor
                                                                                                   525 W. Ottawa St., P.O. Box 30212
State Attorney General                                   State of Michigan Attorney General        Lansing MI 48909‐0212
                                                                                                   Attn: Bankruptcy Department
                                                                                                   1400 Bremer Tower
                                                                                                   445 Minnesota Street
State Attorney General                                   State of Minnesota Attorney General       St. Paul MN 55101‐2131
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Walter Sillers Building
                                                                                                   550 High Street, Suite 1200, P.O. Box 220
State Attorney General                                   State of Mississippi Attorney General     Jackson MS 39201
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Supreme Court Building
                                                                                                   207 W. High St.
State Attorney General                                   State of Missouri Attorney General        Jefferson City MO 65102




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 8 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      112 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                       ADDRESS
                                                                                                    Attn: Bankruptcy Department
                                                                                                    215 N Sanders, Third Floor
                                                                                                    P.O. BOX 201401
State Attorney General                                   State of Montana Attorney General          Helena MT 59620‐1401
                                                                                                    Attn: Bankruptcy Department
                                                                                                    2115 State Capitol
                                                                                                    2nd Fl, Rm 2115
State Attorney General                                   State of Nebraska Attorney General         Lincoln NE 68509‐8920
                                                                                                    Attn: Bankruptcy Department
                                                                                                    100 North Carson Street
State Attorney General                                   State of Nevada Attorney General           Carson City NV 89701
                                                                                                    Attn: Bankruptcy Department
                                                                                                    33 Capitol St.
State Attorney General                                   State of New Hampshire Attorney General    Concord NH 03301
                                                                                                    Attn: Bankruptcy Department
                                                                                                    RJ Hughes Justice Complex
                                                                                                    25 Market Street, P.O. Box 080
State Attorney General                                   State of New Jersey Attorney General       Trenton NJ 08625‐0080
                                                         STATE OF NEW JERSEY DIVISION OF            ATTN: DAVID WILLIAMS
                                                         MEDICAL ASSISTANCE AND HEALTH              LOCKBOX 655
Top 50 Largest Unsecured Creditor                        SERVICES                                   TRENTON NJ 08646‐0655
                                                                                                    Attn: Bankruptcy Department
                                                                                                    P.O. Drawer 1508
State Attorney General                                   State of New Mexico Attorney General       Santa Fe NM 87504‐1508
                                                                                                    Attn: Bankruptcy Department
                                                                                                    The Capitol
State Attorney General                                   State of New York Attorney General         Albany NY 12224‐0341
                                                                                                    ATTN: CHRISTOPHER DESORBO
                                                                                                    RIVERVIEW CENTER
                                                         STATE OF NEW YORK DEPARTMENT OF            150 BROADWAY SUITE 355
Top 50 Largest Unsecured Creditor                        HEALTH                                     ALBANY NY 12204‐2719
                                                                                                    Attn: Bankruptcy Department
                                                                                                    9001 Mail Service Center
State Attorney General                                   State of North Carolina Attorney General   Raleigh NC 27699‐9001

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 9 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      113 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                        ADDRESS
                                                                                                    Attn: Bankruptcy Department
                                                                                                    State Capitol
                                                                                                    600 E Boulevard Ave Dept 125
State Attorney General                                   State of North Dakota Attorney General     Bismarck ND 58505‐0040
                                                                                                    Attn: Bankruptcy Department
                                                                                                    30 E. Broad St., 14th Floor
State Attorney General                                   State of Ohio Attorney General             Columbus OH 43215
                                                                                                    Attn: Bankruptcy Department
                                                                                                    313 NE 21st Street
State Attorney General                                   State of Oklahoma Attorney General         Oklahoma City OK 73105
                                                                                                    Attn: Bankruptcy Department
                                                                                                    1162 Court Street NE
State Attorney General                                   State of Oregon Attorney General           Salem OR 97301
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Strawberry Square
                                                                                                    16th Floor
State Attorney General                                   State of Pennsylvania Attorney General     Harrisburg PA 17120
                                                                                                    Attn: Bankruptcy Department
                                                                                                    150 South Main Street
State Attorney General                                   State of Rhode Island Attorney General     Providence RI 02903
                                                                                                    Attn: Bankruptcy Department
                                                                                                    P.O. Box 11549
State Attorney General                                   State of South Carolina Attorney General   Columbia SC 29211‐1549
                                                                                                    Attn: Bankruptcy Department
                                                                                                    1302 East Highway 14
                                                                                                    Suite 1
State Attorney General                                   State of South Dakota Attorney General     Pierre SD 57501‐8501
                                                                                                    Attn: Bankruptcy Department
                                                                                                    P.O. Box 20207
State Attorney General                                   State of Tennessee Attorney General        Nashville TN 37202‐0207
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Capitol Station
                                                                                                    P.O. Box 12548
State Attorney General                                   State of Texas Attorney General            Austin TX 78711‐2548

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 10 of 12
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25          Main Document
                                                                  PgExhibit
                                                                      114 ofD 310
                                                                Master Service List
                                                              Served via first class mail

                              DESCRIPTION                                    NAME                                       ADDRESS
                                                                                                   Attn: Bankruptcy Department
                                                                                                   P.O. Box 142320
State Attorney General                                   State of Utah Attorney General            Salt Lake City UT 84114‐2320
                                                                                                   Attn: Bankruptcy Department
                                                                                                   109 State St.
State Attorney General                                   State of Vermont Attorney General         Montpelier VT 05609‐1001
                                                                                                   Attn: Bankruptcy Department
                                                                                                   900 East Main Street
State Attorney General                                   State of Virginia Attorney General        Richmond VA 23219
                                                                                                   Attn: Bankruptcy Department
                                                                                                   1125 Washington St. SE
                                                                                                   P.O. Box 40100
State Attorney General                                   State of Washington Attorney General      Olympia WA 98504‐0100
                                                                                                   Attn: Bankruptcy Department
                                                                                                   State Capitol Bldg 1 Room E 26
State Attorney General                                   State of West Virginia Attorney General   Charleston WV 25305
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Wisconsin Department of Justice
                                                                                                   State Capitol, Room 114 East, P.O. Box 7857
State Attorney General                                   State of Wisconsin Attorney General       Madison WI 53707‐7857
                                                                                                   Attn: Bankruptcy Department
                                                                                                   123 Capitol Building
                                                                                                   200 W. 24th Street
State Attorney General                                   State of Wyoming Attorney General         Cheyenne WY 82002
                                                                                                   ATTN: HAIYAN WANG, DIRECTOR BUSINESS
                                                                                                   DEVELOPMENT, EARLY PHASE
                                                                                                   1030 SYNC ST
Top 50 Largest Unsecured Creditor                        SYNEOS HEALTH fka INVENTIV HEALTH         MORRISVILLE NC 27560
                                                                                                   Attn: Marvin Clements, Bankruptcy Division
                                                                                                   P.O. Box 20207
State of Tennessee                                       Tennessee Attorney General’s Office       Nashville TN 37202‐0207
                                                                                                   ATTN: PATRICK SCHWARTZ
                                                                                                   1905 FORTUNE RD
Top 50 Largest Unsecured Creditor                        THATCHER COMPANY                          SALT LAKE CITY UT 84127

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 11 of 12
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25      Main Document
                                                                     PgExhibit
                                                                         115 ofD 310
                                                                      Master Service List
                                                                    Served via first class mail

                              DESCRIPTION                                          NAME                               ADDRESS
                                                                                                  ATTN: LINDSEY DOBBINS
                                                                                                  2250 PERIMETER PARK DR STE 300
Top 50 Largest Unsecured Creditor                              TRIALCARD INC                      MORRISVILLE NC 27560
                                                                                                  Attn: President or General Counsel
                                                                                                  1310 Madrid Street
Top 3 Largest Secured Creditor                                 U.S. Bank Equipment Finance        Marshall MN 56258
                                                                                                  Attn: Legal Department
                                                                                                  950 Pennsylvania Avenue, NW
United States Department of Justice                            U.S. Department of Justice         Washington DC 20530‐0001
                                                                                                  Attn: U.S. Attorney
United States Attorney’s Office for the Southern District of                                      300 Quarropas Street, Room 248
New York                                                       United States Attorney's Office    White Plains NY 10601‐4150
                                                                                                  ATTN: PAULA BUCHMA
                                                                                                  18 E 17TH ST 4TH FL
Top 50 Largest Unsecured Creditor                              WALRUS LLC                         NEW YORK NY 10003
                                                                                                  Attn: Bankruptcy Department
                                                                                                  441 4th Street, NW
State Attorney General                                         Washington DC Attorney General     Washington DC 20001
                                                                                                  ATTN: RAYMOND ALSKO
                                                                                                  1700 RTE 23 N STE 130 FIRST FL
Top 50 Largest Unsecured Creditor                              WAVELENGTH ENTERPRISES INC         WAYNE NJ 07470
                                                                                                  ATTN: KIM WOHLER
                                                               WISCONSIN DEPARTMENT OF HEALTH     313 BLETHER RD
Top 50 Largest Unsecured Creditor                              SERVICES                           MADISON WI 53784




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 12 of 12
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                     Pg 116 of 310

                                    EXHIBIT E
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      117 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Celeste Brustowicz, Barry James Cooper, Jr., Stephen H. Wussow, Victor T.
                                                                            Cobb
                                                                            Cooper Law Firm, LLC
        A.M.H., individually and as next friend or guardian of minor Baby   1525 Religious Street
6182327 C.E., and on behalf of all others similarly situated                New Orleans LA 70130
                                                                            Attn: Donald Creadore
                                                                            The Creadore Law Firm, P.C.
        A.M.H., individually and as next friend or guardian of minor Baby   450 Seventh Avenue, Suite 1408
6182326 C.E., and on behalf of all others similarly situated                New York NY 10123
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                            Thompson Barney Law Firm
        A.M.H., individually and as next friend or guardian of minor Baby   2030 Kanawha Boulevard, East
6182328 C.E., and on behalf of all others similarly situated                Charleston WV 25311
                                                                            Attn: Scott R. Bickford, Lawrence J. Centola, III
                                                                            Martzell, Bickford & Centola
        A.M.H., individually and as next friend or guardian of minor Baby   338 Lafayette Street
6182329 C.E., and on behalf of all others similarly situated                New Orleans LA 70130
                                                                            Attn: Chair of the Board Commissioners
                                                                            County of Adams Commissioners
                                                                            117 Baltimore Street, Room 201
6181248 Adams County                                                        Gettysburg PA 17325
                                                                            Attn: CEO, Partner, or Manager
                                                                            3690 Grandview Parkway
6182138 Affinity Hospital, LLC                                              Birmingham AL 35243
                                                                            Attn: Registered Agent
                                                                            641 South Lawrence Street
6182137 Affinity Hospital, LLC                                              Montgomery AL 36104
                                                                            Attn: President of AFSCME District Council 33 Health & Welfare Fund, Agents,
                                                                            Managers, and Clerks
                                                                            3001 Walnut Street
6181759 AFSCME District Council 33 Health & Welfare Fund                    Philadelphia PA 19104




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 1 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       118 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Fund Administrator and Chairman of the Board of Trustees, Agents,
                                                                             Managers, and Clerks
                                                                             1606 WALNUT STREET
                                                                             5TH FLOOR
6181755 AFSCME District Council 47 Health & Welfare Fund                     PHILADELPHIA PA 19103‐5482
                                                                             Attn: Celeste Brustowicz
        Alicia Simonson, individually and as next friend and guardian of     Cooper Law Firm, LLC
        Baby M.S., on behalf of themselves and all others similarly          1525 Religious Street
6181886 situated                                                             New Orleans LA 70130
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
        Alyssa Lyle, individually and as next friend and guardian of Baby    1525 Religious Street
6181954 A.W.                                                                 New Orleans LA 70130
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Amanda Gibson, individually and as next friend and guardian of       1525 Religious Street
6181986 Baby B.A.                                                            New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Amanda Gibson, individually and as next friend and guardian of       450 Seventh Avenue, Suite 1408
6181989 Baby B.A.                                                            New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Amanda Gibson, individually and as next friend and guardian of       242 Northeast 27th Street
6181987 Baby B.A.                                                            Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Amanda Gibson, individually and as next friend and guardian of       2030 Kanawha Boulevard, East
6181990 Baby B.A.                                                            Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Amanda Gibson, individually and as next friend and guardian of       338 Lafayette Street
6181988 Baby B.A.                                                            New Orleans LA 70130
                                                                             715 Severn Avenue B
6181724 Amanda Hanlon and Amy Gardner                                        Metairie LA 70001‐5150

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 2 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         119 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                  ADDRESS
                                                                             Attn: Amanda Hanlon
                                                                             529 92nd Street
6181723      Amanda Hanlon and Amy Gardner                                   Niagara Falls NY 14304‐3501
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
                                                                             1525 Religious Street
6181725      Amanda Hanlon and Amy Gardner                                   New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
                                                                             450 Seventh Avenue, Suite 1408
6181727      Amanda Hanlon and Amy Gardner                                   New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             The Law Office of Kent Harrison Robbins, P.A.
                                                                             242 Northeast 27th Street
6181730      Amanda Hanlon and Amy Gardner                                   Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
                                                                             2030 Kanawha Boulevard, East
6181726      Amanda Hanlon and Amy Gardner                                   East Charleston WV 25311
                                                                             Attn: Scott R. Bickford
                                                                             Martzell, Bickford & Centola
                                                                             338 Lafayette Street
6181728      Amanda Hanlon and Amy Gardner                                   New Orleans LA 70130
                                                                             Attn: Spencer R. Doody
                                                                             Martzell, Bickford & Centola
                                                                             338 Lafayette Street
6181729      Amanda Hanlon and Amy Gardner                                   New Orleans LA 70130
                                                                             Attn: Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
             Amanda Muffley, individually and as next friend and guardian of 1525 Religious Street
6181936      Baby M.S.                                                       New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 3 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      120 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                           Attn: Officer or Managing Agent
                                                                           1445 Ross Avenue
                                                                           Suite 1400
6182072 AMISUB (SFH), INC.                                                 Dallas TX 75202
                                                                           Attn: Officer or Managing agent
                                                                           5959 Park Avenue
6182073 AMISUB (SFH), INC.                                                 Memphis TN 38119
                                                                           Attn: Registered Agent
                                                                           C T Corporation System
                                                                           300 Montvue Road
6182071 AMISUB (SFH), INC.                                                 Knoxville TN 37919‐5546
                                                                           Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                           Cooper Law Firm, LLC
        Amy Shepard, individually and as next friend and guardian of       1525 Religious Street
6182011 Baby E.S.                                                          New Orleans LA 70130
                                                                           Attn: Donald E. Creadore
                                                                           Creador Law Firm
        Amy Shepard, individually and as next friend and guardian of       450 Seventh Avenue, Suite 1408
6182014 Baby E.S.                                                          New York NY 10123
                                                                           Attn: Kent Harrison Robbins
                                                                           Harrison Robbins, P.A.
        Amy Shepard, individually and as next friend and guardian of       242 Northeast 27th Street
6182012 Baby E.S.                                                          Miami FL 33137
                                                                           Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                           Thompson Barney Law Firm
        Amy Shepard, individually and as next friend and guardian of       2030 Kanawha Boulevard, East
6182015 Baby E.S.                                                          Charleston WV 25311
                                                                           Attn: Scott R. Bickford, Spencer R. Doody
                                                                           Martzell, Bickford & Centola
        Amy Shepard, individually and as next friend and guardian of       338 Lafayette Street
6182013 Baby E.S.                                                          New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 4 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                   PgExhibit
                                                                       121 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                             Attn: P. Rodney Jackson, Esq.
                                                                             Law Offices of P. Rodney Jackson
        Andrew G. Riling and Beverly Riling, individually and as the next    106 Capitol Street
6182366 friend of A.P. Riling                                                Charleston WV 25301
                                                                             Attn: R. Booth Goodwin II, Esq.
                                                                             Goodwin & Goodwin, LLP
        Andrew G. Riling and Beverly Riling, individually and as the next    300 Summers Street, Ste. 1500
6182367 friend of A.P. Riling                                                Charleston WV 25301
                                                                             Attn: Timothy P. Lupardus, Esq.
                                                                             Lupardus Law Office
        Andrew G. Riling and Beverly Riling, individually and as the next    Route 97 Twin Falls Road
6182368 friend of A.P. Riling                                                Pineville WV 24874
                                                                             Attn: W. Stuart Calwell, Jr., Esq., L. Dante diTrapano, Esq.,
                                                                             Alex McLaughlin, Esq., Benjamin D. Adams, Esq.
        Andrew G. Riling and Beverly Riling, individually and as the next    Calwell Luce diTrapano, PLLC, 500 Randolph St.
6182365 friend of A.P. Riling                                                Charleston WV 25302
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
        Angela Cherry, individually and as next friend and guardian of       Cooper Law Firm, LLC
        Baby Z.C.T., on behalf of themselves and all others similarly        1525 Religious Street
6181911 situated                                                             New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
        Angela Cherry, individually and as next friend and guardian of       Creador Law Firm
        Baby Z.C.T., on behalf of themselves and all others similarly        450 Seventh Avenue, Suite 1408
6181914 situated                                                             New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Angela Cherry, individually and as next friend and guardian of       The Law Office of Kent Harrison Robbins, P.A.
        Baby Z.C.T., on behalf of themselves and all others similarly        242 Northeast 27th Street
6181912 situated                                                             Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Angela Cherry, individually and as next friend and guardian of       Thompson Barney Law Firm
        Baby Z.C.T., on behalf of themselves and all others similarly        2030 Kanawha Boulevard, East
6181915 situated                                                             Charleston WV 25311




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 5 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      122 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Angela Cherry, individually and as next friend and guardian of       Martzell, Bickford & Centola
        Baby Z.C.T., on behalf of themselves and all others similarly        338 Lafayette Street
6181913 situated                                                             New Orleans LA 70130
                                                                             Attn: County Attorney
                                                                             2660 Riva Road
                                                                             4th Floor
6181037 Anne Arundel County, Maryland                                        Annapolis MD 21401
                                                                             Attn: Tribal Chairman of the Apache Tribe
                                                                             P.O Box 1330
6180767 Apache Tribe of Oklahoma                                             Anadarko OK 73005
                                                                             Attn: Tribal Chairman of the Apache Tribe, Tribal Administrator
                                                                             511 E. Colorado St
6180768 Apache Tribe of Oklahoma                                             Anadarko OK 73005
                                                                             Attn: President and CEO
                                                                             100 Airport Gardens Rd
                                                                             SUITE 306, ARH SYSTEM CENTER‐HAZARD
6181778 Appalachian Regional Healthcare, Inc.                                Hazard KY 41701
                                                                             Attn: President and CEO
                                                                             100 Medical Center Drive
6181775 Appalachian Regional Healthcare, Inc.                                Hazard KY 41701
                                                                             Attn: President and CEO
                                                                             306 STANAFORD ROAD
6181777 Appalachian Regional Healthcare, Inc.                                BECKLEY WV 25801
                                                                             Attn: President and CEO
                                                                             P.O. Box 8086
6181776 Appalachian Regional Healthcare, Inc.                                LEXINGTON KY 40533
                                                                             Attn: Registered Agent
                                                                             RICK KING
                                                                             ARH SYSTEM CENTER‐HAZARD, 101 AIRPORT GARDENS ROAD, SUITE 306
6181779 Appalachian Regional Healthcare, Inc.                                HAZARD KY 41701




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 6 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                    PgExhibit
                                                                        123 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                               Attn: Secretary of State
                                                                               Kentucky Secretary of State
                                                                               700 Capital Ave, Ste. 152
6181780 Appalachian Regional Healthcare, Inc.                                  Frankfort KY 40601
                                                                               Attn: Celeste Brustowicz
                                                                               Cooper Law Firm, LLC
        April Berzinski, individually and as next friend and guardian of       1525 Religious Street
6181939 Baby A.Z.                                                              New Orleans LA 70130
                                                                               Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                               Cooper Law Firm, LLC
        Aracya Johnson, individually and as next friend and guardian of        1525 Religious Street
6181955 Baby R.H.                                                              New Orleans LA 70130
                                                                               Attn: Donald E. Creadore
                                                                               Creador Law Firm
        Aracya Johnson, individually and as next friend and guardian of        450 Seventh Avenue, Suite 1408
6181957 Baby R.H.                                                              New York NY 10123
                                                                               Attn: Kent Harrison Robbins
                                                                               The Law Office of Kent Harrison Robbins, P.A.
        Aracya Johnson, individually and as next friend and guardian of        242 Northeast 27th Street
6181959 Baby R.H.                                                              Miami FL 33137
                                                                               Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                               Thompson Barney Law Firm
        Aracya Johnson, individually and as next friend and guardian of        2030 Kanawha Boulevard, East
6181956 Baby R.H.                                                              Charleston WV 25311
                                                                               Attn: Scott R. Bickford, Spencer R. Doody
                                                                               Martzell, Bickford & Centola
        Aracya Johnson, individually and as next friend and guardian of        338 Lafayette Street
6181958 Baby R.H.                                                              New Orleans LA 70130
                                                                               Attn: CEO, Partner, or Manager
                                                                               2260 Executive Drive
        Arh Tug Valley Health Services, Inc. f/k/a Highlands Hospital          Suite 400
6182168 Corporation                                                            Lexington KY 40505




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 7 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       124 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                             Attn: CEO, Partner, or Manager
        Arh Tug Valley Health Services, Inc. f/k/a Highlands Hospital        260 Hospital Drive
6182167 Corporation                                                          South Williamson KY 41503
                                                                             Attn: Registered Agent
                                                                             101 Airport Gardens Road
        Arh Tug Valley Health Services, Inc. f/k/a Highlands Hospital        Suite 305
6182166 Corporation                                                          Hazard KY 41701
                                                                             Attn: Chairman of the Governing Board, Chief Executive Officer
                                                                             4620 East Baseline Road
6182028 Arizona Spine and Joint Hospital LLC                                 Mesa AZ 85206
                                                                             Attn: Chief Financial Officer
                                                                             4620 East Baseline Road
6182027 Arizona Spine and Joint Hospital LLC                                 Mesa AZ 85206
                                                                             Attn: Registered Agent
                                                                             8825 North 23rd Avenue
                                                                             Suite 100
6182026 Arizona Spine and Joint Hospital LLC                                 Phoenix AZ 85021
                                                                             Attn: Secretary of State
                                                                             1700 West Washington Street
                                                                             Floor 7
6182029 Arizona Spine and Joint Hospital LLC                                 Phoenix AZ 85007
                                                                             Attn: Registered Agent and Chair of the Board
                                                                             2101 Pease Street
6182199 Armc, L.P. d/b/a Abilene Regional Medical Center                     Harlingen TX 78550
                                                                             Attn: Chairman of Commissioners, Chief Clerk
                                                                             Courthouse Administration Building
                                                                             450 East Market Street, Suite 200
6181249 Armstrong County, PA                                                 Kittanning PA 16201
                                                                             Attn: CEO, Partner, or Manager
                                                                             900 Hospital Drive
6182172 Baptist Health Madisonville, Inc.                                    Madisonville KY 42431
                                                                             Attn: Registered Agent and Chair of the Board of Directors
                                                                             2701 Eastpoint Parkway
6182171 Baptist Health Madisonville, Inc.                                    Louisville KY 40223

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 8 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                     PgExhibit
                                                                         125 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                               Attn: CEO, Partner, or Manager
                                                                               801 Eastern Bypass
6182174 Baptist Health Richmond, Inc.                                          Richmond KY 40475
                                                                               Attn: Registered Agent and Chair of the Board of Directors
                                                                               2701 Eastpoint Parkway
6182173 Baptist Health Richmond, Inc.                                          Louisville KY 40223
                                                                               Attn: CEO, Partner, or Manager
                                                                               4000 Kresge Way
6182170 Baptist Healthcare System, Inc.                                        Louisville KY 40207
                                                                               Attn: Registered Agent and Chair of the Board of Directors
                                                                               2701 Eastpoint Parkway
6182169 Baptist Healthcare System, Inc.                                        Louisville KY 40223
                                                                               Attn: Officer or Managing Agent
                                                                               350 North Humphreys Boulevard
6182076 BAPTIST WOMENS HEALTH CENTER, LLC                                      Memphis TN 38120
                                                                               Attn: Officer or Managing Agent
                                                                               c/o Wendy Beard
                                                                               15305 Dallas Parkway, Suite 1600
6182075 BAPTIST WOMENS HEALTH CENTER, LLC                                      Addison TX 75001
                                                                               Attn: Registered Agent
                                                                               C T Corporation System
                                                                               300 Montvue Road
6182074 BAPTIST WOMENS HEALTH CENTER, LLC                                      Knoxville TN 37919
                                                                               Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                               Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                               Branstetter, Stranch & Jennings, PLLC
                                                                               The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181396 Barry Staubus, et al.                                                  Nashville TN 37203
        Barry Staubus, in his official capacity as the District Attorney       Attn: Attorney General
        General for the Second Judicial District and on behalf of all          425 5th Avenue North
6181392 political subdivisions therein                                         Nashville TN 37243




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 9 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         126 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                                Attn: District Attorney
        Barry Staubus, in his official capacity as the District Attorney        140 Blountville Bypass
        General for the Second Judicial District and on behalf of all           P.O. Box 526
6181391 political subdivisions therein                                          Blountville TN 37617
                                                                                Attn: Herbert H. Slatery III
        Barry Staubus, in his official capacity as the District Attorney        State of Tennessee Attorney General
        General for the Second Judicial District and on behalf of all           425 5th Avenue North
6181393 political subdivisions therein                                          Nashville TN 37243
                                                                                Attn: CEO, Partner, or Manager
                                                                                1445 Ross Avenue
                                                                                Suite 1400
6182158 BBH BMC, LLC                                                            Dallas TX 75202
                                                                                Attn: CEO, Partner, or Manager
                                                                                2010 Brookwood Medical Center Drive
6182159 BBH BMC, LLC                                                            Birmingham AL 35209
                                                                                Attn: Registered Agent
                                                                                2 North Jackson Street
                                                                                Suite 605
6182157 BBH BMC, LLC                                                            Montgomery AL 36104
                                                                                Attn: CEO, Partner, or Manager
                                                                                1445 Ross Avenue
                                                                                Suite 1400
6182155 BBH CBMC, LLC                                                           Dallas TX 75202
                                                                                Attn: CEO, Partner, or Manager
                                                                                604 Stone Avenue
6182156 BBH CBMC, LLC                                                           Talladega AL 35160‐2217
                                                                                Attn: Registered Agent
                                                                                2 North Jackson Street
                                                                                Suite 605
6182154 BBH CBMC, LLC                                                           Montgomery AL 36104
                                                                                Attn: CEO, Partner, or Manager
                                                                                1445 Ross Avenue
                                                                                Suite 1400
6182146 BBH PBMC, LLC                                                           Dallas TX 75202

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 10 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      127 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: CEO, Partner, or Manager
                                                                         701 Princeton Avenue Southwest
6182147 BBH PBMC, LLC                                                    Birmingham AL 35211‐1303
                                                                         Attn: Registered Agent
                                                                         2 North Jackson Street
                                                                         Suite 605
6182145 BBH PBMC, LLC                                                    Montgomery AL 36104
                                                                         Attn: CEO, Partner, or Manager
                                                                         1000 1st Street North
6182153 BBH SBMC, LLC                                                    Alabaster AL 35007
                                                                         Attn: CEO, Partner, or Manager
                                                                         1445 Ross Avenue
                                                                         Suite 1400
6182152 BBH SBMC, LLC                                                    Dallas TX 75202
                                                                         Attn: Registered Agent
                                                                         2 North Jackson Street
                                                                         Suite 605
6182151 BBH SBMC, LLC                                                    Montgomery AL 36104
                                                                         Attn: CEO, Partner, or Manager
                                                                         1445 Ross Avenue
                                                                         Suite 1400
6182149 BBH, WBMC, LLC                                                   Dallas TX 75202
                                                                         Attn: CEO, Partner, or Manager
                                                                         3400 Highway 78 East
6182150 BBH, WBMC, LLC                                                   Jasper AL 35501‐8956
                                                                         Attn: Registered Agent
                                                                         2 North Jackson Street
                                                                         Suite 605
6182148 BBH, WBMC, LLC                                                   Montgomery AL 36104
                                                                         Attn: Commissioner Chairman
                                                                         Beaver County Court House
                                                                         810 Third Street
6181250 Beaver County, Pennsylvania                                      Beaver PA 15009


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 11 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                    PgExhibit
                                                                        128 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                          ADDRESS
                                                                                 Attn: County Attorney
                                                                                 2270 South 525 West
                                                                                 P.O. Box 391
6181485 Beaver County, Utah                                                      Beaver UT 84713
                                                                                 Attn: County Clerk
                                                                                 County Administration Building
                                                                                 105 East Center Street, P.O. Box 431
6181484 Beaver County, Utah                                                      Beaver UT 84713
                                                                                 Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                                 Cooper Law Firm, LLC
        Billie Ivie, individually and as next friend and guardian of Baby        1525 Religious Street
6181895 A.I., on behalf of themselves and all others similarly situated          New Orleans LA 70130
                                                                                 Attn: Donald E. Creadore
                                                                                 Creador Law Firm
        Billie Ivie, individually and as next friend and guardian of Baby        450 Seventh Avenue, Suite 1408
6181898 A.I., on behalf of themselves and all others similarly situated          New York NY 10123
                                                                                 Attn: Kent Harrison Robbins
                                                                                 The Law Office of Kent Harrison Robbins, P.A.
        Billie Ivie, individually and as next friend and guardian of Baby        242 Northeast 27th Street
6181896 A.I., on behalf of themselves and all others similarly situated          Miami FL 33137
                                                                                 Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                                 Thompson Barney Law Firm
        Billie Ivie, individually and as next friend and guardian of Baby        2030 Kanawha Boulevard, East
6181899 A.I., on behalf of themselves and all others similarly situated          Charleston WV 25311
                                                                                 Attn: Scott R. Bickford, Spencer R. Doody
                                                                                 Martzell, Bickford & Centola
        Billie Ivie, individually and as next friend and guardian of Baby        338 Layfayette Street
6181897 A.I., on behalf of themselves and all others similarly situated          New Orleans LA 70130
                                                                                 Attn: CEO
                                                                                 CORPORATION SERVICE COMPANY
                                                                                 209 WEST WASHINGTON STREET
6181785 Bluefield Hospital Company, LLC                                          CHARLESTON WV 25302




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 12 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                     PgExhibit
                                                                         129 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                   NAME                                                                 ADDRESS
                                                                              Attn: Chief Executive Officer
                                                                              500 Cherry Street
6181781      Bluefield Hospital Company, LLC                                  Bluefield WV 24701‐3390
                                                                              Attn: Manager
                                                                              4000 MERIDIAN BLVD.
6181786      Bluefield Hospital Company, LLC                                  FRANKLIN TN 37067
                                                                              Attn: Notice of Process Agent
                                                                              CORPORATION SERVICE COMPANY
                                                                              209 WEST WASHINGTON STREET
6181783      Bluefield Hospital Company, LLC                                  CHARLESTON WV 25302
                                                                              Attn: Secretary of State
                                                                              State Capitol Building
6181784      Bluefield Hospital Company, LLC                                  Charleston WV 25305
                                                                              Attn: Dir Rev Management
             Bluefield Hospital Company, LLC d/b/a Bluefield Regional Medical 500 Cherry Street
6181782      Center                                                           Bluefield WV 24701
                                                                              Attn: Chairman County Commissioner and County Clerk
                                                                              200 E Court Street
                                                                              Suite 201
6181644      Board of County Commissioners of Atoka County                    Atoka OK 74525‐2056
                                                                              Attn: Chairperson, Caddo County Commissioners and County Clerk
                                                                              P.O. Box 1427
                                                                              County Courthouse
6181645      Board of County Commissioners of Caddo County                    Anadarko OK 73005‐1427
                                                                              Attn: County Clerk
                                                                              P.O. Box 145
                                                                              County Courthouse
6181647      Board of County Commissioners of Cimarron County                 Boise City OK 73933‐0145
                                                                              Attn: County Commissioner, Chairman
                                                                              1 Courthouse Square
6181646      Board of County Commissioners of Cimarron County                 Boise City OK 73933




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 13 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      130 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: County Clerk
                                                                         201 South Jones Avenue
                                                                         Suite 210
6181204 Board of County Commissioners of Cleveland County                Norman OK 73069
                                                                         Attn: County Commissioners
                                                                         201 South Jones Avenue
                                                                         Suite 260
6181203 Board of County Commissioners of Cleveland County                Norman OK 73069
                                                                         Attn: County Clerk
                                                                         County Courthouse
                                                                         4 North Main, Suite 1
6181205 Board of County Commissioners of Coal County                     Coalgate OK 74538‐2844
                                                                         Attn: County Commissioners
                                                                         4 North Main
                                                                         Suite 3
6181206 Board of County Commissioners of Coal County                     Coalgate OK 74538
                                                                         Attn: County Commissioners
                                                                         5 West Clay
6181207 Board of County Commissioners of Coal County                     Coalgate OK 74538
                                                                         Attn: County Clerk
                                                                         P.O. Box 1009
6181649 Board of County Commissioners of Grady County                    Chickasha OK 73023
                                                                         Attn: Grady County Commissioner
                                                                         4248 County Street 2820
6181648 Board of County Commissioners of Grady County                    Rush Springs OK 73082
                                                                         Attn: County Commissioners; County Clerk
                                                                         106 East Jefferson Street
                                                                         P.O. Box 207
6181227 Board of County Commissioners of Greer County                    Mangum OK 73554
                                                                         Attn: County Commissioner, Chairman and County Clerk
                                                                         202 E Main Street
                                                                         County Courthouse
6181650 Board of County Commissioners of Haskell County                  Stigler OK 74462‐2439


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 14 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      131 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         200 N Broadway St
                                                                         Suite 10
6181208 Board of County Commissioners of Hughes County                   Holdenville OK 74848
                                                                         Attn: County Clerk
                                                                         Jackson County Courthouse
                                                                         P.O. Box 515
6181209 Board of County Commissioners of Jackson County                  Altus OK 73522
                                                                         Attn: Commissioner, Jefferson County and County Clerk
                                                                         220 N Main Street
                                                                         Room 101
6181651 Board of County Commissioners of Jefferson County                Waurika OK 73573‐2235
                                                                         Attn: County Clerk
                                                                         201 S Main Street
6181210 Board of County Commissioners of Kay County                      Newkirk OK 74647
                                                                         Attn: Kay County Commissioner
                                                                         2026 E Coleman Road
6181211 Board of County Commissioners of Kay County                      Ponca City OK 74604
                                                                         Attn: County Commissioner and County Clerk
                                                                         109 North Central
                                                                         County Courthouse
6181652 Board of County Commissioners of Latimer County                  Wilburton OK 74578
                                                                         Attn: County Clerk
                                                                         LeFlore County Courthouse
                                                                         P.O. Box 218, 100 South Broadway Street
6181228 Board of County Commissioners of LeFlore County                  Poteau OK 74953
                                                                         Attn: County Clerk, and County Commissioners
                                                                         County Courthouse
                                                                         P.O. Box 607
6181229 Board of County Commissioners of LeFlore County                  Poteau OK 74953‐0607
                                                                         Attn: County Commissioners
                                                                         P.O. Box 607
                                                                         County Courthouse, 100 South Broadway Street
6181230 Board of County Commissioners of LeFlore County                  Poteau OK 74953‐0607

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 15 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      132 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                             ADDRESS
                                                                         Attn: County Clerk
                                                                         811 Manvel Ave # 5
6181212 Board of County Commissioners of Lincoln County                  Chandler OK 74834
                                                                         Attn: Commissioners
                                                                         312 East Harrison
                                                                         Courthouse Annex
6181232 Board of County Commissioners of Logan County                    Guthrie OK 73044
                                                                         Attn: County Clerk
                                                                         301 East Harrison
                                                                         Suite 102, Room 201
6181231 Board of County Commissioners of Logan County                    Guthrie OK 73044
                                                                         Attn: County Clerk
                                                                         405 West Main Street
                                                                         Suite 203
6181213 Board of County Commissioners of Love County                     Marietta OK 73448
                                                                         Attn: County Commissioner
                                                                         405 W. Main street
                                                                         Suite 101
6181214 Board of County Commissioners of Love County                     Marietta OK 73448
                                                                         Attn: County Clerk
                                                                         108 N Central Ave
6181215 Board of County Commissioners of McCurtain County                Idabel OK 74745
                                                                         Attn: Board of County Commissioners of Noble County
                                                                         300 Courthouse Drive #1
6181217 Board of County Commissioners of Noble County                    Perry OK 73077
                                                                         Attn: Noble County Clerk
                                                                         300 Courthouse Drive #11
6181216 Board of County Commissioners of Noble County                    Perry OK 73077
                                                                         Attn: County Clerk
                                                                         209 N 3rd St
6181218 Board of County Commissioners of Okfuskee County                 Okemah OK 74859




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 16 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      133 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Chair of the Board of Commissioners
                                                                         Oklahoma County Annex Building
                                                                         320 Robert South Kerr Avenue
6181219 Board of County Commissioners of Oklahoma County                 Oklahoma City OK 73102
                                                                         Attn: County Clerk
                                                                         Annex Building 2nd Floor
                                                                         320 Robert South Kerr Avenue, Room 203
6181220 Board of County Commissioners of Oklahoma County                 Oklahoma City OK 73102
                                                                         Attn: County Clerk
                                                                         325 N Broadway Ave
6181221 Board of County Commissioners of Pottawatomie County             Shawnee OK 74801
                                                                         Attn: Commissioners
                                                                         319 North Main
6181234 Board of County Commissioners of Texas County                    Guymon OK 73942
                                                                         Attn: County Clerk
                                                                         P.O. Box 197
                                                                         319 North Main Street, Suite 202
6181233 Board of County Commissioners of Texas County                    Guymon OK 73942
                                                                         Attn: County Commissioners
                                                                         501 South Main
6181236 Board of County Commissioners of Texas County                    Guymon OK 73942
                                                                         Attn: County Commissioners
                                                                         HCR 4, Box 1‐C
6181237 Board of County Commissioners of Texas County                    Texhoma OK 73949
                                                                         Attn: County Commissioners
                                                                         Rt 2 Box 92
6181235 Board of County Commissioners of Texas County                    Hooker OK 73945
                                                                         Attn: County Clerk
                                                                         1600 Main Street
                                                                         Suite 8
6181222 Board of County Commissioners of Woodward County                 Woodward OK 73801




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 17 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      134 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                            Attn: County Commissioners
                                                                            1600 Main Street
                                                                            Suite 9
6181223 Board of County Commissioners of Woodward County                    Woodward OK 73801
                                                                            Attn: Board Commissioners of Major County and County Clerk
                                                                            County Courthouse
                                                                            P.O. Box 279
6181225 Board of Major Commissioners of Major County                        Fairview OK 73737‐0379
                                                                            Attn: County Clerk
                                                                            County Courthouse
                                                                            500 East Broadway
6181224 Board of Major Commissioners of Major County                        Fairview OK 73737‐0379
                                                                            Attn: County Clerk
                                                                            County Courthouse
                                                                            407 Government Street
6181226 Board of Woods Commissioners of Woods County                        Alva OK 73717‐0386
                                                                            Attn: Celeste Brustowicz, Barry James Cooper, Jr., Stephen H. Wussow, Victor T.
                                                                            Cobb
        Bobbie Lou Moore, individually and as next friend and guardian      Cooper Law Firm, LLC
        of minor of minor R.R.C., on behalf of themselves and all others    1525 Religious Street
6181744 similarly situated                                                  New Orleans LA 70130
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
        Bobbie Lou Moore, individually and as next friend and guardian      Thompson Barney Law Firm
        of minor of minor R.R.C., on behalf of themselves and all others    2030 Kanawha Boulevard, East
6181743 similarly situated                                                  Charleston WV 25311‐2204

                                                                   Attn: Chair of Bowling Green‐Warren County Community Hospital Corporation
                                                                   250 Park Street
6182160 Bowling Green‐Warren County Community Hospital Corporation Bowling Green KY 42101
                                                                   Attn: Registered Agent
                                                                   800 Park Street
6182161 Bowling Green‐Warren County Community Hospital Corporation Bowling Green KY 42101




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 18 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      135 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Celeste Brustowicz, Stephen H. Wussow
        Brandi Brumbarger, individually and as next friend and guardian     Cooper Law Firm, LLC
        of Baby J.B.B., on behalf of themselves and all others similarly    1525 Religious Street
6181858 situated                                                            New Orleans LA 70130
                                                                            Attn: Donald E. Creadore
        Brandi Brumbarger, individually and as next friend and guardian     Creador Law Firm
        of Baby J.B.B., on behalf of themselves and all others similarly    450 Seventh Avenue, Suite 1408
6181861 situated                                                            New York NY 10123
                                                                            Attn: Kent Harrison Robbins
        Brandi Brumbarger, individually and as next friend and guardian     The Law Office of Kent Harrison Robbins, P.A.
        of Baby J.B.B., on behalf of themselves and all others similarly    242 Northeast 27th Street
6181859 situated                                                            Miami FL 33137
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
        Brandi Brumbarger, individually and as next friend and guardian     Thompson Barney Law Firm
        of Baby J.B.B., on behalf of themselves and all others similarly    2030 Kanawha Boulevard, East
6181862 situated                                                            Charleston WV 25311
                                                                            Attn: Scott R. Bickford, Spencer R. Doody
        Brandi Brumbarger, individually and as next friend and guardian     Martzell, Bickford & Centola
        of Baby J.B.B., on behalf of themselves and all others similarly    338 Lafayette Street
6181860 situated                                                            New Orleans LA 70130
                                                                            Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                            Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                            Branstetter, Stranch & Jennings, PLLC
                                                                            The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181372 BRENT A. COOPER                                                     Nashville TN 37203
                                                                            Attn: Henry D. Fincher
                                                                            305 East Spring Street
6181373 BRENT A. COOPER                                                     Cookville TN 38501
                                                                            Attn: President and Business Manager
                                                                            100 Kingston Drive
                                                                            Wilkins Township
6181758 Bricklayers and Allied Craftworkers                                 Pittsburgh PA 15235




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 19 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                   PgExhibit
                                                                       136 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                               Attn: President and Business Manager
                                                                               733 Firehouse lane
6181757 Bricklayers and Allied Craftworkers                                    Harrisburg PA 17111
                                                                               Attn: President and Business Manager
                                                                               2706 Black Lake Place
6181756 Bricklayers and Allied Craftworkers Local 1 of PA/DE                   Philadelphia PA 19154
                                                                               Attn: Celeste Brustowicz, Stephen H. Wussow
        Brittany Flach, individually and as next friend and guardian of        Cooper Law Firm, LLC
        Babies A.B. and G.B., on behalf of themselves and all others           1525 Religious Street
6181916 similarly situated                                                     New Orleans LA 70130
                                                                               Attn: Donald E. Creadore
        Brittany Flach, individually and as next friend and guardian of        Creador Law Firm
        Babies A.B. and G.B., on behalf of themselves and all others           450 Seventh Avenue, Suite 1408
6181919 similarly situated                                                     New York NY 10123
                                                                               Attn: Kent Harrison Robbins
        Brittany Flach, individually and as next friend and guardian of        The Law Office of Kent Harrison Robbins, P.A.
        Babies A.B. and G.B., on behalf of themselves and all others           242 Northeast 27th Street
6181917 similarly situated                                                     Miami FL 33137
                                                                               Attn: Kevin W. Thompson, David R. Barney, Jr.
        Brittany Flach, individually and as next friend and guardian of        Thompson Barney Law Firm
        Babies A.B. and G.B., on behalf of themselves and all others           2030 Kanawha Boulevard, East
6181920 similarly situated                                                     Charleston WV 25311
                                                                               Attn: Scott R. Bickford, Spencer R. Doody
        Brittany Flach, individually and as next friend and guardian of        Martzell, Bickford & Centola
        Babies A.B. and G.B., on behalf of themselves and all others           338 Lafayette Street
6181918 similarly situated                                                     New Orleans LA 70130
                                                                               Attn: Notice of Process Address
                                                                               Dana Gould
                                                                               1 HEALTHCARE DRIVE
6181794 Broaddus Hospital Association                                          PHILIPPI WV 26416
                                                                               Attn: President and Registered Agent, Dana Gould
                                                                               1 Healthcare Drive
                                                                               Mansfield Hill
6181793 Broaddus Hospital Association                                          Philippi WV 26416

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 20 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      137 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         State Capitol Building
6181795 Broaddus Hospital Association                                    Charleston WV 25305
                                                                         Attn: Commissioner
                                                                         632 Main St
6181499 Brooke County Commission                                         Wellsburg WV 26070
                                                                         Attn: County Commissioners
                                                                         Broward County Governmental Center
                                                                         115 South Andrews Avenue
6181566 Broward County, Florida                                          Fort Lauderdale FL 33301
                                                                         Attn: Mayor
                                                                         Broward County Governmental Center
                                                                         115 South Andrews Avenue, Room 437B
6181564 Broward County, Florida                                          Fort Lauderdale FL 33301
                                                                         Attn: Vice Mayor
                                                                         Broward County Governmental Center
                                                                         115 South Andrews Avenue, Room 417
6181565 Broward County, Florida                                          Fort Lauderdale FL 33301
                                                                         Attn: CEO, Partner, or Manager
        Brownwood Hospital, L.P. d/b/a Brownwood RegionalMedical         1501 Burnett Road
6182207 Center                                                           Brownwood TX 76801
                                                                         Attn: CEO, Partner, or Manager
        Brownwood Hospital, L.P. d/b/a Brownwood RegionalMedical         P.O. Box 760
6182206 Center                                                           Brownwood TX 76804‐0760
                                                                         Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                         Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                         Branstetter, Stranch & Jennings, PLLC
                                                                         The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181359 Bryant C. Dunaway                                                Nashville TN 37023
                                                                         Attn: District Attorney General
                                                                         1519‐A East Spring Street
6181362 Bryant C. Dunaway                                                Cookeville TN 38506


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 21 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      138 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Henry D. Fincher
                                                                         Henry Fincher Attorney At Law
                                                                         305 East Spring Street
6181360 Bryant C. Dunaway                                                Cookeville TN 38501‐3311
                                                                         Attn: Benjamin A. Gastel, James Gerard Stranch, IV, James Gerard Stranch, III,
                                                                         Tricia A. Herzfeld
                                                                         Branstetter, Stranch & Jennings, PLLC
                                                                         The Freedom Center, 223 Rosa L. Parks Avenue, Suite 200
6181361 Bryant C. Dunaway, et al.                                        Nashville TN 37203
                                                                         Attn: Bryant C. Dunaway
                                                                         112 4th Street
6181365 Bryant C. Dunaway, et al.                                        Crossville TN 38555
                                                                         Attn: Bryant C. Dunaway
                                                                         1519‐A East Spring Street
6181364 Bryant C. Dunaway, et al.                                        Cookeville TN 38506
                                                                         Attn: Bryant C. Dunaway
                                                                         1920 Bradford Hicks Drive
6181366 Bryant C. Dunaway, et al.                                        Livingston TN 38570
                                                                         Attn: Henry D. Fincher
                                                                         Henry Fincher Attorney At Law
                                                                         305 East Spring Street
6181363 Bryant C. Dunaway, et al.                                        Cookeville TN 38501‐3311
                                                                         Attn: Chairman of Bucks County Commissioners
                                                                         Bucks County Administration Building
                                                                         55 East Court Street
6181251 Bucks County                                                     Doylestown PA 18901
                                                                         Attn: City Clerk
                                                                         City Clerk's Office
                                                                         2355 Trane Road
6180772 Bullhead City                                                    Bullhead City AZ 86442
                                                                         Attn: Chief Executive Officer
                                                                         2735 Silver Creek Road
6182031 Bullhead City Hospital Corporation                               Bullhead City AZ 86442


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 22 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      139 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Registered Agent
                                                                         8825 North 23rd Avenue
                                                                         Suite 100, CORPORATION SERVICE COMPANY
6182030 Bullhead City Hospital Corporation                               Phoenix AZ 85021
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         1700 West Washington Street, Floor 7
6182032 Bullhead City Hospital Corporation                               Phoenix AZ 85007‐2808
                                                                         Attn: Chair of Commissioners; County Clerk
                                                                         Butler County Courthouse
                                                                         100 North Main Street, Room 202
6182231 Butler County                                                    Poplar Bluff MO 63901
                                                                         Attn: Commissioner
                                                                         Suite 300 ‐ Courthouse
                                                                         750 ‐ 5th Avenue
6181567 Cabell County Commission                                         Huntington WV 25701
                                                                         Attn: County Clerk
                                                                         Suite 108 ‐ Courthouse
                                                                         750 ‐ 5th Avenue
6181568 Cabell County Commission                                         Huntington WV 25701
                                                                         Attn: County Commissioner, County Clerk
                                                                         Cabell County Commission
                                                                         Suite 300 ‐ Courthouse, 750 ‐ 5th Avenue
6181570 Cabell County Commission                                         Huntington WV 25701‐2072
                                                                         Attn: Prosecuting Attorney
                                                                         Suite 350 ‐ Courthouse
                                                                         750 ‐ 5th Avenue
6181569 Cabell County Commission                                         Huntington WV 25701
                                                                         Attn: County Attorney
                                                                         199 North Main Street
6181457 Cache County, Utah                                               Logan UT 84321




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 23 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      140 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                         Attn: County Clerk
                                                                         179 North Main Street
                                                                         Suite 102
6181456 Cache County, Utah                                               Logan UT 84321
                                                                         Attn: President of the Board of Commissioners
                                                                         Cambria County Commissioners
                                                                         200 South Center Street
6181252 Cambria County, Pennsylvania                                     Ebensburg PA 15931
                                                                         Attn: Agent
                                                                         8020 Garfield Avenue
6181809 Camden‐Clark Memorial Hospital Corporation                       Parkersburg WV 26101
                                                                         Attn: Notice of Process
                                                                         STEVE ALTMILLER
                                                                         800 GARFIELD Avenue
6181810 Camden‐Clark Memorial Hospital Corporation                       PARKERSBURG WV 26101
                                                                         Attn: Principal Officer
                                                                         P.O. Box 718
6181808 Camden‐Clark Memorial Hospital Corporation                       Parkersburg WV 26102
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         State Capitol Building
6181811 Camden‐Clark Memorial Hospital Corporation                       Charleston WV 25305
                                                                         Attn: Officer or Managing Agent
                                                                         4000 Meridian Boulevard
6182078 CAMPBELL COUNTY HMA, LLC                                         Franklin TN 37067
                                                                         Attn: Registered Agent
                                                                         Justin D. Pitt, Chief Litigation Counsel
                                                                         4000 Meridian Boulevard, Community Health Systems
6182077 CAMPBELL COUNTY HMA, LLC                                         Franklin TN 37067
                                                                         Attn: Clerk of the County Commission
                                                                         Administrative Office 3rd Floor
                                                                         One Barton Square
6182232 Cape Girardeau County                                            Jackson MO 63755


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 24 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                       PgExhibit
                                                                           141 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                           Attn: Celeste Brustowicz
                                                                           Cooper Law Firm, LLC
        Carol Lively, individually and as next friend and guardian of Baby 1525 Religious Street
6181953 L.L.                                                               New Orleans LA 70130
                                                                           Attn: Celeste Brustowicz
                                                                           Cooper Law Firm, LLC
        Caroline VonCannon, individually and as next friend and guardian 1525 Religious Street
6182019 of Babies C.W. and S.W.                                            New Orleans LA 70130

                                                                             Attn: Chief Executive Officer, Chief Financial Officer, Chief Operating Officer
                                                                             350 North Wilmot Road
6182033      Carondelet St. Joseph's Hospital                                Tucson AZ 85711
                                                                             Attn: Secretary of State
                                                                             Office of the Secretary of State
                                                                             1700 West Washington Street, Floor 7
6182034      Carondelet St. Joseph's Hospital                                Phoenix AZ 85007‐2808
                                                                             Attn: Manager
                                                                             1811 Spring Garden St.
6181754      Carpenters Health & Welfare Fund of Philadelphia and Vicinity   Philadelphia PA 19130
                                                                             Attn: Principal Officer
                                                                             1811 Spring Garden Street
6181753      Carpenters Health & Welfare of Philadelphia & Vicinity          Philadelphia PA 19130
                                                                             Attn: CEO, Partner, or Manager
             Cedar Park Health System, L.P.d/b/a Cedar Park Regional Medical 1401 Medical Parkway
6182215      Center                                                          Cedar Park TX 78613
                                                                             Attn: Registered Agent
                                                                             Corporation Service Company
             Cedar Park Health System, L.P.d/b/a Cedar Park Regional Medical 211 East 7th Street, Suite 620
6182214      Center                                                          Austin TX 78701
                                                                             Attn: President
                                                                             501 Morris Street
6181787      Charleston Area Medical Center, Inc.                            Charleston WV 25301




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 25 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                    PgExhibit
                                                                        142 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                               Attn: President
                                                                               P.O. Box 1547
6181789 Charleston Area Medical Center, Inc.                                   Charleston WV 25326
                                                                               Attn: Registered Agent
                                                                               ANGELA F. HILL
                                                                               P.O. Box 3669
6181788 Charleston Area Medical Center, Inc.                                   Charlston WV 25336
                                                                               Attn: Commonwealth's Attorney
                                                                               P.O. Box 503
                                                                               111 LeGrande Avenue
6181676 Charlotte County, Virginia                                             Charlotte Court House VA 23923
                                                                               Attn: Attorney General
        Charme Allen, in her official capacity as the District Attorney        425 5th Avenue North
6181377 General for the Sixth Judicial District                                Nashville TN 37243
                                                                               Attn: Herbert H. Slatery III
                                                                               State of Tennessee Attorney General
        Charme Allen, in her official capacity as the District Attorney        425 5th Avenue North
6181378 General for the Sixth Judicial District                                Nashville TN 37243
                                                                               Attn: Clerk, Supervisor
                                                                               38151 L'Anse Creuse
6181603 Charter Township of Harrison                                           Harrison Township MI 48045
                                                                               Attn: Township Clerk and Supervisor
                                                                               3815 L'Anse Creuse
6181604 Charter Township of Harrison                                           Harrison Township MI 48045
                                                                               Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                               Cooper Law Firm, LLC
        Chloe Paul, individually and as next friend and guardian of Baby       1525 Religious Street
6181853 A.R.P., on behalf of themselves and all others similarly situated      New Orleans LA 70130
                                                                               Attn: Donald E. Creadore
                                                                               Creador Law Firm
        Chloe Paul, individually and as next friend and guardian of Baby       450 Seventh Avenue, Suite 1408
6181856 A.R.P., on behalf of themselves and all others similarly situated      New York NY 10123




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 26 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          143 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                      ADDRESS
                                                                               Attn: Kent Harrison Robbins
                                                                               The Law Office of Kent Harrison Robbins, P.A.
             Chloe Paul, individually and as next friend and guardian of Baby 242 Northeast 27th Street
6181854      A.R.P., on behalf of themselves and all others similarly situated Miami FL 33137
                                                                               Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                               Thompson Barney Law Firm
             Chloe Paul, individually and as next friend and guardian of Baby 2030 Kanawha Boulevard, East
6181857      A.R.P., on behalf of themselves and all others similarly situated Charleston WV 25311
                                                                               Attn: Scott R. Bickford, Spencer R. Doody
                                                                               Martzell, Bickford & Centola
             Chloe Paul, individually and as next friend and guardian of Baby 338 Lafayette Street
6181855      A.R.P., on behalf of themselves and all others similarly situated New Orleans LA 70130
                                                                               Attn: MeLisa Janene Williams
                                                                               MeLisa J. Williams, Attorney At Law
             Chris and Diane Denson, individually and as next friends of Bably P.O. Box 515
6181735      L.D.L, on behalf of themselves and all others similarly situated  Somerville TN 38068
                                                                               Attn: MeLisa Janene Williams
                                                                               MeLisa J. Williams, Attorney At Law
             Chris and Diane Denson, individually and as next friends of Bably 16980 US Highway 64
6181736      L.D.L, on behalf of themselves and all others similarly situated  Somerville TN 38068
                                                                               Attn: Clerk of the County Commission
                                                                               100 West Church
                                                                               Room 304
6182233      Christian County                                                  Ozark MO 65721
                                                                               Attn: Celeste Brustowicz
             Christina Delancey, individually and as next friend and guardian Cooper Law Firm, LLC
             of Baby A.J.W., on behalf of themselves and all others similarly  1525 Religious Street
6181887      situated                                                          New Orleans LA 70130
                                                                               Attn: Chairman and Chief Executive Officer
                                                                               1601 South Gordon Cooper Drive
6180760      Citizen Potawatomi Nation                                         Shawnee OK 74801




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 27 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      144 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: Director
                                                                         2000 FOUNDATION WAY
                                                                         SUITE 2310
6181814 City Hospital, Inc.                                              MARTINSBURG WV 25401
                                                                         Attn: Director
                                                                         2500 HOSPITAL DR
6181816 City Hospital, Inc.                                              MARTINSBURG WV 25401
                                                                         Attn: President
                                                                         P.O. Box 440
6181815 City Hospital, Inc.                                              MARTINSBURG WV 25402
                                                                         Attn: Registered Agent
                                                                         2000 Foundation Way
                                                                         Suite 2310
6181817 City Hospital, Inc.                                              Martinsburg WV 25401
                                                                         Attn: City Solicitor
                                                                         Ocasek Government Office Building
                                                                         161 South High Street, Suite 202
6181584 City of Akron, OH                                                Akron OH 44308
                                                                         Attn: Chief City Auditor
                                                                         City Hall
                                                                         24 Eagle Street, Room 111
6181079 City of Albany, NY                                               Albany NY 12207
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         24 Eagle Street, Room 202
6181080 City of Albany, NY                                               Albany NY 12207
                                                                         Attn: City Treasurer
                                                                         City Hall
                                                                         24 Eagle Street, Room 109
6181082 City of Albany, NY                                               Albany NY 12207
                                                                         Attn: Corporation Counsel
                                                                         24 Eagle Street
                                                                         Room 106, City Hall
6181078 City of Albany, NY                                               Albany NY 12207

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 28 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      145 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Mayor
                                                                         City Hall
                                                                         24 Eagle Street, Room 102
6181077 City of Albany, NY                                               Albany NY 12207
                                                                         Attn: Treasurer
                                                                         City Hall
                                                                         Room 109, 24 Eagle Street
6181081 City of Albany, NY                                               Albany NY 12207
                                                                         Attn: City Clerk
                                                                         4 Court Square
6182342 City of Alexander City, AL                                       Alexander City AL 35010
                                                                         Attn: J. Ryan Kral
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182270 City of Alexander City, AL                                       Montgomery AL 36104
                                                                         Attn: Jeffrey D. Price
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182269 City of Alexander City, AL                                       Montgomery AL 36104
                                                                         Attn: Jere L. Beasley
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182266 City of Alexander City, AL                                       Montgomery AL 36104
                                                                         Attn: Rhon E. Jones
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182267 City of Alexander City, AL                                       Montgomery AL 36104
                                                                         Attn: Richard D. Stratton
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182268 City of Alexander City, AL                                       Montgomery AL 36104




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 29 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      146 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: William R. Sutton
                                                                         Beasley, Allen, Crow, Methvin, Portis et al.
                                                                         218 Commerce Street, P.O. Box 4160
6182271 City of Alexander City, AL                                       Montgomery AL 36104
                                                                         Attn: John Grogan
                                                                         Langer, Grogan & Diver, P.C.
                                                                         1717 Arch Street, Suite 4020
6182264 City of Allentown, PA                                            Philadelphia PA 19103
                                                                         Attn: Joseph J. Khan
                                                                         Langer, Grogan & Diver, P.C.
                                                                         1717 Arch Street, Suite 4020
6182263 City of Allentown, PA                                            Philadelphia PA 19103
                                                                         Attn: Mayor and City Council
                                                                         435 Hamilton Street
6182340 City of Allentown, PA                                            Allentown PA 18101
                                                                         Attn: City Clerk, City Manager
                                                                         501 West Virginia
6181653 City of Anadarko, OK                                             Anadarko OK 73005
                                                                         Attn: Mayor
                                                                         203 West Broadway
6181654 City of Anadarko, OK                                             Anadarko OK 73005
                                                                         Attn: City Clerk, Comptroller, Treasurer
                                                                         Memorial City Hall
                                                                         24 South Street, 1st Floor
6181622 City of Auburn, NY                                               Auburn NY 13021
                                                                         Attn: Corporation Counsel
                                                                         Memorial City Hall
                                                                         24 South Street
6181623 City of Auburn, NY                                               Auburn NY 13021
                                                                         Attn: Mayor
                                                                         Mayor's Office
                                                                         Memorial City Hall, 24 South Street
6181621 City of Auburn, NY                                               Auburn NY 13021


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 30 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                       PgExhibit
                                                                           147 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                    ADDRESS
                                                                             Attn: City Clerk
                                                                             114 South East Street
6180902      City of Benton, AR                                              Benton AR 72015
                                                                             Attn: Mayor and City Clerk
                                                                             P.O. Box 607
6180901      City of Benton, AR                                              Benton AR 72018
                                                                             Attn: Mayor and City Clerk
                                                                             117 West Central Avenue
6180898      City of Bentonville, AR                                         Bentonville AR 72712
                                                                             Attn: City Clerk
                                                                             6700 NW 36th Street
6181655      City of Bethany, OK                                             Bethany OK 73008
                                                                             Attn: City Clerk
                                                                             1 City Hall Square
             City of Boston, The Boston Public Health Commission, The Boston Room 601
6181040      Housing Authority                                               Boston MA 02201
                                                                             Attn: Treasurer
                                                                             1 City Hall Square
             City of Boston, The Boston Public Health Commission, The Boston Room M‐35
6181041      Housing Authority                                               Boston MA 02201
                                                                             Attn: Mayor and The Clerk/Treasurer
                                                                             222 Highway 44
6181238      City of Burns Flat, OK                                          Burns Flat OK 73624
                                                                             Attn: Mayor and The Clerk/Treasurer
                                                                             Box 410
6181239      City of Burns Flat, OK                                          Burns Flat OK 73624
                                                                             Attn: City Clerk and Assistant City Manager for Fiscal Affairs
                                                                             795 Massachusetts Avenue
                                                                             1st Floor
6181042      City of Cambridge, MA                                           Cambridge MA 02139




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 31 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      148 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS

                                                                         Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E. Cordner, Carmen A. De Gisi
                                                                         Marc J. Bern & Partners LLP
                                                                         One Grand Central Place, 60 East 42nd Street, Suite 950
6182290 City of Charleston                                               New York NY 10165
                                                                         Attn: Clerk of Council
                                                                         80 Broad Street
6182334 City of Charleston, SC                                           Charleston SC 29401
                                                                         Attn: Sandra J. Senn
                                                                         Senn Legal, LLC
                                                                         P.O. Box 12279
6182289 City of Charleston, SC                                           Charleston SC 29422
                                                                         Attn: Clerk
                                                                         121 North LaSalle Street, Room 107
6181572 City of Chicago, IL                                              Chicago IL 60602
                                                                         Attn: Mayor
                                                                         Chicago City Hall 4th Floor
                                                                         121 North LaSalle Street
6181571 City of Chicago, IL                                              Chicago IL 60602
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         17 Springfield Street
6181043 City of Chicopee, MA                                             Chicopee MA 01013
                                                                         Attn: Treasurer
                                                                         274 Front Street
                                                                         2nd Floor Annex
6181044 City of Chicopee, MA                                             Chicopee MA 01013
                                                                         Attn: Director of Department of Law
                                                                         601 Lakeside Avenue
                                                                         Room 106
6181574 City of Cleveland, OH                                            Cleveland OH 44114
                                                                         Attn: Director of Department of Law, Mayor
                                                                         601 Lakeside Avenue, Room 106
6181573 City of Cleveland, OH                                            Cleveland OH 44114

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 32 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      149 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Mayor and City Clerk
                                                                         Conway City Hall
                                                                         1201 Oak Street
6180894 City of Conway, AR                                               Conway AR 72032
                                                                         Attn: Ashley Keller
                                                                         Keller Lenkner LLC
                                                                         150 North Riverside Plaza, Suite 5100
6182260 City of Coon Rapids, MN                                          Chicago IL 60606
                                                                         Attn: City Clerk
                                                                         11155 Robinson Drive
6182339 City of Coon Rapids, MN                                          Coon Rapids MN 55433
                                                                         Attn: Jared D. Shepherd
                                                                         Hoff Barry, P.A.
                                                                         775 Prairie Center Drive, Suite 160
6182256 City of Coon Rapids, MN                                          Eden Prairie MN 55344
                                                                         Attn: Michael H. Park
                                                                         Consovoy McCarthy Park, PLLC
                                                                         745 Fifth Avenue, Suite 500
6182259 City of Coon Rapids, MN                                          New York NY 10151
                                                                         Attn: Seth Meyer
                                                                         Keller Lenkner LLC
                                                                         150 North Riverside Plaza, Suite 5100
6182262 City of Coon Rapids, MN                                          Chicago IL 60606
                                                                         Attn: Thomas R. McCarthy
                                                                         Consovoy McCarthy Park, PLLC
                                                                         3033 Wilson Boulevard, Suite 700
6182258 City of Coon Rapids, MN                                          Arlington VA 22201
                                                                         Attn: Travis Lenkner
                                                                         Keller Lenkner LLC
                                                                         150 North Riverside Plaza, Suite 5100
6182261 City of Coon Rapids, MN                                          Chicago IL 60606




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 33 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       150 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                               Attn: William S. Consovoy
                                                                               Consovoy McCarthy Park, PLLC
                                                                               3033 Wilson Boulevard, Suite 700
6182257 City of Coon Rapids, MN                                                Arlington VA 22201
                                                                               Attn: City Clerk
                                                                               77 Fair Drive
6181593 City of Costa Mesa, CA                                                 Costa Mesa CA 92626
                                                                               Attn: Mayor
                                                                               Mayor's Office
                                                                               15 Loockerman Plaza
6180987 City of Dover, a municipal corporation of the State of Delaware        Dover DE 19901
                                                                               Attn: City Manager
                                                                               City Hall East
        City of El Monte, and The People of the State of California, by        11333 Valley Boulevard
6180909 and through El Monte City Attorney Rick Olivarez                       El Monte CA 91731
                                                                               Attn: El Monte City Attorney Rick Olivarez
        City of El Monte, and The People of the State of California, by        500 S. Grand Avenue, 12th Floor
6180910 and through El Monte City Attorney Rick Olivarez                       Los Angeles CA 90071
                                                                               Attn: City Manager
                                                                               201 South Main Street
                                                                               P.O. Box 511
6181677 City of Emporia, VA                                                    Emporia VA 23847
                                                                               Attn: Mayor, City Clerk
                                                                               201 East Main Street
6181240 City of Fort Cobb, OK                                                  Fort Cobb OK 73038
                                                                               Attn: Mayor and City Clerk
                                                                               623 Garrison Avenue
                                                                               Room 303
6180890 City of Fort Smith, AR                                                 Fort Smith AR 72901
                                                                               Attn: City Clerk
                                                                               150 Concord Street
                                                                               Room 105
6181045 City of Framingham, MA                                                 Framingham MA 01702


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 34 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      151 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                         Attn: Treasurer
                                                                         150 Concord Street
                                                                         Room 111
6181046 City of Framingham, MA                                           Framingham MA 01702
                                                                         Attn: City Attorney
                                                                         601 Caroline Street
                                                                         Suite 200B
6181678 City of Fredericksburg, VA                                       Fredericksburg VA 22401
                                                                         Attn: City Clerk
                                                                         City Clerk's Office
                                                                         303 West Commonwealth Avenue
6181590 City of Fullerton, CA                                            Fullerton CA 92832
                                                                         Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. Royer
                                                                         Theodora Oringher PC
                                                                         535 Anton Boulevard, Ninth Floor
6182354 City of Glendale                                                 Costa Mesa CA 92626‐7109
                                                                         Attn: City Council Members
                                                                         5850 W. Glendale Avenue
6182352 City of Glendale, AZ                                             Glendale AZ 85301
                                                                         Attn: J. Christopher Gooch, Scott Day Freeman, John P. Kaites
                                                                         Fennimore Craig, P.C.
                                                                         2394 East Camelback Road, Suite 600
6182353 City of Glendale, AZ                                             Phoenix AZ 85016‐9077
                                                                         Attn: Mayor
                                                                         5850 W. Glendale Avenue
                                                                         Suite #451
6182355 City of Glendale, AZ                                             Glendale AZ 85301
                                                                         Attn: Office of the Treasurer; City Clerk
                                                                         9 Dale Avenue
6181047 City of Gloucester, MA                                           Gloucester MA 01930
                                                                         Attn: Mayor
                                                                         City Hall
                                                                         2000 Edison Avenue
6181000 City of Granite City, IL                                         Granite City IL 62040

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 35 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      152 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Clerk
                                                                         4 Summer Street
6181048 City of Haverhill, MA                                            Haverhill MA 01830
                                                                         Attn: Treasurer
                                                                         4 Summer Street
                                                                         Room 114
6181049 City of Haverhill, MA                                            Haverhill MA 01830
                                                                         Attn: Mayor of Henderson
                                                                         Henderson City Hall
                                                                         240 South Water Street
6181067 City of Henderson, NV                                            Henderson NV 89015
                                                                         Attn: City Clerk
                                                                         P.O Box 700
6180900 City of Hot Springs, AR                                          Hot Springs AR 71902
                                                                         Attn: Mayor and City Clerk
                                                                         City Hall
                                                                         133 Convention Boulevard
6180899 City of Hot Springs, AR                                          Hot Springs AR 71901
                                                                         Attn: Mayor
                                                                         P.O. Box 1562
6181405 City of Houston, TX                                              Houston TX 77251
                                                                         Attn: Mayor, City Council Members and City Clerk
                                                                         800 Fifth Avenue
6181577 City of Huntington, WV                                           Huntington WV 25701
                                                                         Attn: Mayor, City Manager, Recorder, Clerk, Treasurer, and Council
                                                                         800 5th Avenue
                                                                         P.O. Box 1659
6181575 City of Huntington, WV                                           Huntington WV 25701
                                                                         Attn: Mayor, City Manager, Recorder, Clerk, Treasurer, and Council
                                                                         840 Camden Road
6181576 City of Huntington, WV                                           Huntington WV 25704




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 36 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      153 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Mayor and City Clerk and City Prosecutor
                                                                         Independence City Hall
                                                                         111 E Maple Avenue
6182234 City of Independence, MO                                         Independence MO 64050
                                                                         Attn: City Clerk
                                                                         1 Civic Center Plaza
6181591 City of Irvine, CA                                               Irvine CA 92606
                                                                         Attn: City Clerk, Comptroller
                                                                         108 East Green Street
6181084 City of Ithaca, NY                                               Ithaca NY 14850
                                                                         Attn: Mayor, City Attorney, Clerk, Comptroller
                                                                         City Hall 4th Floor
                                                                         108 East Green Street
6181083 City of Ithaca, NY                                               Ithaca NY 14850
                                                                         Attn: Mayor and City Clerk
                                                                         1 Municipal Drive
6180907 City of Jacksonville, AR                                         Jacksonville AR 72076
                                                                         Attn: City Manager, Mayor and City Council of Jenks
                                                                         Jenks City Hall
                                                                         211 North Elm Street, P.O. box 2007
6181656 City of Jenks, OK                                                Jenks OK 74037
                                                                         Attn: Mayor and City Clerk
                                                                         300 South Church Street
6180892 City of Jonesboro, AR                                            Jonesboro AR 72401
                                                                         Attn: Mayor
                                                                         City Hall 5th Floor
                                                                         602 South Main Street
6182236 City of Joplin                                                   Joplin MO 64801
                                                                         Attn: City Clerk and City Attorney
                                                                         City Hall
                                                                         602 S. Main Street
6182235 City of Joplin, MO                                               Joplin MO 64801




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 37 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25         Main Document
                                                                  PgExhibit
                                                                      154 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                            ADDRESS
                                                                         Attn: Mayor of Las Vegas
                                                                         Las Vegas City Hall
                                                                         495 South Main Street
6181068 City of Las Vegas, NV                                            Las Vegas NV 89101
                                                                         Attn: City Clerk
                                                                         Little Rock City Hall
                                                                         500 West Markham Street, Room 200
6180889 City of Little Rock, AR                                          Little Rock AR 72201
                                                                         Attn: Mayor
                                                                         Little Rock City Hall
                                                                         500 West Markham Street, Room 203
6180888 City of Little Rock, AR                                          Little Rock AR 72201
                                                                         Attn: City Manager
                                                                         20 East Church Street
6181253 City of Lock Haven, PA                                           Lock Haven PA 17745
                                                                         Attn: City Attorney
                                                                         55 West Church Street
                                                                         P.O. Box 1311
6181489 City of Martinsville, VA                                         Martinsville VA 24114
                                                                         Attn: Mayor and City Clerk
                                                                         P.O. Box 505
6180908 City of Monticello, AR                                           Monticello AR 71657
                                                                         Attn: City Clerk
                                                                         Office of City Clerk
                                                                         27 West Main Street, Room 109
6180930 City of New Britain, CT                                          New Britain CT 06051
                                                                         Attn: Mayor
                                                                         Office of Mayor
                                                                         27 West Main Street
6180929 City of New Britain, CT                                          New Britain CT 06051
                                                                         Attn: Clerk
                                                                         200 Orange Street
                                                                         Room 202
6180961 City of New Haven, CT                                            New Haven CT 06510

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 38 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      155 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Mayor
                                                                         165 Church Street
6180962 City of New Haven, CT                                            New Haven CT 06510
                                                                         ATTN: Corporation Counsel
                                                                         New York City Law Department
                                                                         100 Church Street
6181085 City of New York, NY                                             New York NY 10007
                                                                         Attn: County Clerk of New York County
                                                                         New York County Courthouse
                                                                         60 Centre Street, Room 161
6181086 City of New York, NY                                             New York NY 10007

                                                                         Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E. Cordner, Carmen A. De Gisi
                                                                         Marc J. Bern & Partners LLP
                                                                         One Grand Central Place, 60 East 42nd Street, Suite 950
6182292 City of North Charleston                                         New York NY 10165
                                                                         Attn: City Clerk
                                                                         2500 City Hall Ln
6182335 City of North Charleston, SC                                     North Charleston SC 29406
                                                                         Attn: Sandra J. Senn
                                                                         Senn Legal, LLC
                                                                         P.O. Box 12279
6182291 City of North Charleston, SC                                     Charleston SC 29422
                                                                         Attn: Mayor of North Las Vegas
                                                                         City Hall
                                                                         2250 Las Vegas Boulevard North
6181069 City of North Las Vegas, NV                                      North Las Vegas NV 89030
                                                                         Attn: Mayor and City Clerk
                                                                         City Hall
                                                                         300 Main Street, P.O. Box 5757
6180893 City of North Little Rock, AR                                    North Little Rock AR 72119
                                                                         Attn: City Clerk
                                                                         110 SE Watula Avenue
6182344 City of Ocala, FL                                                Ocala FL 34471

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 39 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      156 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Eric Romano
                                                                         Romano Law Group
                                                                         801 Spencer Drive
6182278 City of Ocala, FL                                                West Palm Beach FL 33409‐4027
                                                                         Attn: Mayor and City Council
                                                                         Oxford City Hall
                                                                         145 Hamric Drive East, P.O. Box 3383
6182255 City of Oxford, AL                                               Oxford AL 36203
                                                                         Attn: Mayor
                                                                         1401 John F Kennedy Blvd
6181255 City of Philadelphia, PA                                         Philadelphia PA 19102
                                                                         Attn: The Mayor
                                                                         City Hall
                                                                         Office 215
6181254 City of Philadelphia, PA                                         Philadelphia PA 19107
                                                                         Attn: City Clerk
                                                                         200 East 8th Avenue
6180897 City of Pine Bluff, AR                                           Pine Bluff AR 71601
                                                                         Attn: Mayor and City Clerk
                                                                         200 East 8th Avenue
                                                                         Suite 201
6180896 City of Pine Bluff, AR                                           Pine Bluff AR 71601
                                                                         Attn: City Clerk
                                                                         510 City‐County Building
                                                                         414 Grant Street
6181257 City of Pittsburgh, PA                                           Pittsburgh PA 15219
                                                                         Attn: Mayor
                                                                         Office of Mayor
                                                                         414 Grant Street, 5th Floor
6181256 City of Pittsburgh, PA                                           Pittsburgh PA 15219
                                                                         Attn: Mayor, City Chamberlain, City Clerk and Corporation Counsel
                                                                         41 City Hall Place
6181174 City of Plattsburgh, NY                                          Plattsburgh NY 12901


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 40 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      157 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: City Attorney
                                                                         801 Crawford Street
6181679 City of Portsmouth, VA                                           Portsmouth VA 23704
                                                                         Attn: City Clerk
                                                                         801 Crawford Street
                                                                         6th Floor
6182068 City of Portsmouth, VA                                           Portsmouth VA 23704
                                                                         Attn: City Manager; City Attorney
                                                                         801 Crawford Street
6182067 City of Portsmouth, VA                                           Portsmouth VA 23704
                                                                         Attn: City Manager; Mayor; City Clerk
                                                                         201 South Cortez
6180774 City of Prescott, AZ                                             Prescott AZ 86303
                                                                         Attn: The City Clerk
                                                                         City Hall
                                                                         201 South Cortez Street
6180773 City of Prescott, AZ                                             Prescott AZ 86303
                                                                         Attn: Commonwealth's Attorney
                                                                         619 2nd Street
                                                                         Suite 140
6181681 City of Radford, VA                                              Radford VA 24141
                                                                         Attn: Mayor of Radford and City Manager
                                                                         10 Robertson Street
6181680 City of Radford, VA                                              Radford VA 24141
                                                                         Attn: Aaron Ford
                                                                         State of Nevada Attorney General
                                                                         Old Supreme Ct. Bldg., 100 N. Carson St.
6181073 City of Reno, NV                                                 Carson City NV 89701
                                                                         Attn: City Clerk
                                                                         City Clerk's Office
                                                                         1 E. First Street, 2nd Floor
6181071 City of Reno, NV                                                 Reno NV 89501




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 41 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      158 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: City Clerk
                                                                         P.O. Box 7
6181072 City of Reno, NV                                                 Reno NV 89504
                                                                         Attn: Mayor
                                                                         Mayor's Office
                                                                         1 E. 1st Street
6181070 City of Reno, NV                                                 Reno NV 89501
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         30 Church Street, Room 301A
6181627 City of Rochester, NY                                            Rochester NY 14614‐1265
                                                                         Attn: City Treasurer
                                                                         City Hall
                                                                         30 Church Street, Room 111A
6181629 City of Rochester, NY                                            Rochester NY 14614‐1265
                                                                         Attn: Director of Finance
                                                                         City Hall
                                                                         30 Church Street, Room 109A
6181628 City of Rochester, NY                                            Rochester NY 14614‐1265
                                                                         Attn: Mayor
                                                                         City Hall
                                                                         Office of the Mayor, 30 Church St., Room 307A
6181630 City of Rochester, NY                                            Rochester NY 14614‐1265
                                                                         Attn: City Manager, City Clerk
                                                                         270 Pleasant St
6181034 City of Rockland, State of Maine                                 Rockland ME 04841
                                                                         Attn: Mayor and City Clerk
                                                                         Rogers City Hall
                                                                         301 West Chestnut Street
6180895 City of Rogers, AR                                               Rogers AR 72756
                                                                         Attn: City Clerk
                                                                         Salem City Hall
                                                                         93 Washington Street
6181050 City of Salem, MA                                                Salem MA 01970

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 42 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         159 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                   ADDRESS
                                                                               Attn: Treasurer
                                                                               98 Washington Street, 3rd Floor
6181051      City of Salem, MA                                                 Salem MA 01970
                                                                               Attn: City Clerk
                                                                               910 Calle Negocio
6181592      City of San Clemente, CA                                          San Clemente CA 92673
                                                                               Attn: City Clerk
                                                                               20 Civic Center Plaza
6181589      City of Santa Ana, CA                                             Santa Ana CA 92702
                                                                               Attn: City Clerk
                                                                               105 Jay Street
                                                                               Room 107
6181088      City of Schenectady, NY                                           Schenectady NY 12305
                                                                               Attn: Commissioner of Finance & Administration
                                                                               105 Jay Street
                                                                               Room 103
6181090      City of Schenectady, NY                                           Schenectady NY 12305
                                                                               Attn: Corporation Counsel
                                                                               105 Jay Street
                                                                               Room 201
6181089      City of Schenectady, NY                                           Schenectady NY 12305
                                                                               Attn: Mayor
                                                                               105 Jay Street
                                                                               Room 111
6181087      City of Schenectady, NY                                           Schenectady NY 12305
                                                                               Attn: City Manager; Mayor
                                                                               414 High Street
6180988      City of Seaford, a municipal corporation of the State of Delaware Seafood DE 19973
                                                                               Attn: City Clerk
                                                                               401 N Main St.
6181657      City of Seminole, OK                                              Seminole OK 74868




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 43 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      160 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Mayor and City Clerk
                                                                         City Hall
                                                                         302 West Franklin St
6180999 City of Sesser, IL                                               Sesser IL 62884
                                                                         Attn: Mayor and City Clerk
                                                                         P.O. Box 517
6180998 City of Sesser, IL                                               Sessor IL 62884
                                                                         Attn: City Manager, Mayor and City Council of Shawnee
                                                                         City Hall
                                                                         16 West 9th Street
6181658 City of Shawnee, OK                                              Shawnee OK 74801
                                                                         Attn: Mayor and City Clerk
                                                                         2199 East Kiehl Avenue
6180906 City of Sherwood, AR                                             Sherwood AR 72120
                                                                         Attn: Mayor and City Clerk
                                                                         201 Spring Street
6180891 City of Springdale, AR                                           Springdale AR 72764
                                                                         Attn: Mayor and City Manager and City Council Member
                                                                         City Mayor
                                                                         418 Second Street
6181559 City of St. Mary's, WV                                           St. Mary's WV 26170
                                                                         Attn: City Attorney
                                                                         12900 Hall Road
                                                                         Suite 350
6181609 City of Sterling Heights, MI                                     Sterling Heights MI 48313
                                                                         Attn: City Clerk
                                                                         405555 Utica Road
                                                                         P.O. Box 8009
6181608 City of Sterling Heights, MI                                     Sterling Heights MI 48313
                                                                         Attn: Mayor
                                                                         405555 Utica Road
6181607 City of Sterling Heights, MI                                     Sterling Heights MI 48313




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 44 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      161 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Mayor; City Clerk
                                                                         40555 Utica Road
6181605 City of Sterling Heights, MI                                     Sterling Heights MI 48313
                                                                         O'Reilly Rancilio P.C.
                                                                         12900 Hall Road
                                                                         Suite 350
6181606 City of Sterling Heights, MI                                     Sterling Heights MI 48313
                                                                         Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. Royer
                                                                         Theodora Oringher PC
                                                                         535 Anton Boulevard, Ninth Floor
6182351 City of Surprise                                                 Costa Mesa CA 92626‐7109
                                                                         Attn: City Clerk
                                                                         1600 N. Civic Center Plaza
6182349 City of Surprise, AZ                                             Surprise AZ 85374
                                                                         Attn: J. Christopher Gooch, Scott Day Freeman, John P. Kaites
                                                                         Fennimore Craig, P.C.
                                                                         2394 East Camelback Road, Suite 600
6182350 City of Surprise, AZ                                             Phoenix AZ 85016‐9077
                                                                         Attn: City Clerk
                                                                         216 Walnut Street
6180904 City of Texarkana, AR                                            Texarkana AR 71854
                                                                         Attn: City Manager
                                                                         P.O. Box 2711
6180905 City of Texarkana, AR                                            Texarkana AR 75504‐2711
                                                                         Attn: Mayor
                                                                         P.O. Box 2711
6180903 City of Texarkana, AR                                            Texarkana AR 75504‐2711
                                                                         Attn: Clerk, City Council President, Mayor
                                                                         City of Trenton Municipal Clerk
                                                                         City Hall, 319 East State Street
6181075 City of Trenton, NJ                                              Trenton NJ 08608
                                                                         Attn: Mayor, City Clerk, Treasurer, Corporation Counsel
                                                                         433 River Street
6181114 City of Troy, NY                                                 Troy NY 12180

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 45 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      162 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: City Attorney
                                                                         One City Square
                                                                         Suite 400
6181612 City of Warren, MI                                               Warren MI 48093
                                                                         Attn: City Clerk
                                                                         One City Square
                                                                         Suite 205
6181611 City of Warren, MI                                               Warren MI 48093‐2393
                                                                         Attn: Mayor
                                                                         One City Square
                                                                         Suite 215
6181610 City of Warren, MI                                               Warren MI 48093
                                                                         Attn: Clerk
                                                                         235 Grand Street
                                                                         Courtyard Level
6180964 City of Waterbury, CT                                            Waterbury CT 06702
                                                                         Attn: Mayor
                                                                         City Hall Building
                                                                         235 Grand Street
6180965 City of Waterbury, CT                                            Waterbury CT 06702
                                                                         Attn: City Clerk
                                                                         City of Westminster ‐ City Clerk's Office
                                                                         8200 Westminster Boulevard
6181594 City of Westminster, CA                                          Westminster CA 92683
                                                                         Attn: City Clerk
                                                                         City Hall Room 206
                                                                         455 Main Street
6181053 City of Worcester, MA                                            Worcester MA 01608
                                                                         Attn: Treasurer
                                                                         City Hall Room 203
                                                                         455 Main Street
6181052 City of Worcester, MA                                            Worcester MA 01608




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 46 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      163 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: City Clerk
                                                                         40 South Broadway
                                                                         Room 107
6181095 City of Yonkers, NY                                              Yonkers NY 10701
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         40 S. Broadway, Room 107
6181091 City of Yonkers, NY                                              Yonkers NY 10701
                                                                         Attn: Comptroller
                                                                         40 South Broadway
                                                                         Suite 212
6181093 City of Yonkers, NY                                              Yonkers NY 10701
                                                                         Attn: Corporation Counsel
                                                                         City Hall
                                                                         Suite 300, 40 South Broadway
6181094 City of Yonkers, NY                                              Yonkers NY 10701
                                                                         Attn: Mayor, Corporation Counsel, Comptroller
                                                                         City Hall
                                                                         40 South Broadway
6181092 City of Yonkers, NY                                              Yonkers NY 10701
                                                                         Attn: Chairman of the Clark County Commissioners?rs, County Manager
                                                                         500 S Grand Central Pkwy.
                                                                         6th Floor
6181074 Clark County                                                     Las Vegas NV 89155
                                                                         Attn: Officer or Managing Agent
                                                                         Tennova Healthcare ‐ Clarksville
                                                                         651 Dunlop Lane
6182080 CLARKSVILLE HEALTH SYSTEM, G.P.                                  Clarksville TN 37040
                                                                         Attn: Partner or Managing Agent and Registered Agent
                                                                         4000 Meridian Boulevard
6182079 CLARKSVILLE HEALTH SYSTEM, G.P.                                  Franklin` TN 37067
                                                                         Attn: Chairman Board of Commissioners
                                                                         212 East Locust Street, Suite 112
6181258 Clearfield County, Pennsylvania                                  Clearfield PA 16830

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 47 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      164 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                         Attn: Chairman of County Commissioners and Chief Clerk of County
                                                                         Commissioners
                                                                         212 East Locust Street
                                                                         Suite 112
6181259 Clearfield County, Pennsylvania                                  Clearfield PA 16830
                                                                         Attn: FUND CHAIRMAN and HEALTH AND WELFARE MANAGER
                                                                         9665 Rockside Road
6181718 Cleveland Bakers and Teamsters Health and Welfare Fund           Valley View OH 44125
                                                                         Attn: Officer or Managing Agent
                                                                         2305 Chambliss Avenue Northwest
6182082 CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC                        Cleveland TN 37311
                                                                         Attn: Registered Agent and Officer or Managing Agent
                                                                         4000 Meridian Boulevard
6182081 CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC                        Franklin TN 37067
                                                                         Attn: Chief Assessor
                                                                         2 Piper Way
                                                                         Suite 240
6181260 Clinton County                                                   Lock Haven PA 17745
                                                                         Attn: Pam Beck, CEO
                                                                         Newport Medical Center
                                                                         435 Second Street
6182084 COCKE COUNTY HMA, LLC                                            Newport TN 37821
                                                                         Attn: Registered Agent; Managing Member
                                                                         Justin D. Pitt, Chief Litigation Counsel
                                                                         4000 Meridian Boulevard, Community Health Systems
6182083 COCKE COUNTY HMA, LLC                                            Franklin TN 37067‐6325
                                                                         Attn: Registered Agent and Chair of the Board
                                                                         1604 Rock Prairie Road
6182200 College Station Hospital, LP                                     College Station TX 77845
                                                                         Attn: Maura Healey
                                                                         State of Massachusetts Attorney General
                                                                         1 Ashburton Place
6180715 Commonwealth of Massachusetts                                    Boston MA 02108‐1698


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 48 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         165 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                     ADDRESS
                                                                             Attn: Josh Shapiro
                                                                             State of Pennsylvania Attorney General
                                                                             Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181242      Commonwealth of PA                                              Harrisburg PA 17120
                                                                             Attn: Office of the Governor
                                                                             508 Main Capitol Building
6181241      Commonwealth of PA                                              Harrisburg PA 17120
                                                                             Attn: Philadelphia District Attorney
             Commonwealth of PA, acting by and through Philadelphia District 3 S Penn Square
6181243      Attorney Lawrence S. Krasner                                    Philadelphia PA 19107
                                                                             Attn: Josh Shapiro
                                                                             State of Pennsylvania Attorney General
             Commonwealth of Pennsylvania by Attorney General Josh           Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6180731      Shapiro                                                         Harrisburg PA 17120
                                                                             Attn: Mark Herring
                                                                             State of Virginia Attorney General
             Commonwealth of Virginia, ex rel. Mark R. Herring, Attorney     202 North Ninth Street
6180743      General                                                         Richmond VA 23219
                                                                             Attn: Brian Frosh
                                                                             State of Maryland Attorney General
                                                                             200 St. Paul Place
6180714      Consumer Protection Division Office of the Attorney General     Baltimore MD 21202‐2202
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
             Corey Means, individually and as next friend and guardian of    Cooper Law Firm, LLC
             Baby E.D.J., on behalf of themselves and all others similarly   1525 Religious Street
6181838      situated                                                        New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
             Corey Means, individually and as next friend and guardian of    Creador Law Firm
             Baby E.D.J., on behalf of themselves and all others similarly   450 Seventh Avenue, Suite 1408
6181841      situated                                                        New York NY 10213
                                                                             Attn: Kent Harrison Robbins
             Corey Means, individually and as next friend and guardian of    The Law Office of Kent Harrison Robbins, P.A.
             Baby E.D.J., on behalf of themselves and all others similarly   242 Northeast 27th Street
6181839      situated                                                        Miami FL 33137

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 49 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                  PgExhibit
                                                                      166 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Corey Means, individually and as next friend and guardian of         Thompson Barney Law Firm
        Baby E.D.J., on behalf of themselves and all others similarly        2030 Kanawha Boulevard, East
6181842 situated                                                             Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Corey Means, individually and as next friend and guardian of         Martzell, Bickford & Centola
        Baby E.D.J., on behalf of themselves and all others similarly        338 Lafayette Street
6181840 situated                                                             New Orleans LA 70130
                                                                             Attn: County Director and Clerk to Council
                                                                             903 West Greenwood Street
                                                                             Suite 2800
6181301 County of Abbeville, SC                                              Abbeville SC 29620
                                                                             Attn: Chairman of County Council
                                                                             1930 University Parkway
                                                                             Suite 3600
6181302 County of Aiken, SC                                                  Aiken SC 29801
                                                                             Attn: Clerk of Court
                                                                             Judicial Center (Courthouse)
                                                                             109 Park Avenue SE, First, second, third floors
6181303 County of Aiken, SC                                                  Aiken SC 29801
                                                                             Attn: Auditor‐Controller/Clerk‐Recorder
                                                                             Alameda County Clerk‐Recorder's Office
                                                                             1106 Madison Street
6181595 County of Alameda, CA                                                Oakland CA 94607
                                                                             Attn: Auditor‐Controller/Clerk‐Recorder
                                                                             Alameda County Clerk‐Recorder's Office
                                                                             7600 Dublin Boulevard
6181596 County of Alameda, CA                                                Dublin CA 94568
                                                                             Attn: County Council
                                                                             436 Grant Street
                                                                             Room 119
6181265 County of Allegheny, PA                                              Pittsburgh PA 15219




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 50 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      167 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Executive
                                                                         101 County Courthouse
                                                                         436 Grant Street
6181261 County of Allegheny, PA                                          Pittsburgh PA 15219
                                                                         Attn: County Executive
                                                                         436 Grant Street
                                                                         Room 101
6181263 County of Allegheny, PA                                          Pittsburgh PA 15219
                                                                         Attn: President of the County Council
                                                                         County Council
                                                                         County Courthouse, 436 Grant Street, Room 119
6181262 County of Allegheny, PA                                          Pittsburgh PA 15219‐2497
                                                                         Attn: Treasurer
                                                                         436 Grant Street
                                                                         Room 108
6181264 County of Allegheny, PA                                          Pittsburgh PA 15219
                                                                         Attn: Clerk of Court
                                                                         P.O. Box 126
6181305 County of Allendale, SC                                          Allendale SC 29810
                                                                         Attn: County Council Chairperson and Clerk to Council
                                                                         526 Memorial Avenue
                                                                         P.O. Box 190
6181304 County of Allendale, SC                                          Allendale SC 29810
                                                                         Attn: County Council Chairman and Clerk to Council
                                                                         101 South Main Street
6181306 County of Anderson, SC                                           Anderson SC 29624
                                                                         Attn: Clerk of the Board of Supervisors
                                                                         Apache County Annex Building
                                                                         75 West Cleveland Street
6182356 County of Apache, AZ                                             St. Johns AZ 85936
                                                                         Attn: J. Christopher Gooch, Scott Day Freeman, John P. Kaites
                                                                         Fennimore Craig, P.C.
                                                                         2394 East Camelback Road, Suite 600
6182357 County of Apache, AZ                                             Phoenix AZ 85016‐9077

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 51 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      168 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Anne Andrews
                                                                         Andrews & Thornton
                                                                         4701 Von Karman Avenue, Suite 300
6182359 County of Apache, CA                                             Newport Beach CA 92660
                                                                         Attn: Robert Siko
                                                                         Andrews & Thornton
                                                                         4701 Von Karman Avenue, Suite 300
6182360 County of Apache, CA                                             Newport Beach CA 92660
                                                                         Attn: Todd C. Theodora, Jeff Reeves, Cheryl Priest Ainsworth, Jessica Hernandez
                                                                         Diotalevi,
                                                                         Kevin N. Royer
                                                                         Theodora Oringher PC, 535 Anton Boulevard, Ninth Floor
6182358 County of Apache, CA                                             Costa Mesa CA 92626‐7109
                                                                         Attn: County Judge and County Clerk
                                                                         101 Court Square
6180776 County of Arkansas, AR                                           Dewitt AR 72042
                                                                         Attn: County Clerk
                                                                         205 East Jefferson Street
                                                                         Room 5
6180778 County of Ashley, AR                                             Hamburg AR 71646
                                                                         Attn: County Judge
                                                                         205 East Jefferson Street
                                                                         Room 4
6180777 County of Ashley, AR                                             Hamburg AR 71646
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         Courthouse Annex
                                                                         1234 North Street, P.O. Box 149
6181307 County of Bamberg, SC                                            Bamberg SC 29003
                                                                         Attn: Clerk to Council
                                                                         57 Wall Street
6181309 County of Barnwell, SC                                           Barnwell SC 29812
                                                                         Attn: County Council Chairman
                                                                         93 Phillips Street
6181308 County of Barnwell, SC                                           Barnwell SC 29812

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 52 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      169 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         Baxter County Courthouse
                                                                         1 East 7th Street, 1st Floor
6180780 County of Baxter, AR                                             Mountain Home AR 72653
                                                                         Attn: County Judge
                                                                         Baxter County Courthouse
                                                                         1 East 7th Street, 3rd Floor
6180779 County of Baxter, AR                                             Mountain Home AR 72653
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         100 Ribaut Road
6181310 County of Beaufort, SC                                           Beaufort SC 29902
                                                                         Attn: County Administrator
                                                                         P.O. Drawer 1228
6181311 County of Beaufort, SC                                           Beaufort SC 29901
                                                                         Attn: Bee County Judge
                                                                         105 W. Corpus Christi
                                                                         Rm# 305
6181406 County of Bee, TX                                                Beeville TX 78102
                                                                         Attn: County Judge and County Clerk
                                                                         215 East Central Avenue
6180781 County of Benton, AR                                             Bentonville AR 72712
                                                                         Attn: Bexar County Judge
                                                                         101 W Nueva
                                                                         10th Floor
6181407 County of Bexar, TX                                              San Antonio TX 78205
                                                                         Attn: County Clerk
                                                                         100 North Main
                                                                         Suite 201
6180783 County of Boone, AR                                              Harrison AR 72601
                                                                         Attn: County Judge
                                                                         100 North Main
                                                                         Suite 300
6180782 County of Boone, AR                                              Harrison AR 72601


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 53 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      170 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Commissioners and Chief Clerk of County Commissioners
                                                                         Bradford County Courthouse
                                                                         301 Main Street
6181266 County of Bradford, PA                                           Towanda PA 18848
                                                                         Attn: County Judge and County Clerk
                                                                         101 East Cedar
6180784 County of Bradley, AR                                            Warren AR 71671
                                                                         Attn: County District Attorney
                                                                         Broome County District Attorney’s Office
                                                                         P.O. Box 1766
6181097 County of Broome, NY                                             Binghamton NY 13902

                                                                         Attn:: Broome County Clerk
                                                                         Broome County Clerk's Office
                                                                         Broome County Office Building, 60 Hawley Street, 3rd Floor, P.O. Box 2062
6181096 County of Broome, NY                                             Binghamton NY 13902‐2062
                                                                         Attn: Burleson County Judge
                                                                         100 W. Buck
                                                                         #306
6181408 County of Burleson, TX                                           Caldwell TX 77836
                                                                         Attn: Clerk
                                                                         50 Rancocas Road
                                                                         3rd Floor, P.O. Box 6000
6181616 County of Burlington, NJ                                         Mount Holly NJ 08060
                                                                         Attn: County Clerk
                                                                         P.O. Box 6000
6181617 County of Burlington, NJ                                         Mount Holly NJ 08060
                                                                         Attn: County Clerk; County Administrator; Freeholder Director
                                                                         49 Rancocas Road
                                                                         Room 123, P.O. Box 6000
6181619 County of Burlington, NJ                                         Mount Holly NJ 08060




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 54 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      171 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Director Freeholders
                                                                         49 Rancocas Road, Room 123
                                                                         P.O. Box 6000
6181618 County of Burlington, NJ                                         Mount Holly NJ 08060
                                                                         Attn: County Judge
                                                                         Courthouse on the Square
                                                                         220 S. Pierce
6181409 County of Burnet, TX                                             Burnet TX 78611
                                                                         Attn: County Judge and County Clerk
                                                                         Calhoun County Counthouse
                                                                         309 West Main Street
6180785 County of Calhoun, AR                                            Hampton AR 71744
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         102 Courthouse Drive
6181312 County of Calhoun, SC                                            St. Matthews SC 29135
                                                                         Attn: Cameron County Judge
                                                                         1100 East Monroe Street, Suite 218
6181410 County of Cameron, TX                                            Brownsville TX 78520
                                                                         Attn: Commisioners, Clerk of the County
                                                                         Carbon County Commissioners
                                                                         P.O. Box 129
6181267 County of Carbon, PA                                             Jim Thorpe PA 18229
                                                                         Attn: County Judge and County Clerk
                                                                         210 West Church Avenue
6180883 County of Carroll, AR                                            Berryville AR 72616
                                                                         Attn: Cass County Judge
                                                                         P.O. Box 825
6181412 County of Cass, TX                                               Linden TX 75563
                                                                         Attn: Clerk to the Board of Commissioners
                                                                         75 Peachtree Street
6181313 County of Cherokee, NC                                           Murphy NC 28906
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         178 Mill Street
6181314 County of Chesterfield, SC                                       Chesterfield SC 29709

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 55 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      172 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge and County Clerk
                                                                         Chicot County Courthouse
                                                                         417 Main Street
6180786 County of Chicot, AR                                             Lake Village AR 71663
                                                                         Attn: Chairman of County Council
                                                                         26 East Boyce Street
6181316 County of Clarendon, SC                                          Manning SC 29102
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         411 Sunset Drive
6181315 County of Clarendon, SC                                          Manning SC 29102
                                                                         Attn: Josh Shapiro
                                                                         State of Pennsylvania Attorney General
                                                                         Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181269 County of Clarion, PA                                            Harrisburg PA 17120
                                                                         Attn: The Mayor and President
                                                                         1400 East Main Street
6181268 County of Clarion, PA                                            Clarion PA 16214
                                                                         Attn: County Judge and County Clerk
                                                                         401 Clay Street
6180787 County of Clark, AR                                              Arkadelphia AR 71923
                                                                         Attn: County Judge and County Clerk
                                                                         Clay County Courthouse
                                                                         2nd Street
6180788 County of Clay, AR                                               Piggott AR 72454
                                                                         Attn: County Judge and County Clerk
                                                                         Cleburne County Courthouse
                                                                         301 West Main Street
6180789 County of Cleburne, AR                                           Heber Springs AR 72543
                                                                         Attn: County Clerk
                                                                         Cleveland County Courthouse
                                                                         P.O Box 368
6180887 County of Cleveland, AR                                          Rison AR 71665




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 56 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      173 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: County Judge
                                                                         Cleveland County Courthouse
                                                                         P.O Box 348
6180886 County of Cleveland, AR                                          Rison AR 71665
                                                                         Attn: Chairman of County Council
                                                                         107 Church Street
6181317 County of Colleton, SC                                           Walterboro SC 29488
                                                                         Attn: Clerk to Council
                                                                         109 Benson Street
                                                                         Old Jail Building, 2nd Floor
6181318 County of Colleton, SC                                           Walterboro SC 29488
                                                                         Attn: County Clerk
                                                                         101 Boundary
                                                                         Suite 101
6180791 County of Columbia, AR                                           Magnolia AR 71753
                                                                         Attn: County Judge
                                                                         #1 Court Square
6180790 County of Columbia, AR                                           Magnolia AR 71753
                                                                         Attn: Chairman of the Board
                                                                         Columbia County Board of Supervisors
                                                                         401 State Street
6181098 County of Columbia, NY                                           Hudson NY 12534
                                                                         Attn: Columbia County Treasurer
                                                                         15 N.6th Street
6181099 County of Columbia, NY                                           Hudson NY 12534
                                                                         Attn: County Attorney
                                                                         401 State Street
                                                                         Suite 2B
6181102 County of Columbia, NY                                           Hudson NY 12534
                                                                         ATTN: County Clerk
                                                                         County Clerk's Office
                                                                         560 Warren Street
6181100 County of Columbia, NY                                           Hudson NY 12534


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 57 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      174 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: County Treasurer
                                                                         15 North 6th Street
6181101 County of Columbia, NY                                           Hudson NY 12534
                                                                         Attn: County Judge and County Clerk
                                                                         117 South Moose Street
6180792 County of Conway, AR                                             Morrilton AR 72110
                                                                         Attn: Cooke County Judge
                                                                         101 South Dixon, Suite 132
6181411 County of Cooke, TX                                              Gainesville TX 76240
                                                                         Attn: Coryell County Judge
                                                                         Coryell County Main Street Annex
                                                                         800 East Main Street Suite A
6181413 County of Coryell, TX                                            Gatesville TX 76528
                                                                         Attn: County Clerk
                                                                         511 South Main Street
                                                                         Room 202
6180794 County of Craighead, AR                                          Jonesboro AR 72401
                                                                         Attn: County Judge
                                                                         511 Union Street
                                                                         Room 119
6180793 County of Craighead, AR                                          Jonesboro AR 72401
                                                                         Attn: County Clerk
                                                                         300 Main Street
                                                                         Room 7
6180796 County of Crawford, AR                                           Van Buren AR 72956
                                                                         Attn: County Judge
                                                                         300 Main Street
                                                                         Room 4
6180795 County of Crawford, AR                                           Van Buren AR 72956
                                                                         Attn: County Clerk
                                                                         705 Union Avenue East
                                                                         Suite 8
6180798 County of Cross, AR                                              Wynne AR 72396


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 58 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      175 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge
                                                                         705 Union Avenue East
                                                                         Suite 4
6180797 County of Cross, AR                                              Wynne AR 72396
                                                                         Attn: County Commissioners Chaiman and Chief Clerk
                                                                         1 Courthouse Square
                                                                         2nd Floor, Suite 200
6181270 County of Cumberland, PA                                         Carlisle PA 17013
                                                                         Attn: County Judge and County Clerk
                                                                         206 West Third Street
6180799 County of Dallas, AR                                             Fordyce AR 71742
                                                                         Attn: Dallas County Judge
                                                                         411 Elm Street, Suite 200
6181415 County of Dallas, TX                                             Dallas TX 75202
                                                                         Attn: Dallas County Judge
                                                                         Administration Building
                                                                         411 Elm Street, 2nd Floor
6181414 County of Dallas, TX                                             Dallas TX 75202
                                                                         Attn: County Judge
                                                                         200 West Dallas Avenue
6181416 County of Delta, TX                                              Cooper TX 75432
                                                                         Attn: County Judge and County Clerk
                                                                         Desha County Courthouse
                                                                         608 Robert S. Moore Avenue, P.O. Box 188
6180800 County of Desha, AR                                              Arkansas City AR 71630
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         109 South 3rd Avenue
                                                                         P.O. Box 449
6181319 County of Dillon, SC                                             Dillon SC 29536
                                                                         Attn: Dimmit County Judge
                                                                         212 North 4th Street
6181417 County of Dimmit, TX                                             Carrizo Springs TX 78834




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 59 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      176 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         500 North Main Street
6181320 County of Dorchester, SC                                         Summerville SC 29483
                                                                         Attn: Commissioner of Finance
                                                                         Dutchess County Office Building
                                                                         Finance Department, 22 Market St., 3rd Fl.
6181104 County of Dutchess, NY                                           Poughkeepsie NY 12601
                                                                         Attn: County Attorney
                                                                         22 Market Street, 5th Floor
6181105 County of Dutchess, NY                                           Poughkeepsie NY 12601
                                                                         Attn: County Clerk, County Attorney
                                                                         22 Market Street
6181103 County of Dutchess, NY                                           Poughkeepsie NY 12601
                                                                         Attn: County Judge and County Commissioners
                                                                         Duval County
                                                                         P.O. Box 189
6181662 County of Duval, TX                                              San Diego TX 78384
                                                                         Attn: County Judge and County Commissioners
                                                                         Duval County Courthouse
                                                                         400 East Gravis Street
6181661 County of Duval, TX                                              San Diego TX 78384
                                                                         Attn: Duval County Judge
                                                                         400 E. Gravis Steet
6181659 County of Duval, TX                                              San Diego TX 78384
                                                                         Attn: Duval County Judge
                                                                         Duval County
                                                                         P.O. Box 189
6181660 County of Duval, TX                                              San Diego TX 78384
                                                                         Attn: Ector County Judge
                                                                         300 North Grant, Room 227
6181418 County of Ector, TX                                              Odessa TX 79761
                                                                         Attn: Chairman of County Council
                                                                         342 Sweetwater Road
6181322 County of Edgefield, SC                                          North Augusta SC 29860

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 60 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      177 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         124 Courthouse Square
6181321 County of Edgefield, SC                                          Edgefield SC 29824
                                                                         Attn: El Paso County Judge
                                                                         500 East San Antonio, Suite 301
6181419 County of El Paso, TX                                            El Paso TX 79901
                                                                         Attn: County Attorney
                                                                         Department of Law
                                                                         Edward A. Rath County Office Building, 95 Franklin Street, Rm 1634
6181107 County of Erie, NY                                               Buffalo NY 14202
                                                                         Attn: County Clerk
                                                                         Erie County Clerk's Office
                                                                         92 Franklin St.
6181106 County of Erie, NY                                               Buffalo NY 14202
                                                                         Attn: City Clerk
                                                                         626 State Street
                                                                         Room 104
6181272 County of Erie, PA                                               Erie PA 16501
                                                                         Attn: City Treasurer
                                                                         626 State Street
                                                                         Room 105
6181273 County of Erie, PA                                               Erie PA 16501
                                                                         Attn: County Executive and County Council of Erie County
                                                                         Erie Courthouse
                                                                         140 West Sixth Street
6181271 County of Erie, PA                                               Erie PA 16501
                                                                         Attn: Chairman of County Council
                                                                         325 West High Street
6181323 County of Fairfield, SC                                          Winnsboro SC 29180
                                                                         Attn: Clerk to Council
                                                                         350 Columbia Road
6181324 County of Fairfield, SC                                          Winnsboro SC 29180




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 61 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      178 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge
                                                                         125 Bridge Street
                                                                         Room 203
6181420 County of Falls, TX                                              Marlin TX 76661
                                                                         Attn: County Judge
                                                                         P.O. Box 458
                                                                         #1 Courthouse Square, 125 Bridge Street
6181422 County of Falls, TX                                              Marlin TX 76661
                                                                         Attn: County Judge
                                                                         P.O. Box 458
6181421 County of Falls, TX                                              Marlin TX 76661
                                                                         Attn: County Judge
                                                                         Bonham City Hall
                                                                         514 Chestnut Street
6181424 County of Fannin, TX                                             Bonham TX 75418
                                                                         Attn: County Judge
                                                                         Fannin County Courthouse
                                                                         101 East Sam Rayburn Drive, Suite 101
6181423 County of Fannin, TX                                             Bonham TX 75418
                                                                         Attn: County Judge
                                                                         810 Faulkner Street
6180801 County of Faulkner, AR                                           Conway AR 72034
                                                                         Attn: County Judge and County Clerk
                                                                         801 Locust Avenue
6180802 County of Faulkner, AR                                           Conway AR 72034
                                                                         Attn: Chairman of County of Fayette
                                                                         Fayette County
                                                                         61 East Main Street
6181274 County of Fayette, PA                                            Uniontown PA 15401
                                                                         Attn: Chairman of County Council
                                                                         1421 Whitehall Road
6181325 County of Florence, SC                                           Florence SC 29506




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 62 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      179 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: Clerk to County Council
                                                                         180 North Irby Street
                                                                         MSC‐G
6181326 County of Florence, SC                                           Florence SC 29501
                                                                         Attn: County Judge and County Clerk
                                                                         211 West Commercial
6180803 County of Franklin, AR                                           Ozark AR 72949
                                                                         Attn: County Judge
                                                                         118 East Commerce Street
                                                                         Room 205
6181425 County of Freestone, TX                                          Fairfield TX 75840
                                                                         Attn: County Clerk
                                                                         P.O. Box 219
6180805 County of Fulton, AR                                             Salem AR 72576
                                                                         Attn: County Judge
                                                                         P.O. Box 278
6180804 County of Fulton, AR                                             Salem AR 72576
                                                                         Attn: County Clerk
                                                                         501 Ouachita Avenue
                                                                         Room 103
6180807 County of Garland, AR                                            Hot Springs AR 71913
                                                                         Attn: County Judge
                                                                         501 Ouachita Avenue
                                                                         Room 210
6180806 County of Garland, AR                                            Hot Springs AR 71913
                                                                         Attn: County Clerk
                                                                         101 West Center
                                                                         Room 106
6180809 County of Grant, AR                                              Sheridan AR 72150
                                                                         Attn: County Judge
                                                                         101 West Center
                                                                         Room 101
6180808 County of Grant, AR                                              Sheridan AR 72150


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 63 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      180 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge
                                                                         100 W. Houston
6181426 County of Grayson, TX                                            Sherman TX 75090
                                                                         Attn: County Clerk
                                                                         320 West Court Street
                                                                         Room 102
6180811 County of Greene, AR                                             Paragould AR 72450
                                                                         Attn: County Judge
                                                                         320 West Court Street
                                                                         Office 107
6180810 County of Greene, AR                                             Paragould AR 72450
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         600 Monument Street
                                                                         Box P‐103, Park Plaza, Suite 102
6181327 County of Greenwood, SC                                          Greenwood SC 29646
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         200 Jackson Avenue East
6181328 County of Hampton, SC                                            Hampton SC 29924
                                                                         Attn: County Judge
                                                                         Historic Courthouse
                                                                         #1 Peter Whetstone Square, Room 314
6181427 County of Harrison, TX                                           Marshall TX 75670
                                                                         Attn: Corporation Counsel
                                                                         Hilo Lagoon Centre
                                                                         101 Aupuni Street, Unit 325
6180990 County of Hawai'I, HI                                            Hilo HI 96720
                                                                         Attn: County Judge and County Clerk
                                                                         400 South Washington
                                                                         P.O. Box 1420
6180812 County of Hempstead, AR                                          Hope AR 71802
                                                                         Attn: County Judge
                                                                         100 E. Cano
                                                                         Second floor
6181428 County of Hidalgo, TX                                            Edinburg TX 78539

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 64 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      181 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Hopkins County Courthouse
                                                                         Attn: County Judge
                                                                         118 Church St.
6181430 County of Hopkins                                                Sulphur Springs TX 75482
                                                                         Attn: County Judge
                                                                         P.O. Box 288
6181429 County of Hopkins, TX                                            Sulphur Springs TX 75483
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         1301 Second Avenue
6181329 County of Horry, SC                                              Conway SC 29526
                                                                         Attn: County Administrator
                                                                         P.O. Box 1236
6181330 County of Horry, SC                                              Conway SC 29528
                                                                         Attn: County Judge and County Clerk
                                                                         210 Locust Street
6180813 County of Hot Spring, AR                                         Malvern AR 72104
                                                                         Attn: County Judge
                                                                         401 East Goliad Avenue
                                                                         Suite 201, P.O. Box 370
6181431 County of Houston, TX                                            Crockett TX 75835
                                                                         Attn: County Judge and County Clerk
                                                                         421 North Main Street
6180814 County of Howard, AR                                             Nashville AR 71852
                                                                         Attn: County Judge and County Clerk
                                                                         192 East Main Street
6180815 County of Independence, AR                                       Batesville AR 72501
                                                                         Attn: County Clerk
                                                                         80 East Main Street
                                                                         P.O. Box 95
6180817 County of Izard, AR                                              Melbourne AR 72556
                                                                         Attn: County Judge
                                                                         P.O. Box 327
6180816 County of Izard, AR                                              Melbourne AR 72556


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 65 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                       PgExhibit
                                                                           182 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                    NAME                                                                         ADDRESS
                                                                                   Attn: County Judge and County Clerk
                                                                                   208 South Main Street
6180818      County of Jackson, AR                                                 Newport AR 72112
                                                                                   Attn: Chairman and Clerk of the County Council
                                                                                   Jasper County Clementa C. Pinckney Gov't Building
                                                                                   358 Third Avenue
6181332      County of Jasper, SC                                                  Ridgeland SC 29936
                                                                                   Attn: County Attorney
                                                                                   P.O. Drawer F
6181331      County of Jasper, SC                                                  Ridgeland SC 29936
                                                                                   Attn: Jim Hogg County Judge
                                                                                   Jim Hogg County Courthouse
                                                                                   P.O. Box 729, East Tilley Street
6181664      County of Jim Hogg, TX                                                Hebbronville TX 78361
                                                                                   Attn: County Judge and County Clerk
                                                                                   Johnson County Courthouse
                                                                                   215 West Main Street
6180819      County of Johnson, AR                                                 Clarksville AR 72830
                                                                                   Attn: County Attorney and Deputy County Attorney
             County of Kaua'i, a political subdivision of the State of Hawaii, for County Attorney Office
             themselves individually, and on behalf of all similarly situated      4444 Rice Street, Suite 220
6181597      persons, and on behalf of the general public, as a class              Lihue HI 96766
                                                                                   Attn: County Judge
                                                                                   201 East San Antonio Avenue
                                                                                   Suite 122
6181432      County of Kendall, TX                                                 Boerne TX 78006
                                                                                   Attn: Chair of the Board of Supervisors
                                                                                   1115 Truxtun Avenue
             County of Kern, and The People of the State of California, by and 5th Floor
6180913      through Kern County Counsel Margo Raison                              Bakersfield CA 93301
                                                                                   Attn: Chairman of the Board of Supervisors
                                                                                   1115 Truxtun Avenue
             County of Kern, and The People of the State of California, by and Room 504
6180912      through Kern County Counsel Margo Raison                              Bakersfield CA 93301

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 66 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          183 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                               Attn: County Clerk
                                                                               1115 Truxtun Avenue
             County of Kern, and The People of the State of California, by and First Floor
6180911      through Kern County Counsel Margo Raison                          Bakersfield CA 93301
                                                                               Attn: County Clerk
                                                                               County Administration Building
             County of Kern, and The People of the State of California, by and 1115 Truxtun Avenue, First Floor
6180914      through Kern County Counsel Margo Raison                          Bakersfield CA 93301
                                                                               Attn: County Counsel
                                                                               1115 Truxtun Avenue
             County of Kern, and The People of the State of California, by and 4th Floor
6180915      through Kern County Counsel Margo Raison                          Bakersfield CA 93301
                                                                               Attn: County Judge
                                                                               700 E. Main Street
6181433      County of Kerr, TX                                                Kerrville TX 78028
                                                                               Attn: Chairman of County Council and Clerk to Council
                                                                               515 Walnut Street
6181333      County of Kershaw, SC                                             Camden SC 29020
                                                                               Attn: Kleberg County Judge
                                                                               Kleberg County Courthouse
                                                                               700 East Kleberg Avenue
6181665      County of Kleberg, TX                                             Kingsville TX 78363
                                                                               Attn: Kleberg County Judge
                                                                               P.O. Box 752
6181663      County of Kleberg, TX                                             Kingsville TX 78364
                                                                               Attn: Clerk of the Board of Supervisors
                                                                               1108 Joshua Avenue
6182361      County of La Paz, AZ                                              Parker AZ 85344
                                                                               Attn: J. Christopher Gooch, Scott Day Freeman, John P. Kaites
                                                                               Fennimore Craig, P.C.
                                                                               2394 East Camelback Road, Suite 600
6182362      County of La Paz, AZ                                              Phoenix AZ 85016‐9077




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 67 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      184 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                         Attn: Jeff Reeves, Cheryl Priest Ainsworth, Kevin N. Royer
                                                                         Theodora Oringher PC
                                                                         535 Anton Boulevard, Ninth Floor
6182363 County of La Paz, CA                                             Costa Mesa CA 92626‐7109
                                                                         Attn: County Clerk
                                                                         2 Courthouse Square
6180821 County of Lafayette, AR                                          Lewisville AR 71845
                                                                         Attn: County Judge
                                                                         1 Courthouse Square
6180820 County of Lafayette, AR                                          Lewisville AR 71845
                                                                         Attn: Chairperson of County Board
                                                                         18 North County Street
6180992 County of Lake, et al.                                           Waukegan IL 60085
                                                                         Attn: Lake County Clerk
                                                                         18 North County Street
                                                                         Room 101
6180991 County of Lake, et al.                                           Waukegan IL 60085
                                                                         Attn: Adminsitrator
                                                                         P.O. Box 1809
6181335 County of Lancaster, SC                                          Lancaster SC 29720
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         101 North Main Street
6181334 County of Lancaster, SC                                          Lancaster SC 29720
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         100 Hillcrest Square
6181336 County of Laurens, SC                                            Laurens SC 29360
                                                                         Attn: County Administrator
                                                                         P.O. Box 445
6181337 County of Laurens, SC                                            Laurens SC 29360
                                                                         Attn: County Clerk
                                                                         315 West Main Street
                                                                         Room 2, P.O. Box 526
6180823 County of Lawrence, AR                                           Walnut Ridge AR 72476


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 68 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      185 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge
                                                                         315 West Main Street
                                                                         Room 1
6180822 County of Lawrence, AR                                           Walnut Ridge AR 72476
                                                                         Attn: County Judge and County Clerk
                                                                         15 East Chestnut Street
6180824 County of Lee, AR                                                Marianna AR 72360
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         P.O. Box 309
6181338 County of Lee, SC                                                Bishopville SC 29010
                                                                         Attn: Chairman of County Council and Clerk to Council
                                                                         212 South Lake Drive
                                                                         Suite 601
6181339 County of Lexington, SC                                          Lexington SC 29072
                                                                         Attn: County Judge
                                                                         1923 Sam Houston
                                                                         Room 201
6181434 County of Liberty, TX                                            Liberty TX 77575
                                                                         Attn: County Judge
                                                                         200 W State Street
                                                                         Suite 101
6181435 County of Limestone, TX                                          Groesbeck TX 76642
                                                                         Attn: County Judge and County Clerk
                                                                         Lincoln County Courthouse
                                                                         300 South Drew Street
6180825 County of Lincoln, AR                                            Star City AR 71667
                                                                         Attn: County Clerk
                                                                         351 North Second Street
6180827 County of Little River, AR                                       Ashdown AR 71822
                                                                         Attn: County Judge
                                                                         351 North Second Street
                                                                         Suite 4
6180826 County of Little River, AR                                       Ashdown AR 71822


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 69 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      186 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         25 West Walnut
                                                                         Room 25
6180829 County of Logan, AR                                              Paris AR 72855
                                                                         Attn: County Judge
                                                                         25 West Walnut
                                                                         Room 22
6180828 County of Logan, AR                                              Paris AR 72855
                                                                         Attn: County Clerk
                                                                         301 North Center
6180831 County of Lonoke, AR                                             Lonoke AR 72086
                                                                         Attn: County Judge
                                                                         301 North Center
                                                                         Suite 201
6180830 County of Lonoke, AR                                             Lonoke AR 72086
                                                                         Attn: County Judge and County Clerk
                                                                         P.O Box 37
6180832 County of Madison, AR                                            Huntsville AR 72740
                                                                         Attn: Clerk of Court
                                                                         100 West Court Street
                                                                         P.O. Box 295
6181341 County of Marion, SC                                             Marion SC 29571
                                                                         Attn: County Administrator
                                                                         2523 East Highway 76
                                                                         P.O. Box 183
6181340 County of Marion, SC                                             Marion SC 29571
                                                                         Attn: County Judge
                                                                         Marion County Judge
                                                                         119 W. Lafayette, Suite 1
6181436 County of Marion, TX                                             Jefferson TX 75657
                                                                         Attn: Administrator
                                                                         610 South Mine Street
6181342 County of McCormick; Clerk of Court                              McCormick SC 29835


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 70 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      187 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: County Judge
                                                                         P.O. Box 237
                                                                         501 River Street
6181437 County of McMullen, TX                                           Tilden TX 78072
                                                                         Attn: County Judge
                                                                         Milam County Courthouse
                                                                         First Floor, 102 S Fannin Avenue
6181438 County of Milam, TX                                              Cameron TX 76520
                                                                         Attn: County Clerk
                                                                         Miller County Courthouse
                                                                         400 Laurel Street, Suite 105
6180834 County of Miller, AR                                             Texarkana AR 71854
                                                                         Attn: County Judge
                                                                         Miller County Courthouse
                                                                         400 Laurel Street, Suite 115
6180833 County of Miller, AR                                             Texarkana AR 71854
                                                                         Attn: County Clerk
                                                                         Blytheville Courthouse
                                                                         200 West Walnut Street, Room 103
6180836 County of Mississppi, AR                                         Blytheville AR 72315
                                                                         Attn: County Clerk
                                                                         Osceola Courthouse
                                                                         200 West Hale, Room 205
6180837 County of Mississppi, AR                                         Osceola AR 72370
                                                                         Attn: County Judge
                                                                         Blytheville Courthouse
                                                                         200 West Walnut Street
6180835 County of Mississppi, AR                                         Blytheville AR 72315
                                                                         Attn: County Clerk
                                                                         Monroe County Courthouse
                                                                         123 Madison Street
6180839 County of Monroe, AR                                             Clarendon AR 72029




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 71 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      188 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge
                                                                         717 North 11th Street
6180838 County of Monroe, AR                                             Clarendon AR 72029
                                                                         Attn: Chairman, Board of Commissioners
                                                                         125 East 2nd Street
6181585 County of Monroe, MI                                             Monroe MI 48161
                                                                         Attn: County Clerk
                                                                         106 East First Street
6181586 County of Monroe, MI                                             Monroe MI 48161
                                                                         Attn: County Attorney
                                                                         307 County Office Building
                                                                         39 West Main Street
6181181 County of Monroe, NY                                             Rochester NY 14614
                                                                         Attn: Senior Delinquent Tax Collector
                                                                         Monroe County Treasury
                                                                         County Office Building ‐ Room B2, 39 West Main Street
6181182 County of Monroe, NY                                             Rochester NY 14614
                                                                         Attn: Chairperson and Clerk of the Board of County Commissioners
                                                                         One Quaker Plaza
                                                                         Room 201
6181275 County of Monroe, PA                                             Stroudsburg PA 18360
                                                                         Attn: Chairperson of the Board of Commissioners
                                                                         One Quaker Plaza
                                                                         Room 201
6181276 County of Monroe, PA                                             Stroudsburg PA 18360
                                                                         Attn: Josh Shapiro
                                                                         State of Pennsylvania Attorney General
                                                                         Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181277 County of Monroe, PA                                             Harrisburg PA 17120
                                                                         Attn: County Judge and County Clerk
                                                                         Montgomery County Courthouse
                                                                         1 George Street
6180840 County of Montgomery, AR                                         Mount Ida AR 71957


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 72 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      189 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: County Judge
                                                                         101 W Main Street
                                                                         Suite 170
6181439 County of Nacogdoches, TX                                        Nacogdoches TX 75961
                                                                         Attn: Clerk and Chairperson of the County Board
                                                                         240 Old Country Road
6181108 County of Nassau, NY                                             Mineola NY 11501
                                                                         Attn: County Executive
                                                                         1550 Franklin Avenue
6181109 County of Nassau, NY                                             Mineola NY 11501
                                                                         Attn: County Clerk
                                                                         P.O. Box 410
6180885 County of Newton, AR                                             Jasper AR 72641
                                                                         Attn: County Judge
                                                                         P.O. Box 435
6180884 County of Newton, AR                                             Jasper AR 72641
                                                                         Attn: Clerk and Chairperson of the County Board
                                                                         P.O. Box 461
                                                                         175 Hawley Street, 1st Floor
6181110 County of Niagara, NY                                            Lockport NY 14095
                                                                         Attn: County Judge
                                                                         Nueces County Courthouse
                                                                         901 Leopard Street, Floor: 3rd Room: 303
6181440 County of Nueces, TX                                             Corpus Christi TX 78401
                                                                         Attn: County Clerk
                                                                         118 Washington Street
6181751 County of Ocean, NJ                                              Toms River NJ 08753
                                                                         Attn: County Clerk
                                                                         Ocean County Clerk's Office
                                                                         P.O. Box 2191
6181750 County of Ocean, NJ                                              Toms River NJ 08754




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 73 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      190 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Clerk; Chair of the County Freeholders
                                                                         101 Hooper Avenue
                                                                         Room 328, P.O. Box 2191
6181076 County of Ocean, NJ                                              Toms River NJ 08753
                                                                         Attn: Director of the County Board of Freeholders
                                                                         Office of the Freeholders
                                                                         101 Hooper Avenue
6181752 County of Ocean, NJ                                              Toms River NJ 08753
                                                                         Attn: Chairman Pro Tem
                                                                         266 Friendship Valley Rd.
6181345 County of Oconee, SC                                             Seneca SC 29678
                                                                         Attn: Clerk of Court
                                                                         205 W Main St
6181343 County of Oconee, SC                                             Walhalla SC 29691
                                                                         Attn: Council Clerk
                                                                         415 S Pine St
6181344 County of Oconee, SC                                             Walhalla SC 29691
                                                                         Attn: County Attorney
                                                                         255‐275 Main Street
6181112 County of Orange, NY                                             Goshen NY 10924
                                                                         Attn: County Clerk
                                                                         225 Main St.
6181111 County of Orange, NY                                             Goshen NY 10924
                                                                         Attn: County Judge
                                                                         123 South 6th Street
6181442 County of Orange, TX                                             Orange TX 77630
                                                                         Attn: County Clerk of Court
                                                                         151 Docket Street
6181346 County of Orangeburg, SC                                         Orangeburg SC 29115
                                                                         Attn: Clerk and Chairperson of the County Board
                                                                         46 East Bridge Street
6181113 County of Oswego, NY                                             Oswego NY 13126




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 74 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      191 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         145 Jefferson Street
6180842 County of Ouachita, AR                                           Camden AR 71701
                                                                         Attn: County Judge
                                                                         P.O. Box 644
6180841 County of Ouachita, AR                                           Camden AR 71701
                                                                         Attn: County Judge
                                                                         110 S. Sycamore
                                                                         Room 216‐A
6181443 County of Panola, TX                                             Carthage TX 75633
                                                                         Attn: County Judge
                                                                         One Courthouse Square
6181444 County of Parker, TX                                             Weatherford TX 76086
                                                                         Attn: County Judge and Circuit Clerk
                                                                         Perry County Courthouse
                                                                         310 West Main Street Suite 101, P.O. Box 358
6180843 County of Perry, AR                                              Perryville AR 72126
                                                                         Attn: County Clerk
                                                                         Phillips County Courthouse
                                                                         620 Cherry Street, Suite 202
6180845 County of Phillips, AR                                           Helena AR 72342
                                                                         Attn: County Judge
                                                                         Phillips County Courthouse
                                                                         620 Cherry Street, Suite 208, P.O. Box 391
6180844 County of Phillips, AR                                           Helena AR 72342
                                                                         Attn: Administrator
                                                                         Pickens County Administration Facility
                                                                         222 MCDaniel Avenue, B‐2
6181347 County of Pickens, SC                                            Pickens SC 29671
                                                                         Attn: Clerk to Council
                                                                         Pickens County Administration Facility
                                                                         222 McDaniel Avenue
6181348 County of Pickens, SC                                            Pickens SC 29671


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 75 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      192 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Judge and County Clerk
                                                                         Courthouse Square
6180846 County of Pike, AR                                               Murfreesboro AR 71958
                                                                         Attn: County Judge and County Clerk
                                                                         401 Market Street
6180847 County of Poinsett, AR                                           Harrisburg AR 72432
                                                                         Attn: County Clerk
                                                                         507 Church Street
6180849 County of Polk, AR                                               Mena AR 71953
                                                                         Attn: County Judge
                                                                         507 Church Street
                                                                         Box 7
6180848 County of Polk, AR                                               Mena AR 71953
                                                                         Attn: County Judge and County Clerk
                                                                         100 West Main Street
6180850 County of Pope, AR                                               Russellville AR 72801
                                                                         Attn: County Judge
                                                                         500 South Fillmore
                                                                         Suite 103
6181445 County of Potter, TX                                             Amarillo TX 79101
                                                                         Attn: County Clerk
                                                                         183 Prairie Street
                                                                         P.O. Box 283
6180853 County of Prairie, AR                                            Des Arc AR 72041
                                                                         Attn: County Clerk
                                                                         200 Courtouse Square
                                                                         Suite 104
6180852 County of Prairie, AR                                            Des Arc AR 72040
                                                                         Attn: County Judge
                                                                         Prairie County Courthouse
                                                                         208 Court House Square
6180851 County of Prairie, AR                                            Des Arc AR 72040




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 76 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      193 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Judge and County Clerk
                                                                         107 West Broadway Street
6180854 County of Randolph, AR                                           Pocahontas AR 72455
                                                                         Attn: Clerk and Chairperson of the County Board and Attorney
                                                                         1600 7th Ave
6181116 County of Rensselaer, NY                                         Troy NY 12180
                                                                         Attn: Clerk and Chairperson of the County Board and Attorney
                                                                         Rensselear County Office Building, 4th Floor
6181115 County of Rensselaer, NY                                         Troy NY 12180
                                                                         Attn: Robertson County Judge
                                                                         102 E. Decherd
                                                                         P.O. Box 427
6181446 County of Robertson, TX                                          Franklin TX 77856
                                                                         Attn: County Clerk
                                                                         215 North Main Street
                                                                         Suite 9
6180858 County of Saline, AR                                             Benton AR 72015
                                                                         Attn: County Judge
                                                                         Saline County Courthouse
                                                                         200 North Main Street, Suite 117
6180857 County of Saline, AR                                             Benton AR 72015
                                                                         Attn: County Director; Deputy County Director/Clerk to Council
                                                                         Saluda County
                                                                         400 West Highland St.
6181349 County of Saluda, SC                                             Saluda SC 29138
                                                                         Attn: San Patrico County Judge
                                                                         400 West Sinton Street, Suite 109
6181447 County of San Patricio, TX                                       Sinton TX 78387
                                                                         Attn: Clerk of the Board of Supervisors
                                                                         40 McMaster St.
6181117 County of Saratoga, NY                                           Ballston NY 12020




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 77 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      194 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Clerk and Attorney
                                                                         620 State Street
                                                                         3rd Floor
6181119 County of Schenectady, NY                                        Schenectady NY 12305
                                                                         Attn: Clerk and Chairperson of the County Board
                                                                         P.O. Box 226
6181120 County of Schoharie, NY                                          Esperance NY 12066
                                                                         Attn: Clerk and Chairperson of the County Board
                                                                         P.O. Box 429
6181121 County of Schoharie, NY                                          Schoharie NY 12157
                                                                         Attn: County Clerk
                                                                         County Office Building
                                                                         1st Floor, 284 Main Street
6181122 County of Schoharie, NY                                          Schoharie NY 12157
                                                                         Attn: County Judge and County Clerk
                                                                         Scott County Courthouse
                                                                         190 West 1st Street
6180859 County of Scott, AR                                              Waldron AR 72958
                                                                         Attn: County Clerk
                                                                         P.O. Box 998
6180861 County of Searcy, AR                                             Marshall AR 72650
                                                                         Attn: County Judge
                                                                         P.O. Box 1370
6180860 County of Searcy, AR                                             Marshall AR 72650
                                                                         Attn: County Clerk
                                                                         Fort Smith Courthouse
                                                                         35 South 6th Street, Room 102
6180864 County of Sebastian, AR                                          Fort Smith AR 72901
                                                                         Attn: County Clerk
                                                                         Greenwood Courthouse
                                                                         301 East Center, Room 104
6180865 County of Sebastian, AR                                          Greenwood AR 72936




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 78 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      195 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: County Judge
                                                                         Fort Smith Courthouse
                                                                         35 South 6th Street, Room 106
6180862 County of Sebastian, AR                                          Fort Smith AR 72901
                                                                         Attn: County Judge
                                                                         Greenwood Courthouse
                                                                         301 East Center, 1st Floor
6180863 County of Sebastian, AR                                          Greenwood AR 72936
                                                                         Attn: Chair, County Board of Supervisors, and County Attorney
                                                                         Seneca County Office Building
                                                                         1 DiPronio Drive
6181123 County of Seneca, NY                                             Waterloo NY 13165
                                                                         Attn: County Attorney, County Clerk, County Treasurer
                                                                         Seneca County Office Building
                                                                         1 DiPronio Drive
6181124 County of Seneca, NY                                             Waterloo NY 13165
                                                                         Attn: County Clerk
                                                                         115 North 3rd Street
                                                                         Room 102
6180867 County of Sevier, AR                                             De Queen AR 71832
                                                                         Attn: County Judge
                                                                         115 North 3rd Street
6180866 County of Sevier, AR                                             De Queen AR 71832
                                                                         Attn: County Judge and County Clerk
                                                                         Sharp County Courthouse
                                                                         718 Ash Flat Drive
6180868 County of Sharp, AR                                              Ash Flat AR 72513
                                                                         Attn: Shelby County Judge
                                                                         200 San Augustine
                                                                         Box 6
6181448 County of Shelby, TX                                             Center TX 75935




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 79 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      196 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         313 South Izard
                                                                         Room 2, P.O. Box 1653
6180856 County of St. Francis, AR                                        Forrest City AR 72336
                                                                         Attn: County Judge
                                                                         313 South Izard
                                                                         Suite 1
6180855 County of St. Francis, AR                                        Forrest City AR 72335
                                                                         Attn: County Clerk
                                                                         County Courthouse
                                                                         48 Court Street
6181125 County of St. Lawrence, NY                                       Canton NY 13617‐1169
                                                                         Attn: County Clerk
                                                                         107 West Main Street
                                                                         Suite D
6180870 County of Stone, AR                                              Mountainview AR 72560
                                                                         Attn: County Judge
                                                                         107 West Main Street
                                                                         Suite C
6180869 County of Stone, AR                                              Mountainview AR 72560
                                                                         Attn: County Clerk
                                                                         310 Center Drive
6181127 County of Suffolk, NY                                            Riverhead NY 11901‐3392
                                                                         Attn: County Executive and County Attorney
                                                                         H. Lee Dennison Bldg
                                                                         100 Veterans Memorial Highway
6181126 County of Suffolk, NY                                            Hauppauge NY 11788
                                                                         Attn: Country Manager and County Attorney
                                                                         County Government Center
                                                                         100 North Street
6181128 County of Sullivan, NY                                           Monticello NY 12701




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 80 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      197 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                           Attn: County Executive
                                                                           Ohio Building, 8th Floor
                                                                           175 South Main Street
6181578 County of Summit, Ohio, et al.                                     Akron OH 44308
                                                                           Attn: Mayor
                                                                           Office of the Mayor
                                                                           166 South High St., Suite 200 Municipal Building
6181580 County of Summit, Ohio, et al.                                     Akron OH 44308
                                                                           Attn: Prosecutor
                                                                           53 University Avenue
6181579 County of Summit, Ohio, et al.                                     Akron OH 44308‐1680
                                                                           Attn: Mayor
                                                                           Office of the Mayor, City of Akron
        County of Summit, Ohio; City of Akron, et al. v. Purdue Pharma     166 South High St., Suite 200 Municipal Building
6181582 L.P., et al.                                                       Akron OH 44308
                                                                           Attn: Prosecutor
        County of Summit, Ohio; City of Akron, et al. v. Purdue Pharma     53 University Avenue
6181581 L.P., et al.                                                       Akron OH 44308‐1680
                                                                           Attn: Prosecutor County of Summit
        County of Summit, Ohio; City of Akron, et al. v. Purdue Pharma     175 S. Main Street
6181583 L.P., et al.                                                       Akron OH 44308
                                                                           Attn: Chairman
                                                                           317 West Bartlette Street
6181351 County of Sumter, SC                                               Sumter SC 29150
                                                                           Attn: Clerk to Council
                                                                           13 E Canal St
6181350 County of Sumter, SC                                               Sumter SC 29150
                                                                           Attn: County Board of Commissioners
                                                                           118 Main Street
6181278 County of Tioga, PA                                                Wellsboro PA 16901
                                                                           Attn: Josh Shapiro
                                                                           State of Pennsylvania Attorney General
                                                                           Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181279 County of Tioga, PA                                                Harrisburg PA 17120

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 81 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      198 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                         Attn: Chair of the Board Legislature, County Attorney
                                                                         Governor Daniel D. Tompkins Building
                                                                         121 East Court Street
6181131 County of Tompkins, NY                                           Ithaca NY 14850
                                                                         Attn: County Administrator and County Attorney
                                                                         Governor Daniel D. Tompkins Building
                                                                         121 E. Court Street, Old Jail Bldg. 3rd Floor
6181129 County of Tompkins, NY                                           Ithaca NY 14850
                                                                         Attn: County Clerk
                                                                         320 North Tioga Street
6181130 County of Tompkins, NY                                           Ithaca NY 14850
                                                                         Attn: Travis County Judge
                                                                         700 Lavaca, Suite 2300
6181449 County of Travis, TX                                             Austin TX 78767
                                                                         Attn: County of Trinity Judge
                                                                         162 West 1st Street
6181450 County of Trinity, TX                                            Groveton TX 75845
                                                                         Attn: County of Trinity Judge
                                                                         P.O. Box 457
6181451 County of Trinity, TX                                            Groveton TX 75845
                                                                         Attn: County Clerk
                                                                         101 North Washington
                                                                         Room 102
6180872 County of Union, AR                                              El Dorado AR 71730
                                                                         Attn: County Judge
                                                                         101 North Washington
                                                                         Room 101
6180871 County of Union, AR                                              El Dorado AR 71730
                                                                         Attn: Union County Supervisor and Clerk
                                                                         Union County Court House
                                                                         210 West Main Street
6181352 County of Union, SC                                              Union SC 29379




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 82 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      199 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: County Clerk
                                                                         1414 Highway 65 South
                                                                         Suite 128
6180874 County of Van Buren, AR                                          Clinton AR 72031
                                                                         Attn: County Judge
                                                                         P.O. Box 60
6180873 County of Van Buren, AR                                          Clinton AR 72031
                                                                         Attn: Van Zandt County Judge
                                                                         121 E. Dallas St., Suite 206
6181452 County of Van Zandt, TX                                          Canton TX 75103
                                                                         Attn: County Judge
                                                                         836 Austin Street
                                                                         Suite 203
6181453 County of Waller, TX                                             Hempstead TX 77445
                                                                         Attn: County Clerk
                                                                         Washington County Courthouse
                                                                         280 North College Avenue, Suite 300
6180876 County of Washington, AR                                         Fayetteville AR 72701
                                                                         Attn: County Judge
                                                                         Washington County Courthouse
                                                                         280 North College Avenue, Suite 500
6180875 County of Washington, AR                                         Fayetteville AR 72701
                                                                         Attn: County of Washington Board of Comissioners
                                                                         Courthouse Square
                                                                         100 West Beau Street, Suite 702
6181280 County of Washington, PA                                         Washington PA 15301
                                                                         Attn: Chair of County Board of Legislators and County Attorney
                                                                         800 Michaelian Office Building
                                                                         148 Martine Avenue, 8th Floor
6181132 County of Westchester, NY                                        White Plains NY 10601
                                                                         Attn: County Attorney
                                                                         148 Martine Avenue
6181134 County of Westchester, NY                                        White Plains NY 10601


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 83 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      200 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Clerk
                                                                         Richard J. Daronco Courthouse
                                                                         111 Dr. Martin Luther King Jr. Blvd
6181133 County of Westchester, NY                                        White Plains NY 10601
                                                                         Attn: Chair of the Westmoreland County Board of Commissioners
                                                                         Board of Commissioners Main Office
                                                                         2 North Main Street, Suite 101
6181281 County of Westmoreland, PA                                       Greensburg PA 15601
                                                                         Attn: County Clerk
                                                                         White County Courthouse
                                                                         315 North Spruce
6180878 County of White, AR                                              Searcy AR 72143
                                                                         Attn: County Judge
                                                                         White County Courthouse
                                                                         300 North Spruce
6180877 County of White, AR                                              Searcy AR 72143
                                                                         Attn: County Supervisor and County Clerk
                                                                         P.O. Box 330
6181354 County of Williamsburg, SC                                       Kingstree SC 29556
                                                                         Attn: County Supervisor and County Clerk
                                                                         Williamsburg County
                                                                         201 West Main Street
6181353 County of Williamsburg, SC                                       Kingstree SC 29556
                                                                         Attn: County Judge
                                                                         Williamson County Historic Courthouse
                                                                         710 South Main Street, Suite 101
6181666 County of Williamson, TX                                         Georgetown TX 78626
                                                                         Attn: County Judge
                                                                         P.O. Box 938
6181454 County of Wood, TX                                               Quitman TX 75783‐0938
                                                                         Attn: County Clerk
                                                                         Woodruff County Courthouse
                                                                         500 North 3rd Street
6180881 County of Woodruff, AR                                           Augusta AR 72006

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 84 of 191
                             19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                      PgExhibit
                                                                          201 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                    ADDRESS
                                                                               Attn: County Judge
                                                                               Woodruff County Courthouse
                                                                               500 North 3rd Street
6180879      County of Woodruff, AR                                            Augusta AR 72006
                                                                               Attn: County Judge
                                                                               Woodruff County Courthouse
                                                                               P.O Box 300
6180880      County of Woodruff, AR                                            Augusta AR 72006
                                                                               Attn: County Judge and County Clerk
                                                                               P.O. Box 219
6180882      County of Yell, AR                                                Danville AR 72833
                                                                               Attn: Director of Assessment
                                                                               County of York Dept. of Assessment and Tax Claim
                                                                               Administrative Center, 28 East Market Street, Room 105
6181282      County of York, PA                                                York PA 17401‐1585
                                                                               Attn: City Council Chair
                                                                               P.O. Box 66
                                                                               28 East Market Street
6181355      County of York, SC                                                York SC 29745
                                                                               Attn: Celeste Brustowicz
                                                                               Cooper Law Firm, LLC
             Courtney Herring, individually and as next friend and guardian of 1525 Religious Street
6181947      Baby M.T.                                                         New Orleans LA 70130
                                                                               Attn: County Clerk
                                                                               302 W. Main Street
                                                                               P.O. Box AS
6182237      Crawford County                                                   Steelville MO 65565
                                                                               Attn: CEO, Partner, or Manager
                                                                               6200 Sprint Parkway
6182129      Crestwood Healthcare, L.P.                                        Overland Park KS 66251
                                                                               Attn: CEO, Partner, or Manager
                                                                               One Hospital Drive
6182128      Crestwood Healthcare, L.P.                                        Huntsville AL 35801


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 85 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      202 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: CEO, Partner, or Manager
                                                                         P.O. Box 898
6182130 Crestwood Healthcare, L.P.                                       Dover DE 19903
                                                                         Attn: Registered Agent
                                                                         641 South Lawrence Street
6182127 Crestwood Healthcare, L.P.                                       Montgomery AL 36104
                                                                         Attn: County Attorney
                                                                         306 North Main Street
6181684 Culpeper County, Virginia                                        Culpeper VA 22701
                                                                         Attn: Allan Kanner, Esq.
                                                                         Kanner & Whiteley, LLC
                                                                         701 Camp Street
6182300 Cumberland County                                                New Orleans LA 70130
                                                                         Attn: Annemieke M. Tennis, Esq.
                                                                         Kanner & Whiteley, LLC
                                                                         701 Camp Street
6182302 Cumberland County                                                New Orleans LA 70130
                                                                         Attn: Conlee S. Whiteley, Esq.
                                                                         Kanner & Whiteley, LLC
                                                                         701 Camp Street
6182301 Cumberland County                                                New Orleans LA 70130
                                                                         Attn: County Clerk
                                                                         Cumberland County Court House
                                                                         60 W. Broad Street
6182338 Cumberland County                                                Bridgeton NJ 08302
                                                                         Attn: Cumberland County Attorney
                                                                         1 Courthouse Circle
                                                                         P.O. Box 110
6181685 Cumberland County                                                Cumberland VA 23040
                                                                         Attn: County Attorney
                                                                         95 North 1st West
                                                                         P.O. Box 219
6181478 Daggett County, Utah                                             Manila UT 84046


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 86 of 191
                             19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                      PgExhibit
                                                                          203 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                   NAME                                                                        ADDRESS
                                                                                 Attn: County Clerk
                                                                                 95 North 1st West
                                                                                 P.O. Box 400
6181477 Daggett County, Utah                                                     Manila UT 84046
                                                                                 Attn: Registered Agent and Chair of the Board of Managers
        Dallas County Hospital District d/b/a Parkland Health & Hospital         5200 Harry Hines Boulevard
6182181 System                                                                   Dallas TX 75235
                                                                                 Attn: District Attorney General
        Dan Armstrong, in his official capacity as the District Attorney         Third Judicial District
        General for the Third Judicial District and on behalf of all political   Greenville Criminal Office, 124 Austin Street Suite 3
6181397 subdivisions therein                                                     Greenville TN 37745
                                                                                 Attn: District Attorney General
        Dan Armstrong, in his official capacity as the District Attorney         Third Judicial District
        General for the Third Judicial District and on behalf of all political   Morristown Criminal Office, 407 West 5th North Street
6181399 subdivisions therein                                                     Morristown TN 37814
                                                                                 Attn: District Attorney General
        Dan Armstrong, in his official capacity as the District Attorney         Third Judicial District
        General for the Third Judicial District and on behalf of all political   Rogersville Criminal Office, 568 East Main Street
6181398 subdivisions therein                                                     Rogersville TN 37857
                                                                                 Attn: Herbert H. Slatery III
        Dan Armstrong, in his official capacity as the District Attorney         State of Tennessee Attorney General
        General for the Third Judicial District and on behalf of all political   425 5th Avenue North
6181400 subdivisions therein                                                     Nashville TN 37243
        Darren and Elena Flanagan, individually and as adoptive parents          Attn: Melisa J. Williams, Attorney At Law
        and next friends of Baby K.L.F., on behalf of themselves and all         16980 US Highway 64
6181732 others similarly situated                                                Somerville TN 38068
                                                                                 Attn: MeLisa Janene Williams
        Darren and Elena Flanagan, individually and as adoptive parents          MeLisa J. Williams, Attorney At Law
        and next friends of Baby K.L.F., on behalf of themselves and all         P.O. Box 515
6181731 others similarly situated                                                Somerville TN 38068
                                                                                 Attn: Chairman of Daupin County Board of Comissioners
                                                                                 Dauphin County Administration Building
                                                                                 2 South Second Street, 4th Floor
6181283 Dauphin County, PA                                                       Harrisburg PA 17101

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 87 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                    PgExhibit
                                                                        204 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                              Attn: Attorney General
        Dave Clark, in his official capacity as the District Attorney General 425 5th Avenue North
6181380 for the Seventh Judicial District, TN                                 Nashville TN 37243
                                                                              Attn: Attorney General
                                                                              Office of the Attorney General and Reporter
        Dave Clark, in his official capacity as the District Attorney General P.O. Box 20207
6181379 for the Seventh Judicial District, TN                                 Nashville TN 37202‐0207
                                                                              Attn: County Attorney
                                                                              800 West State Street
6181460 Davis County                                                          Farmington UT 84025
                                                                              Attn: County Clerk
                                                                              Davis County Admin Building
                                                                              61 South Main Street, Room 104
6181459 Davis County                                                          Farmington UT 84025
                                                                              Attn: President
                                                                              P.O. Box 243
6181791 Davis Memorial Hospital                                               Elkans WV 26241
                                                                              Attn: President & CEO
                                                                              812 Corman Avenue
6181790 Davis Memorial Hospital                                               Elkins WV 26241
                                                                              Attn: Registered Agent
                                                                              Reed Street & Gorman Avenue
6181792 Davis Memorial Hospital                                               Elkans WV 26241
                                                                              Attn: Celeste Brustowicz
                                                                              Cooper Law Firm, LLC
                                                                              1525 Religious Street
6182066 Deborah Dixon, as next friend and guardian of baby S.E.T              New Orleans LA 70130
                                                                              Attn: Chairman, Counhty Council
                                                                              201 West Front Street
6181284 Delaware County, Pennsylvania                                         Media PA 19063
                                                                              Attn: Curtis "Muskrat" Brueh
                                                                              Bruehl Law Firm, PLLC
                                                                              14005 N. Eastern Avenue
6180764 Delaware Nation                                                       Edmond OK 73013

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 88 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      205 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                           Attn: Daniel M. Delluomo
                                                                           Delluomo & Crow
                                                                           6812 N. Robinson Avenue
6180765 Delaware Nation                                                    Oklahoma City OK 73116
                                                                           Attn: Matthew J. Sill, Harrison C. Lujan
                                                                           Fulmers Sill Law Group
                                                                           P.O. Box 2448, 1101 N. Broadway Avenue, Suite 102
6180766 Delaware Nation                                                    Oklahoma City OK 73103
                                                                           Attn: Registered Agent
                                                                           31064 US Highway 281
                                                                           Building 100
6182347 Delaware Nation                                                    Anadarko OK 73005
                                                                           Attn: Registered Agent
                                                                           P.O. Box 825
6182348 Delaware Nation                                                    Anadarko OK 73005
                                                                           Attn: Chair of Commissioners; County Clerk
                                                                           400 N. Main Street
6182238 Dent County                                                        Salem MO 65560
                                                                           Attn: Anthony D. Gray
        Deric Rees and Ceonda Rees, individually and as next friend and    Johnson Gray, LLC
        guardian of baby T.W.B. on behalf of themselves and all others     319 North 4th Street, Suite 212
6181704 similarly situated                                                 St. Louis MO 63102
                                                                           Attn: David R. Barney, Jr.
        Deric Rees and Ceonda Rees, individually and as next friend and    Thompson Barney Law Firm
        guardian of baby T.W.B. on behalf of themselves and all others     2030 Kanawha Boulevard, East
6181706 similarly situated                                                 Charleston WV 25311
                                                                           Attn: James F. Clayborne, Jr.
        Deric Rees and Ceonda Rees, individually and as next friend and    Clayborne, Sabo and Wagner LLP
        guardian of baby T.W.B. on behalf of themselves and all others     525 West Main Street, Suite 105
6181705 similarly situated                                                 Belleville IL 62220
                                                                           Attn: Celeste Brustowicz, Stephen H. Wussow
        Desirae Warren, individually and as next friend and guardian of    Cooper Law Firm, LLC
        Baby A.W., on behalf of themselves and all others similarly        1525 Religious Street
6181906 situated                                                           New Orleans LA 70130

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 89 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       206 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Donald E. Creadore
        Desirae Warren, individually and as next friend and guardian of     Creador Law Firm
        Baby A.W., on behalf of themselves and all others similarly         450 Seventh Avenue, Suite 1408
6181908 situated                                                            New York NY 10123
                                                                            Attn: Kent Harrison Robbins
        Desirae Warren, individually and as next friend and guardian of     The Law Office of Kent Harrison Robbins, P.A.
        Baby A.W., on behalf of themselves and all others similarly         242 Northeast 27th Street
6181910 situated                                                            Miami FL 33137
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
        Desirae Warren, individually and as next friend and guardian of     Thompson Barney Law Firm
        Baby A.W., on behalf of themselves and all others similarly         2030 Kanawha Boulevard, East
6181907 situated                                                            Charleston WV 25311
                                                                            Attn: Scott R. Bickford, Spencer R. Doody
        Desirae Warren, individually and as next friend and guardian of     Martzell, Bickford & Centola
        Baby A.W., on behalf of themselves and all others similarly         338 Lafayette Street
6181909 situated                                                            New Orleans LA 70130
                                                                            Attn: Celeste Brustowicz, Stephen H. Wussow
        Desiree Carlson, individually and as next friend and guardian of    Cooper Law Firm, LLC
        Baby J.S., on behalf of themselves and all others similarly         1525 Religious Street
6181900 situated                                                            New Orleans LA 70130
                                                                            Attn: Donald E. Creadore
        Desiree Carlson, individually and as next friend and guardian of    Creador Law Firm
        Baby J.S., on behalf of themselves and all others similarly         450 Seventh Avenue, Suite 1408
6181902 situated                                                            New York NY 10123
                                                                            Attn: Kent Harrison Robbins
        Desiree Carlson, individually and as next friend and guardian of    The Law Office of Kent Harrison Robbins, P.A.
        Baby J.S., on behalf of themselves and all others similarly         242 Northeast 27th Street
6181904 situated                                                            Miami FL 33137
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
        Desiree Carlson, individually and as next friend and guardian of    Thompson Barney Law Firm
        Baby J.S., on behalf of themselves and all others similarly         2030 Kanawha Boulevard, East
6181901 situated                                                            Charleston WV 25311




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 90 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       207 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Scott R. Bickford, Spencer R. Doody
        Desiree Carlson, individually and as next friend and guardian of    Martzell, Bickford & Centola
        Baby J.S., on behalf of themselves and all others similarly         338 Lafayette Street
6181903 situated                                                            New Orleans LA 70130
                                                                            Attn: Mark Vanover, CEO
                                                                            312 Hospital Drive
6182086 DICKENSON COMMUNITY HOSPITAL                                        Clintwood VA 24228
                                                                            Attn: Registered Agent
                                                                            Timothy Belisle, General Counsel
                                                                            400 North State of Franklin Road, Johnson City Medical Center
6182085 DICKENSON COMMUNITY HOSPITAL                                        Johnson City TN 37604‐6035
                                                                            Attn: Tennessee Secretary of State
                                                                            312 Rosa L. Parks Avenue
                                                                            Snodgrass Tower, 6th Floor, Ballad Health Notice Agent
6182087 DICKENSON COMMUNITY HOSPITAL                                        Nashville TN 37243‐1102
                                                                            Attn: Attorney for the Commonwealth
                                                                            P.O. Box 296
6181494 Dinwiddie County, Virginia                                          Dinwiddie VA 23841
                                                                            Attn: County Attorny
                                                                            P.O. Drawer 70
6181493 Dinwiddie County, Virginia                                          Dinwiddie VA 23841
                                                                            Attn: Director of Law
                                                                            161 South High Street
                                                                            Suite 202
6182226 Director of Law for the City of Akron, Eve Belfance                 Akron OH 44308
                                                                            Attn: Attorney General
                                                                            441 4th Street NW
6180700 District of Columbia                                                Washington DC 20001
                                                                            Attn: Karl A. Racine
                                                                            District of Columbia Attorney General
                                                                            441 4th Street, NW, Suite 1100S
6180699 District of Columbia                                                Washington DC 20001




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 91 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      208 ofE 310
                                                                Defendants Service List
                                                               Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                          Attn: Mayor
                                                                          Office of the Mayor
                                                                          1350 Pennsylvania Avenue NW
6180698 District of Columbia                                              Washington DC 20004
                                                                          Attn: Commission President
                                                                          101 Church Street, Suite 101
6181537 Doddridge County Commission                                       West Union WV 26456
                                                                          Attn: Doddridge County Clerk
                                                                          108 East Court Street, Suite 1
6181538 Doddridge County Commission                                       West Union WV 26456
                                                                          Attn: Doddridge County Prosecuting Attorney
                                                                          P.O. Box 125
                                                                          108 Court Street
6181539 Doddridge County Commission                                       West Union WV 26456
                                                                          Attn: Doddridge County Prosecuting Attorney:
                                                                          108 Court Street
6181540 Doddridge County Commission                                       West Union WV 26456
                                                                          Attn: Clerk of the County Commission; County Clerk
                                                                          100 Courthouse Square, Room 201
                                                                          P.O. Box 188
6182239 Dunklin County                                                    Kennett MO 63857
                                                                          Attn: County Atttorney
                                                                          P.O. Box 206
6181476 Duscesne County, Utah                                             Duchesne UT 84021
                                                                          Attn: County Clerk
                                                                          Duchesne County Offices
                                                                          734 North Center Street, P.O. Box 910
6181475 Duscesne County, Utah                                             Duchesne UT 84021
                                                                          Attn: Celeste Brustowicz
                                                                          Cooper Law Firm, LLC
        Elizabeth Kommer, individually and as next friend and guardian    1525 Religious Street
6181952 of Baby C.K.                                                      New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 92 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                    PgExhibit
                                                                        209 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                               Attn: Commissioners
                                                                               1011 Eastgate
6181672 Ellis County                                                           Midlothian TX 76065
                                                                               Attn: Commissioners
                                                                               1400 Oak Grove Road
6181670 Ellis County                                                           Ennis TX 75119
                                                                               Attn: Commissioners
                                                                               600 N I‐45 Business
                                                                               P.O. Box 536
6181669 Ellis County                                                           Palmer TX 75152
                                                                               Attn: Commissioners
                                                                               933 College Street
                                                                               P.O. Box 396
6181671 Ellis County                                                           Italy TX 76651
                                                                               Attn: County Judge
                                                                               Ellis County Courthouse
                                                                               101 W Main Street
6181667 Ellis County                                                           Waxahachie TX 75165
                                                                               Attn: County Judge and County Commissioners
                                                                               Ellis County Courthouse
                                                                               101 West Main Street
6181668 Ellis County                                                           Waxahachie TX 75165
                                                                               Attn: County Clerk; County Commissioners
                                                                               75 East Main Room
6181468 Emery County, Utah                                                     Castle Dale UT 84513
                                                                               Attn: Emery County Clerk
                                                                               P.O. Box 907
6181469 Emery County, Utah                                                     Castle Dale UT 84513
                                                                               Attn: c/o Anna Villarreal
        Erin Doyle, individually and as Mother and Custodian of Baby           2 W. Main Street
6181722 D.F., on behalf of themselves and all others similarly situated        Chillicothe OH 45601




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 93 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                    PgExhibit
                                                                        210 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
        Esperenza Ellis, individually and as next friend and guardian of     Cooper Law Firm, LLC
        Baby S.O.D., on behalf of themselves and all others similarly        1525 Religious Street
6181878 situated                                                             New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
        Esperenza Ellis, individually and as next friend and guardian of     Creador Law Firm
        Baby S.O.D., on behalf of themselves and all others similarly        450 Seventh Avenue, Suite 1408
6181880 situated                                                             New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Esperenza Ellis, individually and as next friend and guardian of     The Law Office of Kent Harrison Robbins, P.A.
        Baby S.O.D., on behalf of themselves and all others similarly        242 Northeast 27th Street
6181882 situated                                                             Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Esperenza Ellis, individually and as next friend and guardian of     Thompson Barney Law Firm
        Baby S.O.D., on behalf of themselves and all others similarly        2030 Kanawha Boulevard, East
6181879 situated                                                             Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Esperenza Ellis, individually and as next friend and guardian of     Martzell, Bickford & Centola
        Baby S.O.D., on behalf of themselves and all others similarly        338 Lafayette Street
6181881 situated                                                             New Orleans LA 70130
                                                                             Attn: CEO
                                                                             Evergreen Medical Center
                                                                             P.O. Box 706, 101 Crestview Avenue
6182124 Evergreen Medical Center, LLC                                        Evergreen AL 36401
                                                                             Attn: Registered Agent
                                                                             3091 Carter Hill Road
6182123 Evergreen Medical Center, LLC                                        Montgomery AL 36111
                                                                             Attn: Celeste Brustowicz
        Farrah Williams, individually and as next friend and guardian of     Cooper Law Firm, LLC
        Baby A.W., on behalf of themselves and all others similarly          1525 Religious Street
6181894 situated                                                             New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 94 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      211 ofE 310
                                                                Defendants Service List
                                                               Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                          Attn: Chairperson of the Board of Trustees
                                                                          11603 W. Coker Loop
                                                                          Suite 130
6182061 Fire and Police Retirement Health Care Fund, San Antonio          San Antonio TX 78216
                                                                          Attn: City Clerk
                                                                          Office of the City Clerk
                                                                          George Whitfield, Jr. Municipal Records Facility, 719 South Santa Rosa
6182062 Fire and Police Retirement Health Care Fund, San Antonio          San Antonio TX 78204
                                                                          Attn: Executive Director
                                                                          11603 West Corker Loop
                                                                          Suite 130
6181737 Fire and Police Retirement Health Care Fund, San Antonio          San Antonio TX 78216
                                                                          Attn: Mayor
                                                                          115 Plaza de Armas
                                                                          2nd Floor
6182060 Fire and Police Retirement Health Care Fund, San Antonio          San Antonio TX 78205
                                                                          Attn: CEO, Partner, or Manager
                                                                          1613 North McKenzie Street
6182143 Foley Hospital Corporation                                        Foley AL 36535
                                                                          Attn: Registered Agent
                                                                          641 South Lawrence Street
6182142 Foley Hospital Corporation                                        Montgomery AL 36104
        Francisco Perez, individually, as admin and admin ad              Attn: James P. Kimball, Esq
        prosequendum for the Estate of Tanny Robles‐Perez, Fransheka      Seigel Law LLC
        Robles Gomez, Sarai Perez Robles, a minor, by Francisco Perez,    505 Goffle Road
6181749 his guardian ad litem                                             Ridgewood NJ 07450
                                                                          Attn: County Clerk
                                                                          400 East Locust Street
6181066 Franklin County                                                   Union MO 63084
                                                                          Attn: County Clerk; District Commissioners 1‐2
                                                                          400 E Locust
6182240 Franklin County                                                   Union MO 63084




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 95 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                    PgExhibit
                                                                        212 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                                 Attn: Director, Tax Office
                                                                                 2 North Main St.
6181285 Franklin County                                                          Chambersburg PA 17201
                                                                                 25 Stephens Drive
6182364 Fredrick Hill                                                            Glendora NJ 08029
                                                                                 Attn: CEO, Partner, or Manager
                                                                                 1007 Goodyear Avenue
6182140 Gadsden Regional Medical Center, LLC                                     Gadsen AL 35903
                                                                                 Attn: CEO, Partner, or Manager
                                                                                 5800 Tennyson Parkway
6182141 Gadsden Regional Medical Center, LLC                                     Plano TX 75024
                                                                                 Attn: Registered Agent
                                                                                 641 South Lawrence Street
6182139 Gadsden Regional Medical Center, LLC                                     Montgomery AL 36104
                                                                                 Attn: County Auditor / Clerk
                                                                                 Garfield County Courthouse
                                                                                 Auditor/Clerk's Office, 55 South Main Street
6181487 Garfield County, Utah                                                    Panguitch UT 84759‐0077
                                                                                 Attn: County Clerk and County Attorney
                                                                                 Garfield County Courthouse
                                                                                 55 South Main Street
6181486 Garfield County, Utah                                                    Panguitch UT 84759
                                                                                 Attn: Jefferson V. Hester
                                                                                 Greer, Russell, Dent & Leathers, PLLC
        Gary Carr, individually as next friend and on behalf of all              117 North Broadway
6181746 wrongful death beneficiaries of Luther Greer, deceased                   Tupelo MS 38802
                                                                                 Attn: Kimberly P. Simoes
                                                                                 Greer, Russell, Dent & Leathers, PLLC
        Gary Carr, individually as next friend and on behalf of all              117 North Broadway
6181747 wrongful death beneficiaries of Luther Greer, deceased                   Tupelo MS 38802
                                                                                 Attn: Michael D. Greer
                                                                                 Greer, Russell, Dent & Leathers, PLLC
        Gary Carr, individually as next friend and on behalf of all              117 North Broadway
6181748 wrongful death beneficiaries of Luther Greer, deceased                   Tupelo MS 38802

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 96 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       213 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                   NAME                                                                    ADDRESS
                                                                            Attn: Celeste Brustowicz
                                                                            Cooper Law Firm, LLC
        Gena Patterson, individually and as next friend and guardian of     1525 Religious Street
6181999 Baby F.P.                                                           New Orleans LA 70130
                                                                            Attn: Chairman and CEO
                                                                            101 Crestview Avenue
6182126 Gilliard Health Services, Inc.                                      Evergreen AL 36401
                                                                            Attn: Registered Agent
                                                                            121 Lewis Street
6182125 Gilliard Health Services, Inc.                                      Evergreen AL 36401
                                                                            Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                            Cooper Law Firm, LLC
        Gloria Cruz, individually and as next friend and guardian of Baby   1525 Religious Street
6181828 C.E.L., on behalf of themselves and all others similarly situated   New Orleans LA 70130
                                                                            Attn: Donald E. Creadore
                                                                            Creador Law Firm
        Gloria Cruz, individually and as next friend and guardian of Baby   450 Seventh Avenue, Suite 1408
6181830 C.E.L., on behalf of themselves and all others similarly situated   New York NY 10123
                                                                            Attn: Kent Harrison Robbins
                                                                            The Law Office of Kent Harrison Robbins, P.A.
        Gloria Cruz, individually and as next friend and guardian of Baby   242 Northeast 27th Street
6181832 C.E.L., on behalf of themselves and all others similarly situated   Miami FL 33137
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                            Thompson Barney Law Firm
        Gloria Cruz, individually and as next friend and guardian of Baby   2030 Kanawha Boulevard, East
6181829 C.E.L., on behalf of themselves and all others similarly situated   Charleston WV 25311
                                                                            Attn: Scott R. Bickford, Spencer R. Doody
                                                                            Martzell, Bickford & Centola
        Gloria Cruz, individually and as next friend and guardian of Baby   338 Lafayette Street
6181831 C.E.L., on behalf of themselves and all others similarly situated   New Orleans LA 70130
                                                                            Attn: Chief Executive Officer
                                                                            1 Hospital Plaza
6181798 Grafton City Hospital, Inc.                                         Grafton WV 26354


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 97 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      214 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: CEO
        Granbury Hospital Corporation d/b/a Lake Granbury Medical        1310 Paluxy Road
6182202 Center                                                           Granbury TX 76048
                                                                         Attn: CEO, Partner, or Manager
                                                                         7100 Commerce Way
        Granbury Hospital Corporation d/b/a Lake Granbury Medical        Suite 100
6182203 Center                                                           Breetwood TN 37027‐6935
                                                                         Attn: Registered Agent
                                                                         211 East 7th Street
        Granbury Hospital Corporation d/b/a Lake Granbury Medical        Suite 620
6182201 Center                                                           Austin TX 78701
                                                                         Attn: County Clerk and County Attorney
                                                                         55 South Main Street
6181461 Grand County                                                     Panguitch UT 84759
                                                                         Attn: Registered Agent and Chair of the Board of Directors
                                                                         910 Wallace Avenue
6182175 Grayson County Hospital Foundation, Inc.                         Leitchfield KY 42754
                                                                         Attn: Chief Executive Officer, Officers, Directors, and Trustees
                                                                         1320 Maplewood Avenue
6181799 Greenbrier VMC, LLC                                              Ronceverte WV 24970
                                                                         Attn: Registered Agent
                                                                         Corporation Service Company
                                                                         209 West Washington Street
6181800 Greenbrier VMC, LLC                                              Charleston WV 25302
                                                                         Attn: Secretary of State
                                                                         State Capitol Building
6181801 Greenbrier VMC, LLC                                              Charleston WV 25305
                                                                         Attn: Clerk
                                                                         940 N Boonville Ave
                                                                         Room 113
6182241 Greene County                                                    Springfield MO 65802




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 98 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      215 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                          Attn: County Commission members
                                                                          1443 N Robberson Ave
                                                                          10th Floor
6182242 Greene County                                                     Springfield MO 65802
                                                                          Attn: Chairman of Greene County Board of Comissioners
                                                                          Greene County Office Building
                                                                          93 E. High Street, 3rd Floor
6181286 Greene County, Pennsylvania                                       Waynesburg PA 15370
                                                                          Attn: Commonwealth Attorney
                                                                          320 South Main Street
6181686 Greensville County, Virginia                                      Emporia VA 23847
                                                                          Attn: Commonwealth's Attorney
                                                                          320 South Main Street
6181687 Greensville County, Virginia                                      Emporia VA 23847
                                                                          Attn: County Administration; Board of Supervisors
                                                                          1781 Greensville County Circle
6181688 Greensville County, Virginia                                      Emporia VA 23847
                                                                          Attn: Council Chair and County Administrator
                                                                          301 University Ridge
                                                                          Suite 2400
6181356 Greenville County                                                 Greenville SC 29601
                                                                          Attn: Registered Agent and Chair of the Board of Managers
        Guadalupe Valley Hospital a/k/a Guadalupe Regional Medical        1215 East Court Street
6182183 Center                                                            Seguin TX 78155
                                                                          Attn: Attorney General
                                                                          New Jersey Department of Law
                                                                          P.O. Box 080
6182114 Gurbir S. Grewal, Attorney General                                Trenten NJ 08625‐0080
                                                                          Attn: Governor of the State of New Jersey
                                                                          P.O. Box 001
6182115 Gurbir S. Grewal, Attorney General                                Trenton NJ 08625




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 99 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      216 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Gurbir S. Grewal
                                                                         State of New Jersey Attorney General
                                                                         Richard J. Hughes Justice Complex, 25 Market St., P.O. Box 080
6180722 Gurbir S. Grewal, et al.                                         Trenton NJ 08625
                                                                         Attn: Commissioner
                                                                         102 N. Court St.
6181501 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: Commissioner
                                                                         P.O. Box 485
                                                                         102 N. Court St.
6181500 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: County Clerk
                                                                         102 N. Court St.
6181503 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: County Clerk
                                                                         P.O. Box 367
                                                                         102 N. Court St.
6181502 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: Prosecuting Attorney
                                                                         1114 Ridge Avenue
6181505 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: Prosecuting Attorney
                                                                         P.O. Box 924
                                                                         1114 Ridge Avenue
6181504 Hancock County Commission                                        New Cumberland WV 26047
                                                                         Attn: Commissioner & Clerk & Prosecuting Attorney
                                                                         301 West Main Street
6181506 Harrison County Commission                                       Clarksburg WV 26301
                                                                         Attn: Legal Department; Chief Executive Officer
        HAWKINS COUNTY MEMORIAL HOSPITAL F/K/A HAWKINS                   851 Locust Street
6182089 COUNTY MEMORIAL HOSPITAL                                         Rogersville TN 37857‐2407




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 100 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      217 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Registered Agent
                                                                             Timothy Belisle, General Counsel
        HAWKINS COUNTY MEMORIAL HOSPITAL F/K/A HAWKINS                       303 Med Tech Parkway, Suite 300, Ballad Health Medical Center
6182088 COUNTY MEMORIAL HOSPITAL                                             Johnson City TN 37604‐2392
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Heather Goss, individually and as next friend and guardian of        1525 Religious Street
6181965 Babies C.B. and                                                      New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Heather Goss, individually and as next friend and guardian of        450 Seventh Avenue, Suite 1408
6181968 Babies C.B. and                                                      New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             The Law Office of Kent Harrison Robbins, P.A.
        Heather Goss, individually and as next friend and guardian of        242 Northeast 27th Street
6181966 Babies C.B. and                                                      Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Heather Goss, individually and as next friend and guardian of        2030 Kanawha Boulevard, East
6181969 Babies C.B. and                                                      Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Heather Goss, individually and as next friend and guardian of        338 Lafayette Street
6181967 Babies C.B. and                                                      New Orleans LA 70130
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
        Heather Puckett, individually and as next friend and guardian of     1525 Religious Street
6182016 Baby C.M.B.                                                          New Orleans LA 70130
                                                                             Attn. Statutory Agent
                                                                             C T CORPORATION SYSTEM
                                                                             3800 North Central Avenue
6182036 Holy Cross Hospital, Inc.                                            PHOENIX AZ 85012




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 101 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25         Main Document
                                                                  PgExhibit
                                                                      218 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                          ADDRESS
                                                                         Attn: Chief Executive Officer
                                                                         1171 West Target Range Road
6182035 Holy Cross Hospital, Inc.                                        Nogales AZ 85621
                                                                         Attn: Director
                                                                         1445 ROSS AVENUE
                                                                         SUITE 1400
6182037 Holy Cross Hospital, Inc.                                        DALLAS TX 75202
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         1700 West Washington Street, Floor 7
6182038 Holy Cross Hospital, Inc.                                        Phoenix AZ 85007‐2808
                                                                         Attn: President
                                                                         1445 ROSS Avenue
                                                                         Ste. 1400
6182039 Hospital Development of West Phoenix, Inc.                       Dallas TX 75202
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         1700 West Washington Street, Floor 7
6182041 Hospital Development of West Phoenix, Inc.                       Phoenix AZ 85007‐2808
                                                                         Attn: Statutory Agent
                                                                         CT CORPORATION SYSTEM
                                                                         3800 NORTH CENTRAL AVENUE, SUITE 460
6182040 Hospital Development of West Phoenix, Inc.                       Phoenix AZ 85012
                                                                         Attn: County Solicitor
                                                                         Carroll Building
                                                                         3450 Court House Drive
6181602 Howard County                                                    Ellicott City MD 21043
                                                                         Attn: County Executive
                                                                         3430 Court House Drive
6181598 Howard County, Maryland                                          Ellicott City MD 21043
                                                                         Attn: County Executive
                                                                         George Howard Building
                                                                         3430 Court House Drive
6181601 Howard County, Maryland                                          Ellicott City MD 21043

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 102 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                     PgExhibit
                                                                         219 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                   NAME                                                                 ADDRESS
                                                                              Attn: County Solicitor
                                                                              3450 Court House Drive
6181599      Howard County, Maryland                                          Ellicott City MD 21043
                                                                              Attn: Resident Agent for Howard County, Maryland
                                                                              George Howard Building
                                                                              3430 Court House Drive
6181600      Howard County, Maryland                                          Ellicott City MD 21043
                                                                              Attn: Randi Kassan
                                                                              Sanders Phillips Grossman LLC
                                                                              100 Garden City Plaza, Suite 500
6182265      I‐Kare Treatment Center, LLC                                     Garden City NY 11530
                                                                              Attn: Registered Agent
                                                                              2200 North Florida Mango Road
                                                                              Suite 301
6182341      I‐Kare Treatment Center, LLC                                     West Palm Beach FL 33409
                                                                              Attn: President, Business Manager
             International Brotherhood of Electrical Workers Local 728 Family 201 Southeast 24th Street
6181827      Healthcare Plan                                                  Ft. Lauderdale FL 33316
                                                                              Attn: President, Business Manager
             International Brotherhood of Electrical Workers Local 728 Family 4620 Summit Blvd
6181826      Healthcare Plan                                                  West Palm Beach FL 33415
                                                                              Attn: President and Business Manager
                                                                              IBEW Local 98 Business Office
             International Brotherhood of Electrical Workers Local 89 Sound 1701 Spring Garden Street
6181771      and Communication Health & Welfare Fund                          Philadelphia PA 19130
                                                                              Attn: President and Business Manager
                                                                              Sound and Communications Apprentice Training
             International Brotherhood of Electrical Workers Local 89 Sound 2150 South 3rd Street
6181772      and Communication Health & Welfare Fund                          Philadelphia PA 19148
                                                                              Attn: President and Business Manager
                                                                              IBEW Local 98 Business Office
             International Brotherhood of Electrical Workers Local 98 Health 1701 Spring Garden Street
6181770      & Welfare Fund                                                   Philadelphia PA 19130


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 103 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                    PgExhibit
                                                                        220 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                              Attn: Fund Administrator and Business manager and President
                                                                              IUPAT District Council 21 Welfare Fund
        International Union of Painters and Allied Trades, District Council   2980 Southhampton Road
6181769 No. 21 Welfare Fund                                                   Philadelphia PA 19154
                                                                              Attn: Clerk
                                                                              68 S 100 E
6181462 Iron County                                                           Parowan UT 84761
                                                                              Attn: County Commissioner; County Clerk
                                                                              250 South Main Street
                                                                              P.O. Box 42
6182243 Iron County                                                           Ironton MO 63650‐0042
                                                                              Attn: Josh Shapiro
                                                                              State of Pennsylvania Attorney General
        Iron Workers District Council of Philadelphia and Vicinity, Benefit   Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181766 Fund                                                                  Harrisburg PA 17120
                                                                              Attn: President
                                                                              2 International Plaza
        Iron Workers District Council of Philadelphia and Vicinity, Benefit   Q Suite
6181767 Fund                                                                  Philadelphia PA 19113‐1504
                                                                              Attn: County Commissioner
                                                                              P.O. Box 800
6181547 Jackson County Commission                                             Ripley WV 25271
                                                                              Attn: Celeste Brustowicz
        Jacquelynn Martinez, individually and as next friend and guardian     Cooper Law Firm, LLC
        of Baby J.M., on behalf of themselves and all others similarly        1525 Religious Street
6181905 situated                                                              New Orleans LA 70130
                                                                              Attn: MeLisa Janene Williams
                                                                              MeLisa J. Williams, Attorney at Law
                                                                              P.O. Box 515
6182229 James & Teri Holland                                                  Somerville TN 38068
                                                                              Attn: Stephen H. Wussow
                                                                              Cooper Law Firm, LLC
        Jamie Johnson, individually and as next friend and guardian of        1525 Religious Street
6181941 Babies K.D. and J.D.                                                  New Orleans LA 70130

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 104 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      221 ofE 310
                                                                Defendants Service List
                                                               Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                          Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                          Thompson Barney Law Firm
                                                                          2030 Kanawha Boulevard, East
6181874 Jamiee Gilson, as next friend and guardian of Baby M.M.D          Charleston WV 25311
                                                                          Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                          Cooper Law Firm, LLC
                                                                          1525 Religious Street
6181873 Jamiee Gilson, as next friend and guardian of Baby M.M.D.         New Orleans LA 70130
                                                                          Attn: Donald E. Creadore
                                                                          Creador Law Firm
                                                                          450 Seventh Avenue, Suite 1408
6181875 Jamiee Gilson, as next friend and guardian of Baby M.M.D.         Charleston WV 25311
                                                                          Attn: Kent Harrison Robbins
                                                                          The Law Office of Kent Harrison Robbins, P.A.
                                                                          242 Northeast 27th Street
6181877 Jamiee Gilson, as next friend and guardian of Baby M.M.D.         Miami FL 33137
                                                                          Attn: Scott R. Bickford, Spencer R. Doody
                                                                          Martzell, Bickford & Centola
                                                                          338 Lafayette Street
6181876 Jamiee Gilson, as next friend and guardian of Baby M.M.D.         New Orleans LA 70130
                                                                          Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                          Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                          Branstetter, Stranch & Jennings, PLLC, The Freedom Center, 223 Rosa L. Parks
                                                                          Ave, Ste 200
6181390 Jared Effler, et al.                                              Nashville TN 37203
                                                                          Attn: Bradley H. Hodge
                                                                          Hagood Moody Hodge PLC
                                                                          900 South Gay Street, Suite 2100
6181387 Jared Effler, et al.                                              Knoxville TN 37902
                                                                          Attn: L. Jeffrey Hagood
                                                                          Hagood Moody Hodge PLC
                                                                          900 South Gay Street, Suite 2100
6181388 Jared Effler, et al.                                              Knoxville TN 37902


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 105 of 191
                             19-23649-rdd   Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                       PgExhibit
                                                                           222 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                   NAME                                                                       ADDRESS
                                                                                 Attn: Timothy A. Housholder
                                                                                 Hagood Moody Hodge PLC
                                                                                 900 South Gay Street, Suite 2100
6181389 Jared Effler, et al.                                                     Knoxville TN 37902
                                                                                 Attn: William C. Killian
                                                                                 Leitner, Williams, Dooley & Napolitan
                                                                                 Tallan Building, 200 West M.L. King Boulevard, Suite 500
6181386 Jared Effler, et al.                                                     Chattanooga TN 37402
                                                                                 Attn: William Killian
                                                                                 801 Broad Street
                                                                                 Suite 428
6181385 Jared Effler, et al.                                                     Chattanooga TN 37402
                                                                                 Attn: Herbert H. Slatery III
                                                                                 State of Tennessee Attorney General
        Jared Effler, in his official capacity as the District Attorney          425 5th Avenue North
6181376 General for the Eigth Judicial District, TN                              Nashville TN 37243
                                                                                 Attn: Clerk
                                                                                 302 South Main Street
                                                                                 Room 102
6182244 Jasper County                                                            Carthage MO 64836
                                                                                 Attn: Clerk of the County Commission
                                                                                 729 Maple Street
6181064 Jefferson County                                                         Hillsboro MO 63050
                                                                                 Attn: Clerk of the County Commission
                                                                                 P.O. Box 100
6181065 Jefferson County                                                         Hillsboro MO 63050
                                                                                 Attn: Clerk of the County Commission; County Clerk
                                                                                 729 Maple Street
                                                                                 P.O. Box 100
6182230 Jefferson County                                                         Hillsboro MO 63050
                                                                                 Attn: Chief Executive Officer
                                                                                 Jefferson Memorial Hospital
                                                                                 110 Hospital Drive
6182091 JEFFERSON COUNTY HMA, LLC                                                Jefferson City TN 37760

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 106 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                   PgExhibit
                                                                       223 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                              Attn: Registered Agent; Managing Member
                                                                              Justin D. Pitt, Chief Litigation Counsel
                                                                              4000 Meridian Boulevard, Community Health Systems
6182090 JEFFERSON COUNTY HMA, LLC                                             Franklin TN 37067‐6325
                                                                              Attn: Celeste Brustowicz
                                                                              Cooper Law Firm, LLC
        Jenni Goldman, individually and as next friend and guardian of        1525 Religious Street
6181951 Babies J.K.W. and M.J.R.                                              New Orleans LA 70130
                                                                              Attn: Stephen H. Wussow
                                                                              Cooper Law Firm, LLC
        Jennifer Artz, individually and as next friend and guardian of Baby   1525 Religious Street
6181943 I.A.A., on behalf of themselves and all others similarly situated     New Orleans LA 70130
                                                                              Attn: Celeste Brustowicz
                                                                              Cooper Law Firm, LLC
        Jennifer Thomas, individually and as next friend and guardian of      1525 Religious Street
6181997 Baby A.S.                                                             New Orleans LA 70130
                                                                              Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                              Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                              Branstetter, Stranch & Jennings, PLLC
                                                                              The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181367 Jenning H. Jones                                                      Nashville TN 37203
                                                                              Attn: Henry D. Fincher
                                                                              305 East Spring Street
6181368 Jenning H. Jones                                                      Cookeville TN 38501
                                                                              Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                              Cooper Law Firm, LLC
        Jenny Scully, individually and as next friend and guardian of Baby    1525 Religious Street
6182002 I.S.                                                                  New Orleans LA 70130
                                                                              Attn: Donald E. Creadore
                                                                              Creador Law Firm
        Jenny Scully, individually and as next friend and guardian of Baby    450 Seventh Avenue, Suite 1408
6182003 I.S.                                                                  New York NY 10123




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 107 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                      PgExhibit
                                                                          224 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                       ADDRESS
                                                                                Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                                Thompson Barney Law Firm
             Jenny Scully, individually and as next friend and guardian of Baby 2030 Kanawha Boulevard, East
6182004      I.S.                                                               Charleston WV 25311
                                                                                Attn: Scott R. Bickford, Spencer R. Doody
                                                                                Martzell, Bickford & Centola
             Jenny Scully, individually and as next friend and guardian of Baby 338 Lafayette Street
6182005      I.S.                                                               New Orleans LA 70130
                                                                                Attn: Celeste Brustowicz
                                                                                Cooper Law Firm, LLC
             Jessica Collier, individually and as next friend and guardian of   1525 Religious Street
6181940      Baby A.P.                                                          New Orleans LA 70130
                                                                                Attn: Celeste Brustowicz, Stephen H. Wussow
             Jessica Hampel, individually and as next friend and guardian of    Cooper Law Firm, LLC
             Baby A.M.H., on behalf of themselves and all others similarly      1525 Religious Street
6181833      situated                                                           New Orleans LA 70130
                                                                                Attn: Donald E. Creadore
             Jessica Hampel, individually and as next friend and guardian of    Creador Law Firm
             Baby A.M.H., on behalf of themselves and all others similarly      450 Seventh Avenue, Suite 1408
6181836      situated                                                           New York NY 10123
                                                                                Attn: Kent Harrison Robbins
             Jessica Hampel, individually and as next friend and guardian of    The Law Office of Kent Harrison Robbins, P.A.
             Baby A.M.H., on behalf of themselves and all others similarly      242 Northeast 27th Street
6181834      situated                                                           Miami FL 33137
                                                                                Attn: Kevin W. Thompson, David R. Barney, Jr.
             Jessica Hampel, individually and as next friend and guardian of    Thompson Barney Law Firm
             Baby A.M.H., on behalf of themselves and all others similarly      2030 Kanawha Boulevard, East
6181837      situated                                                           Charleston WV 25311
                                                                                Attn: Scott R. Bickford, Spencer R. Doody
             Jessica Hampel, individually and as next friend and guardian of    Martzell, Bickford & Centola
             Baby A.M.H., on behalf of themselves and all others similarly      338 Lafayette Street
6181835      situated                                                           New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 108 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                    PgExhibit
                                                                        225 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                        ADDRESS
                                                                               Attn: Celeste Brustowicz
                                                                               Cooper Law Firm, LLC
        Jessica Perkins, individually and as next friend and guardian of       1525 Religious Street
6182017 Babies P.A. and R.A.                                                   New Orleans LA 70130
                                                                               Attn: Celeste Brustowicz, Stephen H. Wussow
        Jessica Rodriguez, individually and as next friend and guardian of     Cooper Law Firm, LLC
        Baby M.A.P., on behalf of themselves and all others similarly          1525 Religious Street
6181863 situated                                                               New Orleans LA 70130
                                                                               Attn: Donald E. Creadore
        Jessica Rodriguez, individually and as next friend and guardian of     Creador Law Firm
        Baby M.A.P., on behalf of themselves and all others similarly          450 Seventh Avenue, Suite 1408
6181866 situated                                                               New York NY 10123
                                                                               Attn: Kent Harrison Robbins
        Jessica Rodriguez, individually and as next friend and guardian of     The Law Office of Kent Harrison Robbins, P.A.
        Baby M.A.P., on behalf of themselves and all others similarly          242 Northeast 27th Street
6181864 situated                                                               Miami FL 33137
                                                                               Attn: Kevin W. Thompson, David R. Barney, Jr.
        Jessica Rodriguez, individually and as next friend and guardian of     Thompson Barney Law Firm
        Baby M.A.P., on behalf of themselves and all others similarly          2030 Kanawha Boulevard, East
6181867 situated                                                               Charleston WV 25311
                                                                               Attn: Scott R. Bickford, Spencer R. Doody
        Jessica Rodriguez, individually and as next friend and guardian of     Martzell, Bickford & Centola
        Baby M.A.P., on behalf of themselves and all others similarly          338 Lafayette Street
6181865 situated                                                               New Orleans LA 70130
                                                                               Attn: Stephen H. Wussow
                                                                               Cooper Law Firm, LLC
        Jessica Taylor, individually and as next friend and guardian of        1525 Religious Street
6181949 Baby D.S.                                                              New Orleans LA 70130
                                                                               Attn: Andrew Sacks, John Weston
                                                                               Sacks Weston Diamond, LLC
        John Doe, by and through Jane Doe, his parent and natural              1845 Walnut Street, Suite 1600
6182330 guardian, on behalf of himself and all others similarly situated       Philadelphia PA 19103




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 109 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                    PgExhibit
                                                                        226 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Gregory B. Heller
                                                                             Young Ricchiuti Caldwell & Heller, L.L.C.
        John Doe, by and through Jane Doe, his parent and natural            1600 Market Street, Suite 3800
6182332 guardian, on behalf of himself and all others similarly situated     Philadelphia PA 19103
                                                                             Attn: Thomas E. Bilek, Kelly Cox Bilek
                                                                             The Bilek Law Firm, L.L.P.
        John Doe, by and through Jane Doe, his parent and natural            700 Louisiana Street, Suite 3950
6182331 guardian, on behalf of himself and all others similarly situated     Houston TX 77002
                                                                             Attn: County Judge
                                                                             Johnson County Courthouse
                                                                             2 North Main Street
6181455 Johnson County                                                       Cleburne TX 76033
                                                                             Attn: Chief Executive Officer
                                                                             16000 Johnston Memorial Drive
6182093 JOHNSTON MEMORIAL HOSPITAL, INC.                                     Abingdon VA 24211
                                                                             Attn: Registered Agent
                                                                             Timothy Belisle, General Counsel
                                                                             400 North State of Franklin Road, Johnson City Medical Center
6182092 JOHNSTON MEMORIAL HOSPITAL, INC.                                     Johnson City TN 37604‐6035
                                                                             Attn: County Clerk; County Attorney; Commissioners
                                                                             160 N. Main Street
6181467 Juab County, Utah                                                    Nephi UT 84648
                                                                             Attn: Clerk
                                                                             76 North Main Street
6181483 Kane County, Utah                                                    Kanab UT 84741
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
        Katherine Whittington, individually and as next friend and           1525 Religious Street
6182018 guardian of Babies S.W. and A.W.                                     New Orleans LA 70130
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Kayla Shockley, individually and as next friend and guardian of      1525 Religious Street
6181975 Baby M.G.L.                                                          New Orleans LA 70130


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 110 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       227 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                             Attn: David R. Barney, Jr.
        Kayla Shockley, individually and as next friend and guardian of      2030 Kanawha Boulevard, East
6181980 Baby M.G.L.                                                          Charleston WV 25311
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Kayla Shockley, individually and as next friend and guardian of      450 Seventh Avenue, Suite 1408
6181978 Baby M.G.L.                                                          New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             The Law Office of Kent Harrison Robbins, P.A.
        Kayla Shockley, individually and as next friend and guardian of      242 Northeast 27th Street
6181976 Baby M.G.L.                                                          Miami FL 33137
                                                                             Attn: Kevin W. Thompson
                                                                             Thompson Barney Law Firm
        Kayla Shockley, individually and as next friend and guardian of      2030 Kanawha Boulevard, East
6181979 Baby M.G.L.                                                          Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Kayla Shockley, individually and as next friend and guardian of      338 Lafayette Street
6181977 Baby M.G.L.                                                          New Orleans LA 70130
                                                                             Attn: Commissioner Chair
                                                                             Kent County Levy Court
                                                                             555 Bay Road
6180989 Kent County, a political subdivision of the State of Delaware        Dover DE 19901
                                                                             Attn: Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Kiana Hutchins, individually and as next friend and guardian of      1525 Religious Street
6181938 Baby T.E.                                                            New Orleans LA 70130
                                                                             Attn: Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Kimberly Martin, individually and as next friend and guardian of     1525 Religious Street
6181937 Baby A.M.                                                            New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 111 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                       PgExhibit
                                                                           228 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                                Attn: Chairman of the Bd of Directors and CEO and partners, officers, and
                                                                                agents
                                                                                Kingman Regional Medical Center
                                                                                3269 Stockton Hill Road
6182022      Kingman Hospital, Inc.                                             Kingman AZ 86409
                                                                                Attn: Chairman of the Board of Directors
                                                                                1435 FRANKLIN DRIVE
6182025      Kingman Hospital, Inc.                                             KINGMAN AZ 86401
                                                                                Attn: Registered Agent
                                                                                1212 East Andy Devine
                                                                                #101
6182023      Kingman Hospital, Inc.                                             Kingman AZ 86401
                                                                                Attn: Secretary of State
                                                                                Office of the Secretary of State
                                                                                1700 West Washington Street, Floor 7
6182024      Kingman Hospital, Inc.                                             Phoenix AZ 85007‐2808
                                                                                Attn: Celeste Brustowicz
             Kjellsi Meinecke, individually and as next friend and guardian of Cooper Law Firm, LLC
             Baby J.B., on behalf of themselves and all others similarly        1525 Religious Street
6181942      situated                                                           New Orleans LA 70130
                                                                                Attn: Commissioners
                                                                                Knox County Courthouse
             Knox County, State of Maine, individually, and on behalf of all    62 Union Street
6181035      others similarly situated                                          Rockland ME 04841
                                                                                Attn: County Treasurer
                                                                                Knox County Finance Office
             Knox County, State of Maine, individually, and on behalf of all    62 Union Street
6181036      others similarly situated                                          Rockland ME 04841
             Krista Gauthier, Angela Sawyers, and Jessica Springborn,           Attn: Celeste Brustowicz
             individually and as next friends and guardians of Babies D.L.D.,   Cooper Law Firm, LLC
             M.A.S., and N.S., on behalf of themselves and all others similarly 1525 Religious Street
6181890      situated                                                           New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 112 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       229 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Krystle Kirk, individually and as next friend and guardian of Baby   1525 Religious Street
6181926 B.K.                                                                 New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Krystle Kirk, individually and as next friend and guardian of Baby   450 Seventh Avenue, Suite 1408
6181929 B.K.                                                                 New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             The Law Office of Kent Harrison Robbins, P.A.
        Krystle Kirk, individually and as next friend and guardian of Baby   242 Northeast 27th Street
6181927 B.K.                                                                 Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Krystle Kirk, individually and as next friend and guardian of Baby   2030 Kanawha Boulevard, East
6181930 B.K.                                                                 Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Krystle Kirk, individually and as next friend and guardian of Baby   338 Lafayette Street
6181928 B.K.                                                                 New Orleans LA 70130
                                                                             Attn: County Clerk
                                                                             123 Wyoming Avenue
                                                                             Suite 218
6181288 Lackawanna County, Pennsylvania                                      Scranton PA 18503
                                                                             Attn: County Commissioner, Chairman
                                                                             Lackawanna County Government Center
                                                                             123 Wyoming Avenue
6181287 Lackawanna County, Pennsylvania                                      Scranton PA 18503
                                                                             Attn: County Clerk
                                                                             18 North County Street
                                                                             Room 101
6180997 Lake County Coroner Dr. Howard Cooper                                Waukegan IL 60085




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 113 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      230 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: County Coroner
                                                                         26 North Martin Luther King Jr. Avenue
6180996 Lake County Coroner Dr. Howard Cooper                            Waukegan IL 60085‐4351
                                                                         Attn: County Clerk
                                                                         18 North County Street
                                                                         Room 101
6180995 Lake County Sherriff Mark C. Curran                              Waukegan IL 60085
                                                                         Attn: County Sherriff
                                                                         Lake County Sheriff's Office
                                                                         25 South Martin Luther King Jr. Avenue
6180994 Lake County Sherriff Mark C. Curran                              Waukegan IL 60085
                                                                         Attn: CEO, Partner, or Manager
        Laredo Texas Hospital Company, L.P. d/b/a Laredo Medical         1700 East Saunders
6182211 Center                                                           Laredo TX 78701
                                                                         Attn: Registered Agent
                                                                         Corporation Service Company
        Laredo Texas Hospital Company, L.P. d/b/a Laredo Medical         211 East 7th Street, Suite 620
6182210 Center                                                           Austin TX 78701
                                                                         Attn: County Commissioner, Chairman and County Administrator
                                                                         Lawrence County Government Center
                                                                         430 Court Street
6181289 Lawrence County, Pennsylvania                                    New Castle PA 16101‐3503
                                                                         Attn: Registered Agent
                                                                         Corporate Service Company
                                                                         251 Little Falls Drive, Notice Agent of Community Health Systems, Inc.
6182095 LEBANON HMA, LLC F/K/A LEBANON HMA, INC.                         Wilmington DE 19808
                                                                         Attn: Registered Agent; Managing Member
                                                                         Justin D. Pitt, Chief Litigation Counsel
                                                                         4000 Meridian Boulevard, Community Health Systems
6182094 LEBANON HMA, LLC F/K/A LEBANON HMA, INC.                         Franklin TN 37067‐6325
                                                                         Attn: County Clerk
                                                                         110 Center Avenue
6181508 Lewis County Commission                                          Weston WV 26452


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 114 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                      PgExhibit
                                                                          231 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                               Attn: County Commission President
                                                                               110 Center Avenue, 2nd Floor
6181507      Lewis County Commission                                           Weston WV 26452
                                                                               Attn: Prosecuting Attorney
                                                                               117 Court Avenue, Room 201
6181509      Lewis County Commission                                           Weston WV 26452
                                                                               Attn: Chief Executive Officer
                                                                               Henderson County Community Hospital
                                                                               200 West Church Street
6182097      LEXINGTON HOSPITAL CORPORATION                                    Lexington TN 38351
                                                                               Attn: Registered Agent and Officer or Managing Agent
                                                                               1573 Mallory Lane
                                                                               Suite 100
6182096      LEXINGTON HOSPITAL CORPORATION                                    Brentwood TN 37027‐2895
                                                                               Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                               Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                               Branstetter, Stranch & Jennings, PLLC
                                                                               The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181374      LISA S. ZAVOGIANNIS                                               Nashville TN 37203
                                                                               Attn: Henry D. Fincher
                                                                               305 East Spring Street
6181375      LISA S. ZAVOGIANNIS                                               Cookville TN 38501
                                                                               Attn: CEO, Partner, or Manager
             Longview Medical Center, L.P. d/b/a Longview Regional Medical 2901 North Fourth Street
6182219      Center                                                            Longview TX 75605
                                                                               Attn: Registered Agent
                                                                               Corporation Service Company
             Longview Medical Center, L.P. d/b/a Longview Regional Medical 211 East 7th Street, Suite 620
6182218      Center                                                            Austin TX 78701
                                                                               Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                               Cooper Law Firm, LLC
             Lori Taylor, individually and as next friend and guardian of Baby 1525 Religious Street
6181981      M.T.                                                              New Orleans LA 70130


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 115 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       232 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Lori Taylor, individually and as next friend and guardian of Baby    450 Seventh Avenue, Suite 1408
6181984 M.T.                                                                 New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             The Law Office of Kent Harrison Robbins, P.A.
        Lori Taylor, individually and as next friend and guardian of Baby    242 Northeast 27th Street
6181982 M.T.                                                                 Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Lori Taylor, individually and as next friend and guardian of Baby    2030 Kanawha Boulevard, East
6181985 M.T.                                                                 Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Lori Taylor, individually and as next friend and guardian of Baby    338 Lafayette Street
6181983 M.T.                                                                 New Orleans LA 70130
                                                                             Attn: Commonwealth Attorney
                                                                             20 East Market Street
6181689 Loudoun County, Virginia                                             Leesburg VA 20176
                                                                             Attn: County Administrator; Board of Supervisors
                                                                             1 Harrison Street SE
                                                                             5th Floor
6181691 Loudoun County, Virginia                                             Leesburg VA 20175
                                                                             Attn: County Attorney
                                                                             1 Harrison Street SE
6181690 Loudoun County, Virginia                                             Leesburg VA 20175
                                                                             Attn: County Clerk
                                                                             1 Court Square
6182245 Madison County                                                       Fredericktown MO 63645
                                                                             Attn: Chair of the Board of Supervisors
                                                                             Municipal Building
                                                                             849 Bloom Road
6181290 Mahoning Township                                                    Danville PA 17821‐1351


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 116 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          233 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                   ADDRESS
                                                                               Attn: Chairman of the Board of Supervisors or Secretary
                                                                               849 Bloom Road
6181291      Mahoning Township                                                 Danville PA 17821‐1351
                                                                               Attn: Josh Shapiro
                                                                               State of Pennsylvania Attorney General
                                                                               Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181292      Mahoning Township                                                 Harrisburg PA 17120
                                                                               Attn: Celeste Brustowicz
                                                                               Cooper Law Firm, LLC
             Maria Ortiz, individually and as next friend and guardian of Baby 1525 Religious Street
6181944      A.O., on behalf of themselves and all others similarly situated   New Orleans LA 70130
                                                                               Attn: Celeste Brustowicz
             Marijha Hamawi, individually and as next friend and guardian of Cooper Law Firm, LLC
             Babies K.L.H. and N.A.W., on behalf of themselves and all others 1525 Religious Street
6181892      similarly situated                                                New Orleans LA 70130
                                                                               Attn: Commission & Clerk & Prosecuting Attorney
                                                                               200 Jackson Street
6181536      Marion County Commission                                          Fairmont WV 26554
                                                                               Attn: County Clerk
                                                                               Marshall County Courthouse
                                                                               Room 106, P.O. Box 459
6181511      Marshall County Commission                                        Moundsvill WV 26041
                                                                               Attn: County Clerk
                                                                               Marshall County Courthouse
                                                                               Room 106
6181512      Marshall County Commission                                        Moundsville WV 26041
                                                                               Attn: County Commissioner
                                                                               P.O. Drawer B
6181510      Marshall County Commission                                        Moundsville WV 26041
                                                                               Attn: Prosecutor's Office
                                                                               600 7th Street
6181513      Marshall County Commission                                        Moundsville WV 26041




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 117 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         234 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                  NAME                                                                       ADDRESS
                                                                               Attn: Alexander D. McLaughlin
                                                                               Calwell Luce Ditrapano
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    Law and Arts Center West, 500 Randolph Street
6182288 age of 18                                                              Charleston WV 25302
                                                                               Attn: Benjamin D. Adams
                                                                               The Calwell Practice
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    Law and Arts Center West, 500 Randolph Street
6182282 age of 18                                                              Charleston WV 25302
                                                                               Attn: L. Dante DiTrapano
                                                                               Calwell Luce Ditrapano
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    Law and Arts Center West, 500 Randolph Street
6182284 age of 18                                                              Charleston WV 25302
                                                                               Attn: P. Rodney Jackson
                                                                               Law Office of P. Rodney Jackson
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    106 Capitol Street
6182286 age of 18                                                              Charleston WV 25301
                                                                               Attn: R. Booth Goodwin, II
                                                                               Goodwin & Goodwin
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    P.O. Box 2107
6182285 age of 18                                                              Charleston WV 25328‐2107
                                                                               Attn: Timothy P. Lupardus
                                                                               Lupardus Law Office
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    P.O. Box 1680
6182287 age of 18                                                              Pineville WV 24874‐1680
                                                                               Attn: W. Stuart Calwell
                                                                               Calwell Luce Ditrapano
        Mary Tilley, as next friend of K.B. Tilley, a minor child under the    Law and Arts Center West, 500 Randolph Street
6182283 age of 18                                                              Charleston WV 25302
                                                                               Attn: City Solicitor Baltimore City
                                                                               City Hall ‐ Room 250
                                                                               100 N. Holliday St.
6181038 Mayor & City Council of Baltimore                                      Baltimore MD 21202




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 118 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   PgExhibit
                                                                       235 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                            Attn: Mayor
                                                                            Office of the Mayor
                                                                            250 City Hall, 100 North Holliday Street
6181039 Mayor & City Council of Baltimore                                   Baltimore MD 21202
                                                                            Attn: Mayor, Village Recorder, Finance Director, and Councilmember
                                                                            721 Central Avenue
                                                                            P.O. Box 262
6181522 Mayor Chris Tatum on behalf of The Village of Barboursville         Barboursville WV 25504
                                                                            Attn: Councilmember
                                                                            Town of Addison
        Mayor Don E. McCourt, on behalf of the Town of Addison a/k/a        Town Council, 146 McGraw Avenue
6181526 The Town of Webster Springs                                         Webster Springs WV 26288
                                                                            Attn: Mayor
                                                                            Town of Addison
        Mayor Don E. McCourt, on behalf of the Town of Addison a/k/a        Mayor's Office, 146 McGraw Avenue
6181525 The Town of Webster Springs                                         Webster Springs WV 26288
                                                                            Attn: Recorder
                                                                            Town of Addison
        Mayor Don E. McCourt, on behalf of the Town of Addison a/k/a        Recorder, 146 McGraw Avenue
6181527 The Town of Webster Springs                                         Webster Springs WV 26288
                                                                            Attn: City Clerk
                                                                            1 W. Main Street
6181530 Mayor Peggy Knotts Barney, on behalf of the City of Grafton         Grafton WV 26354
                                                                            Attn: City Councilor
                                                                            1 W. Main Street
6181529 Mayor Peggy Knotts Barney, on behalf of the City of Grafton         Grafton WV 26354
                                                                            Attn: City Manager
                                                                            1 W. Main Street
6181528 Mayor Peggy Knotts Barney, on behalf of the City of Grafton         Grafton WV 26354
                                                                            Attn: City Manager
                                                                            P.O. Box 460
                                                                            344 South Main Street
6181532 Mayor Philip Bowers, on behalf of the City of Philippi              Philippi WV 26416


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 119 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       236 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Mayor, Councilmember, and Clerk
                                                                            P.O. Box 460
                                                                            344 South Main Street
6181531 Mayor Philip Bowers, on behalf of the City of Philippi              Philippi WV 26416
                                                                            Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                            Cooper Law Firm, LLC
        Mechelle Gauthier, individually and as next friend and guardian     1525 Religious Street
6181960 of Baby B.L.                                                        New Orleans LA 70130
                                                                            Attn: Donald E. Creadore
                                                                            Creador Law Firm
        Mechelle Gauthier, individually and as next friend and guardian     450 Seventh Avenue, Suite 1408
6181963 of Baby B.L.                                                        New York NY 10123
                                                                            Attn: Kent Harrison Robbins
                                                                            The Law Office of Kent Harrison Robbins, P.A.
        Mechelle Gauthier, individually and as next friend and guardian     242 Northeast 27th Street
6181961 of Baby B.L.                                                        Miami FL 33137
                                                                            Attn: Kevin W. Thompson
                                                                            Thompson Barney Law Firm
        Mechelle Gauthier, individually and as next friend and guardian     2030 Kanawha Boulevard, East
6181964 of Baby B.L.                                                        Charleston WV 25311
                                                                            Attn: Scott R. Bickford, Spencer R. Doody
                                                                            Martzell, Bickford & Centola
        Mechelle Gauthier, individually and as next friend and guardian     338 Lafayette Street
6181962 of Baby B.L.                                                        New Orleans LA 70130
                                                                            Attn: Chairman of the Board of Supervisors
                                                                            P.O. Box 729
6181497 Mecklenburg County, Virginia                                        South Hill VA 23970
                                                                            Attn: Commonwealth Attorney
                                                                            393 Washington Street
                                                                            P.O. Box 7
6181495 Mecklenburg County, Virginia                                        Boydton VA 23917




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 120 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                     PgExhibit
                                                                         237 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                   NAME                                                                    ADDRESS
                                                                              Attn: County Administrator
                                                                              P.O. Box 307
                                                                              350 Washington Street
6181496      Mecklenburg County, Virginia                                     Boydton VA 23917
                                                                              Attn: County Attorney
                                                                              P.O. Box 580
6181498      Mecklenburg County, Virginia                                     Lawrenceville VA 23868
                                                                              Attn: Officer, Manager or Partner
             Medical West Hospital Authority, and affiliate of UAB Health     995 9th Avenue Southwest
6182122      System                                                           Bessemer AL 35022
                                                                              Attn: Registered Agent
                                                                              701 20th Street South
             Medical West Hospital Authority, and affiliate of UAB Health     Suite 820
6182121      System                                                           Birmingham AL 35233
                                                                              Attn: Celeste Brustowicz
                                                                              Cooper Law Firm, LLC
                                                                              1525 Religious Street
6182228      Meghan Lara                                                      New Orleans LA 70130
                                                                              Attn: Stephen H. Wussow
                                                                              Cooper Law Firm, LLC
             Melanie Massey, individually and as next friend and guardian of 1525 Religious Street
6181948      Babies S.L.M. and K.D.R.                                         New Orleans LA 70130
                                                                              Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                              Cooper Law Firm, LLC
             Melba Alexander, individually and as next friend and guardian of 1525 Religious Street
6181931      Baby B.H.R.                                                      New Orleans LA 70130
                                                                              Attn: Donald E. Creadore
                                                                              Creador Law Firm
             Melba Alexander, individually and as next friend and guardian of 450 Seventh Avenue, Suite 1408
6181934      Baby B.H.R.                                                      New York NY 10123
                                                                              Attn: Kent Harrison Robbins
             Melba Alexander, individually and as next friend and guardian of 242 Northeast 27th Street
6181932      Baby B.H.R.                                                      Miami FL 33137


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 121 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                  PgExhibit
                                                                      238 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Melba Alexander, individually and as next friend and guardian of     2030 Kanawha Boulevard, East
6181935 Baby B.H.R.                                                          Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Melba Alexander, individually and as next friend and guardian of     338 Lafayette Street
6181933 Baby B.H.R.                                                          New Orleans LA 70130
                                                                             Attn: Celeste Brustowicz, Barry James Cooper, Jr., Stephen H. Wussow, Victor T.
                                                                             Cobb
                                                                             Cooper Law Firm, LLC
        Melissa Ambrosio, individually and as next friend of Baby G.A., on   1525 Religious Street
6181702 behalf of themselves and all others similarly situated               New Orleans LA 70130
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Melissa Ambrosio, individually and as next friend of Baby G.A., on   2030 Kanawha Boulevard, East
6181703 behalf of themselves and all others similarly situated               Charleston WV 25311
                                                                             Attn: Chairman, Mercer County Commissioners
                                                                             112 Mercer County Courthouse
6181293 Mercer County                                                        Mercer PA 16137
                                                                             Attn: Chief Executive or Managing Agent
                                                                             North Knoxville Medical Center
                                                                             7565 Dannaher Drive
6182099 METRO KNOXVILLE HMA, LLC                                             Powell TN 37849
                                                                             Attn: Registered Agent; Managing Member
                                                                             4000 Meridian Boulevard
                                                                             Community Health Systems
6182098 METRO KNOXVILLE HMA, LLC                                             Franklin TN 37067‐6325
                                                                             Attn: Chairperson of the County Board and County Clerk
                                                                             County Board Office
                                                                             18 North County Street
6182222 Michael Nerheim, Lake County State’s Attorney                        Waukegan IL 60085




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 122 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                       PgExhibit
                                                                           239 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                    ADDRESS
                                                                              Attn: Lake County State's Attorney
                                                                              18 North County Street
6182223      Michael Nerheim, Lake County State’s Attorney                    Waukegan IL 60085
                                                                              Attn: County Clerk
                                                                              Justice Complex
                                                                              765 S Highway 99
6181463      Millard County                                                   Fillmore UT 84631
                                                                              Attn: County Clerk
                                                                              243 High Street
                                                                              Courthouse Room 123
6181535      Monongalia County Commission                                     Morgantown WV 26505‐5491
                                                                              Attn: County Commissioner
                                                                              243 High St
6181533      Monongalia County Commission                                     Morgantown WV 26505
                                                                              Attn: Prosecuting Attorney
                                                                              243 High Street
                                                                              Courthouse Room 323
6181534      Monongalia County Commission                                     Morgantown WV 26505
                                                                              Attn: President, Secretary, Agent, Officers, Directors, and Trustees
                                                                              1200 J.D. Anderson Drive
6181802      Monongalia County General Hospital Company                       Morgantown WV 26505
                                                                              Attn: Registered Agent; Managing Agent
                                                                              400 North State of Franklin Road
             MOUNTAIN STATES HEALTH ALLIANCE F/K/A JOHNSON CITY               Johnson City Medical Center
6182100      MEDICAL CENTER HOSPITAL, INC.                                    Johnson City TN 37604‐6035
                                                                              Attn: Celeste Brustowicz
                                                                              Cooper Law Firm, LLC
             Musette Chancey, individually and as next friend and guardian of 1525 Religious Street
6182021      Babies D.C.1. and D.C.2.                                         New Orleans LA 70130
                                                                              Attn: CEO
                                                                              4920 Northeast Stallings Drive
6182189      Nacogdoches Medical Center                                       Nacogdoches TX 75965




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 123 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                    PgExhibit
                                                                        240 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                             Attn: Registered Agent
                                                                             7557 Rambler Road
                                                                             Suite 900
6182188 Nacogdoches Medical Center                                           Dallas TX 75231
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
        Naomi Wright, individually and as next friend and guardian of        1525 Religious Street
6182000 Baby M.W.                                                            New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Naomi Wright, individually and as next friend and guardian of        450 Seventh Avenue, Suite 1408
6182001 Baby M.W.                                                            New York NY 10123
                                                                             Attn: CEO, Partner, or Manager
                                                                             3201 West Highway 22
6182205 Navarro Hospital, L.P.d/b/a Navarro RegionalHospital                 Corsicana TX 75110
                                                                             Attn: Registered Agent
                                                                             211 East 7th Street
                                                                             Suite 620
6182204 Navarro Hospital, L.P.d/b/a Navarro RegionalHospital                 Austin TX 78701
                                                                             Attn: Township Manager
                                                                             Newtown Township Administrative Offices
                                                                             100 Municipal Drive
6181294 Newtown Township                                                     Newtown PA 18940
                                                                             Attn: CEO, Partner, or Manager
                                                                             101 Circle Drive
6182217 NHCI of Hillsboro, Inc. d/b/a Hill Regional Hospital                 Hillsboro TX 76645
                                                                             Attn: Registered Agent
                                                                             Corporation Service Company
                                                                             211 East 7th Street, Suite 620
6182216 NHCI of Hillsboro, Inc. d/b/a Hill Regional Hospital                 Austin TX 78701
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Nichole Tindall, individually and as next friend and guardian of     1525 Religious Street
6181970 Baby L.M.                                                            New Orleans LA 70130

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 124 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                   PgExhibit
                                                                       241 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                       ADDRESS
                                                                              Attn: Donald E. Creadore
                                                                              Creador Law Firm
        Nichole Tindall, individually and as next friend and guardian of      450 Seventh Avenue, Suite 1408
6181973 Baby L.M.                                                             New York NY 10123
                                                                              Attn: Kent Harrison Robbins
                                                                              The Law Office of Kent Harrison Robbins, P.A.
        Nichole Tindall, individually and as next friend and guardian of      242 Northeast 27th Street
6181971 Baby L.M.                                                             Miami FL 33137
                                                                              Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                              Thompson Barney Law Firm
        Nichole Tindall, individually and as next friend and guardian of      2030 Kanawha Boulevard, East
6181974 Baby L.M.                                                             Charleston WV 25311
                                                                              Attn: Scott R. Bickford, Spencer R. Doody
                                                                              Martzell, Bickford & Centola
        Nichole Tindall, individually and as next friend and guardian of      338 Lafayette Street
6181972 Baby L.M.                                                             New Orleans LA 70130
                                                                              Attn: Celeste Brustowicz
        Nicole Tuttle, individually and as next friend and guardian of        Cooper Law Firm, LLC
        Baby A.T., on behalf of themselves and all others similarly           1525 Religious Street
6181889 situated                                                              New Orleans LA 70130
                                                                              Attn: Celeste Brustowicz, Stephen H. Wussow
        Niola Lechuga, individually and as next friend and guardian of        Cooper Law Firm, LLC
        Babies Q.H.L. and A.G.L., on behalf of themselves and all others      1525 Religious Street
6181883 similarly situated                                                    New Orleans LA 70130
                                                                              Attn: Donald E. Creadore
        Niola Lechuga, individually and as next friend and guardian of        Creador Law Firm
        Babies Q.H.L. and A.G.L., on behalf of themselves and all others      450 Seventh Avenue, Suite 1408
6181885 similarly situated                                                    New York NY 10123
                                                                              Attn: Kevin W. Thompson
        Niola Lechuga, individually and as next friend and guardian of        Thompson Barney Law Firm
        Babies Q.H.L. and A.G.L., on behalf of themselves and all others      2030 Kanawha Boulevard, East
6181884 similarly situated                                                    Charleston WV 25311




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 125 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      242 ofE 310
                                                                Defendants Service List
                                                               Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                          Attn: Registered Agent
                                                                          325 Treasure Lane
                                                                          #70403
6182101 NORTHEAST TENNESSEE COMMUNITY HEALTH CENTERS, INC.                Johnson City TN 37614
                                                                          Attn: Chief Executive Officer
                                                                          6200 North LaCholla Boulevard
6182044 Northwest Hospital, LLC                                           Tucson AZ 85741
                                                                          Attn: Registered Agent
                                                                          Corporation Service Company
                                                                          8825 North 23rd Avenue, Suite 100
6182042 Northwest Hospital, LLC                                           Phoenix AZ 85021
                                                                          Attn: Secretary of State
                                                                          1700 West Washington Street
                                                                          Floor 7
6182043 Northwest Hospital, LLC                                           Phoenix AZ 85007
                                                                          Attn: Officer or Managing Agent
                                                                          100 Fifteenth Street Northwest
6182103 NORTON COMMUNITY HOSPITAL                                         Norton VA 24273
                                                                          Attn: Registered Agent
                                                                          400 North State of Franklin Road
6182102 NORTON COMMUNITY HOSPITAL                                         Johnson City TN 37604
                                                                          Attn: County Judge
                                                                          Nueces County Courthouse
                                                                          901 Leopard Street, Floor: 3rd Room: 303
6181441 Nueces County Hospital District                                   Corpus Christi TX 78401
                                                                          Attn: President, Officers, Directors, and Trustees
                                                                          4000 Meridian Boulevard
6181805 Oak Hill Hospital Corporation d/b/a Plateau Medical Center        Franklin TN 37067
                                                                          Attn: President, Officers, Directors, and Trustees
                                                                          430 Main Street
6181807 Oak Hill Hospital Corporation d/b/a Plateau Medical Center        Oak Hill WV 25901




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 126 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      243 ofE 310
                                                                Defendants Service List
                                                               Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                          Attn: Registered Agent
                                                                          Corporation Service Company
                                                                          209 West Washington Sttreet
6181806 Oak Hill Hospital Corporation d/b/a Plateau Medical Center        Charleston WV 25302
                                                                          Attn: Chief Medical Officer
                                                                          750 North 40th Street
6182047 Oasis Hospital                                                    Phoenix AZ 85008
                                                                          Attn: Secretary of State
                                                                          Office of the Secretary of State
                                                                          1700 West Washington Street, Floor 7
6182049 Oasis Hospital                                                    Phoenix AZ 85007‐2808
                                                                          Attn: Statutory Agent
                                                                          2345 South Alma School Road
                                                                          #104
6182048 Oasis Hospital                                                    Mesa AZ 85210
                                                                          ATTN: County Clerk
                                                                          Ohio County Clerk's Office
                                                                          1500 Chapline Street, Room 205
6181514 Ohio County Commission                                            Wheeling WV 26003
                                                                          Attn: Registered Agent
                                                                          Corporation Service Company
                                                                          8825 North 23rd Avenue, Suite 100
6182045 Oro Valley Hospital, LLC                                          Phoenix AZ 85021
                                                                          Attn: Secretary of State
                                                                          1700 W Washington St
                                                                          Fl 7
6182046 Oro Valley Hospital, LLC                                          Phoenix AZ 85007
                                                                          Attn: Registered Agent
                                                                          2905 W Warner Rd Ste 19
6180688 Orthopedic and Surgical Specialty Company, LLC                    Chandler AZ 85224‐1674
                                                                          Attn: Secretary of State
                                                                          1700 West Washington Street
                                                                          Floor 7
6180689 Orthopedic and Surgical Specialty Company, LLC                    Phoenix AZ 85007

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 127 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                  PgExhibit
                                                                      244 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                             Attn: Principal Chief and Chief Executive Officer of the Osage Nation
                                                                             627 Grandview Avenue
6181701 Osage Nation                                                         Pawhuska OK 74056
                                                                             Attn: Registered Agent and CEO
        Palo Pinto County Hospital District a/k/a Palo Pinto General         400 Southwest 25th Avenue
6182182 Hospital                                                             Mineral Wells TX 76067
                                                                             Attn: Commonwealth's Attorney
                                                                             124 Slusher Street
                                                                             P.O. Box 268
6181693 Patrick County, Virginia                                             Stuart VA 24171
                                                                             Attn: County Attorney
                                                                             P.O. Box 1076
                                                                             120 Slusher Street
6181692 Patrick County, Virginia                                             Stuart VA 24171
                                                                             Attn: Director of Consumer Affairs of the State of New Jersey
        Paul Rodriguez, Acting Director of the New Jersey Division of        124 Halsey Street
6182116 Consumer Affairs                                                     Newark NJ 07102
                                                                             Attn: Governor of the State of New Jersey
        Paul Rodriguez, Acting Director of the New Jersey Division of        P.O. Box 001
6182117 Consumer Affairs                                                     Trenton NJ 08625
                                                                             Attn: Gurbir S. Grewal
                                                                             State of New Jersey Attorney General
        Paul Rodriguez, Acting Director of the New Jersey Division of        Richard J. Hughes Justice Complex, 25 Market St., P.O. Box 080
6180723 Consumer Affairs                                                     Trenton NJ 08625
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Paula Watson, individually and as next friend and guardian of        1525 Religious Street
6182006 Baby D.M.                                                            New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Paula Watson, individually and as next friend and guardian of        450 Seventh Avenue, Suite 1408
6182008 Baby D.M.                                                            New York NY 10123




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 128 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                  PgExhibit
                                                                      245 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Kent Harrison Robbins
                                                                             Harrison Robbins, P.A.
        Paula Watson, individually and as next friend and guardian of        242 Northeast 27th Street
6182007 Baby D.M.                                                            Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Paula Watson, individually and as next friend and guardian of        2030 Kanawha Boulevard, East
6182009 Baby D.M.                                                            Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Paula Watson, individually and as next friend and guardian of        338 Lafayette Street
6182010 Baby D.M.                                                            New Orleans LA 70130
                                                                             Attn: President of the Pawnee Business Council and Executive Director
                                                                             881 Little Dee Dr
6180770 Pawnee Nation of Oklahoma                                            Pawnee OK 74058
                                                                             Attn: President of the Pawnee Business Council and Executive Director
                                                                             P.O. Box 470
6180769 Pawnee Nation of Oklahoma                                            Pawnee OK 74058
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Penny Martin, individually and as next friend and guardian of        1525 Religious Street
6181921 Baby D.M.                                                            New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
                                                                             Creador Law Firm
        Penny Martin, individually and as next friend and guardian of        450 Seventh Avenue, Suite 1408
6181924 Baby D.M.                                                            New York NY 10123
                                                                             Attn: Kent Harrison Robbins
                                                                             HARRISON ROBBINS, P.A.
        Penny Martin, individually and as next friend and guardian of        242 Northeast 27th Street
6181922 Baby D.M.                                                            Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                             Thompson Barney Law Firm
        Penny Martin, individually and as next friend and guardian of        2030 Kanawha Boulevard, East
6181925 Baby D.M.                                                            Charleston WV 25311

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 129 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                  PgExhibit
                                                                      246 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
                                                                             Martzell, Bickford & Centola
        Penny Martin, individually and as next friend and guardian of        338 Lafayette Street
6181923 Baby D.M.                                                            New Orleans LA 70130
                                                                             Attn: County Executive
                                                                             Government Center
                                                                             17 South Seventh Street
6181247 People of Lehigh County and Lehigh County, PA                        Allentown PA 18101‐2400
                                                                             Attn: County Executive
                                                                             669 Washington Street
6181295 People of Northampton County and Northampton County, PA              Easton PA 18042
                                                                             Attn: County Clerk
                                                                             321 N Main Street
                                                                             Suite 2
6182246 Perry County                                                         Perryville MO 63775
                                                                             Attn: Health and Welfare Fund Chief Trustee
                                                                             1816 Chestnut Street
6181765 Philadelphia Federation of Teachers Health and Welfare Fund          Philadelphia PA 19103
                                                                             Attn: Chairman of Pike County Commissioners
                                                                             506 Broad Street
6181296 Pike County, Pa.                                                     Milford PA 18337
                                                                             Attn: CEO, Partner, or Manager
        Piney Woods Healthcare System, L.P. d/b/a Woodland Heights           505 South John Redditt Drive
6182221 Medical Center                                                       Lufkin TX 75904
                                                                             Attn: Registered Agent
                                                                             Corporation Service Company
        Piney Woods Healthcare System, L.P. d/b/a Woodland Heights           211 East 7th Street, Suite 620
6182220 Medical Center                                                       Austin TX 78701
                                                                             Attn: President
                                                                             4680 Lake Road East
6181720 Pipe Fitters Local Union No. 120 Insurance Fund                      Geneva on the Lake OH 44041
                                                                             Attn: Principal Officer, Chair, and Adminstrator
                                                                             6305 Halle Drive
6181719 Pipe Fitters Local Union No. 120 Insurance Fund                      Cleveland OH 44125

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 130 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      247 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk; County Attorney; County Commissioners
                                                                         550 North Main
6181471 Piute County, Utah                                               Junction UT 84740
                                                                         Attn: County Clerk
                                                                         301 Court Lane
                                                                         Room 101
6181557 Pleasants County Commission                                      St. Marys WV 26170
                                                                         Attn: County Prosecuting Attorney
                                                                         301 Court Lane
                                                                         Room 202
6181558 Pleasants County Commission                                      St. Mary's WV 26170

                                                                         Attn: CEO, Vice‐President, Registered Agent, Officers, Directors, and Trustees
                                                                         100 Pin Oak Lane
6181818 Potomac Valley Hospital of W. Va., Inc.                          Keyser WV 26726

                                                                         Attn: Registered Agent, CEO, Vice‐President, Officers, Directors, and Trustees
                                                                         One Medical Center Drive
                                                                         P.O. Box 8267
6181819 Potomac Valley Hospital of W. Va., Inc.                          Morgantown WV 26508

                                                                         Attn: President, Chief Executive Officer, Officers, Directors, Trustees, and Agent
                                                                         150 Memorial Drive
6181803 Preston Memorial Hospital Corporation                            Kingwood WV 26537
                                                                         Attn: Chairman of the Board of Supervisors
                                                                         6255 Hunter Place
6181696 Prince George County, Virginia                                   Prince George VA 23875
                                                                         Attn: County Attorney
                                                                         P.O. Box 68
                                                                         6602 Courts Drive, 3rd Floor
6181694 Prince George County, Virginia                                   Prince George VA 23875




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 131 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                     PgExhibit
                                                                         248 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                   NAME                                                                 ADDRESS
                                                                             Attn: County Attorney; County Administration
                                                                             6602 Courts Drive, Floor 3
                                                                             P.O. Box 68
6181695      Prince George County, Virginia                                  Prince George VA 23875
                                                                             Attn: CEO, Partner, or Manager
                                                                             400 North Edwards Street
6182136      QHG of Enterprise, Inc.                                         Enterprise AL 36330
                                                                             Attn: Registered Agent
                                                                             641 South Lawrence Street
6182135      QHG of Enterprise, Inc.                                         Montgomery AL 36104
                                                                             Attn: Celeste Brustowicz
             Quincy Weatherwax, individually and as next friend and guardian Cooper Law Firm, LLC
             of Baby L.W., on behalf of themselves and all others similarly  1525 Religious Street
6181893      situated                                                        New Orleans LA 70130
                                                                             Attn: Anthony D. Gray
             Rachel Wood, individually and as next friend and adopted        Johnson Gray, LLC
             mother of Baby O.W., on behalf of themselves and all others     319 North 4th Street, Suite 212
6181717      similarly situated                                              St. Louis MO 63102
                                                                             Attn: Chair of County Commissioners
                                                                             4 Randolph Avenue
                                                                             Suite 102
6181541      Randolph County Commission                                      Elkins WV 26241
                                                                             Attn: County Clerk
                                                                             2 Randolph Avenue
6181542      Randolph County Commission                                      Elkins WV 26241
                                                                             Attn: Prosecuting Attorney
                                                                             4 Randolph Avenue
                                                                             Courthouse Annex, 2nd Floor
6181543      Randolph County Commission                                      Elkins WV 26241
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
             Reannan Howell, individually and as next friend and guardian of 1525 Religious Street
6181950      Baby N.J.D.                                                     New Orleans LA 70130


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 132 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      249 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                           Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                           Cooper Law Firm, LLC
        Rebecca Goforth, individually and as next friend and guardian of   1525 Religious Street
6181991 Babies A.S. and N.S.                                               New Orleans LA 70130
                                                                           Attn: Donald E. Creadore
                                                                           Creador Law Firm
        Rebecca Goforth, individually and as next friend and guardian of   450 Seventh Avenue, Suite 1408
6181994 Babies A.S. and N.S.                                               New York NY 10123
                                                                           Attn: Kent Harrison Robbins
                                                                           The Law Office of Kent Harrison Robbins, P.A.
        Rebecca Goforth, individually and as next friend and guardian of   242 Northeast 27th Street
6181992 Babies A.S. and N.S.                                               Miami FL 33137
                                                                           Attn: Kevin W. Thompson, David R. Barney, Jr.
                                                                           Thompson Barney Law Firm
        Rebecca Goforth, individually and as next friend and guardian of   2030 Kanawha Boulevard, East
6181995 Babies A.S. and N.S.                                               Charleston WV 25311
                                                                           Attn: Scott R. Bickford, Spencer R. Doody
                                                                           Martzell, Bickford & Centola
        Rebecca Goforth, individually and as next friend and guardian of   338 Lafayette Street
6181993 Babies A.S. and N.S.                                               New Orleans LA 70130
                                                                           Attn: CEO, Partner, or Manager
                                                                           1445 Ross Avenue
                                                                           Suite 1400
6182191 Resolute Hospital Company, LLC d/b/a Resolute Health               Dallas TX 75202‐2703
                                                                           Attn: CEO, Partner, or Manager
                                                                           555 Creekside Crossing
6182192 Resolute Hospital Company, LLC d/b/a Resolute Health               New Braunfels TX 78130
                                                                           Attn: Registered Agent
                                                                           1999 Bryan Street
                                                                           Suite 900
6182190 Resolute Hospital Company, LLC d/b/a Resolute Health               Dallas TX 75201
                                                                           Attn: Chief Executive Officer
                                                                           800 Wheeling Avenue
6181820 Reynolds Memorial Hospital Inc.                                    Glen Dale WV 26038

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 133 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      250 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Registered Agent
                                                                         1238 suncrest Towne Center
6181821 Reynolds Memorial Hospital Inc.                                  Morgantown WV 26505
                                                                         Attn: Clerk
                                                                         Rich County Courthouse
                                                                         20 South Main
6181458 Rich County, Utah                                                Randolph UT 84064
                                                                         Attn: County Clerk
                                                                         Ritchie County Court House
                                                                         115 E. Main Street, Room 301
6181561 Ritchie County Commission                                        Harrisville WV 26362
                                                                         Attn: County Commission President
                                                                         Ritchie County Court House
                                                                         115 E. Main Street, Room 201
6181560 Ritchie County Commission                                        Harrisville WV 26362
                                                                         Attn: Commissioner
                                                                         ROANE COUNTY
                                                                         200 Main Street
6181545 Roane County Commission                                          Spencer WV 25276
                                                                         Attn: Anthony A. Orlandi, Benjamin A. Gastel, James Gerard Stranch, III, James
                                                                         Gerard Stranch, IV, Michael J. Wall, Tricia A. Herzfeld
                                                                         Branstetter, Stranch & Jennings, PLLC
                                                                         The Freedom Center, 223 Rosa L. Parks Ave, Ste 200
6181369 Robert J. Carter                                                 Nashville TN 37203
                                                                         Attn: Henry D. Fincher
                                                                         305 East Spring Street
6181370 Robert J. Carter                                                 Cookville TN 38501
                                                                         Attn: Herbert H. Slatery III
                                                                         State of Tennessee Attorney General
                                                                         425 5th Avenue North
6181371 Robert J. Carter                                                 Nashville TN 37243




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 134 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       251 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                             Attn: County Judge
                                                                             Rockwall County Judge
                                                                             101 East Rusk Street, Suite 202
6181673 Rockwall County                                                      Rockwall TX 75087
                                                                             Attn: County Judge and Commissioners
                                                                             Rockwall County
                                                                             101 East Rusk Street, Suite 202
6181674 Rockwall County                                                      Rockwall TX 75087
                                                                             Attn: MeLisa J. Williams, Attorney At Law
                                                                             16980 US Highway 64
6181734 Roxie Whitley, individually and as next friend of Baby Z.B.D.        Somerville TN 38068
                                                                             Attn: MeLisa Janene Williams
                                                                             MeLisa J. Williams, Attorney At Law
                                                                             P.O. Box 515
6181733 Roxie Whitley, individually and as next friend of Baby Z.B.D.        Somerville TN 38068
                                                                             Attn: County Commissioner
                                                                             1000 Broad Street
6182343 Russell County, Alabama                                              Phenix City AL 36867
                                                                             Attn: J. Ryan Kral
                                                                             Beasley, Allen, Crow, Methvin, Portis et al.
                                                                             218 Commerce Street, P.O. Box 4160
6182276 Russell County, Alabama                                              Montgomery AL 36104
                                                                             Attn: Jeffrey D. Price
                                                                             Beasley, Allen, Crow, Methvin, Portis et al.
                                                                             218 Commerce Street, P.O. Box 4160
6182275 Russell County, Alabama                                              Montgomery AL 36104
                                                                             Attn: Jere L. Beasley
                                                                             Beasley, Allen, Crow, Methvin, Portis et al.
                                                                             218 Commerce Street, P.O. Box 4160
6182272 Russell County, Alabama                                              Montgomery AL 36104
                                                                             Attn: Rhon E. Jones
                                                                             Beasley, Allen, Crow, Methvin, Portis et al.
                                                                             218 Commerce Street, P.O. Box 4160
6182273 Russell County, Alabama                                              Montgomery AL 36104

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 135 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                     PgExhibit
                                                                         252 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                               Attn: Richard D. Stratton
                                                                               Beasley, Allen, Crow, Methvin, Portis et al.
                                                                               218 Commerce Street, P.O. Box 4160
6182274 Russell County, Alabama                                                Montgomery AL 36104
                                                                               Attn: William R. Sutton
                                                                               Beasley, Allen, Crow, Methvin, Portis et al.
                                                                               218 Commerce Street, P.O. Box 4160
6182277 Russell County, Alabama                                                Montgomery AL 36104
                                                                               Attn: Attorney General
        Russell Johnson, in his official capacity as the District Attorney     425 5th Avenue North
6181382 General for the Ninth Judicial District, TN                            Nashville TN 37243
                                                                               Attn: Attorney General
                                                                               Office of the Attorney General and Reporter
        Russell Johnson, in his official capacity as the District Attorney     P.O. Box 20207
6181381 General for the Ninth Judicial District, TN                            Nashville TN 37202‐0207
                                                                               Attn: Attorney General
                                                                               Sac and Fox Nation Court
                                                                               356159 East 926 Road
6180762 Sac & Fox Nation                                                       Stroud OK 74079
                                                                               Attn: Mike Hunter
                                                                               State of Oklahoma Attorney General
                                                                               313 NE 21st Street
6180763 Sac & Fox Nation                                                       Oklahoma City OK 73105
                                                                               Attn: Principal Chief
                                                                               Administration Building
                                                                               920883 South Highway 99 Building A
6180761 Sac & Fox Nation                                                       Stroud OK 74079
                                                                               Attn: CEO, Partner, or Manager
                                                                               One Medical Villiage Drive
6182178 Saint Elizabeth Medical Center, Inc.                                   Edgewood KY 41017‐2596
                                                                               Attn: Registered Agent
                                                                               207 Thomas More Parkway
6182177 Saint Elizabeth Medical Center, Inc.                                   Crestview Hills KY 41017‐2596


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 136 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       253 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                             Attn: Officer or Managing Agent
        SAINT FRANCIS HOSPITAL — BARTLETT, INC. F/K/A TENET                  5959 Park Avenue
6182105 HEALTH SYSTEM BARTLETT, INC.                                         Memphis TN 38119
                                                                             Attn: Registered Agent
                                                                             C T Corporation System
        SAINT FRANCIS HOSPITAL — BARTLETT, INC. F/K/A TENET                  300 Montvue Road
6182104 HEALTH SYSTEM BARTLETT, INC.                                         Knoxville TN 37919
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
        Sally Peterson, individually and as next friend and guardian of      Cooper Law Firm, LLC
        Baby E.A.P., on behalf of themselves and all others similarly        1525 Religious Street
6181843 situated                                                             New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
        Sally Peterson, individually and as next friend and guardian of      Creador Law Firm
        Baby E.A.P., on behalf of themselves and all others similarly        450 Seventh Avenue, Suite 1408
6181846 situated                                                             New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Sally Peterson, individually and as next friend and guardian of      The Law Office of Kent Harrison Robbins, P.A.
        Baby E.A.P., on behalf of themselves and all others similarly        242 Northeast 27th Street
6181844 situated                                                             Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Sally Peterson, individually and as next friend and guardian of      Thompson Barney Law Firm
        Baby E.A.P., on behalf of themselves and all others similarly        2030 Kanawha Boulevard, East
6181847 situated                                                             Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Sally Peterson, individually and as next friend and guardian of      Martzell, Bickford & Centola
        Baby E.A.P., on behalf of themselves and all others similarly        338 Lafayette Street
6181845 situated                                                             New Orleans LA 70130
                                                                             Attn: County Clerk
                                                                             2001 South State Street, S2‐200
6181675 Salt Lake County                                                     Salt Lake City UT 84114‐4575




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 137 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                   PgExhibit
                                                                       254 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Paul J. Napoli, Hunter J. Shkolnik, Salavtore C. Badala, Joseph L. Ciaccio &
                                                                             Shayna E. Sacks
                                                                             Napoli Shkolnik PLLC
                                                                             400 Broadhollow Road, Suite 305
6181625 Salvatore C. Badala                                                  Melville NY 11747
                                                                             Attn: Celeste Brustowicz, Stephen H. Wussow
        Samantha DeMaro, individually and as next friend and guardian        Cooper Law Firm, LLC
        of Baby J.W.L.B., on behalf of themselves and all others similarly   1525 Religious Street
6181848 situated                                                             New Orleans LA 70130
                                                                             Attn: Donald E. Creadore
        Samantha DeMaro, individually and as next friend and guardian        Creador Law Firm
        of Baby J.W.L.B., on behalf of themselves and all others similarly   450 Seventh Avenue, Suite 1408
6181851 situated                                                             New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Samantha DeMaro, individually and as next friend and guardian        The Law Office of Kent Harrison Robbins, P.A.
        of Baby J.W.L.B., on behalf of themselves and all others similarly   242 Northeast 27th Street
6181849 situated                                                             Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Samantha DeMaro, individually and as next friend and guardian        Thompson Barney Law Firm
        of Baby J.W.L.B., on behalf of themselves and all others similarly   2030 Kanawha Boulevard, East
6181852 situated                                                             Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Samantha DeMaro, individually and as next friend and guardian        Martzell, Bickford & Centola
        of Baby J.W.L.B., on behalf of themselves and all others similarly   338 Lafayette Street
6181850 situated                                                             New Orleans LA 70130
                                                                             Attn: Stephen H. Wussow
                                                                             Cooper Law Firm, LLC
        Samantha McAnany, individually and as next friend and guardian       1525 Religious Street
6181946 of Baby A.L.M.                                                       New Orleans LA 70130
                                                                             Attn: CEO, Partner, or Manager
        San Angelo Hospital, L.P. d/b/a San AngeloCommunity Medical          3501 Knickerbocker Road
6182213 Center                                                               San Angelo TX 76904




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 138 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      255 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS
                                                                            Attn: Registered Agent
                                                                            Corporation Ser Co d/b/a CSC Lawyers
        San Angelo Hospital, L.P. d/b/a San AngeloCommunity Medical         211 East 7th Street, Suite 620
6182212 Center                                                              Austin TX 78701
                                                                            Attn: County Clerk/Auditor
                                                                            P.O. Box 338
6181464 San Juan County                                                     Monticello UT 84535
                                                                            Attn: Celeste Brustowicz
                                                                            Cooper Law Firm, LLC
        Sandra Atkinson, individually and as next friend and guardian of    1525 Religious Street
6181996 Baby L.C.                                                           New Orleans LA 70130
                                                                            Attn: County Clerk
                                                                            160 North Main, Suite 202
6181465 Sanpete County                                                      Manti UT 84642
                                                                            Attn: County Commissioner and Chief Clerk
                                                                            401 North Second Street
6181297 Schuylkill County, Pa.                                              Pottsville PA 17901
                                                                            Attn: County Clerk
                                                                            250 North Main Street
                                                                            Suite 100
6181466 Sevier County, Utah                                                 Richfield UT 84701
                                                                            Attn: Celeste Brustowicz, Stephen H. Wussow
                                                                            Cooper Law Firm, LLC
                                                                            1525 Religious Street
6181715 Shannon Hunt                                                        New Orleans LA 70130
                                                                            Attn: Charles A Gilman
                                                                            Gilman & Bedigian, LLC
                                                                            1954 Greenspring Drive, Suite 250
6181714 Shannon Hunt                                                        Timonium MD 21093
                                                                            Attn: Lauren Monica Geisser
                                                                            Gilman & Bedigian, LLC
                                                                            1954 Greenspring Drive, Suite 250
6181716 Shannon Hunt                                                        Timonium MD 21093


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 139 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                     PgExhibit
                                                                         256 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                   NAME                                                                         ADDRESS
                                                                                Attn: Board of Commissioners
                                                                                160 Main Street
                                                                                Rm 950
6181402      Shelby County, by the Shelby Board of Commissioners                Memphis TN 38103
                                                                                Attn: Chief Administrative Officer
                                                                                160 N Main
                                                                                Suite 1122
6181401      Shelby County, by the Shelby Board of Commissioners                Memphis TN 38103
                                                                                Attn: County Attorney
                                                                                County Attorney's Office
                                                                                160 N. Main Street, Suite 950
6181403      Shelby County, by the Shelby Board of Commissioners                Memphis TN 38103
                                                                                Attn: Mayor
                                                                                Mayor's Office
                                                                                160 N. Main, 11th Floor
6181404      Shelby County, by the Shelby Board of Commissioners                Memphis TN 38103
                                                                                Attn: Celeste Brustowicz
             Shelby L. Brant, individually and as next friend and guardian of   Cooper Law Firm, LLC
             Baby L.A.Z., on behalf of themselves and all others similarly      1525 Religious Street
6181945      situated                                                           New Orleans LA 70130
                                                                                Attn: Officer or Managing Agent
             SHELBYVILLE HOSPITAL COMPANY, LLC F/K/A SHELBYVILLE                4000 Meridian Boulevard
6182107      HOSPITAL CORPORATION                                               Franklin TN 37067
                                                                                Attn: Registered Agent
                                                                                Justin D. Pitt, Chief Litigation Counsel
             SHELBYVILLE HOSPITAL COMPANY, LLC F/K/A SHELBYVILLE                4000 Meridian Boulevard, Commonity Health Systems
6182106      HOSPITAL CORPORATION                                               Franklin TN 37067
                                                                                Attn: Celeste Brustowicz, Stephen H. Wussow
             Shelley Whittaker, individually and as next friend and guardian of Cooper Law Firm, LLC
             Babies E.W., G.L.O., and N.S.G., on behalf of themselves and all 1525 Religious Street
6181868      others similarly situated                                          New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 140 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       257 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                             Attn: Donald E. Creadore
        Shelley Whittaker, individually and as next friend and guardian of   Creador Law Firm
        Babies E.W., G.L.O., and N.S.G., on behalf of themselves and all     450 Seventh Avenue, Suite 1408
6181871 others similarly situated                                            New York NY 10123
                                                                             Attn: Kent Harrison Robbins
        Shelley Whittaker, individually and as next friend and guardian of   The Law Office of Kent Harrison Robbins, P.A.
        Babies E.W., G.L.O., and N.S.G., on behalf of themselves and all     242 Northeast 27th Street
6181869 others similarly situated                                            Miami FL 33137
                                                                             Attn: Kevin W. Thompson, David R. Barney, Jr.
        Shelley Whittaker, individually and as next friend and guardian of   Thompson Barney Law Firm
        Babies E.W., G.L.O., and N.S.G., on behalf of themselves and all     2030 Kanawha Boulevard, East
6181872 others similarly situated                                            Charleston WV 25311
                                                                             Attn: Scott R. Bickford, Spencer R. Doody
        Shelley Whittaker, individually and as next friend and guardian of   Martzell, Bickford & Centola
        Babies E.W., G.L.O., and N.S.G., on behalf of themselves and all     338 Lafayette Street
6181870 others similarly situated                                            New Orleans LA 70130
                                                                             Attn: Commonwealth's Attorney
                                                                             215 Mill Road
                                                                             Suite #109
6181697 Shenandoah County, Virginia                                          Woodstock VA 22664
                                                                             Attn: Celeste Brustowicz
        Shilo Shewmake, individually and as next friends and guardians       Cooper Law Firm, LLC
        of Babies L.G., A.S., and J.S., on behalf of themselves and all      1525 Religious Street
6181891 others similarly situated                                            New Orleans LA 70130
                                                                             Attn: Officer or Managing Agent
                                                                             245 Medical Park Drive
6182109 SMYTH COUNTY COMMUNITY HOSPITAL                                      Marion VA 24354
                                                                             Attn: Registered Agent
                                                                             Timothy S. Belisle
                                                                             400 North State of Frankilin Road
6182108 SMYTH COUNTY COMMUNITY HOSPITAL                                      Johnson City TN 37604




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 141 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      258 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                    NAME                                                                ADDRESS
                                                                         Attn: Secretary of State
                                                                         Pennsylvania Department of State
                                                                         302 North Office Building, 401 North Street
6181761 Southeastern Pennsylvania Transportation Authority               Harrisburg PA 17120
                                                                         Attn: Secretary to the Board
                                                                         1234 Market Street
                                                                         5th Floor
6181760 Southeastern Pennsylvania Transportation Authority               Philadelphia PA 19107
                                                                         Attn: Chairman and Clerk of the County Council
                                                                         366 North Church Street
                                                                         Main Level, Suite 1000
6181357 Spartanburg County                                               Spartanburg SC 29303
                                                                         Attn: Chairman and Clerk of the County Council
                                                                         P.O. Box 5666
6181358 Spartanburg County                                               Spartanburg SC 29304
                                                                         Attn: Registered Agent and Chair of the Board of Directors
                                                                         222 Medical Circle
6182179 St. Claire Medical Center, Inc.                                  Morehead KY 40351
                                                                         Attn: Clerk for St. Francois County Commission
                                                                         1 West Liberty Street
                                                                         Annex Building, Suite 301
6181613 St. Francois County                                              Farmington MO 63640
                                                                         Attn: County Clerk
                                                                         1 West Liberty Street
                                                                         Annex Building, Suite 300
6181614 St. Francois County                                              Farmington MO 63640
                                                                         Attn: Presiding Commissioner
                                                                         1 West Liberty Street
                                                                         Annex Building, Suite 301
6181615 St. Francois County                                              Farmington MO 63640
                                                                         Attn: President and Hospital Administrator
                                                                         1 AMALIA DRIVE
6181822 St. Joseph's Hospital of Buckhannon, Inc.                        BUCKHANNON WV 26201


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 142 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      259 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                           Attn: Registered Agent
                                                                           327 Medical Park Drive
6181823 St. Joseph's Hospital of Buckhannon, Inc.                          Bridgeport WV 26330
                                                                           Attn: Chief Executive Officer
                                                                           1601 West St. Mary's Road
6182052 St. Mary's Hospital of Tucson                                      Tucson AZ 85745
                                                                           Attn: Registered Agent
                                                                           C T Corporation System
                                                                           3800 North Central Avenue, Suite 460
6182050 St. Mary's Hospital of Tucson                                      Phoenix AZ 85012
                                                                           Attn: Secretary of State
                                                                           Office of the Secretary of State
                                                                           1700 West Washington Street, Floor 7
6182053 St. Mary's Hospital of Tucson                                      Phoenix AZ 85007‐2808
                                                                           Attn: Statutory Agent
                                                                           CORPORATION SERVICE COMPANY
                                                                           2338 WEST ROYAL PALM ROAD, Suite J
6182051 St. Mary's Hospital of Tucson                                      PHOENIX AZ 85021
                                                                           Attn: Kevin G. Clarkson
                                                                           State of Alaska Attorney General
                                                                           1031 W. 4th Avenue, Suite 200
6180691 State of Alaska                                                    Anchorage AK 99501‐1994
                                                                           Attn: Mark Brnovich
                                                                           State of Arizona Attorney General
                                                                           2005 N. Central Avenue
6181698 State of Arizona, ex rel. Mark Brnovich, Attorney General          Phoenix AZ 85004
                                                                           Attn: Leslie Rutledge
                                                                           State of Arkansas Attorney General
                                                                           323 Center St., Suite 200
6180692 State of Arkansas, ex rel. Leslie Rutledge                         Little Rock AR 72201‐2610
                                                                           Attn: Leslie Rutledge
                                                                           State of Arkansas Attorney General
                                                                           323 Center St., Suite 200
6180775 State of Arkansas, ex rel. Scott Ellington                         Little Rock AR 72201‐2610

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 143 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       260 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                            Attn: Office of the Claims Commissioner
                                                                            450 Columbus Boulevard Tower
                                                                            Suite 203
6180696 State of Connecticut                                                Hartford CT 06103
                                                                            Attn: William Tong
                                                                            State of Connecticut Attorney General
                                                                            55 Elm St.
6180697 State of Connecticut                                                Hartford CT 06106
                                                                            Attn: Attorney General
                                                                            Delaware Department of Justice
                                                                            Carvel State Building, 820 N. French Street
6180701 State of Delaware, ex rel. Matthew P. Denn                          Wilmington DE 19801
                                                                            Attn: Kathy Jennings
                                                                            State of Delaware Attorney General
                                                                            Carvel State Office Bldg., 820 N. French St.
6180702 State of Delaware, ex rel. Matthew P. Denn                          Wilmington DE 19801
                                                                            Attn: Ashley Moody
                                                                            State of Florida Attorney General
        State of Florida, Office of the Attorney General, Department of     The Capitol, PL 01
6180703 Legal Affairs                                                       Tallahassee FL 32399‐1050
                                                                            Attn: Office of the Attorney General
                                                                            40 Capitol Square SW
6180704 State of Georgia                                                    Atlanta GA 30334
                                                                            Attn: Clare E. Connors
                                                                            State of Hawaii Attorney General
                                                                            425 Queen St.
6180706 State of Hawaii, ex rel. Clare E. Connors, Attorney General         Honolulu HI 96813
                                                                            Attn: Lawrence Wasden
                                                                            State of Idaho Attorney General
        State of Idaho, Through Attorney General Lawrence G. Wasden         700 W. Jefferson Street, Suite 210, P.O. Box 83720
6180707 vs. Purdue                                                          Boise ID 83720‐1000




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 144 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                  PgExhibit
                                                                      261 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                   ADDRESS

                                                                              Attn: Curtis T. Hill, Jr.
                                                                              State of Indiana Attorney General
                                                                              Indiana Government Center South ‐ 5th Floor, 302 West Washington Street
6182064 State of Indiana                                                      Indianapolis IN 46204
                                                                              Attn: Governor
                                                                              200 W. Washington Street
                                                                              Room 206
6180708 State of Indiana                                                      Indianapolis IN 46204
                                                                              Attn: Governor
                                                                              Office of the Governor
                                                                              State House, Room 206, 200 W. Washington Street
6182063 State of Indiana                                                      Indianapolis IN 46204‐2797
                                                                              Attn: Attorney General of the State of Iowa
                                                                              Office of the Attorney General of Iowa
                                                                              Hoover State Office Building, 1305 East Walnut Street
6180709 State of Iowa, Thomas J. Miller, Attorney General of Iowa             Des Moines IA 50319
                                                                              Attn: Derek Schmidt
                                                                              State of Kansas Attorney General
                                                                              120 S.W. 10th Avenue, 2nd Fl.
6180710 State of Kansas, ex rel. Derek Schmidt, Attorney General              Topeka KS 66612‐1597
                                                                              Attn: Jeff Landry
                                                                              State of Louisiana Attorney General
                                                                              P.O. Box 94095
6180712 State of LA f/k/a Louisiana Dept. of Health                           Baton Rouge LA 70804‐4095
                                                                              Attn: Secretary of the Louisiana Department of Health
                                                                              Louisiana Department of Health
                                                                              P.O. Box 629
6180711 State of LA f/k/a Louisiana Dept. of Health                           Baton Rouge LA 70821‐0629
                                                                              Attn: Aaron Frey
                                                                              State of Maine Attorney General
                                                                              State House Station 6
6180713 State of Maine                                                        Augusta ME 04333


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 145 of 191
                             19-23649-rdd    Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                    Main Document
                                                                       PgExhibit
                                                                           262 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                   NAME                                                                        ADDRESS
                                                                                 Attn: Keith Ellison
                                                                                 State of Minnesota Attorney General
                                                                                 Suite 102, State Capital, 75 Dr. Martin Luther King, Jr. Blvd.
6180716 State of Minnesota by its Attorney General, Lori Swanson                 Saint Paul MN 55155
                                                                                 Attn: Jim Hood
                                                                                 State of Mississippi Attorney General
                                                                                 Department of Justice, P.O. Box 220
6180717 State of Mississippi                                                     Jackson MS 39205
                                                                                 Attn: Eric Schmitt
                                                                                 State of Missouri Attorney General
        State of Missouri, ex rel. Eric Schmitt, in his official capacity as     Supreme Ct. Bldg., 207 W. High St.
6180718 Missouri Attorney General                                                Jefferson City MO 65101
                                                                                 Attn: Tim Fox
                                                                                 State of Montana Attorney General
                                                                                 Justice Bldg., 215 N. Sanders
6180719 State of Montana                                                         Helena MT 59620‐1401
                                                                                 Attn: Aaron Ford
                                                                                 State of Nevada Attorney General
                                                                                 Old Supreme Ct. Bldg., 100 N. Carson St.
6180720 State of Nevada                                                          Carson City NV 89701
                                                                                 Attn: Gordon MacDonald
                                                                                 State of New Hampshire Attorney General
                                                                                 33 Capitol Street
6180721 State of New Hampshire                                                   Concord NH 03301‐0000
                                                                                 Attn: Hector Balderas
                                                                                 State of New Mexico Attorney General
                                                                                 P.O. Drawer 1508
6180724 State of New Mexico, ex rel., Hector Balderas, Attorney General          Santa Fe NM 87504‐1508
                                                                                 Attn: Attorney General
                                                                                 Legal Services Division
                                                                                 9001 Mail Service Center
6180728 State of North Carolina, ex rel. Josh Stein, Attorney General            Raleigh NC 27699‐9001




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 146 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                     PgExhibit
                                                                         263 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                      ADDRESS
                                                                               Attn: Wayne Stenehjem
                                                                               State of North Dakota Attorney General
             State of North Dakota, ex rel. Wayne Stenehjem, Attorney          State Capitol, 600 E. Boulevard Avenue
6180729      General                                                           Bismarck ND 58505‐0040
                                                                               Attn: Prosecutor
                                                                               Summit County Prosecutor's Office
             State of Ohio ex rel., Prosecuting Attorney for Summit County,    175 South Main Street
6182225      Sherri Bevan Walsh                                                Akron OH 44308
                                                                               Attn: Prosecuting Attorney of Cuyahoga County
                                                                               TheJustice Center, Courts Tower
             State of Ohio ex rel., Prosecuting Attorney of Cuyahoga County, 1200 Ontario Street, 9th Floor
6182227      Michael C. O’Malley                                               Cleveland OH 44113
                                                                               Attn: Dave Yost
                                                                               State of Ohio Attorney General
                                                                               State Office Tower, 30 E. Broad St.
6180730      State of Ohio, ex rel. David Yost, Ohio Attorney General          Columbus OH 43266‐0410
                                                                               Attn: Attorney General
                                                                               Oregon Department of Justice
             State of Oregon, ex rel. Ellen F. Rosenblum, Attorney General for 1162 Court Street NE
6181699      the State of Oregon                                               Salem OR 97301‐4096
                                                                               Attn: Ellen F. Rosenblum
                                                                               State of Oregon Attorney General
             State of Oregon, ex rel. Ellen F. Rosenblum, Attorney General for Justice Bldg., 1162 Court St., NE
6181700      the State of Oregon                                               Salem OR 97301
                                                                               Attn: Peter F. Neronha
                                                                               State of Rhode Island Attorney General
             State of Rhode Island, by and through Peter Neronha, Attorney 150 S. Main St.
6180733      General                                                           Providence RI 02903‐0000
                                                                               Attn: Attorney General
                                                                               Rembert Dennis Building
                                                                               1000 Assembly Street, Room 519
6180734      State of South Carolina, ex rel. Alan Wilson Attorney General     Columbia SC 29201




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 147 of 191
                             19-23649-rdd     Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                       PgExhibit
                                                                           264 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                     NAME                                                                       ADDRESS
                                                                                 Attn: Jason Ravnsborg
                                                                                 State of South Dakota Attorney General
             State of South Dakota, ex rel. Jason Ravnsborg, South Dakota        1302 East Highway 14, Suite 1
6180735      Attorney General                                                    Pierre SD 57501‐8501
                                                                                 Attn: Herbert H. Slatery III
                                                                                 State of Tennessee Attorney General
             State of Tennessee, ex rel Herbert H. Slatery III, Attorney General 425 5th Avenue North
6180736      and Reporter                                                        Nashville TN 37243
                                                                                 Attn: Ken Paxton
                                                                                 State of Texas Attorney General
                                                                                 Capitol Station, P.O.Box 12548
6180737      State of Texas                                                      Austin TX 78711‐2548
                                                                                 Attn: TJ Donovan
                                                                                 State of Vermont Attorney General
                                                                                 109 State St.
6182065      State of Vermont                                                    Montpelier VT 05609‐1001
                                                                                 Attn: Bob Ferguson
                                                                                 State of Washington Attorney General
                                                                                 1125 Washington St. SE, P.O. Box 40100
6180744      State of Washington                                                 Olympia WA 98504‐0100
                                                                                 Attn: Patrick Morrisey
                                                                                 State of West Virginia Attorney General
                                                                                 State Capitol, 1900 Kanawha Blvd. , E.
6180745      State of West Virginia, ex rel. Patrick Morrisey, Attorney General Charleston WV 25305
                                                                                 Attn: Assistant Attorney General
                                                                                 114 East State Capitol
6180747      State of Wisconsin                                                  Madison WI 53702‐7857
                                                                                 Attn: Josh Kaul
                                                                                 State of Wisconsin Attorney General
                                                                                 WI Dept. of Justice, State Capitol, Room 114 E., P.O. Box 7857
6180746      State of Wisconsin                                                  Madison WI 53707‐7857




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 148 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                    PgExhibit
                                                                        265 ofE 310
                                                                    Defendants Service List
                                                                   Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                              Attn: Bridget Hill
                                                                              State of Wyoming Attorney General
                                                                              State Capitol Bldg.
6180748 State of Wyoming, ex rel. Bridget Hill, Attorney General              Cheyenne WY 82002
                                                                              Attn: Secretary of State
                                                                              2020 Carey Avenue, Suites 600 and 700
6180749 State of Wyoming, ex rel. Bridget Hill, Attorney General              Cheyenne WY 82002‐0020
                                                                              Attn: Clerk of the County Commission
                                                                              55 South Third Street
                                                                              Room 1
6182247 Ste. Genevieve County                                                 Sainte Genevieve MO 63670
                                                                              Attn: County Clerk
                                                                              55 South Third Street
                                                                              Room 2
6182248 Ste. Genevieve County                                                 Sainte Genevieve MO 63670
                                                                              Attn: Attorney General
        Stephen Crump, in his official capacity as the District Attorney      425 5th Avenue North
6181384 General for the Tenth Judicial District, TN                           Nashville TN 37243
                                                                              Attn: Attorney General
                                                                              Office of the Attorney General and Reporter
        Stephen Crump, in his official capacity as the District Attorney      P.O. Box 20207
6181383 General for the Tenth Judicial District, TN                           Nashville TN 37202‐0207
                                                                              Attn: County Clerk; Attn: Presiding Commissioner
                                                                              108 E. 4th Street
6182249 Stone County                                                          Galena MO 65656
                                                                              Attn: President and Registered Agent
                                                                              230 Hospital Plaza
6181804 Stonewall Jackson Memorial Hospital Company                           Weston WV 26452
                                                                              Attn: Health Commisioner and Board President
                                                                              1867 West Market Street
6182224 Summit County Public Health                                           Akron OH 44313
                                                                              Attn: Clerk
                                                                              60 Nortyh Main Street
6181472 Summit County, Utah                                                   Coalville UT 84017

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 149 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       266 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                             Attn: Officer or Managing Agent
        TAKOMA REGIONAL HOSPITAL, INC. F/K/A TAKOMA HOSPITAL,                401 Takoma Avenue
6182070 INC.                                                                 Greenville TN 37743
                                                                             Attn: Registered Agent
        TAKOMA REGIONAL HOSPITAL, INC. F/K/A TAKOMA HOSPITAL,                400 North State of Franklin Road
6182069 INC.                                                                 Johnson City TN 37604‐6035
                                                                             Attn: Circuit Clerk
                                                                             266 Main Street
6182251 Taney County                                                         Forsyth MO 65653
                                                                             Attn: Clerk of the County Commission
                                                                             132 David Street
6182250 Taney County                                                         Forsyth MO 65653
                                                                             Attn: Celeste Brustowicz
                                                                             Cooper Law Firm, LLC
        Taylor Brooke Underwood, individually and as next friend and         1525 Religious Street
6181998 guardian of Baby C.U.                                                New Orleans LA 70130
                                                                             Attn: Registered Agent and CEO
                                                                             1700 Old Lebanon Road
6182180 Taylor County Hospital District Health Facilities Corporation        Campbellville KY 42718
                                                                             Attn: Office of the Attorney General Guam
                                                                             590 South Marine Corps Drive
                                                                             Suite 901
6180705 Territory of Guam                                                    Tamuning GU 96913
                                                                             Attn: Clerk of the County Commission
                                                                             210 North Grand Avenue, Suite 301
6182252 Texas County                                                         Houston MO 65483
                                                                             Attn: Chairman Business Council
                                                                             640 All Chiefs Road ‐ Tribal Headquarters
6180750 The Blackfeet Tribe of the Blackfeet Indian Reservation              Browning MT 59417
                                                                             Attn: Board of Mayor and Burgesses, Borough Clerk
                                                                             Town Hall
                                                                             229 Church Street
6180935 The Borough of Naugatuck                                             Naugatuck CT 06770


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                 Page 150 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      267 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                   NAME                                                                ADDRESS
                                                                         Attn: Chairman and President
                                                                         Jefferson Medical Center
                                                                         300 South Preston Street
6181812 The Charles Town General Hospital                                Ranson WV 25438
                                                                         Attn: Registered Agent
                                                                         2000 Foundation Way
                                                                         Suite 2310
6181813 The Charles Town General Hospital                                Martinsburg WV 25401
                                                                         Attn: Mayor, Controller or City Clerk
                                                                         61 Church St
6181620 The City of Amsterdam, NY                                        Amsterdam NY 12010
                                                                         Attn: Mayor, Town Clerk, and Assistant Clerk
                                                                         253 Main Street
6180931 The City of Ansonia, CT                                          Ansonia CT 06401
                                                                         Attn: City Clerk
                                                                         45 Lyon Terrace
                                                                         Room 204
6180960 The City of Bridgeport, et al.                                   Bridgeport CT 06604
                                                                         Attn: Mayor
                                                                         999 Broad Street
                                                                         Margaret E. Morton Government Center
6180959 The City of Bridgeport, et al.                                   Bridgeport CT 06604
                                                                         Attn: Mayor
                                                                         Mayor's Office 3rd Floor
                                                                         111 North Main Street
6180951 The City of Bristol, CT                                          Bristol CT 06010
                                                                         Attn: Town & City Clerk
                                                                         111 North Main Street
6180952 The City of Bristol, CT                                          Bristol CT 06010
                                                                         Attn: Mayor, City Clerk
                                                                         6530 W. 79th Street
6181001 The City of Burbank, IL                                          Burbank IL 60459




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 151 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      268 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Mayor, City Clerk
                                                                         City Hall
                                                                         5550 East Avenue
6181002 The City of Countryside, IL                                      Countryside IL 60525
                                                                         Attn: Mayor and Chief Legal Officer, Corporation Counsel
                                                                         155 Deer Hill Avenue
6180932 The City of Danbury, CT                                          Danbury CT 06810
                                                                         Attn: Mayor, City Clerk
                                                                         1 Elizabeth St.
6180933 The City of Derby, CT                                            Derby CT 06418
                                                                         Attn: City Clerk
                                                                         70 West River Street
6180944 The City of Milford, CT                                          Milford CT 06460
                                                                         Attn: Mayor
                                                                         110 River Street
6180943 The City of Milford, CT                                          Milford CT 06460
                                                                         Attn: Mayor, Comptroller, City Clerk
                                                                         City Hall, 1 Roosevelt Square
6181136 The City of Mount Vernon, NY                                     Mount Vernon NY 10550
                                                                         Attn: Mayor and City Clerk
                                                                         181 State Street
6180963 The City of New London, CT                                       New London CT 06320
                                                                         Attn: Mayor's Office, City Clerk
                                                                         125 East Avenue
6180934 The City of Norwalk, CT                                          Norwalk CT 06856‐5125
                                                                         Attn: City Attorney, City Manager
                                                                         330 Ford St.
                                                                         First Floor, Room 1
6181642 The City of Ogdensburg, NY                                       Ogdensburg NY 13669
                                                                         Attn: City Clerk
                                                                         330 Ford Street
                                                                         Room #4
6181641 The City of Ogdensburg, NY                                       Ogdensburg NY 13669


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 152 of 191
                             19-23649-rdd     Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                   Main Document
                                                                        PgExhibit
                                                                            269 ofE 310
                                                                        Defendants Service List
                                                                       Served via first class mail

 MMLID                                     NAME                                                                       ADDRESS
                                                                                 Attn: Comptroller
                                                                                 330 Ford St.
                                                                                 First Floor, Room 5
6181643      The City of Ogdensburg, NY                                          Ogdensburg NY 13669
                                                                                 Attn: Letitia A. James
                                                                                 State of New York Attorney General
                                                                                 Dept. of Law ‐ The Capitol, 2nd Fl.
6181639      The City of Ogdensburg, NY                                          Albany NY 12224
                                                                                 Attn: Mayor
                                                                                 330 Ford Street
                                                                                 First Floor, Room 2
6181638      The City of Ogdensburg, NY                                          Ogdensburg NY 13669
                                                                                 Attn: Mayor
                                                                                 Mayor's Office
                                                                                 330 Ford St., First Floor, Room 2
6181640      The City of Ogdensburg, NY                                          Ogdensburg NY 13669
                                                                                 Attn: Mayor, Corporation Counsel
                                                                                 City Hall
             The City of Poughkeepsie, individually, and on behalf of all others 3rd Floor, 62 Civic Center Plaza
6181624      similarly situated                                                  Poughkeepsie NY 12601
                                                                                 Attn: Paul J. Napoli, Hunter J. Shkolnik, Salavtore C. Badala, Joseph L. Ciaccio &
                                                                                 Shayna E. Sacks
                                                                                 Napoli Shkolnik PLLC
             The City of Poughkeepsie, individually, and on behalf of all others 400 Broadhollow Road, Suite 305
6181626      similarly situated                                                  Melville NY 11747
                                                                                 Attn: Mayor
                                                                                 Ripley City Hall
                                                                                 203 S. Church St.
6181548      The City of Ripley, WV                                              Ripley WV 25271
                                                                                 Attn: City Attorney
                                                                                 Saratoga Springs City Hall
                                                                                 474 Broadway, Room 7
6181635      The City of Saratoga Springs, NY                                    Saratoga Springs NY 12866


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                     Page 153 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      270 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: City Clerk
                                                                         15 Vanderbilt Avenue
6181634 The City of Saratoga Springs, NY                                 Saratoga Springs NY 12866
                                                                         Attn: Commissioner of Finance
                                                                         Finance Department
                                                                         15 Vanderbilt Ave
6181636 The City of Saratoga Springs, NY                                 Saratoga Springs NY 12866
                                                                         Attn: Commissioner of Finance
                                                                         Saratoga Springs City Hall
                                                                         474 Broadway, Floor 1
6181637 The City of Saratoga Springs, NY                                 Saratoga Springs NY 12866
                                                                         Attn: Letitia A. James
                                                                         State of New York Attorney General
                                                                         Dept. of Law ‐ The Capitol, 2nd Fl.
6181632 The City of Saratoga Springs, NY                                 Albany NY 12224
                                                                         Attn: Mayor
                                                                         Saratoga Springs City Hall
                                                                         Mayor's Office, 474 Broadway ‐ Suite 9
6181633 The City of Saratoga Springs, NY                                 Saratoga Springs NY 12866
                                                                         Attn: Mayor
                                                                         Saratoga Springs City Hall
                                                                         474 Broadway, Suite 9
6181631 The City of Saratoga Springs, NY                                 Saratogta Springs NY 12866
                                                                         Attn: Mayor and City Clerk
                                                                         City Hall
                                                                         54 Hill Street, First Floor
6180957 The City of Shelton, CT                                          Shelton CT 06484
                                                                         Attn: Mayor, Clerk
                                                                         116 Court Street
6181546 The City of Spencer, WV                                          Spencer WV 25276
                                                                         Attn: Mayor and City Clerk
                                                                         City Hall
                                                                         140 Main Street, First Floor
6180950 The City of Torrington, CT                                       Torrington CT 06790

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 154 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      271 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: City Manager
                                                                         503 West Main Street
                                                                         Suite 210
6181682 The City of Waynesboro, VA                                       Lebanon VA 24266
                                                                         Attn: Mayor
                                                                         503 West Main Street
                                                                         Suite 208
6181683 The City of Waynesboro, VA                                       Waynesboro PA 17268
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         355 Main Street, 1st Floor
6180947 The City of West Haven, CT                                       West Haven CT 06516
                                                                         Attn: Mayor
                                                                         City Hall
                                                                         355 Main Street, 3rd Floor
6180946 The City of West Haven, CT                                       West Haven CT 06516
                                                                         Attn: Mayor
                                                                         Mayor's Office
                                                                         100 West Fifth Street
6181553 The City of Williamstown, WV                                     Williamstown WV 26187
                                                                         Attn: Board of Commisioners
                                                                         17 South Seventh Street
                                                                         Room 408
6181245 The Commonwealth of PA by James Martin                           Allentown PA 18101‐2400
                                                                         Attn: District Attorney James Martin
                                                                         Lehigh County Courthouse
                                                                         Room 307, 455 West Hamilton Street
6181244 The Commonwealth of PA by James Martin                           Allentown PA 18101‐3100
                                                                         Attn: Josh Shapiro
                                                                         State of Pennsylvania Attorney General
                                                                         Pennsylvania Office of Attorney General, 16th Floor, Strawberry Square
6181246 The Commonwealth of PA by James Martin                           Harrisburg PA 17120




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 155 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      272 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: Governor of Puerto Rico
                                                                         Avenida Juan Ponce de León
6180732 The Commonwealth of Puerto Rico                                  San Juan Antiguo PR 00901
                                                                         Attn: County Attorney
                                                                         Contact Info
                                                                         2100 Clarendon Blvd., Suite 403
6181492 The County Board of Arlington County, Virginia                   Arlington VA 22201
                                                                         Attn: County Board Chair
                                                                         Ellen M. Bozman Government Center
                                                                         2100 Clarendon Blvd., Suite 300
6181490 The County Board of Arlington County, Virginia                   Arlington VA 22201
                                                                         Attn: County Manager
                                                                         2100 Clarendon Blvd.
                                                                         Suite 302
6181491 The County Board of Arlington County, Virginia                   Arlington VA 22201
                                                                         Attn: Commissioner
                                                                         Barbour County Commission
                                                                         26 North Main Street
6181521 The County Commission of Barbour County                          Philippi WV 26416
                                                                         Attn: Commissioner
                                                                         Mason County Commission
                                                                         200 Sixth Street
6181520 The County Commission of Mason County                            Point Pleasant WV 25550
                                                                         Attn: Commissioner, County Clerk, Prosecuting Attorney
                                                                         TAYLOR COUNTY COMMISSION
                                                                         214 West Main Street, Room 105
6181523 The County Commission of Taylor County                           Grafton WV 26354
                                                                         Attn: Commissioner
                                                                         Webster County Commission
                                                                         2 Court Square, Room G1
6181524 The County Commission of Webster County                          Webster Springs WV 26288




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 156 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      273 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Attorney
                                                                         County Building
                                                                         1 Leo Moss Drive, Suite 6010
6181138 The County of Cattaraugus, NY                                    Olean NY 14760
                                                                         Attn: County Clerk, Attorney and Treasurer
                                                                         303 Court Street
6181137 The County of Cattaraugus, NY                                    Little Valley NY 14755
                                                                         Attn: Treasurer
                                                                         County Building
                                                                         1 Leo Moss Drive, Suite 7610
6181139 The County of Cattaraugus, NY                                    Olean NY 14760
                                                                         Attn: County Attorney
                                                                         160 Genesee Street
                                                                         6th Floor
6181142 The County of Cayuga, NY                                         Auburn NY 13021
                                                                         Attn: County Clerk
                                                                         160 Genesee Street
                                                                         1st Floor
6181140 The County of Cayuga, NY                                         Auburn NY 13021
                                                                         Attn: Treasurer
                                                                         160 Genesee Street
                                                                         5th Floor
6181141 The County of Cayuga, NY                                         Auburn NY 13021
                                                                         Attn: County Clerk, Attorney and Treasurer
                                                                         3 North Erie Street
6181143 The County of Chautauqua, NY                                     Mayville NY 14757
                                                                         Attn: Chair, Clerk of Board of Supervisors, Clerk, Attorney, Treasurer
                                                                         5 Court Street
6181144 The County of Chenango, NY                                       Norwich NY 13815
                                                                         Attn: Chair, Clerk of Legislature
                                                                         Clinton County Government Center
                                                                         137 Margaret Street, Suite 208
6181145 The County of Clinton, NY                                        Plattsburgh NY 12901


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 157 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      274 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                               ADDRESS
                                                                         Attn: County Clerk
                                                                         Clinton County Government Center
                                                                         137 Margaret Street, First Floor
6181146 The County of Clinton, NY                                        Plattsburgh NY 12901
                                                                         Attn: Treasurer
                                                                         Clinton County Treasurer's Office
                                                                         Clinton County Government Center, 137 Margaret Street, Suite 205
6181147 The County of Clinton, NY                                        Plattsburgh NY 12901
                                                                         Attn: Chair, Clerk
                                                                         60 Central Avenue
                                                                         Room 316
6181151 The County of Cortland, NY                                       Cortland NY 13045
                                                                         Attn: County Attorney/Foil Appeals Officer
                                                                         County Office Building
                                                                         60 Central Avenue, Suite 312
6181154 The County of Cortland, NY                                       Cortland NY 13045
                                                                         Attn: County Clerk
                                                                         46 Greenbush Street, Suite 105
6181152 The County of Cortland, NY                                       Cortland NY 13045
                                                                         Attn: Treasurer's Office
                                                                         60 Central Avenue, Room 132
6181153 The County of Cortland, NY                                       Cortland NY 13045
                                                                         Attn: County Executive
                                                                         2079 East 9th Street
6181588 The County of Cuyahoga, OH                                       Cleveland OH 44115
                                                                         Attn: County Prosecutor
                                                                         The Justice Center, Courts Tower
                                                                         1200 Ontario Street, 9th Floor
6181587 The County of Cuyahoga, OH                                       Cleveland OH 44113
                                                                         Attn: Chairman of Bd of Supervisors, Clerk of Bd of Supervisors, Cnty Attorney,
                                                                         Cnty Treasurer
                                                                         7551 Court Street
                                                                         P.O. Box 217
6181155 The County of Essex, NY                                          Elizabethtown NY 12932

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 158 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      275 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                         Attn: Donald W. Davis, Jr., Adam D. Fuller, Elizabeth Shively Boatwright
                                                                         Brennan, Manna & Diamond, LLC
                                                                         75 East Market Street
6182307 The County of Fayette, OH                                        Akron OH 44308
                                                                         Attn: Jess Weade
                                                                         Fayette County Prosecuting Attorney
                                                                         110 East Court Street
6182304 The County of Fayette, OH                                        Washington Court House OH 43160
                                                                         Attn: Linda Singer
                                                                         Motley Rice LLC
                                                                         401 9th Street Northwest, Suite 1001
6182305 The County of Fayette, OH                                        Washington DC 20004
                                                                         Attn: Lisa Saltzburg
                                                                         Motley Rice LLC
                                                                         28 Bridgeside Boulevard
6182306 The County of Fayette, OH                                        Mount Pleasant SC 29464
                                                                         Attn: President of County Commission
                                                                         133 South Main Street
                                                                         Suite 401
6182303 The County of Fayette, OH                                        Washington Court House OH 43160
                                                                         Attn: William T. Junk
                                                                         Junk & Junk
                                                                         213 North Main Street
6182308 The County of Fayette, OH                                        Washington Court House OH 43160
                                                                         Attn: Chair of Board of Legislators, Clerk of Board of Legislators, County
                                                                         Attorney
                                                                         355 Main Street, Suite 409
6181156 The County of Franklin, NY                                       Malone NY 12953
                                                                         Attn: County Clerk
                                                                         P.O. Box 70
                                                                         355 West Main Street, Suite 248
6181158 The County of Franklin, NY                                       Malone NY 12953




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 159 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      276 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Treasurer
                                                                         355 Main Street, Suite 140
6181157 The County of Franklin, NY                                       Malone NY 12953
                                                                         Attn: Chairman, Board of Supervisors
                                                                         County Office Building, Suite 1
                                                                         2714 State Highway 29
6181159 The County of Fulton, NY                                         Johnstown NY 12095
                                                                         Attn: County Attorney
                                                                         2 South Market Street
6181160 The County of Fulton, NY                                         Johnstown NY 12095
                                                                         Attn: County Treasurer
                                                                         County Office Building
                                                                         223 West Main Street
6181161 The County of Fulton, NY                                         Johnstown NY 12095
                                                                         Attn: Chairman of Legislature, Clerk of Legislature, County Attorney
                                                                         Old Courthouse
                                                                         7 Main Street
6181162 The County of Genesee, NY                                        Batavia NY 14020
                                                                         Attn: County Clerk
                                                                         County Building I
                                                                         15 Main Street
6181163 The County of Genesee, NY                                        Batavia NY 14020
                                                                         Attn: County Clerk
                                                                         Genesee County Clerk
                                                                         CO. BLDG. #1 P.O. Box 379
6181165 The County of Genesee, NY                                        Batavia NY 14021‐0379
                                                                         Attn: Treasurer
                                                                         County Building I
                                                                         15 Main Street
6181164 The County of Genesee, NY                                        Batavia NY 14020
                                                                         Attn: Clerk
                                                                         411 Street
6181166 The County of Greene, NY                                         Catskill NY 12414


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 160 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      277 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Attorney
                                                                         411 Main Street
                                                                         4th Floor, Suite 443
6181167 The County of Greene, NY                                         Catskill NY 12414
                                                                         Attn: County Treasurer
                                                                         411 Main Street
                                                                         4th Floor, Suite 462
6181168 The County of Greene, NY                                         Catskill NY 12414
                                                                         Attn: Chair of the Board of Supervisors
                                                                         County Seat
                                                                         102 County View Drive, P.O. Box 205
6181169 The County of Hamilton, NY                                       Lake Pleasant NY 12108
                                                                         Attn: Chairman of the Board of Supervisors, Clerk of the Board
                                                                         102 County View Drive
6181170 The County of Hamilton, NY                                       Lake Pleasant NY 12108
                                                                         Attn: Clerk
                                                                         102 County View Drive
                                                                         P.O. Box 204
6181171 The County of Hamilton, NY                                       Lake Pleasant NY 12108
                                                                         Attn: County Attorney
                                                                         320 North George Street
                                                                         P.O. Box 950
6181172 The County of Hamilton, NY                                       Rome NY 13442‐0950
                                                                         Attn: County Attorney
                                                                         320 North George Street
6181173 The County of Hamilton, NY                                       Rome NY 13442‐0950
                                                                         Attn: Clerk
                                                                         109 Mary Street
                                                                         Suite 1111
6181118 The County of Herkimer, NY                                       Herkimer NY 13350‐1998
                                                                         Attn: County Attorney, County Clerk, Treasurer
                                                                         7660 N State St
6181175 The County of Lewis, NY                                          Lowville NY 13367


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 161 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      278 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Clerk of the Board of Supervisors
                                                                         Livingston County Government Center
                                                                         6 Court Street, Room 302
6181176 The County of Livingston, NY                                     Geneseo NY 14454
                                                                         Attn: County Clerk
                                                                         Livingston County Government Center
                                                                         6 Court Street, Room 201
6181177 The County of Livingston, NY                                     Geneseo NY 14454
                                                                         Attn: County Treasurer
                                                                         Livingston County Government Center
                                                                         6 Court Street, Room 203
6181178 The County of Livingston, NY                                     Geneseo NY 14454
                                                                         Attn: Clerk of the Board of Supervisors
                                                                         138 N Court Street
6181179 The County of Madison, NY                                        Wampsville NY 13163
                                                                         Attn: Donald W. Davis, Jr., Adam D. Fuller, Elizabeth Shively Boatwright
                                                                         Brennan, Manna & Diamond, LLC
                                                                         75 East Market Street
6182314 The County of Medina, OH                                         Akron OH 44308
                                                                         Attn: Linda Singer
                                                                         Motley Rice LLC
                                                                         401 9th Street Northwest, Suite 1001
6182312 The County of Medina, OH                                         Washington DC 20004
                                                                         Attn: Lisa Saltzburg
                                                                         Motley Rice LLC
                                                                         28 Bridgeside Boulevard
6182313 The County of Medina, OH                                         Mount Pleasant SC 29464
                                                                         Attn: Michael K. Lyons
                                                                         Assistant Prosecuting Attorney
                                                                         60 Public Square, 2nd Floor
6182311 The County of Medina, OH                                         Medina OH 44256




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 162 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      279 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: S. Forrest Thompson
                                                                         Medina County Prosecutor
                                                                         60 Public Square, 2nd Floor
6182310 The County of Medina, OH                                         Medina OH 44256
                                                                         Attn: Chair of the Board of Supervisors, Clerk
                                                                         101 County Office Building
                                                                         39 W. Main Street
6181180 The County of Monroe, NY                                         Rochester NY 14614
                                                                         Attn: Clerk
                                                                         Montgomery County Office Building
                                                                         P.O. Box 1500 ‐ 64 Broadway
6181135 The County of Montgomery, NY                                     Fonda NY 12068‐1500
                                                                         Attn: Clerk of the Board of Supervisors, County Clerk, County Attorney,
                                                                         Treasurer
                                                                         20 Ontario Street
6181148 The County of Ontario, NY                                        Canandaigua NY 14424
                                                                         Attn: County Attorney
                                                                         Ontario County Municipal Building
                                                                         20 Ontario Street, 3rd Floor
6181149 The County of Ontario, NY                                        Canandaigua NY 14424
                                                                         Attn: Treasurer
                                                                         Ontario County Municipal Building
                                                                         20 Ontario Street
6181150 The County of Ontario, NY                                        Canandaigua NY 14424
                                                                         Attn: Chairman of the Board of Supervisors
                                                                         2209 County Highway 33
6181184 The County of Otsego, NY                                         Cooperstown NY 13326
                                                                         Attn: Clerk of the Board of Supervisors
                                                                         197 Main Street
6181183 The County of Otsego, NY                                         Cooperstown NY 13326‐1129
                                                                         Attn: Clerk
                                                                         Putnam County Office Building
                                                                         40 Gleneida Avenue
6181185 The County of Putnam, NY                                         Carmel NY 10512

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 163 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      280 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: County Clerk and Schuyler County Attorney
                                                                         105 Ninth Street
                                                                         Unit 8
6181186 The County of Schuyler, NY                                       Watkins Glen NY 14891
                                                                         Attn: Schuyler County Administrator
                                                                         105 Ninth Street
                                                                         Unit 37
6181187 The County of Schuyler, NY                                       Watkins Glen NY 14891
                                                                         Attn: Steuben County Manager and County Clerk and Steuben County District
                                                                         Attorney
                                                                         3 East Pulteney Square
6181188 The County of Steuben, NY                                        Bath NY 14810
                                                                         Attn: County Attorney
                                                                         56 Main Street
6181192 The County of Tioga, NY                                          Owego NY 13827
                                                                         Attn: County Clerk
                                                                         16 Court Street
                                                                         P.O. Box 307
6181191 The County of Tioga, NY                                          Owego NY 13827
                                                                         Attn: Tioga County Treasurer
                                                                         56 Main Street
                                                                         Room 210
6181193 The County of Tioga, NY                                          Owego NY 13827
                                                                         Attn: County Executive and Ulster County Clerk
                                                                         County Office Building, 6th Floor
                                                                         244 Fair Street
6181194 The County of Ulster, NY                                         Kingston NY 12401
                                                                         Attn: Ulster County District Attorney
                                                                         Ulster County Courthouse
                                                                         275 Wall Street
6181195 The County of Ulster, NY                                         Kingston NY 12401




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 164 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       281 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                             Attn: Warren Cnty Clerk and Chairman, Warren Cnty Bd of Supervisors and
                                                                             Clerk of Bd and Cnty Atty
                                                                             Warren County Municipal Center
                                                                             1340 State Route 9
6181196 The County of Warren, NY                                             Lake George NY 12845
                                                                             Attn: Board of Supervisors Chairman and Board of Supervisors Clerk and County
                                                                             Atty
                                                                             Municipal Center
                                                                             383 Broadway Building B
6181197 The County of Washington, NY                                         Fort Edward NY 12828
                                                                             Attn: Washington County Clerk
                                                                             Municipal Center
                                                                             383 Broadway, Building A
6181198 The County of Washington, NY                                         Fort Edward NY 12828
                                                                             Attn: ChairmanBoard of Supervisors and Board Clerk and County Attorney
                                                                             143 North Main Street
6181189 The County of Wyoming, NY                                            Warsaw NY 14569
                                                                             Attn: Wyoming County Clerk
                                                                             143 N Main Street
                                                                             Suite 104
6181190 The County of Wyoming, NY                                            Warsaw NY 14569
                                                                             Attn: Registered Agent and Chair of the Board of Directors
                                                                             809 University Boulevard East
6182118 The DCH Health Care Authority                                        Tuscaloosa AL 35401
                                                                             Attn: Registered Agent and CEO
                                                                             1210 Kentucky Highway 36 East
6182176 The Harrison Memorial Hospital, Inc.                                 Cynthiana KY 41031‐7498
                                                                             Attn: CEO, Partner, or Manager
                                                                             119 Main Street
6182144 The Health Care Authority of Clarke County, Alabama                  Grove Hill AL 36451
                                                                             Attn: CEO
        The Healthcare Authority for Baptist Health, an affiliate of UAB     124 South Memorial Drive
6182120 Health System                                                        Prattville AL 36067


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 165 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       282 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                             Attn: Registered Agent
                                                                             500 22nd Street Sotuh
        The Healthcare Authority for Baptist Health, an affiliate of UAB     Suite 504
6182119 Health System                                                        Birmingham AL 35233‐3110
                                                                             Attn: Registered Agent and Chair of the Board
                                                                             3280 Joe Battle Boulevard
6182193 The Hospitals of Providence East Campus                              El Paso TX 79938
                                                                             Attn: Registered Agent and Chair of the Board
                                                                             2001 North Oregon Street
6182194 The Hospitals of Providence Memorial Campus                          El Paso TX 79902
                                                                             Attn: Registered Agent and Chair of the Board
                                                                             1625 Medical Center Drive
6182195 The Hospitals of Providence Sierra Campus                            El Paso TX 79902
                                                                             Attn: Registered Agent and Chair of the Board
                                                                             2000 Transmountain Road
6182196 The Hospitals of Providence Transmountain Campus                     El Paso TX 79911
                                                                             Attn: CEO, Partner, or Manager
                                                                             701 Burkesville Road
6182163 The Medical Center at Clinton County, Inc.                           Albany KY 42602
                                                                             Attn: Registered Agent
                                                                             800 Park Street
6182162 The Medical Center at Clinton County, Inc.                           Bowling Green KY 42101
                                                                             Attn: CEO, Partner, or Manager
                                                                             1100 Brookhaven Road
6182165 The Medical Center at Franklin, Inc.                                 Franklin KY 42134
                                                                             Attn: Registered Agent
                                                                             800 Park Street
6182164 The Medical Center at Franklin, Inc.                                 Bowling Green KY 42101
                                                                             Attn: Commissioner
        The Municipality of Norristown and The Township of West              1630 W. Marshall Street
6181298 Norriton                                                             Jeffersonville PA 19403




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 166 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      283 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Tax Collector
                                                                         Tax Collection
        The Municipality of Norristown and The Township of West          1632 W Marshall Street
6181299 Norriton                                                         Jeffersonville PA 19403
                                                                         Attn: Adam Scott Weintraub, Terry S. O'Donnell
                                                                         Savage O'Donnell, Affeldt Weintraub & Johnson
                                                                         110 West 7th, Suite 1010
6180757 The Muscogee (Creek) Nation                                      Tulsa OK 74119
                                                                         Attn: Attorney General and First Assistant Attorney General
                                                                         P.O. Box 580
6180753 The Muscogee (Creek) Nation                                      Okmulgee OK 74447
                                                                         Attn: Attorney General Kevin Dellinger, First Assistant Attorney General Lindsay
                                                                         Dowell
                                                                         P.O. Box 580
6180759 The Muscogee (Creek) Nation                                      Okmulgee OK 74447
                                                                         Attn: LLoyd B. Miller, Donald J. Simon, Whitney A. Leonard
                                                                         Sonosky Chambers Sachse Endreson & Perry, LLP
                                                                         1425 K Street, NW, Suite 600
6180756 The Muscogee (Creek) Nation                                      Washington DC 20005
                                                                         Attn: Principal Chief
                                                                         P.O. Box 580
6180752 The Muscogee (Creek) Nation                                      Okmulgee OK 74447
                                                                         Attn: Richard Shore, Scott D. Gilbert, Mark A. Packman, Jenna A. Hudson,
                                                                         Michael B. Rush
                                                                         Gilbert LLP
                                                                         1100 New York Avenue NW, Suite 700
6180754 The Muscogee (Creek) Nation                                      Washington DC 20005
                                                                         Attn: Richard W. Fields
                                                                         Fields PLLC
                                                                         1700 K Street NW, Suite 810
6180755 The Muscogee (Creek) Nation                                      Washington DC 20006




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 167 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   PgExhibit
                                                                       284 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                            Attn: Speaker, National Council & Registered Agent
                                                                            P.O. Box 158
                                                                            Hwy 75 & Loop 56
6180751 The Muscogee (Creek) Nation                                         Okmulgee OK 74447
                                                                            Attn: William S. Ohlemeyer
                                                                            Boies Schiller Flexner LLP
                                                                            333 Main Street
6180758 The Muscogee (Creek) Nation                                         Armonk NY 10504
                                                                            Attn: Chief Clerk & Secretary of Senate and Gov. and Assembly Speaker and
                                                                            Senate Pres. Pro Tempore
                                                                            California State Capitol
                                                                            1315 10th Street
6180693 The People of the State of California                               Sacramento CA 95814
                                                                            Attn: Xavier Becerra
                                                                            State of California Attorney General
                                                                            1300 I St., Ste. 1740
6180694 The People of the State of California                               Sacramento CA 95814
                                                                            Attn: Chair of the Board of Supervisors
                                                                            Kenneth Hahn Hall of Administration
        The People of the State of California, acting by and through Los    500 West Temple Street, Suite 383
6180926 Angeles County Counsel Mary C. Wickham                              Los Angeles CA 90012
                                                                            Attn: County Clerk
        The People of the State of California, acting by and through Los    12400 Imperial Highway
6180925 Angeles County Counsel Mary C. Wickham                              Norwalk CA 90650
                                                                            Attn: County Counsel
                                                                            500 West Temple Street
        The People of the State of California, acting by and through Los    Room 648
6180924 Angeles County Counsel Mary C. Wickham                              Los Angeles CA 90012
                                                                            Attn: Xavier Becerra
                                                                            State of California Attorney General
        The People of the State of California, acting by and through Los    1300 I St., Ste. 1740
6180927 Angeles County Counsel Mary C. Wickham                              Sacramento CA 95814




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 168 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       285 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                     ADDRESS
                                                                             Attn: City Clerk
                                                                             1 Frank H. Ogawa Plaza
        The People of the State of California, acting by and through         First and Second Floors
6180928 Oakland City Attorney Barbara J. Parker                              Oakland CA 94612
                                                                             Attn: Chair of the Board of Supervisors
                                                                             333 West Santa Ana Boulevard
        The People of the State of California, acting by and through         5th Floor
6180922 Orange County District Attorney Tony Rackauckas                      Santa Ana CA 92701
                                                                             Attn: County Clerk
        The People of the State of California, acting by and through         12 Civic Center Plaza, Room 101
6180921 Orange County District Attorney Tony Rackauckas                      Santa Ana CA 92701
                                                                             Attn: District Attorney
        The People of the State of California, acting by and through         401 Civic Center Drive West
6180920 Orange County District Attorney Tony Rackauckas                      Santa Ana CA 92701
                                                                             Attn: Xavier Becerra
                                                                             State of California Attorney General
        The People of the State of California, acting by and through         1300 I St., Ste. 1740
6180923 Orange County District Attorney Tony Rackauckas                      Sacramento CA 95814
                                                                             Attn: County Clerk
                                                                             70 West Hedding Street
        The People of the State of California, acting by and through Santa   First Floor, East Wing
6180917 Clara County Counsel James R. Williams                               San Jose CA 95110
                                                                             Attn: County Counsel
                                                                             70 West Hedding Street
        The People of the State of California, acting by and through Santa   East Wing, 9th Floor
6180918 Clara County Counsel James R. Williams                               San Jose CA 95110
                                                                             Attn: President of the Board of Supervisors
                                                                             70 West Hedding Street
        The People of the State of California, acting by and through Santa   East Wing 10th Floor
6180916 Clara County Counsel James R. Williams                               San Jose CA 95110
                                                                             Attn: Xavier Becerra
                                                                             State of California Attorney General
        The People of the State of California, acting by and through Santa   1300 I St., Ste. 1740
6180919 Clara County Counsel James R. Williams                               Sacramento CA 95814

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 169 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          286 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                                Attn: Kwame Raoul
                                                                                State of Illinois Attorney General
                                                                                James R. Thompson Ctr., 100 W. Randolph St.
6180993      The People of the State of Illinois                                Chicago IL 60601
                                                                                Attn: Chairman
                                                                                1212 Logan Avenue, Suite 102
6181003      The People of the State of Illinois and Boone County, Illinois     Belvidere IL 61008
                                                                                Attn: County Clerk
                                                                                County Clerk & Recorder Office
                                                                                1212 Logan Avenue, Suite 103
6181004      The People of the State of Illinois and Boone County, Illinois     Belvidere IL 61008
                                                                                Attn: Kwame Raoul
                                                                                State of Illinois Attorney General
                                                                                James R. Thompson Ctr., 100 W. Randolph St.
6181005      The People of the State of Illinois and Boone County, Illinois     Chicago IL 60601
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                700 South Main Street
                                                                                Room 104
6181006      The People of the State of Illinois and Bureau County, Illinois    Princeton IL 61356
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                Brookens Administration Center
                                                                                1776 East Washington Street
6181007      The People of the State of Illinois and Champaign County, Illinois Urbana IL 61802
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                69 W. Washington St.
                                                                                Suite 500
6181008      The People of the State of Illinois and Cook County, Illinois      Chicago IL 60602
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                P.O. Box 1028
6181009      The People of the State of Illinois and DuPage County, Illinois    Wheaton IL 60187
                                                                                Attn: DuPage County Clerk
                                                                                P.O. Box 1028
6181010      The People of the State of Illinois and DuPage County, Illinois    Wheaton IL 60187


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 170 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          287 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                719 S. Batavia Avenue, Building B
6181017      The People of the State of Illinois and Kane County, Illinois      Geneva IL 60134
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                707 East Etna Road
6181013      The People of the State of Illinois and LaSalle County             Ottawa IL 61350‐1047
                                                                                Attn: Clerk and Chairperson of the County Board
                                                                                253 East Wood Street
6181014      The People of the State of Illinois and Macon County, Illinois     Decatur IL 62523
                                                                                Attn: Chairperson of the County Board
                                                                                667 Ware Rd.
6181024      The People of the State of Illinois and McHenry County, Illinois   Woodstock IL 60098
                                                                                Attn: County Clerk
                                                                                2200 North Seminary Avenue
6181025      The People of the State of Illinois and McHenry County, Illinois   Woodstock IL 60098
                                                                                Attn: Chairperson of the County Board
                                                                                302 N. Chicago Street
6181027      The People of the State of Illinois and Will County, Illinois      Joliet IL 60432
                                                                                Attn: Chairperson of the County Board
                                                                                200 Noth Main Street
6181015      The People of the State of Illinois, and DeKalb County, Illinois   Sycamore IL 60178
                                                                                Attn: Chairperson of the County Board
                                                                                307 West Center Street
6181016      The People of the State of Illinois, and Henry County, Illinois    Cambridge IL 61238
                                                                                Attn: County Clerk
                                                                                111 W Fox Street
6181021      The People of the State of Illinois, and Kendall County, Illinois  Yorksville IL 60560
                                                                                Attn: Chairperson of the County Board
                                                                                215 S. East Street
6181022      The People of the State of Illinois, and Macoupin County, Illinois Carlinville IL 62626
                                                                                Attn: County Clerk
                                                                                201 East Main
                                                                                P.O. Box 107
6181023      The People of the State of Illinois, and Macoupin County, Illinois Carlinville IL 62626‐0197

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 171 of 191
                             19-23649-rdd   Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                      PgExhibit
                                                                          288 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                   NAME                                                                       ADDRESS
                                                                                Attn: Chairperson of the County Board
                                                                                108 E Mead
                                                                                P.O. Box 191
6181026 The People of the State of Illinois, and Piatt County, Illinois         White Heath IL 61884
                                                                                Attn: County Clerk
                                                                                200 North Lafayette
        The People of the State of Illinois, the people of Jersey County        P.O. Box 216
6181011 and Jersey County                                                       Jerseyville IL 62052
                                                                                Attn: Kwame Raoul
                                                                                State of Illinois Attorney General
        The People of the State of Illinois, the people of Jersey County        James R. Thompson Ctr., 100 W. Randolph St.
6181012 and Jersey County                                                       Chicago IL 60601
                                                                                Attn: Kankakee County Clerk; County Board Chairman
                                                                                189 East Court Street
6181018 The People of the State of Illinois, the people of Kankakee Cnty        Kankakee IL 60901
                                                                                Attn: Kankakee County State's Attorney
                                                                                450 East Court Street, 3rd Floor
6181019 The People of the State of Illinois, the people of Kankakee Cnty        Kankakee IL 60602
                                                                                Attn: Kwame Raoul
                                                                                State of Illinois Attorney General
                                                                                James R. Thompson Ctr., 100 W. Randolph St.
6181020 The People of the State of Illinois, the people of Kankakee Cnty        Chicago IL 60601
                                                                                Attn: Assistant Attorney General of the State of New York
        The People of the State of New York, by Letitia James, Attorney         28 Liberty Street, 16th Floor
6180727 General of the State of New York                                        New York NY 10005
                                                                                Attn: Assistant Attorney General of the State of New York
                                                                                Empire State Plaza
        The People of the State of New York, by Letitia James, Attorney         Justice Building, 2nd Floor
6180725 General of the State of New York                                        Albany NY 12224
                                                                                Attn: Letitia A. James
                                                                                State of New York Attorney General
        The People of the State of New York, by Letitia James, Attorney         Dept. of Law ‐ The Capitol, 2nd Fl.
6180726 General of the State of New York                                        Albany NY 12224


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 172 of 191
                             19-23649-rdd    Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                      PgExhibit
                                                                          289 ofE 310
                                                                      Defendants Service List
                                                                     Served via first class mail

 MMLID                                    NAME                                                                     ADDRESS
                                                                               Attn: Steve Marshall
                                                                               State of Alabama Attorney General
                                                                               501 Washington Avenue, P.O. Box 300152
6180690      The State of Alabama                                              Montgomery AL 36130‐0152
                                                                               Attn: Phil Weiser
                                                                               State of Colorado Attorney General
                                                                               Ralph L. Carr Colorado Judicial Center, 1300 Broadway, 10th Floor
6180695      The State of Colorado ex rel. Phil Weiser, Attorney General       Denver CO 80203
                                                                               Attn: Jess Weade
                                                                               Fayette County Prosecuting Attorney
             The State of Ohio ex rel. Prosecuting Attorney of Fayette County, 110 East Court Street
6182309      Jess Weade                                                        Washington Court House OH 43160
                                                                               Attn: S. Forrest Thompson
                                                                               Medina County Prosecutor
             The State of Ohio ex rel. Prosecuting Attorney of Medina County, 72 Public Square
6182315      S. Forrest Thompson                                               Medina OH 44256
                                                                               Attn: Supervisor & Clerk
                                                                               Municipal Building (Town Hall)
                                                                               5583 Main Street
6181199      The Town of Amherst                                               Williamsville NY 14221
                                                                               Attn: First Selectman, Board of Selectmen, and Town Clerk
                                                                               Beacon Falls Town Hall
                                                                               10 Maple Avenue
6180942      The Town of Beacon Falls                                          Beacon Falls CT 06403
                                                                               Attn: Mayor
                                                                               187 Castlewood Drive
6180969      The Town of Berlin                                                Berlin CT 06037
                                                                               Attn: Town Clerk, Town Manager
                                                                               240 Kensington Rd
6180968      The Town of Berlin                                                Berlin CT 06037
                                                                               Attn: Clerk and Assistant Clerk and Selectman
                                                                               36 Main Street South
6180974      The Town of Bethlehem                                             Bethlehem CT 06751


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 173 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                  PgExhibit
                                                                      290 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Supervisor & Clerk
                                                                         Town Hall
                                                                         3301 Broadway
6181200 The Town of Cheektowaga                                          Cheektowaga NY 14227
                                                                         Attn: Assistant Town Clerk of Coventry
                                                                         1712 Main Street
6180981 The Town of Coventry                                             Coventry CT 06238
                                                                         Attn: Chair of the Town Council of Coventry
                                                                         1712 Main Street
6180982 The Town of Coventry                                             Coventry CT 06238
                                                                         Attn: Town Clerk of Coventry
                                                                         1712 Main Street
6180979 The Town of Coventry                                             Coventry CT 06238
                                                                         Attn: Town Manager of Coventry
                                                                         1712 Main Street
6180980 The Town of Coventry                                             Coventry CT 06238
                                                                         Attn: First Selectman and Board of Selectmen
                                                                         740 Main Street
6180953 The Town of East Hartford                                        East Hartford CT 06108
                                                                         Attn: Town Clerk
                                                                         740 Main Street
                                                                         1st Floor
6180954 The Town of East Hartford                                        East Hartford CT 06108
                                                                         Attn: Recorder
                                                                         P.O. Box 478
6181556 The Town of Elizabeth                                            Elizabeth WV 26142
                                                                         Attn: First Selectman and Board of Selectmen
                                                                         725 Old Post Road
6180940 The Town of Fairfield                                            Fairfield CT 06824
                                                                         Attn: Town Clerk
                                                                         Old Town Hall
                                                                         611 Old Post Road
6180941 The Town of Fairfield                                            Fairfield CT 06824


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 174 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      291 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Town Supervisor & Town Clerk
                                                                         21 Central Avenue
6181201 The Town of Lancaster                                            Lancaster NY 14086
                                                                         Attn: Clerk and Selectmen
                                                                         1212 Whittmore Road
6180970 The Town of Middlebury                                           Middlebury CT 06762
                                                                         Attn: Clerk and Assistant Clerk
                                                                         Town Clerk's Office
                                                                         New Milford Town Hall, 10 Main Street
6180975 The Town of New Milford                                          New Milford CT 06776
                                                                         Attn: Mayor and Town Council Member
                                                                         New Milford Town Hall
                                                                         10 Main Street
6180976 The Town of New Milford                                          New Milford CT 06776
                                                                         Attn: First Selectman, Board of Selectmen, and Town Clerk
                                                                         Newtown Municipal Center
                                                                         3 Primrose Street
6180956 The Town of Newtown                                              Newtown CT 06470
                                                                         Attn: First Selectman, Board of Selectmen, and Town Clerk
                                                                         Town Hall
                                                                         18 Church Street
6180948 The Town of North Haven                                          North Haven CT 06473
                                                                         Attn: First Selectman, Board of Selectmen, and Town Clerk
                                                                         Oxford Town Hall
                                                                         486 Oxford Road
6180945 The Town of Oxford                                               Oxford CT 06478
                                                                         Attn: Clerk and Assistant Town Clerk and Council Member and Mayor
                                                                         Town Hall
                                                                         36 Center Street
6180972 The Town of Prospect                                             Prospect CT 06712
                                                                         Attn: Mayor, City Recorder
                                                                         City of Ravenswood City Hall
                                                                         212 Walnut St.
6181549 The Town of Ravenswood                                           Ravenswood WV 26164

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 175 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      292 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Town Clerk, Assistant Town Clerk or Selectmen
                                                                         29 North Street
                                                                         P.O. Box 203
6180977 The Town of Roxbury                                              Roxbury CT 06783
                                                                         Attn: Town Clerk, Assistant Town Clerk, Selectmen
                                                                         P.O. Box 203
6180978 The Town of Roxbury                                              Roxbury CT 06783
                                                                         Attn: Clerk and Assistant Town Clerk and Selectmen
                                                                         One First Street
6180971 The Town of Seymour                                              Seymour CT 06483
                                                                         Attn: First Selectman and Board of Selectmen
                                                                         Southbury Town Hall
                                                                         501 Main Street South, Room 212
6180936 The Town of Southbury                                            Southbury CT 06488
                                                                         Attn: Town Clerk
                                                                         Southbury Town Hall
                                                                         501 Main Street South, Room 202
6180937 The Town of Southbury                                            Southbury CT 06488
                                                                         Attn: Town Manager and Town Clerk
                                                                         Southington Town Hall
                                                                         75 Main Street
6180955 The Town of Southington                                          Southington CT 06489
                                                                         Attn: Chief Administrative Officer
                                                                         2725 Main Street
6180966 The Town of Stratford                                            Stratford CT 06615
                                                                         Attn: Town Clerk
                                                                         2725 Main Street
                                                                         Room 106
6180967 The Town of Stratford                                            Stratford CT 06615
                                                                         Attn: First Selectman, Board of Selectmen, and Town Clerk
                                                                         Thomastown Town Hall
                                                                         158 Main Street
6180949 The Town of Thomaston                                            Thomaston CT 06787


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 176 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                    PgExhibit
                                                                        293 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                    ADDRESS
                                                                            Attn: Town Manager and Town Clerk
                                                                            Hicks Memorial Municipal Center
                                                                            21 Tolland Green, 5th Level
6180958      The Town of Tolland                                            Tolland CT 06084
                                                                            Attn: Supervisor
                                                                            2919 Delaware Avenue #11
6181202      The Town of Tonawanda                                          Tonawanda NY 14217
                                                                            Attn: Clerk and Assistant Clerk and Mayor and Town Council Member
                                                                            Wolcott Town Hall
                                                                            10 Kenea Avenue
6180973      The Town of Wolcott                                            Wolcott CT 06716‐0000
                                                                            Attn: First Selectman, Board of Selectmen and Town Clerk
                                                                            281 Main Street South
6180938      The Town of Woodbury                                           Woodbury CT 06798
                                                                            Attn: Town Clerk
                                                                            275 Main Street South
6180939      The Town of Woodbury                                           Woodbury CT 06798
                                                                            Attn: Chairperson of the Board of Trustees / President
                                                                            275 7th Avenue
6181763      The Trustees of the Unite Here Local 634 Health & Welfare Fund New York NY 10001‐6708
                                                                            Attn: Chairperson of the Board of Trustees / President
                                                                            Local 634 Philadelphia
                                                                            1415 North Broad Street, Suite 219
6181762      The Trustees of the Unite Here Local 634 Health & Welfare Fund Philadelphia PA 19121
                                                                            Attn: Village Clerk
                                                                            6701 S. Archer Road
6181028      The Village of Bedford Park                                    Bedford Park IL 60501
                                                                            Attn: Office of the Mayor
                                                                            9418 S. Kedzie
6181029      The Village of Evergreen Park                                  Evergreen Park IL 60805
                                                                            Attn: Mayor, President, Board of Trustees and Village Clerk
                                                                            Lyons Village Hall
                                                                            4200 Lawndale Avenue
6181030      The Village of Lyons                                           Lyons IL 60534

In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                Page 177 of 191
                             19-23649-rdd     Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                       PgExhibit
                                                                           294 ofE 310
                                                                       Defendants Service List
                                                                      Served via first class mail

 MMLID                                    NAME                                                                        ADDRESS
                                                                                   Attn: President of Board of Trustees and Village Clerk
                                                                                   7321 W 59th Street
6181031      The Village of Summit                                                 Summit IL 60501
                                                                                   Attn: Town King and Chief Executive Officer
                                                                                   P.O. Box 1888
6180771      Thlopthlocco Tribal Town                                              Okemah OK 74859
                                                                                   Suffolk County House of Correction
                                                                                   20 Bradston Street
6182254      Thomas Hickey                                                         Boston MA 02118
                                                                                   Attn: District Attorney General
             Tony Clark, in his official capacity as the District Attorney General First Judicial District
             for the First Judicial District and on behalf of all political        George P. Jaynes Justice Center, 108 West Jackson Boulevard
6181394      subdivisions therein                                                  Jonesborough TN 37659
                                                                                   Attn: Herbert H. Slatery III
             Tony Clark, in his official capacity as the District Attorney General State of Tennessee Attorney General
             for the First Judicial District and on behalf of all political        425 5th Avenue North
6181395      subdivisions therein                                                  Nashville TN 37243
                                                                                   Attn: County Clerk
                                                                                   47 South Main, Rm #318
6181473      Tooele County, Utah                                                   Tooele UT 84074
                                                                                   Attn: Town Clerk
                                                                                   Memorial Hall
                                                                                   First Floor, 801 Washington St.
6181054      Town of Canton                                                        Canton MA 02021
                                                                                   Attn: Town Treasurer/Collector
                                                                                   801 Washington Street
                                                                                   Room 109
6181056      Town of Canton                                                        Canton MA 02021
                                                                                   Attn: Treasurer/Collector
                                                                                   801 Washington St.
                                                                                   Room 109
6181055      Town of Canton                                                        Canton MA 02021




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                    Page 178 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      295 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: Mayor or Members of Council
                                                                         1501 E. Main St.
6181563 Town of Harrisville                                              Harrisville WV 26362
                                                                         Attn: Mayor or Members of Council
                                                                         P.O. Box 243
6181562 Town of Harrisville                                              Harrisville WV 26362
                                                                         Attn: Town Clerk and Town Treasurer
                                                                         55 Summer Street
6181057 Town of Lynnfield                                                Lynnfield MA 01940

                                                                         Attn: Marc J. Bern, Joseph J. Cappelli, Margaret E. Cordner, Carmen A. De Gisi
                                                                         Marc J. Bern & Partners LLP
                                                                         One Grand Central Place, 60 East 42nd Street, Suite 950
6182294 Town of Mount Pleasant                                           New York NY 10165
                                                                         Attn: Sandra J. Senn
                                                                         Senn Legal, LLC
                                                                         P.O. Box 12279
6182293 Town of Mount Pleasant                                           Charleston SC 29422
                                                                         Attn: Town Solicitor
                                                                         100 Ann Edwards Lane
6182336 Town of Mount Pleasant                                           Mount Pleasant SC 29464
                                                                         Attn: Town Clerk; Treasurer
                                                                         Natick Town Hall
                                                                         1st Floor, 13 East Central Street
6181058 Town of Natick                                                   Natick MA 01760
                                                                         Attn: Clerk/Registrar & Treasurer/Collector
                                                                         41 South Main Street
6181059 Town of Randolph                                                 Randolph MA 02368
                                                                         Attn: City Clerk
                                                                         City Hall
                                                                         Room 123, 36 Court Street
6181061 Town of Springfield                                              Springfield MA 01103




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 179 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25           Main Document
                                                                  PgExhibit
                                                                      296 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                              ADDRESS
                                                                         Attn: Treasurer
                                                                         City Hall Room 112
                                                                         36 Court Street
6181060 Town of Springfield                                              Springfield MA 01103
                                                                         Attn: Clerk
                                                                         1 Lafayette St.
6181062 Town of Wakefield                                                Wakefield MA 01880
                                                                         Attn: Treasurer
                                                                         5 Common Street
6181063 Town of Wakefield                                                Wakefield MA 01880
                                                                         Attn: Chairman of the Town Council
                                                                         45 South Main Street
                                                                         Room 220
6180986 Town of Wallingford                                              Wallingford CT 06492
                                                                         Attn: Mayor
                                                                         45 South Main Street
                                                                         Room 310
6180983 Town of Wallingford                                              Wallingford CT 06492
                                                                         Attn: Town Clerk
                                                                         45 South Main Street
                                                                         Room 108
6180984 Town of Wallingford                                              Wallingford CT 06492
                                                                         Attn: Town Clerk
                                                                         45 South Main Street
                                                                         Room 108
6180985 Town of Wallingford                                              Wallingford CT 06492
                                                                         Attn: Township Clerk
                                                                         401 Chambers Bridge Rd
6182333 Township of Brick                                                Brick NJ 08723
                                                                         Attn: CEO, Partner, or Manager
                                                                         4370 West Main Street
6182134 Triad of Alabama, LLC                                            Dothan AL 36305




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 180 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                  PgExhibit
                                                                      297 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: CEO, Partner, or Manager
                                                                         5800 Tennyson Parkway
6182133 Triad of Alabama, LLC                                            Planto TX 75024
                                                                         Attn: CEO, Partner, or Manager
                                                                         P.O. Box 1459
6182132 Triad of Alabama, LLC                                            La Jolla CA 92038‐1459
                                                                         Attn: Registered Agent
                                                                         641 South Lawrence Street
6182131 Triad of Alabama, LLC                                            Montgomery AL 36104
                                                                         Attn: Clerk
                                                                         147 E Main
6181480 Tri‐County Health Department                                     Vernal UT 84078
                                                                         Attn: Sean Reyes
                                                                         State of Utah Attorney General
                                                                         State Capitol, Rm. 236
6181479 Tri‐County Health Department                                     Salt Lake City UT 84114‐0810
                                                                         Attn: President, Chief Executive Officer and Senior Vice President, Chief
                                                                         Operating Officer
                                                                         5301 East Grant Road
6181745 Tucson Medical Center, a corporation                             Tucson AZ 85712
                                                                         Attn: Chief Executive Officer
                                                                         1801 North Jackson Street
                                                                         Tennova Healthcare ‐ Harton Hospital
6182111 TULLAHOMA HMA, LLC F/K/A TULLAHOMA HMA, INC.                     Tullahoma TN 37388
                                                                         Attn: Registered Agent; Managing Member
                                                                         4000 Meridian Boulevard
                                                                         Community Health Systems
6182110 TULLAHOMA HMA, LLC F/K/A TULLAHOMA HMA, INC.                     Franklin TN 37067‐6325
                                                                         Attn: County Commissioners and Clerk
                                                                         POBox 66
6181515 Tyler County Commission                                          Middlebourne WV 26149




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 181 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                   PgExhibit
                                                                       298 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                            Attn: County Commissioners and Clerk
                                                                            Tyler County Courthouse
                                                                            121 Main Street
6181517 Tyler County Commission                                             Middlebourne WV 26149
                                                                            Attn: Tyler County Prosecutor
                                                                            225 1/2 Main Street
                                                                            Old Tyler County Bank Building, 2nd Floor
6181518 Tyler County Commission                                             Middlebourne WV 26149
                                                                            Attn: Tyler County Prosecutor
                                                                            P.O. Box 125
6181516 Tyler County Commission                                             Middlebourne WV 26149
                                                                            Attn: Barry James Cooper, Jr., Celeste Brustowicz
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Cooper Law Firm, LLC
        K.E.R., and as class representative for all Neonatal Abstinence     1525 Religious Street
6181712 Syndrome afflicted babies born in Louisiana                         New Orleans LA 70130
                                                                            Attn: Jack W. Harang
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Law Offices of Jack W. Harang
        K.E.R., and as class representative for all Neonatal Abstinence     2433 Taffy Dr.
6181709 Syndrome afflicted babies born in Louisiana                         Kenner LA 70065
                                                                            Attn: Justin Winch
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Winch Law Firm, LLC
        K.E.R., and as class representative for all Neonatal Abstinence     14616 Leon Road, Suite 101
6181708 Syndrome afflicted babies born in Louisiana                         Abbeville LA 70510
                                                                            Attn: Lawrence J. Centola, III, Neil Franz Nazareth, Jason Zachary Landry,
                                                                            Spencer R. Doody
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Martzell & Bickford
        K.E.R., and as class representative for all Neonatal Abstinence     338 Lafayette St.
6181711 Syndrome afflicted babies born in Louisiana                         New Orlean LA 70130
                                                                            Attn: Scott R. Bickford
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Martzell & Bickford
        K.E.R., and as class representative for all Neonatal Abstinence     338 Lafayette St.
6181707 Syndrome afflicted babies born in Louisiana                         New Orleans LA 70130




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 182 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25             Main Document
                                                                   PgExhibit
                                                                       299 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                            Attn: Warren Perrin
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Perrin, Landry, deLaunay
        K.E.R., and as class representative for all Neonatal Abstinence     251 La Rue France, P.O. Box 53597
6181710 Syndrome afflicted babies born in Louisiana                         Lafayette LA 70505
                                                                            Attn: William P. Gibbens
        Tyler M. Roach, natural Tutor on behalf of his minor child, Baby    Schonekas, Evans, McGoey & McEachin, LLC
        K.E.R., and as class representative for all Neonatal Abstinence     909 Poydras Street, Suite 1600
6181713 Syndrome afflicted babies born in Louisiana                         New Orleans LA 70112
                                                                            Attn: President, Chairperson
                                                                            UFCW Local 23 & Employers Benefit Fund
                                                                            345 Southpointe Boulevard, Suite 200
6181764 UFCW Local 23 and Employers Health Fund                             Canonsburg PA 15317
                                                                            Attn: County Clerk
                                                                            147 East Main Street
6181474 Uintah County, Utah                                                 Vernal UT 84078
                                                                            Attn: President
                                                                            327 Medical Park Drive
                                                                            C/O JIM RUTKOWSKI
6181824 United Hospital Center, Inc.                                        Bridgeport WV 26330
                                                                            Attn: Registered Agent
                                                                            Michael C. Tillman
                                                                            327 Medical Park Drive
6181825 United Hospital Center, Inc.                                        Bridgeport WV 26330
                                                                            Attn: Members of the County Commission and County Administrator
                                                                            Upshur County Administrative Annex
                                                                            91 West Main Street, Suite 101
6181544 Upshur County Commission                                            Buckhannon WV 26201
                                                                            Attn: Attorney General Utah State
                                                                            Heber M. Wells Building
                                                                            P.O. Box 140811
6180742 Utah Division of Consumer Protection                                Salt Lake City UT 84114




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 183 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      300 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Attorney General Utah State
                                                                         Office of the Attorney General
                                                                         P.O. Box 142320
6180741 Utah Division of Consumer Protection                             Salt Lake City UT 84114‐2320
                                                                         Attn: Attorney General Utah State
                                                                         Utah State Capitol Complex
                                                                         350 North State Street, Suite 230
6180740 Utah Division of Consumer Protection                             Salt Lake City UT 84114‐2320
                                                                         Attn: Kevin McLean, Robert Wing
                                                                         Heber M. Wells Building
                                                                         160 West 300 South, P.O. Box 146704
6180738 Utah Division of Consumer Protection                             Salt Lake City UT 84114
                                                                         State of Utah Attorney General
                                                                         Attn: Sean Reyes
                                                                         State Capitol, Rm. 236
6180739 Utah Division of Consumer Protection                             Salt Lake City UT 84114‐0810
                                                                         Attn: President
                                                                         1445 ROSS AVENUE
                                                                         SUITE 1400
6182055 VHS Acquisition Subsidiary Number 1, Inc.                        DALLAS TX 75202
                                                                         Attn: Registered Agent
                                                                         CT Corporation System
                                                                         3800 North Central Avenue, Suite 460
6182054 VHS Acquisition Subsidiary Number 1, Inc.                        Phoenix AZ 85012
                                                                         Attn: Secretary of State
                                                                         Office of the Secretary of State
                                                                         1700 West Washington Street
6182056 VHS Acquisition Subsidiary Number 1, Inc.                        Floor 7 AZ 85007‐2808
                                                                         Attn: Registered Agent and Chair of the Board
        VHS Brownsville Hospital Company, LLC d/b/aValley Baptist        1040 West Jefferson street
6182197 Medical Center ‐ Brownsville                                     Brownsville TX 78520




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                             Page 184 of 191
                             19-23649-rdd   Doc 107     Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                    PgExhibit
                                                                        301 ofE 310
                                                                   Defendants Service List
                                                                  Served via first class mail

 MMLID                                  NAME                                                                      ADDRESS
                                                                               Attn: Registered Agent and Chair of the Board
                                                                               1999 Bryan Street
        VHS Harlingen Hospital Company, LLC d/b/a Valley Baptist               Suite 900
6182198 Medical Center                                                         Dallas TX 75201
                                                                               Attn: Market CEO
                                                                               Abrazo Arrowhead Campus
                                                                               18701 North 67th Avenue
6182057 VHS of Arrowhead, Inc.                                                 Glendale AZ 85308
                                                                               Attn: Registered Agent
                                                                               1445 Ross Avenue
                                                                               Suite 1400
6182059 VHS of Arrowhead, Inc.                                                 Dallas TX 75202
                                                                               Attn: Secretary of State
                                                                               Office of the Secretary of State
                                                                               1700 West Washington Street, Floor 7
6182058 VHS of Arrowhead, Inc.                                                 Phoenix AZ 85007‐2808

        VHS San Antonio Partners, LLC d/b/a Baptist Medical Center,            Attn: CEO, Partner, or Manager
        Mission Trail Baptist Hospital, North Central Baptist Hospital,        1150 Brussels Street
6182187 Northeast Baptist Hospital, and St. Luke’s Baptist Hospital            San Antonio TX 78219
                                                                               Attn: CEO, Partner, or Manager
        VHS San Antonio Partners, LLC d/b/a Baptist Medical Center,            1445 Ross Avenue
        Mission Trail Baptist Hospital, North Central Baptist Hospital,        Suite 1400
6182185 Northeast Baptist Hospital, and St. Luke’s Baptist Hospital            Dallas TX 75202‐2703
                                                                               Attn: CEO, Partner, or Manager
        VHS San Antonio Partners, LLC d/b/a Baptist Medical Center,            1999 Bryan Street
        Mission Trail Baptist Hospital, North Central Baptist Hospital,        Suite 900
6182186 Northeast Baptist Hospital, and St. Luke’s Baptist Hospital            Dallas TX 75201
                                                                               Attn: Registered Agent
        VHS San Antonio Partners, LLC d/b/a Baptist Medical Center,            1999 Bryan Street
        Mission Trail Baptist Hospital, North Central Baptist Hospital,        Suite 900
6182184 Northeast Baptist Hospital, and St. Luke’s Baptist Hospital            Dallas TX 75201




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                   Page 185 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                   PgExhibit
                                                                       302 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                            Attn: CEO, Partner, or Manager
        Victoria of Texas, L.P. d/b/a Detar Hospital Navarro and Detar      101 Medical Drive
6182209 Hospital North                                                      Victoria TX 77904
                                                                            Attn: CEO, Partner, or Manager
        Victoria of Texas, L.P. d/b/a Detar Hospital Navarro and Detar      506 East San Antonio Street
6182208 Hospital North                                                      Victoria TX 77901‐6060
                                                                            Attn: President of Board of Trustees and Village Clerk
                                                                            7500 S. Oketo Avenue, IL
6181032 Village of Bridgeview                                               Bridgeview IL 60455
                                                                            Attn: President of Board of Trustees and Village Clerk
                                                                            8990 Lyons Street
6181033 Village of Hodgkins                                                 Hodgkins IL 60525
                                                                            Attn: Celeste Brustowicz
                                                                            Cooper Law Firm, LLC
        Waikeisha Richardson, individually and as next friend and           1525 Religious Street
6182020 guardian of Babies E.M.1. and E.M.2.                                New Orleans LA 70130
                                                                            Attn: Barry James Cooper, Jr., Celeste Brustowicz, Stephen H. Wussow, Victor T.
                                                                            Cobb
        Walter and Virginia Salmons, individually and as the next friend    Cooper Law Firm, LLC
        or guardian of Minor W.D. and on behalf of all other similarly      1525 Religious Street
6181738 situated                                                            New Orleans LA 70130
                                                                            Attn: John W. Alderman, III
        Walter and Virginia Salmons, individually and as the next friend    Law Offices of John W. Alderman, III
        or guardian of Minor W.D. and on behalf of all other similarly      3 Monticello Place
6181740 situated                                                            Charleston WV 25314
                                                                            Attn: Kevin W. Thompson, David R. Barney, Jr.
        Walter and Virginia Salmons, individually and as the next friend    Thompson Barney Law Firm
        or guardian of Minor W.D. and on behalf of all other similarly      2030 Kanawha Boulevard, East
6181739 situated                                                            Charleston WV 25311‐2204
        Walter and Virginia Salmons, individually and as the next friend    Attn: Susan J. VanZant
        or guardian of Minor W.D. and on behalf of all other similarly      P.O. Box 987
6181742 situated                                                            Williamson WV 25661




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 186 of 191
                             19-23649-rdd   Doc 107    Filed 09/24/19 Entered 09/24/19 19:45:25               Main Document
                                                                   PgExhibit
                                                                       303 ofE 310
                                                                  Defendants Service List
                                                                 Served via first class mail

 MMLID                               NAME                                                                    ADDRESS
        Walter and Virginia Salmons, individually and as the next friend    Attn: Susan J. VanZant, L.C.
        or guardian of Minor W.D. and on behalf of all other similarly      68 East 2nd Avenue
6181741 situated                                                            Williamson WV 25661‐3534
                                                                            Attn: Mayor, Secretary, Solicitor
                                                                            Wampum Borough Office
                                                                            355 Main Street
6181300 Wampum Borough                                                      Wampum PA 16157
                                                                            Attn: Beth A. Kaswan
                                                                            Scott & Scott Attorneys at Law LLP
                                                                            The Helmsley Building, 230 Park Avenue 17th Floor
6182296 Warrington Township                                                 New York NY 10169
                                                                            Attn: Donald A. Broggi
                                                                            Scott & Scott Attorneys at Law LLP
                                                                            The Helmsley Building, 230 Park Avenue 17th Floor
6182295 Warrington Township                                                 New York NY 10169
                                                                            Attn: Joseph G. Cleeman
                                                                            Scott & Scott Attorneys at Law LLP
                                                                            The Helmsley Building, 230 Park Avenue 17th Floor
6182299 Warrington Township                                                 New York NY 10169
                                                                            Attn: Judith S. Scolnick
                                                                            Scott & Scott Attorneys at Law LLP
                                                                            The Helmsley Building, 230 Park Avenue 17th Floor
6182297 Warrington Township                                                 New York NY 10169
                                                                            Attn: Sean T. Masson
                                                                            Scott & Scott Attorneys at Law LLP
                                                                            The Helmsley Building, 230 Park Avenue 17th Floor
6182298 Warrington Township                                                 New York NY 10169
                                                                            Attn: Township Tax Collector
                                                                            3400 Pickertown Rd., Unit #1
6182337 Warrington Township                                                 Chalfont PA 18914
                                                                            Attn: County Clerk
                                                                            25 North Main
6181481 Wasatch County, Utah                                                Heber City UT 84032


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                               Page 187 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                  PgExhibit
                                                                      304 ofE 310
                                                                 Defendants Service List
                                                                Served via first class mail

 MMLID                                  NAME                                                                  ADDRESS
                                                                           Attn: Clerk of County Commission
                                                                           Courthouse
                                                                           102 North Missouri Street
6182253 Washington County                                                  Potosi MO 63664
                                                                           Attn: County Clerk
                                                                           197 East Tabernacle Street
6181482 Washington County, Utah                                            St. George UT 84770
                                                                           Attn: County Clerk; County Attorney; County Commissioners
                                                                           Wayne Court Courthouse
                                                                           18 South Main, Box 189
6181470 Wayne County, Utah                                                 Loa Ut 84747
                                                                           Attn: County Clerk
                                                                           2380 Washington Blvd, Suite #320
6181488 Weber County, Utah                                                 Ogden UT 84401
                                                                           Attn: President and Chief Operating Officer
                                                                           324 Miller Mountain Drive
6181796 Webster County Memorial Hospital, Inc.                             Webster Springs WV 26288
                                                                           Attn: Registered Agent
                                                                           Jim Parker
                                                                           P.O. Box 312
6181797 Webster County Memorial Hospital, Inc.                             Webster Springs WV 26288
                                                                           Attn: Chief Executive Officer
                                                                           303 Med Tech Parkway
                                                                           Ballad Health Corporate Headquarters
6182113 WELLMONT HEALTH SYSTEM F/K/A BRMC/HVHMC, INC.                      Johnson City TN 37604
                                                                           Attn: Registered Agent
                                                                           Timothy Belisle, General Counsel
                                                                           400 North State of Franklin Road, Johnson City Medical Center
6182112 WELLMONT HEALTH SYSTEM F/K/A BRMC/HVHMC, INC.                      Johnson City TN 37604‐6035
                                                                           Attn: Celeste Brustowicz
        Wendy Stewart, individually and as next friend and guardian of     Cooper Law Firm, LLC
        Baby K.J.C., on behalf of themselves and all others similarly      1525 Religious Street
6181888 situated                                                           New Orleans LA 70130


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                              Page 188 of 191
                             19-23649-rdd   Doc 107      Filed 09/24/19 Entered 09/24/19 19:45:25                Main Document
                                                                     PgExhibit
                                                                         305 ofE 310
                                                                     Defendants Service List
                                                                    Served via first class mail

 MMLID                                   NAME                                                                   ADDRESS
                                                                            Attn: President or Chief Executive Officer or Registered Agent
                                                                            21644 State Road 7
6181721      West Boca Medical Center, Inc.                                 West Boca FL 33428
                                                                            Attn: President and Secretary
                                                                            One Medical Center Drive
6181773      West Virginia University Hospitals Inc.                        Morgantown WV 26506
                                                                            Attn: Registered Agent
                                                                            Christine Vaglienti
                                                                            1238 Suncredt Towne Centre
6181774      West Virginia University Hospitals Inc.                        Morgantown WV 26506
                                                                            Attn: Douglas R. Beam
                                                                            Douglas R. Beam, PA
                                                                            25 West Haven Avenue, Suite C, P.O. Box 640
6182279      West Volusia Hospital Authority                                Melbourne FL 32902‐0640
                                                                            Attn: Eric Romano
                                                                            Romano Law Group
                                                                            801 Spencer Drive
6182281      West Volusia Hospital Authority                                West Palm Beach FL 33409‐4027
                                                                            Attn: Michael H. Kahn
                                                                            Michael H. Kahn, PA
                                                                            482 North Harbor City Boulevard
6182280      West Volusia Hospital Authority                                Melbourne FL 32935
                                                                            Attn: President
                                                                            131 E New York Ave
6182345      West Volusia Hospital Authority                                DeLand FL 32724
                                                                            Attn: President
                                                                            P.O. Box 940
6182346      West Volusia Hospital Authority                                DeLand FL 32721‐0940
                                                                            Attn: Business Fund Manager and President
                                                                            5 Hot Metal Street
                                                                            Suite 200
6181768      Western Pennsylvania Electrical Employees Insurance Trust Fund Pittsburgh PA 15203




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                  Page 189 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25            Main Document
                                                                  PgExhibit
                                                                      306 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                 ADDRESS
                                                                         Attn: Commissioners and Prosecuting Attorney
                                                                         200 Main Street
6181519 Wetzel County Commission                                         New Martinsville WV 26155
                                                                         Attn: Commissioners or County Clerk
                                                                         P.O. Box 53
6181554 Wirt County Commission                                           Elizabeth WV 26143
                                                                         Attn: County Prosecuting Attorney
                                                                         P.O. Box 387
6181555 Wirt County Commission                                           Elizabeth WV 26143
                                                                         Attn: Anthony J. Majestro
                                                                         Powell & Majestro, PLLC
                                                                         405 Capitol Street, Suite P‐1200
6182323 Wise County Board of Supervisors                                 Charleston WV 25301
                                                                         Attn: Bert Ketchum
                                                                         Greene, Ketchum, Farrell, Bailey & Tweel LLP
                                                                         419 ‐ 11th Street (25701), P.O. Box 2389
6182317 Wise County Board of Supervisors                                 Hungtington WV 25724‐2389
                                                                         Attn: J. Burton LeBlanc, IV
                                                                         Baron & Budd, P.C.
                                                                         3102 Oak Lawn Avenue, Suite 1100
6182319 Wise County Board of Supervisors                                 Dallas TX 75219
                                                                         Attn: James C. Peterson
                                                                         Hill, Peterson, Carper, Bee & Deitzler, PLLC
                                                                         NorthGate Business Park
6182321 Wise County Board of Supervisors                                 Charleston WV 25311
                                                                         Attn: Michael J. Fuller, Jr.
                                                                         McHugh Fuller Law Group, PLLC
                                                                         97 Elias Whiddon Road
6182322 Wise County Board of Supervisors                                 Hattiesburg MS 39402
                                                                         Attn: Paul T. Farrell, Jr.
                                                                         Greene, Ketchum, Farrell, Bailey & Tweel LLP
                                                                         419 ‐ 11th Street (25701), P.O. Box 2389
6182318 Wise County Board of Supervisors                                 Hungtington WV 25724‐2389


In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 190 of 191
                             19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25              Main Document
                                                                  PgExhibit
                                                                      307 ofE 310
                                                               Defendants Service List
                                                              Served via first class mail

 MMLID                                  NAME                                                                ADDRESS
                                                                         Attn: Peter J. Mougey
                                                                         Levin, Papantonio, Thomas, Mitchell et al.
                                                                         316 South Baylen Street, Suite 600
6182320 Wise County Board of Supervisors                                 Pensacola FL 32502‐5996
                                                                         Attn: Wise County Board of Supervisors
                                                                         c/o Office of Cnty Admin for Chairman of the Bd
                                                                         206 East Main Street, Suite 223
6182325 Wise County Board of Supervisors                                 Wise VA 24293
                                                                         Attn: Wise County Board of Supervisors
                                                                         c/o Office of Cnty Admin for Chairman of the Bd
                                                                         P.O. Box 570
6182324 Wise County Board of Supervisors                                 Wise VA 24293‐0570
                                                                         Attn:Terry G. Kilgore
                                                                         Kilgore Law Office
                                                                         197 West Jackson, P.O. Box 669
6182316 Wise County Board of Supervisors                                 Gate City VA 24251
                                                                         Attn: Commissioners
                                                                         #1 Court Square
                                                                         Suite 205
6181550 Wood County Commission                                           Parkersburg WV 26101
                                                                         Attn: County Clerk
                                                                         1 Court Square
                                                                         P.O. Box 1474
6181551 Wood County Commission                                           Parkersburg WV 26102
                                                                         Attn: Prosecuting Attorney
                                                                         317 Market St.
6181552 Wood County Commission                                           Parkersburg WV 26102




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                            Page 191 of 191
19-23649-rdd   Doc 107   Filed 09/24/19 Entered 09/24/19 19:45:25   Main Document
                                     Pg 308 of 310

                                    EXHIBIT F
                              19-23649-rdd      Doc 107       Filed 09/24/19 Entered 09/24/19 19:45:25                  Main Document
                                                                          PgExhibit
                                                                             309 ofF 310
                                                                   Supplemental Defendants Service List
                                                                    Served via first class mail and email

   MMLID                                    NAME                                                     ADDRESS                                     EMAIL
                                                                                 Attn: Gregory B. Heller
                 Jodi Shaffer, individually and as next friend and guardian of   Young Ricchiuti Caldwell & Heller
                 minor R.C., on behalf of themselves and all others similarly    1600 Market Street, Suite 3800
6183791          situated                                                        Philadelphia PA 19103                              gheller@yrchlaw.com
                                                                                 Attn: J.K. Weston, Andrew Sacks
                 Jodi Shaffer, individually and as next friend and guardian of   Sacks Weston Diamond, LLC
                 minor R.C., on behalf of themselves and all others similarly    1845 Walnut Street, Suite 1600                     jweston@sackslaw.com
6183788          situated                                                        Philadelphia PA 19103                              asacks@sackslaw.com
                                                                                 Attn: Marc E. Dann, Brian D. Flick
                 Jodi Shaffer, individually and as next friend and guardian of   DannLaw
                 minor R.C., on behalf of themselves and all others similarly    PO Box 6031041                                     mdann@dannlaw.com
6183789          situated                                                        Cleveland OH 44103                                 notices@dannlaw.com
                                                                                 Attn: Thomas E. Bilek, Kelly Cox Bilek
                 Jodi Shaffer, individually and as next friend and guardian of   The Bilek Law Firm, LLP
                 minor R.C., on behalf of themselves and all others similarly    700 Louisiana, Suite 2950                          tbilek@bileklaw.com
6183790          situated                                                        Houston TX 77002                                   kbilek@bileklaw.com
                 Jodi Shaffer, individually and as next friend and guardian of   Attn: Thomas E. McIntire
                 minor R.C., on behalf of themselves and all others similarly    82 1/2 14th Street
6183787          situated                                                        Wheeling WV 26003                                  tom@mcintirelaw.com
                                                                                 Attn: J.K. Weston, Andrew Sacks
                                                                                 Sacks Weston Diamond, LLC
                                                                                 1845 Walnut Street, Suite 1600                     asacks@sackslaw.com
6183794          Pamela Osborne                                                  Philadelphia PA 19103                              jweston@sackslaw.com
                                                                                 Attn: Michael G. Stag, Ashley M. Liuzza, Matthew
                                                                                 D. Rogenes
                                                                                 STAG LIUZZA, L.L.C.                                mstag@stagliuzza.com
                                                                                 365 Canal Street, Suite 2850                       aliuzza@stagliuzza.com
6183797          Pamela Osborne                                                  New Orleans LA 70130                               mrogenes@stagliuzza.com
                                                                                 Attn: Rodney G. Davis
                                                                                 DAVID LAW P.S.C.
                                                                                 230 North Second Street, P.O. Box 1060
6183795          Pamela Osborne                                                  Richmond KY 40476                                  rgd@davislawky.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                          Page 1 of 2
                              19-23649-rdd      Doc 107        Filed 09/24/19 Entered 09/24/19 19:45:25                 Main Document
                                                                           PgExhibit
                                                                              310 ofF 310
                                                                    Supplemental Defendants Service List
                                                                     Served via first class mail and email

   MMLID                                     NAME                                                    ADDRESS                                     EMAIL
                                                                                 Attn: Thomas E. Bilek, Kelly Cox Bilek
                                                                                 THE BILEK LAW FIRM, L.L.P
                                                                                 700 Louisiana, Suite 3950                          tbilek@bileklaw.com
6183796          Pamela Osborne                                                  Houston TX 77002                                   kbilek@bileklaw.com
                                                                                 Attn: County Clerk
                                                                                 115 E. Washington St., Rm. 102
                 The People of the State of Illinois and McLean County,          P.O. Box 2400
6183792          Illinois                                                        Bloomington IL 61701                               countyclerk@mcleancountyil.gov
                                                                                 Attn: Melissa K. Sims, Marc Grossman, Randi
                                                                                 Kassan
                                                                                 Sanders Phillips Grossman LLC
                 The People of the State of Illinois and McLean County,          100 Garden City Plaza, Suite 500                   mksims@melissaksims.com
6183793          Illinois                                                        Garden City NY 11530                               rkassan@thesandersfirm.com
                                                                                 Attn: J.K. Weston, Andrew Sacks
                                                                                 Sacks Weston Diamond, LLC
                 W.E., on behalf of herself and all others similarly situated,   1845 Walnut Street, Suite 1600                     jweston@sackslaw.com
6183783          by and through her Next Friend Pamela Osborne                   Philadelphia PA 19103                              asacks@sackslaw.com
                                                                                 Attn: Michael G. Stag, Ashley M. Liuzza, Matthew
                                                                                 D. Rogenes
                                                                                 STAG LIUZZA, L.L.C.                                mstag@stagliuzza.com
                 W.E., on behalf of herself and all others similarly situated,   365 Canal Street, Suite 2850                       aliuzza@stagliuzza.com
6183786          by and through her Next Friend Pamela Osborne                   New Orleans LA 70130                               mrogenes@stagliuzza.com
                                                                                 Attn: Rodney G. Davis
                                                                                 DAVID LAW P.S.C.
                 W.E., on behalf of herself and all others similarly situated,   230 North Second Street, P.O. Box 1060
6183784          by and through her Next Friend Pamela Osborne                   Richmond KY 40476                                  rgd@davislawky.com
                                                                                 Attn: Thomas E. Bilek, Kelly Cox Bilek
                                                                                 THE BILEK LAW FIRM, L.L.P
                 W.E., on behalf of herself and all others similarly situated,   700 Louisiana, Suite 3950                          tbilek@bileklaw.com
6183785          by and through her Next Friend Pamela Osborne                   Houston TX 77002                                   kbilek@bileklaw.com




In re: Purdue Pharma L.P., et al.
Case No. 19‐23649 (RDD)                                                          Page 2 of 2
